Exhibit 10.11(a)

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Note: Certain portions have been omitted from this Second Amended and Restated
Master Services Agreement in accordance with a request for confidential
treatment submitted to the Securities and Exchange Commission. Omitted
information has been replaced with an asterisk. Omitted information has been
filed separately with the Securities and Exchange Commission.  

 

Second Amended and Restated

Master Services Agreement

 

by and between

 

Tata America International Corporation

& Tata Consultancy Services Limited

 

 

and

 

The Nielsen Company (US), LLC

 

 

 

 

 

Effective as of January 1, 2017

 

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Table of Contents

 

 

Page

Section 1. OBJECTIVES, OVERVIEW OF SERVICES AND DEFINITIONS

11

1.1

Goals and Objectives

11

1.2

Interpretation

12

1.3

Overview of Services

12

1.4

Inclusion of Affiliates

13

1.5

Definitions

13

1.6

Interpretation

27

Section 2. TERM

27

2.1

Term

27

2.2

Renewal Term; Extension Periods

28

2.3

Request to Review Terms

28

Section 3. SERVICES

28

3.1

Scope of Services

28

3.2

Off-Shore Services

29

3.3

Services Performed by Nielsen or Third Parties

29

3.4

Acquisition, Divestiture and Alliance Services

30

3.5

Statements of Work

31

3.6

Additional Work, Reprioritization and Adjustments to Schedules or Service Levels

31

3.7

TCS Briefing

32

3.8

Nielsen Obligations to Purchase Services in Future

32

3.9

Pre-Approval Required

32

3.10

Permitted Users of the Services

32

Section 4. TRANSITION

32

4.1

Transition Plan

32

4.2

Transition/Transformation Services

33

4.3

[Intentionally Omitted.]

34

4.4

Additional Staffing

34

4.5

Transition Acceptance Tests

34

4.6

Transition Completion

34

4.7

Transition Risk Management and Mutual Cooperation

34

Section 5. CROSS SERVICES

35

5.1

Licenses and Permits

35

5.2

Provision of Technology; Services Evolution

35

5.3

Knowledge Sharing

36

5.4

TCS Office Space

36

5.5

Quality Assurance

37

i

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

5.6

Safety and Security Procedures

37

5.7

Reporting

38

5.8

Financial, Forecasting and Budgeting Support

40

Section 6. GLOBAL DELIVERY CENTER

41

6.1

General

41

6.2

Change of TCS Service Location

42

6.3

Shared Environment

43

6.4

Network Connections; Nielsen Standards

43

Section 7. THIRD PARTY AGREEMENTS

44

7.1

Assigned Agreements

44

7.2

Performance Under Assigned Agreements

45

7.3

Third Party Invoices for Assigned Agreements

45

7.4

Retained Agreements

45

7.5

Retained Agreement Invoices

45

Section 8. SERVICE LEVELS AND PERFORMANCE REQUIREMENTS

46

8.1

Service Level Performance Methodology

46

8.2

On-Going Performance for Service Levels

46

8.3

Failure to Perform

47

8.4

Self-Help

47

8.5

Adjustment of Critical Service Levels

48

8.6

Failure to Meet Service Level.

48

8.7

Exceptions to Service Level and other Performance Failure of TCS

49

8.8

Measurement and Monitoring Tools

49

8.9

Continuous Improvement and Best Practices

49

8.10

Nielsen Satisfaction Surveys

50

Section 9. RESTRICTIVE COVENANT

50

9.1

Additional Restrictions

50

9.2

Remedies For Breach of Sections 9.1(a) or 9.1(b)

52

9.3

Remedies For Breach of Section 9.1(c)

53

9.4

Advance Clearance

53

Section 10. TCS PERSONNEL

54

10.1

Levels and Retention of Resources

54

10.2

Replacement of Resources

54

10.3

Training

55

10.4

[INTENTIONALLY OMITTED]

56

10.5

Domain Experts

56

10.6

TCS Managers

56

10.7

Project Managers/Delivery Unit Leaders

56

10.8

Approval of TCS Managers

57

10.9

Replacement of TCS Managers

57

10.10

Executive Steering Committee

57

10.11

Subcontracting

57

ii

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

10.12

Coordination Role

58

10.13

Access to TCS Specialized Resources

58

10.14

[Intentionally Omitted]

58

10.15

Personnel Procedures

58

10.16

Background Checks

59

10.17

Non Solicitation of Nielsen Employees

60

Section 11. [Intentionally omitted.]

60

Section 12. NIELSEN RESPONSIBILITIES

60

12.1

General

60

12.2

Use of Nielsen Service Locations

61

12.3

Nielsen Personnel

62

12.4

Policies, Rules, Standards and Process Instructions

62

12.5

Review, Consents, Approvals

62

12.6

Non Solicitation of TCS Employees

62

Section 13. GOVERNANCE, MANAGEMENT AND CONTROL

63

13.1

Governance Model

63

13.2

Change Control Procedures

64

13.3

Procedures Manuals

64

Section 14. SOFTWARE AND PROPRIETARY RIGHTS

64

14.1

TCS Software

64

14.2

Nielsen Software

65

14.3

TCS Background Technology

65

14.4

TCS Software (including TCS Productivity and TCS Project Tools)

65

14.5

Developed Software

67

14.6

Nielsen License

67

14.7

Changes and Upgrades to Software

67

14.8

Non Software Materials

68

14.9

Work Product

68

14.10

Patents

69

14.11

Residual Knowledge

70

14.12

Attorney-in-Fact

70

14.13

Waiver of Moral Rights

71

14.14

TCS Third Party Software

71

14.15

Nielsen Third Party Software

71

14.16

Robotics Engine

71

14.17

Section 365(n)

72

Section 14A. DATA PRIVACY

72

14A.1

Data Privacy Rules, Generally

72

14A.2

EU Privacy Laws.

74

Section 15. DATA OWNERSHIP, PROTECTION AND RETURN OF DATA

77

15.1

Ownership of Nielsen Data

77

iii

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

15.2

Return of Data

77

15.3

Safeguarding of Data

78

15.4

Reconstruction of Data

78

Section 16. CONSENTS

78

16.1

Nielsen Consents

78

16.2

TCS Consents

78

16.3

Process Until Consents Are Obtained

78

Section 17. DISASTER RECOVERY PLAN AND BUSINESS CONTINUITY PLAN

79

17.1

General

79

17.2

Disaster or Force Majeure Event

80

17.3

Termination Due to Force Majeure Events

80

17.4

Allocation of Resources

81

17.5

No Charge for Unperformed Services

81

Section 18. TCS REVENUE COMMITMENT

81

18.1

Revenue Commitment.

81

18.2

Measuring Revenues during a Calendar Year.

82

18.3

Treatment of Shortfalls.

82

18.4

Termination of Commitment Target By TCS.

82

Section 19. CHARGES; INVOICING AND PAYMENT TERMS

83

19.1

Charges

83

19.2

T&M

83

19.3

Expenses Reimbursement

84

19.4

Invoicing and Payment Terms.

85

19.5

Rights of Set Off

86

19.6

Refundable Items

86

19.7

Unused Credits

87

19.8

Proration

87

19.9

Disputed Payment

87

19.10

[Intentionally Omitted]

87

19.11

[Intentionally Omitted]

87

19.12

Most Favored Customer

87

Section 20. LOCAL AGREEMENTS

87

20.1

General

87

20.2

Relationship between this Agreement and Local Agreements

88

Section 21. EXTENSION TO SUPPLIERS

89

Section 22. COMPLIANCE WITH LAWS

89

22.1

Compliance with Laws

89

22.2

Equal Employment Opportunity/Affirmative Action

89

22.3

Occupational Safety And Health Act

89

22.4

Gramm-Leach-Bliley Act and Similar Laws

90

iv

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

22.5

Immigration Laws

90

22.6

Hazardous Products or Components

90

22.7

Labor Disputes

90

22.8

Statutory and Regulatory Changes

91

Section 23. TAXES

91

23.1

Responsibilities for Taxes

91

23.2

Cooperation

92

Section 24. AUDITS

92

24.1

Process

92

24.2

Financial Responsibility for Audit

93

24.3

Financial Audit

94

24.4

Record Retention

94

24.5

SSAE 18 Type II Audit

94

24.6

Audit Software

96

24.7

Facilities

96

24.8

Audit Assistance

96

24.9

Confidentiality and other Provisions

96

24.10

Audit Reviews and Responses

96

24.11

Regulatory and Client Audits

97

Section 25. CONFIDENTIALITY

97

25.1

Confidential Information

97

25.2

Obligations

98

25.3

Exclusions

99

25.4

Loss of Confidential Information

100

25.5

No Implied Rights

101

25.6

Injunctive Relief

101

25.7

Survival

101

Section 26. REPRESENTATIONS AND WARRANTIES

101

26.1

By TCS

101

26.2

Mutual Representations and Warranties

106

26.3

Disclaimer

107

Section 27. DISPUTE RESOLUTION

107

27.1

Mutual Discussion

107

27.2

Non-binding Mediation

107

27.3

Expedited Dispute Resolution

108

27.4

Adjudication of Disputes

108

27.5

Continuity of Services

109

27.6

Additional Dispute Resolution Terms

109

27.7

Consolidation of Disputes

109

Section 28. TERMINATION

110

28.1

Termination of Agreement for Nielsen’s Convenience

110

v

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

28.2

Termination With TCS’ Right to Cure

110

28.3

Termination Without any Right to Cure

111

28.4

Termination of this Agreement Due to Legal Prohibition

112

28.5

Termination by TCS

112

28.6

Nielsen’s Payment Obligation Upon Termination or Expiration

113

28.7

Effects of Termination

113

28.8

Termination of Statements of Work

113

28.9

Savings Clause

114

Section 29. TERMINATION-EXPIRATION ASSISTANCE

114

29.1

Termination-Expiration Assistance

114

Section 30. LIMITATION OF LIABILITY

115

30.1

NO CONSEQUENTIAL DAMAGES

115

30.2

DIRECT DAMAGES

115

30.3

EXCLUSIONS

116

Section 31. INDEMNIFICATION

116

31.1

Indemnity by TCS

116

31.2

Additional Obligations for Infringement Claims.

117

31.3

Indemnity by Nielsen

118

31.4

Additional Obligations for Infringement Claims

119

31.5

Indemnification Procedures

119

31.6

Subrogation

120

Section 32. INSURANCE, FIDELITY BOND

120

32.1

Insurance Coverage

120

32.2

Insurance Documentation

121

32.3

Insurance Provisions

121

32.4

Fidelity Insurance

122

32.5

Claims Procedures

122

Section 33. TREATMENT OF PRIOR AGREEMENTS

123

33.1

Global Infrastructure Services Agreement.

123

33.2

Pre-Existing SOWs

123

33.3

True Up Of Interim Payments

123

Section 34. MISCELLANEOUS PROVISIONS

123

34.1

Assignment

123

34.2

Notices

123

34.3

Counterparts

124

34.4

Relationship

124

34.5

Severability

124

34.6

Waiver; Approvals

125

34.7

Publicity

125

34.8

Headings

125

34.9

Survival

125

vi

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

34.10

Covenant of Further Assurance

125

34.11

Negotiated Terms

126

34.12

Governing Law and Jurisdiction

126

34.13

Permits

126

34.14

Changes In and Relationship of Various Parties

126

34.15

Entire Agreement

127

34.16

Amendment; No Electronic Signatures; Waiver

127




vii

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

TABLE OF SCHEDULES

 

Schedule A
   Exhibit A-1
  

   Exhibit A-2
   Exhibit A-3

   Exhibit A-4

   Exhibit A-5

   Exhibit A-6

   Exhibit A-7

   Exhibit A-8

   Exhibit A-9

   Exhibit A-10

Services
  Examples of Services Within the Seven Engagement
     Models

  Form of SOW:  Managed Service Fixed Price

Form of SOW:  Managed Service Volume
  Form of SOW:  Managed Service Support
  Form of SOW:  Fixed Capacity Agile

Form of SOW:  Time and Materials

Form of SOW:  Strategic Programs T&M

Form of SOW:  Infrastructure Agile Pod T&M

Project Change Request Form

Form of Transition Plan

Schedule B
   Exhibit B-1

Service Levels  

   Definition of “Watch Ops”

Schedule C

Charges

Schedule D

   Exhibit D-1

Nielsen Satisfaction Surveys

   Form of Survey

Schedule E

 

Human Resources Provisions

Schedule F

Service Locations (TCS Global Delivery Centers and Other Service Locations)

Schedule G

   Exhibit G-1

Nielsen Policies & Standards

   TCS Contacts

Schedule H

TCS Group
List of Approved Subcontractors

Schedule I

Third Party Contracts

Schedule J

   Exhibit J-1

   Exhibit J-2

Governance and Personnel

   Ways of Working

   Nielsen and TCS Schedule J Governance Team Members

Schedule K

TCS Standard Software

Schedule L

TCS Standard Hardware

Schedule M

List of Restricted Companies

Description of Restricted Businesses

Schedule N

BCP and DR Requirements

viii

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

TABLE OF SCHEDULES

 

Schedule O

Termination – Expiration Assistance

Schedule P

Data Privacy Agreement

Schedule Q

   Exhibit Q-1

Local Country Specific Terms

   Form of Local Agreement

Schedule R

Business Associate Agreement

Schedule S

List of Grandfathered Domain Experts

 

ix

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SECOND AMENDED AND RESTATED MASTER SERVICES AGREEMENT (“Agreement” or “SARA”)
made and effective as of January 1, 2017 (“SARA Effective Date”) is made and
entered into by and between:

TCS: Tata America International Corporation, a New York corporation (“TCS
America”) and Tata Consultancy Services Limited, a company established under the
laws of the Republic of India (“TCSL”).  TCS America is a wholly owned
subsidiary of TCSL.  TCSL and TCS America are collectively referred to
hereinafter as “TCS”;

AND

Nielsen: The Nielsen Company (US), LLC (“Nielsen”), a Delaware limited liability
company.  

TCS and Nielsen are sometimes referred to as a “Party” and collectively as
“Parties”.

This Agreement amends and restates the Amended and Restated Master Services
Agreement (the “FARA MSA”), dated as of October 1, 2007 (the “FARA Effective
Date”), as amended and restated prior to the SARA Effective Date, which amended
and restated the Master Services Agreement (the “Original MSA”), dated as of
June 16, 2004 (the “Original Effective Date”), as amended from time to time
prior to the FARA Effective Date, by and among TCS and Nielsen’s predecessors in
interest.  The Parties had also entered into a Global Infrastructure Services
Agreement (the “GISA”), which was amended and restated as of January 1, 2014,
which shall be terminated as of the SARA Effective Date and whose scope shall be
incorporated herein in accordance with Section 33.

PRELIMINARY STATEMENTS

The Parties have renegotiated certain of the terms, conditions, rights and
obligations of the Parties in connection with the Services, the overall pricing
of the Services and commitments to purchase a certain volume of Services during
the Term, and wish to amend and restate the FARA MSA in its entirety in order to
amend, supplement and consolidate in this Agreement all of the agreed terms,
conditions rights and obligations of the Parties, including to:

(i)provide for Nielsen to receive a more favorable and competitive pricing
structure for the Services;

(ii)provide for TCS to receive a minimum commitment from Nielsen on a ‘take or
pay’ basis; and

(iii)provide for transition/transformation of the Services previously provided
under the GISA and continuation of the Services provided under the SOWs in
effect between the Parties from January 1, 2017 onwards that were executed or
are under negotiations prior to the date of signature of this SARA (the “SARA
Execution Date”), and such SOWs, when executed, shall be subject to this SARA.

10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

Section 1.OBJECTIVES, OVERVIEW OF SERVICES AND DEFINITIONS

1.1Goals and Objectives

The Parties acknowledge and agree that the specific goals and objectives of the
Parties in entering into this Agreement are to:

(a)Successfully build and operate a high-performing integrated global
(outsourced/Off-Shore) IT and BPO delivery capability for Nielsen;

(b)Generate one-time and on-going committed cost reductions for each in-scope
outsourced/Off-Shored IT and business activity by utilizing the appropriate low
cost qualified resources and Off-Shore infrastructure;

(c)Improve the quality of deliverables from IT and business operations;

(d)Embed a defined and demonstrated process improvement capability and
commitment to address cycle time, quality and cost objectives and to increase
repeatability and predictability for Nielsen;

(e)Operate as a seamless, value-added extension of the current IT and business
operations organization;

(f)Enable scalable IT and business operations capacity;

(g)Provide for active, ongoing management and evaluation of the relationship to
ensure it anticipates and supports the changing business environment;

(h)Support Nielsen’s status as a world class information services company;

(i)Leverage economies of scale afforded by IT and business processing service
providers;

(j)Provide for a pool of experienced, high-quality TCS Personnel that will be
dedicated to the Nielsen account throughout the Term of this Agreement;

(k)Minimize disruptions to the existing IT and business operations as well as
internal and external customers (through transition and beyond);

(l)Minimize negative impact on Nielsen Personnel;

(m)Establish and maintain a stable, highly cooperative and long term business
relationship with Nielsen Personnel at all levels;

11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(n)Help establish a proven framework for cost effectively providing outsourcing
and offshoring services in other information technology and business operation
areas with Nielsen as the needs arise; and

(o)Support Nielsen’s efforts to integrate and consolidate its operational
entities.  

1.2Interpretation

The provisions of Section 1.1 are intended to be a general introduction to this
Agreement and are not intended to expand the scope of the Parties’ obligations
or alter the plain meaning of this Agreement’s terms and conditions, as provided
in the other sections of this Agreement.  However, to the extent the terms and
conditions of this Agreement are unclear or ambiguous, such terms and conditions
are to be construed to be consistent and in agreement with the background and
objectives provided in this Section 1.

1.3Overview of Services

TCS shall, in accordance with the provisions of this Agreement, perform the
professional services relating to Information Technology (including AD&M and
infrastructure) Services, BPO Services, Client Service Knowledge Process
Outsourcing Services (“KPO”), AAC Analytics Services, Financial Planning and
Analytics Services (in each case as they may evolve, be supplemented, enhanced,
modified, or replaced in accordance with the procedure established in this
Agreement and/or applicable Statements of Work).  Schedule A describes the
general scope of each of the categories of Services contemplated by this
Agreement.  Particular Services will be described in Statements of Work pursuant
to this Agreement.  Each SOW shall be substantially in the form of Exhibit A-2,
A-3, A-4, A-5, A-6, A-7, or A-8, as applicable, to Schedule A.  Each SOW shall
be effective, incorporated into, and subject to this Agreement when executed in
accordance with the procedures provided in Section 3.5(a).  The provisions of
this Agreement will be applicable and extendable throughout Nielsen and its
Affiliates (including acquisitions).  

(a)Information Technology Services.  Nielsen desires that certain information
technology (“IT”) services previously performed and managed by or for Nielsen or
Nielsen Affiliates, and certain applications Software development services and
maintenance and certain other additional information technology services, as
each is described in this Agreement, including the SOWs and Schedules, be
performed and managed by TCS.  TCS shall have carefully reviewed Nielsen’s
requirements and shall have performed all due diligence it deems necessary prior
to execution of each SOW; or

(b)Business Processing Services.  Nielsen desires that certain BPO services
previously performed and managed by or for Nielsen or Nielsen Affiliates, as
each is described in this Agreement, including the SOWs and Schedules, be
performed and managed by TCS.  TCS shall have carefully reviewed Nielsen’s
requirements and shall have performed all due diligence it deems necessary prior
to execution of each SOW.

12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

1.4Inclusion of Affiliates

(a)A reference to Nielsen shall include Affiliates of Nielsen (and any assignees
of Nielsen and Nielsen Affiliates as designated by Nielsen) in accordance with
the following:  (i) a reference includes Affiliates of Nielsen where expressly
so provided; (ii) references to Nielsen in the following definitions include
Affiliates of Nielsen (unless expressly provided to the contrary):  Nielsen
Data, Nielsen Information, and Nielsen Software; (iii) references to sale,
assignment, grant of license or the like by Nielsen means Nielsen will perform
the act for itself or cause Affiliates of Nielsen to perform the act themselves;
(iv) references to assets being in the name of Nielsen include Affiliates of
Nielsen; and (v) references to the business, operations, policies, procedures
and the like of Nielsen include Affiliates of Nielsen to the extent Affiliates
are receiving the Services.  Subject to the foregoing, references to Nielsen
shall include Affiliates of Nielsen as Nielsen reasonably designates.

(b)A reference to TCS shall include Affiliates of TCS in accordance with the
following:  (i) A reference includes Affiliates of TCS where expressly so
provided; (ii) references to TCS in the following definitions include Affiliates
of TCS (unless expressly provided to the contrary):  TCS Data, TCS Information,
and TCS Software; (iii) references to sale, assignment, grant of license or the
like by TCS means TCS will perform the act for itself or cause Affiliates of TCS
to perform the act themselves; references to assets being in the name of TCS
include Affiliates of TCS; and (iv) where Services are to be provided outside of
the United States and TCS operates in the relevant country through a Majority
Owned Affiliate, with respect to the provision of Service in that country
references to TCS shall include such Majority Owned Affiliate.  Subject to the
foregoing, references to TCS shall include Affiliates of TCS as TCS reasonably
designates.

(c)In all cases where the reference to Nielsen includes an Affiliate of Nielsen,
Nielsen shall cause the applicable Affiliate of Nielsen to perform the
applicable obligations of Nielsen under this Agreement, and Nielsen shall itself
perform such obligations on behalf of such Affiliate of Nielsen if the
applicable Affiliate of Nielsen fails to observe and perform such obligations.  

(d)In all cases where the reference to TCS includes an Affiliate of TCS, TCS
shall cause the applicable Affiliate of TCS to perform the applicable
obligations of TCS under this Agreement, and TCS shall itself perform such
obligations on behalf of such Affiliate of TCS if the applicable Affiliate of
TCS fails to observe and perform such obligations.

1.5Definitions

The capitalized terms used in this Agreement shall have the meanings specified
where they are used or in this Section 1.5.

(a)“AAC Analytics Services” has the meaning provided in Schedule A.  

(b)“Actual Off-Shore Leverage Percentage” has the meaning provided in Section
3.2(b).

13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)“Affiliate” means with respect to any entity, any other entity Controlling,
Controlled by, or under common Control with, such entity at the time in
question.  If Nielsen divests a business (regardless of the form of transaction,
including asset sales, stock sales, or otherwise) and this Agreement permits
Nielsen to have such divested business continue to acquire Services hereunder
such divested business shall continue to be deemed an Affiliate so long as such
right remains.

(d)“Agent” means a person or entity, including a subcontractor, authorized to
act for a Party.

(e)“Agreement” means this Second Amended and Restated Master Services Agreement
and all exhibits, Schedules and appendices attached hereto.

(f)“Annual Commitment Amount” (or “ACA”) has the meaning provided in Section 1
of Schedule C.

(g)“Application” means a cohesive collection of automated procedures and data
supporting a business objective.  It consists of one or more components,
modules, subsystems and Software.  

(h)“Applications Development and Maintenance” or “AD&M” means Services related
to the design, creation, development, coding, testing and implementation
(development) or the maintenance, correction, support and enhancement
(maintenance) of Applications.

(i)“Approved Subcontractor” has the meaning provided in Section 10.11.

(j)“Assigned Agreements” means Third Party Contracts which are assigned to TCS
and which are either listed in Schedule I or in an SOW.

(k)“Assignment Agreement” means the instrument by which a Third Party Contract
is assigned from Nielsen to TCS.  

(l)“Attachment” means any exhibit, appendix, and other detailed information
accompanying a Schedule to this Agreement, SOW or other contractual document
agreed to by the Parties.

(m)“Bankruptcy Code” has the meaning provided in Section 14.17.  

(n)“Baseline Service Charges” means the forecasted monthly fee for providing the
Resource Baselines for the Term, covering the provision of the Services on each
applicable SOW for the applicable month as provided in Section 19.2.  

(o)“BCP and DRP Requirements” has the meaning provided in Section 17.1 and
Schedule N, and in general terms means the in-scope outsourced function’s
specific plans and activities of Nielsen and/or TCS that are intended to enable
continued business operation in

14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

the event of any unforeseen interruption.  (For example, plans and activities to
move a department or business unit to a new location in the event of a business
disruption).  

(p)“BPO” means any business process operations Nielsen elects to outsource to
TCS under this Agreement (including reporting services, Nielsen Client Helpline,
and support services relating to human resources and finance and accounting).  

(q)“Business Day” means every day Monday through Friday other than those
holidays (such holidays not to exceed fifteen (15) per calendar year) when
Nielsen’s corporate headquarters is not scheduled to be open for
business.  References in this Agreement to “days” that do not specifically refer
to Business Days are references to calendar days and, unless otherwise provided,
a period of more than seven (7) days that expires on a day other than a Business
Day shall be automatically extended to the next following Business Day.

(r)“Calendar Year” shall have its ordinary meaning, the year starting January 1
and ending December 31.

(s)“Canadian Privacy Legislation” shall mean the Personal Information Protection
and Electronics Documents Act, S.C.  2001, c-5, and any analogous provincial
laws, including the Act Respecting the Protection of Personal Information in the
Private Sector, R.S.  C.  P-39.1, the Personal Information Protection Act,
S.B.C.  2003, c-63, the Personal Information Protection Act, R.S.A., c.  P-65,
and any similar legislation applicable in Canada.

(t)“Change Control Procedure” means a process defined by written change control
procedures used by the Parties through which requested or suggested changes to
Services or this Agreement are controlled, as provided in Section 13.2.  

(u)“Change Orders” means mutually agreed changes to SOWs documented and signed
by the Parties in accordance with the Change Control Procedure.  

(v)“Charges” means collectively all fees, costs and other charges charged to
Nielsen under this Agreement for Services.

(w)“Claim” means an allegation of breach, failure, non-performance or any
similar allegation, which, if proven, would lead to Losses for the Party against
which the Claim is asserted.  

(x)“Client Service Knowledge Process Outsourcing Services” (or “KPO”) has the
meaning provided in Schedule A.  

(y)“CBA” has the meaning provided in Section 22.7.  

(z)“Commercially Reasonable Efforts” means taking such steps and performing in
such a manner as a well managed business would undertake having regard to
reasonableness and cost, where such business was acting in a determined, prudent
and reasonable manner to achieve a particular desired result for its own
benefit.  

15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(aa)“Confidential Information” has the meaning provided in Section 25.1.

(bb)“Contract Year” means each calendar year during the Term.  With respect to
any SOW, a Contract Year means a period commencing on the Services Commencement
Date or an anniversary thereof and ending on the date one (1) year thereafter
(or, if earlier, on the last day of the SOW Term).  If any Contract Year for
this Agreement or for any SOW is less than twelve (12) months, the rights and
obligations under this Agreement that are calculated on a Contract Year basis
will be proportionately adjusted for such shorter period.  

(cc)“Control” and its derivatives means possessing, directly or indirectly, the
power to direct or cause the direction of the management, policies and
operations of an entity, whether through ownership of voting securities, by
contract, or otherwise.  

(dd)“Controlled Subsidiary” means any entity of which TCSL possesses Control,
provided that so long as TCSL is a public company, such control shall be
determined solely by reference to TCSL’s direct or indirect ownership of the
equity in such entity, disregarding the ownership of any other entity (such as
Tata Sons Ltd) which itself Controls TCSL.

(ee)“Critical Service Levels” has the meaning provided in Section 1(c) of
Schedule B.  

(ff)“Critical Services” means those Services that are mission critical or
necessary for Nielsen or an Affiliate to conduct their business.

(gg)“Data” means numbers, characters, images, or other Nielsen information
recorded in a form that can be input into a CPU or processor, stored and
processed there, or transmitted on some digital or analog channel.

(hh)“Data Privacy Rules” has the meaning provided in Section 14A.1(a)(i).

(ii)“Deliverable(s)” means each deliverable (including Software, documents and
an item or work product resulting from performance of an activity) identified in
either this Agreement or a Statement of Work, and any other deliverable agreed
upon by the Parties in writing, including all Software, Documentation, goods,
services and materials to be provided by TCS pursuant to this Agreement or any
Statement of Work.  

(jj)“Delivery Unit” has the meaning provided in Section 1(b) of Schedule B.

(kk)“Designated Representatives” has the meaning provided in Section 27.1.  

(ll)“Developed Software” means any Software, modifications or enhancements
developed pursuant to this Agreement by or among TCS, TCS Agents, and Nielsen.  

(mm)“Disabling Code” has the meaning provided in Section 26.1(j).

(nn)“Dispute” has the meaning provided in Section 27.1.

16

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(oo)“Dispute Resolution Process” means the methods for resolving disagreements
provided in Section 27.  

(pp)“Documentation” means the user manuals and any other completed (as opposed
to works in progress) materials in any form or medium related to the Services
provided by TCS to Nielsen as required by this Agreement or, provided by Nielsen
to TCS (to the extent such materials exist, Nielsen is aware of the existence,
Nielsen has reasonable access to the materials and Nielsen has the legal right
to access and provide such materials to TCS).

(qq)“Domain Expert” has the meaning provided in Section 10.5.

(rr)“Engagement Model” means the delivery model for providing a particular set
of Services, as provided in Section 5 of Schedule A.  

(ss)“EU Data Protection Directive” or “Directive” has the meaning provided in
Section 14A.1(a)(i).

(tt)“EU Model Contract” has the meaning provided in Section 14A.2(a)(i).

(uu)“EU Privacy Laws” has the meaning provided in Section 14A.1(a)(i).  

(vv)“Executive Steering Committee” has the meaning provided in Section 10.10.  

(ww)“Extension Period(s)” has the meaning provided in Section 2.2(b).  

(xx)“FARA Effective Date” has the meaning provided in the recitals.

(yy)“FARA MSA” has the meaning provided in the recitals.

(zz)“Fidelity Bond” has the meaning provided in Section 32.4.

(aaa)“Financial Planning and Analytics Services” has the meaning provided in
Schedule A.  

(bbb)“Fixed Price” means Services that will be performed for a single Charge
which shall be provided in the relevant SOW, and which shall be not subject to
time and materials Charges or the Baseline Service Charges, but which may be
subject to additional charges and credits based on Nielsen’s usage of
non-personnel based resource units or changed pursuant to a Change Order.  

(ccc)“Force Majeure Event” has the meaning provided in Section 17.2.

(ddd)“GISA” has the meaning provided in the preamble.

(eee)“GLB Act” has the meaning provided in Section 14A.l(a)(i).

17

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(fff)“Global Delivery Center” has the meaning provided in Section 6.1(a).  

(ggg)“Global Relationship Manager” means the individual designated as the
primary contact for the relevant Party under this Agreement as provided in
Sections 10.6(a)(ii) and 12.3(c).  

(hhh)“Governance Model” has the meaning provided in Section 13.1 and Schedule J.

(iii)“Grandfathered Domain Experts” has the meaning provided in Section 10.5.

(jjj)“Hardware” means the computers and related equipment used in connection
with the provision of the Services, including central processing units and other
processors, servers, controllers, modems, communications and telecommunications
equipment (voice, data and video), cables, storage devices, printers, terminals,
other peripherals and input and output devices, and other tangible mechanical
and electronic equipment intended for the processing, input, output, storage,
manipulation, communication, transmission and retrieval of information and data.

(kkk)“Historical Data” has the meaning provided in Section 3.1(b) of Schedule B.

(lll)“HIPAA” has the meaning provided in Section 14A.1(a)(i).  

(mmm)“Imputed Transition Completion Date” has the meaning provided in Section
3.2(c).

(nnn)“Initial Term” has the meaning provided in Section 2.1.

(ooo)“Insurance Claim” has the meaning provided in Section 32.5(b)

(ppp)“Insured Event” has the meaning provided in Section 32.5(b).

(qqq)“Intellectual Property Rights” means, on a worldwide basis, any and
all:  (i) rights associated with works of authorship and literary property,
including copyrights, moral rights of an author of a copyrightable work
(including any right to be identified as the author of the work or to object to
derogatory treatment of the work), and mask-work rights; (ii) trademarks,
service marks, logos, trade dress, trade names, whether or not registered, and
the goodwill associated therewith; (iii) rights relating to know-how or trade
secrets, including ideas, concepts, methods, techniques, inventions (whether or
not developed or reduced to practice); (iv) patents, designs, algorithms and
other industrial property rights; (v) rights in domain names, universal resource
locator addresses, telephone numbers (including toll free numbers), and similar
identifiers; (vi) other intellectual and industrial property rights of every
kind and nature, however designated, whether arising by operation of law,
contract, license or otherwise; and (vii) registrations, initial applications
(including intent to use applications), renewals, extensions,

18

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

continuations, divisions, or reissues thereof now or hereafter in force
(including any rights in any of the foregoing).

(rrr)“ISO 27002” means the set of standards for information security published
by the International Organization for Standardization.

(sss)“ISO 9001” means the set of standards for quality management systems
published by the International Organization for Standardization.  

(ttt)“IT” means Information Technology.

(uuu)“JAMS” has the meaning provided in Section 27.2(b).

(vvv)“Knowledge Transfer” means the formal, systematic and comprehensive
collection and documentation of the processes, activities, know-how, rules of
thumb and related information used by TCS for the efficient, accurate and timely
provision of the Services and the conveyance of such information in verbal and
tangible form to Nielsen.

(www)“Labor Dispute” has the meaning provided in Section 22.7.

(xxx)“Law” means all national, common law, federal, state, provincial, regional,
territorial and local laws, statutes, ordinances, regulations, rules, executive
orders, supervisory requirements, directives, circulars, opinions, interpretive
letters and other official releases of or by any government, or any authority,
department or agency thereof.  References to any Law shall also mean references
to such Law in changed or supplemented form or to a newly adopted law replacing
such Law.  

(yyy)“Local Agreement” has the meaning provided in Section 20.1(a).  

(zzz)“Losses” means all losses, liabilities, damages and Claims, and all related
costs and expenses (including reasonable legal fees and disbursements and costs
and expenses of investigation and litigation, and costs of settlement, judgment,
interest and penalties).

(aaaa)“Majority Owned Affiliate” means (i) in the case of Nielsen, an Affiliate
whose Control is measured at greater than 50% (disregarding Control of any
entity owning equity in The Nielsen Company B.V.) and (ii) in the case of TCS
any Controlled Subsidiary.

(bbbb)“Material Disruption” has the meaning provided in Section 8.4.

(cccc)“Milestone” means a specific objective, delivery, task completion, goal or
other item identified in the applicable Transition Plan or Project Plan, and
which may have an associated completion date.  

(dddd)“Minimum Commitment Amount” or “MCA” has the meaning provided in Section 1
of Schedule C.

(eeee)“MSCi Services” has the meaning provided in Schedule A.  

19

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ffff)“Nielsen” has the meaning provided in the recitals.

(gggg)“Nielsen Clients” means any or all of Nielsen’s or its Affiliates’ past,
present or future customers and their Affiliates.

(hhhh)“Nielsen Consents” means all consents, licenses, permits, authorizations
or approvals necessary to allow TCS and TCS Agents to perform the Services,
including any necessary governmental, third party or other security clearances,
and/or to access and/or to use any of the following that are used solely to
provide the Services, Nielsen Data, Nielsen Information, Nielsen Non-Software
Material, Nielsen Software, tools or any other material provided or permitted by
Nielsen under this Agreement.  

(iiii)“Nielsen Data” means all Data and information submitted to TCS by Nielsen
or obtained, developed or produced by TCS in connection with the Services,
including information relating to Nielsen Clients, Nielsen employees,
technology, operations, facilities, consumer markets, products, capacities,
systems, procedures, security practices, research, development, business affairs
and finances, ideas, concepts, innovations, inventions, designs, business
methodologies, improvements, trade secrets, copyrightable subject matter and
other proprietary information.

(jjjj)“Nielsen Information” means all information, including Nielsen Data, in
any form, furnished or made available directly or indirectly to TCS by Nielsen
or otherwise obtained by TCS from Nielsen.

(kkkk)“Nielsen Non-Software Materials” has the meaning provided in Section 14.8.

(llll)“Nielsen Personal Data” has the meaning provided in Section 14A.2(a)(ii).

(mmmm)“Nielsen Personnel” means employees of Nielsen and its Affiliates.  

(nnnn)“Nielsen Policies and Standards” has the meaning provided in
Section 5.6(b)(i).

(oooo)“Nielsen Preemption Right Employee” shall have the meaning provided in
Schedule E.  

(pppp)“Nielsen Regulatory Requirements” means the laws, rules and regulations to
which Nielsen is required to submit on an international, Federal, state and
local level.

(qqqq)“Nielsen Satisfaction Surveys” means the surveys performed by TCS as
provided in Section 8.10.  

(rrrr)“Nielsen Software” means the systems Software and applications Software
owned or licensed by Nielsen that are used to provide the Services.  

20

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ssss)“Nielsen Standards” means those information management, technical
architecture, security and product rules and standards provided in Schedule G.

(tttt)“Nielsen Third Party Software” has the meaning provided in Section
14.15.  

(uuuu)“Non-Compliant Business” has the meaning provided in Section 9.1(a).  

(vvvv)“Non-Managed Service Engagement Model” is defined in Section 5.1 of
Schedule A.

(wwww)“Non-Software Materials” has the meaning provided in Section 14.8.  

(xxxx)“Notice” has the meaning provided in Section 34.2.

(yyyy)“Notice of Election” has the meaning provided in Section 31.5.

(zzzz)“OFAC” has the meaning provided in Section 10.16(b)(ii).  

(aaaaa)“Off-Shore” has the meaning provided in Section 3.2.  

(bbbbb)“Off-Shore Leverage Percentages” has the meaning provided in
Section 3.2.  

(ccccc)“Original Effective Date” has the meaning provided in the recitals.

(ddddd)“Original MSA” has the meaning provided in the recitals.

(eeeee)“Other Service Location” means a TCS site from which Services are
provided other than the Global Delivery Center(s) specified in Section 6.

(fffff)“Party” and “Parties” have the meaning provided in the recitals.  

(ggggg)“Pass-Through Expenses” means any expense for which TCS will have
management and administrative responsibility, including administrative costs for
negotiation and communication with other third parties, as well as actual costs
incurred by TCS in connection with receiving approval for payment, but which
Nielsen agrees to pay directly to a third party or parties or reimburses TCS.

(hhhhh)“Permits” has the meaning provided in Section 34.13.

(iiiii)“Personally Identifiable Information” means any information that relates
to a specific, identifiable individual, and any information that otherwise is
defined as "personal information" or "personal data" (or an equivalent term)
under Laws regarding personal data privacy and data protection (including the EU
Data Protection Directive), regardless of whether such Laws apply to such
information.  

21

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(jjjjj)“Procedures Manual” means an operating document relating to this
Agreement produced in accordance with Section 13.3.  

(kkkkk)“Process Norms” means the procedures, methods and business processes
designated in an SOW or if not specified in the relevant SOW those employed by a
well-managed commercial enterprise providing services similar to the Services.  

(lllll)“Project Manager” means the individual with primary responsibility for
the execution, oversight and management of SOWs, as provided in Sections 10.7
and 12.3(b).  

(mmmmm)“Project” means any discrete component of work under an SOW.  

(nnnnn)“Qualified Contractor” has the meaning provided in Section 14.16.

(ooooo)“Rate” means the hourly billing amount for a Resource as provided on the
Rate Card in Schedule C.  

(ppppp)“Rate Card” means the Rates identified for each type of Resource for each
year of this Agreement, as provided in Schedule C.  

(qqqqq)“Reports” has the meaning provided in Section 5.7(a).

(rrrrr)“Renewal Term” has the meaning provided in Section 2.2(a).

(sssss)“Required Consent” means such Nielsen Consents or TCS Consents as may be
required for the assignment to TCS or Nielsen, or the grant to TCS or Nielsen of
rights of access or use, of resources (i.e., Hardware or Software) otherwise
provided for in this Agreement or a Statement of Work.

(ttttt)“Required Registrations” has the meaning provided in Section
26.1(h)(vii).  

(uuuuu)“Residual Knowledge” has the meaning provided in Section 14.11.

(vvvvv)“Resource” means TCS Personnel assigned to the Nielsen account on a
full-time basis.

(wwwww)“Restricted Business” means the lines of business engaged in by Nielsen
and its Affiliates as described in Section 3 of Schedule M.  If Nielsen and its
Affiliates cease to be engaged in any such line of business (unless at the time
TCS is engaged in such line of business in violation of the provisions of
Section 9.1(a)) the divested or discontinued business shall no longer be deemed
a Restricted Business.  If Nielsen and its Affiliates enter into a new line of
business or expand a line of business that was not previously sufficiently
material enough to be described in Nielsen’s parent company’s securities filings
(and TCS or a TCS Controlled Subsidiary is not then currently engaged in such a
line of business) if requested by Nielsen, TCS shall not unreasonably refuse to
consent to expanding the definition of Restricted Business to cover such new or
expanded line of business.  Any modification to Section 3 of Schedule M shall

22

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

require mutual written consent of the Parties approved by their respective Chief
Legal Officer or General Counsel.  

(xxxxx)“Retained Agreements” means the third party agreements for which Nielsen
retains financial responsibility, as provided in Schedule I.

(yyyyy)“Retained Agreement Invoices” means any invoices submitted by third
parties in connection with the Retained Agreements.

(zzzzz)“Robotics Engine” has the meaning provided in Section 14.16.

(aaaaaa)“SARA Effective Date” has the meaning provided in the recitals.

(bbbbbb)“SARA Execution Date” has the meaning provided in the Preliminary
Statements.

(cccccc)“Scope Changes” means any change to a previously executed SOW.  

(dddddd)“Service Level” means individually and collectively, TCS performance
standards for the Services agreed by the Parties in accordance with the
provisions of Schedule B and its applicable Attachments.  

(eeeeee)“Service Location” means any site from which the Services are delivered.

(ffffff)“Service Taxes” means all value-added (VAT), services, consumption,
sales, use, excise, and other similar taxes that are assessed against either
Party on the provision of the Services as a whole, or on any particular Service
received by Nielsen or its Affiliates from TCS, excluding taxes levied on
Nielsen’s net income, as provided in Section 23.1(c).

(gggggg)“Services” has the meaning provided in Section 3, as further defined in
Schedule A or as otherwise agreed by the Parties from time to time pursuant to
an SOW hereunder, collectively including TCS services, functions and
responsibilities for both Off-Shore services and on-site services as described
in this Agreement as they may be supplemented, enhanced, modified or replaced
during the Term in accordance with this Agreement.

(hhhhhh)“Services Commencement Date” means the date provided in the applicable
SOW and associated SOW Transition Plan as the date on which TCS will start
providing Services under such SOW.  Subject to the terms of Schedule B, and
except as expressly stated in an SOW, on the Services Commencement Date:

(i)TCS assumes full operational responsibility for the IT or BPO services that
are the subject of the applicable SOW; and

(ii)all Critical Service Levels and other performance metrics and obligations of
TCS provided in this Agreement and such SOW become fully effective and
enforceable.

23

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iiiiii)“Shared Environment” has the meaning provided in Section 5.6(d).  

(jjjjjj)“Software” means computer programs which perform specific functions
(applications software) or programs used to run computers or networks and
develop and run applications software (system software).  

(kkkkkk)“SSAE 18 Audit” has the meaning provided in Section 24.5(a).  

(llllll)“SSAE 18 Report” has the meaning provided in Section 24.5(b).

(mmmmmm)“Statement of Work” or “SOW” means the documents that describe the scope
and requirements of the particular Project or set of Services that are to be
provided by TCS under this Agreement as provided in Section 3.5.  Statements of
Work existing as of the SARA Effective Date are referred to as “Pre-Existing
SOWs”.  Pre-Existing SOWs and SOWs executed contemporaneously with the execution
and delivery of the SARA are referred to as “Initial SOWs”.  SOWs executed after
the date of execution of the SARA are referred to as “Follow-On SOWs”.  

(nnnnnn)“SOW Effective Date” means the effective date of an SOW, as provided in
that SOW.  SOWs executed as part of the process of replacing Pre-Existing SOWs
shall have an SOW Effective Date as mentioned therein.

(oooooo)“Systems” means Software and Hardware, collectively.  

(pppppp)“Target Off-Shore Leverage Percentage” has the meaning provided in
Section 3.2(b).

(qqqqqq)“TCS” has the meaning provided in the recitals.

(rrrrrr)“TCS America” has the meaning provided in the recitals.

(ssssss)“TCS Background Technology” means any formulae, algorithms, processes,
process improvements, methodology, procedures, ideas, concepts, research,
inventions (whether or not patentable or reduced to practice), know-how, and all
records thereof, including documentation, design documents and analyses,
studies, plans, flow charts, reports and drawings, and all Intellectual Property
Rights subsisting in each of the foregoing developed or acquired by TCS or its
affiliates prior to the Original Effective Date or completely independent of its
engagement with Nielsen under the Original MSA, the FARA MSA, or this Agreement
and which TCS may use in providing the Services.  

(tttttt)“TCS Consents” means all consents, licenses, permits, authorizations or
approvals necessary to allow TCS and TCS Agents to:

(i)use any:

(A)TCS Software, including any Third Party Software which is TCS Software;

24

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(B)any assets owned or leased by TCS or TCS Agents; and

(C)any third party services retained by TCS to provide the Services during the
Term and during any Termination/Expiration Assistance Period; and

(ii)assign to Nielsen the Developed Software and the Work Product.

(uuuuuu)“TCSL” has the meaning provided in the recitals.  

(vvvvvv)“TCS Group” has the meaning provided in Section 10.11.  

(wwwwww)“TCS Managers” has the meaning provided in Section 10.6.

(xxxxxx)“TCS Non-Software Materials” has the meaning provided in Section 14.8.

(yyyyyy)“TCS Personnel” means any individual employed or engaged by TCS, TCS
Group, or Approved Subcontractors.  

(zzzzzz)“TCS Productivity Tools” means the TCS Software designated as TCS
Productivity Tools in Schedule K and used to create efficiencies and reduce the
work effort required to provide the Services.  

(aaaaaaa)“TCS Project Tools” means the TCS Software designated as TCS Project
Tools in Schedule K and used to manage the workflow, inspection, quality and
related aspects of the Services.

(bbbbbbb)“TCS Software” means all Applications Software (including applications
such as TCS Productivity Tools and TCS Project Tools) and Systems Software and
any related documentation and other related materials owned or licensed by TCS
that are used to provide the Services.  Schedule K provides an initial list of
TCS Software.

(ccccccc)“TCS Third Party Software” means Third Party Software licensed by TCS.

(ddddddd)“Term” has the meaning provided in Section 2.1.

(eeeeeee)“Termination-Expiration Assistance” has the meaning provided in Section
29.1.

(fffffff)“Termination-Expiration Assistance Period” has the meaning provided in
Section 29.1.

(ggggggg)“Third Party Services” means services similar to the Services performed
by Third Parties.  

25

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(hhhhhhh)“Third Party Software” means any Software used to provide the Services
that is provided under license to TCS or Nielsen by a third party, and includes
any related ongoing services (e.g., maintenance and support services, upgrades,
subscription services) provided by third parties.

(iiiiiii)“Tier One Restricted Company” means any entity designated as such in
Section 1 of Schedule M and any Affiliate of such entity engaged in the
Restricted Business and bearing indicative portion of its parent’s name
described in Section 1 of Schedule M or using such parent’s trademark.

(jjjjjjj)“Tier Two Restricted Company” means any entity designated as such in
Section 2 of Schedule M and any Affiliate of such entity engaged in the
Restricted Business and bearing indicative portion of its parent’s name
described in Section 2 of Schedule M or using such parent’s trademark.

(kkkkkkk)“Time and Materials” or “T&M” means Services that will be performed for
Charges based on the time and materials required to provide the Services.  T&M
Services may be subject to the Baseline Service Charge or invoiced on the basis
of actual efforts as provided in Section 19.2(a).  

(lllllll)“Transition” has the meaning provided in Section 4.  

(mmmmmmm)“Transition Acceptance Testing Plan” has the meaning provided in
Section 4.5.

(nnnnnnn)“Transition Completion Date” has the meaning provided in Section 4.6.

(ooooooo)“Transition Manager” means an individual designated by either Party to
oversee a Transition.  

(ppppppp)“Transition Milestones” has the meaning provided in the applicable
Statement of Work.  

(qqqqqqq)“Transition Plan” has the meaning provided in Section 4.1.

(rrrrrrr)“Transition Services” has the meaning provided in Section 4.2.

(sssssss)“Transition Schedule” has the meaning provided in Section 4.1.

(ttttttt)“User” means Nielsen, Nielsen Clients and/or Nielsen Agents who Nielsen
desires to use the Services provided by TCS under this Agreement in the
performance of their duties on behalf of Nielsen or in connection with their
relationship with Nielsen and who are authorized and enabled (e.g., valid user
ID) by Nielsen to access and utilize the Services and have been identified by
Nielsen to TCS, and any other individual or enterprise who is an approved person
or customer to receive or use the Services provided by TCS.

(uuuuuuu)“Virus” means:

26

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(i)program code, programming instruction or set of instructions intentionally
constructed with the ability to damage, interfere with or otherwise adversely
affect computer programs, data files or operations, including keystroke
programs; or

(ii)other code typically designated to be a virus.

1.6Interpretation

(a)Terms other than those defined within this Agreement shall be given their
plain English meaning, and those terms, acronyms and phrases known in the IT and
BPO industries (or used in the business areas related to the Services involved)
shall be interpreted in accordance with their generally known meanings.  Unless
the context otherwise requires, words importing the singular include the plural
and vice-versa, and words importing gender include both genders.  Unless the
context otherwise requires to “persons” includes individual natural persons and
juridical legal entities.  

(b)Where there is similar, but not identical, construction of phrases,
sentences, or clauses of this Agreement no implication is made that a “negative
pregnant” is intended and they shall each be construed separately, in accordance
with their plain meaning.

(c)The words “include”, “includes”, “including”, and “e.g.” when following a
general statement or term, are not to be construed as limiting the general
statement or term to any specific item or matter provided or to similar items or
matters, but rather as permitting the general statement or term to refer also to
all other items or matters that could reasonably fall within its broadest scope.

(d)The word “may” (unless followed by “not”) shall be construed as meaning
“shall have the right, but not the obligation, to”.

(e)The phrase “provided in” means the particular things or items listed in,
described in, provided for or as provided in the referenced document, Section or
article.  

Section 2.TERM

2.1Term

Unless terminated earlier pursuant to the provisions of this Agreement, the term
of this Agreement shall begin on the Original Effective Date and shall expire on
December 31, 2025 (the “Initial Term”, as it may be extended pursuant to Section
2.2, the “Term”).  Notwithstanding the termination or expiration of the Term,
any SOWs executed during the Term that are incomplete upon such termination or
expiration shall, at Nielsen’s option, continue until performance under such
SOWs is completed or terminated in accordance with the provisions of Section 28
of this Agreement.  The Charges for continued Services under any surviving SOWs
on or after the expiration date of the Term, if applicable, shall be as mutually
agreed by the Parties prior to the end of the Term.  

27

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

2.2Renewal Term; Extension Periods

(a)If Nielsen desires that this Agreement renew at the end of the Initial Term,
Nielsen shall provide TCS with written notice of Nielsen’s intention to renew,
such notice to be provided prior to the end of 2023.  The Parties shall
negotiate in good faith the terms and conditions applicable to such renewal
period (“Renewal Term”).  If no agreement on a Renewal Term is reached by the
Parties by the end of 2024, Nielsen may request Termination-Expiration
Assistance Services and TCS shall be obligated to provide such Services in
accordance with Section 29 of this Agreement.

(b)In addition to Nielsen’s rights pursuant to Section 2.2(a), Nielsen may elect
to extend the Term of this Agreement three (3) times for up to one (1) year (as
designated by Nielsen) (“Extension Period(s)”) provided that Nielsen provides
TCS at least six (6) months prior written notice.  The Charges for Extension
Periods shall be as provided in Section 2 of Schedule C to this Agreement.

2.3Request to Review Terms

From September 1, 2023 through December 31, 2023, either Party may submit in
writing to the other Party a request to review and revise one or more specific
terms and conditions of the Agreement.  Upon receipt of such request, the
Parties may, without being obligated to do so, enter into discussions regarding
appropriate modifications to the terms.  

Section 3.SERVICES

3.1Scope of Services

Commencing as of the Services Commencement Date, TCS shall perform the Services
for Nielsen and Nielsen Affiliates identified in the applicable SOW in
accordance with the terms of this Agreement, as such Services may evolve during
the Term or be supplemented, enhanced, modified or replaced.  

The Services to be provided by TCS hereunder include:

(a)the services described in this Agreement, including Schedule A to this
Agreement or an SOW as described in Section 3.5 to this Agreement

(b)any services, functions or responsibilities not specifically described in
this Agreement or an SOW but which are:

(i)an inherent, necessary or customary part of the Services, or

(ii)are required for proper performance or provision of the Services in
accordance with the preceding Section 3.1(a) shall be deemed to be included
within the scope of the Services to be delivered for the Charges, as if such
services, functions or responsibilities were specifically described in this
Agreement;

28

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)the services, functions and responsibilities per formed in the twelve (12)
months prior to the SOW Effective Date of the Initial SOWs (and, if so specified
in a Follow-On SOW, prior to its SOW Effective Date) by the employees and
contractors of Nielsen with respect to the Services included in the applicable
SOWs even if the service, function or responsibility is not specifically
described in this Agreement; and

(d)all services within the scope of this Agreement which TCS is already
providing to Nielsen under Pre-Existing SOWs.  

3.2Off-Shore Services

(a)For the purposes of this Agreement, “Off-Shore” shall mean any facility
designated, owned or leased by TCS in India and any other location outside the
continental United States that is proposed by either Party and approved in
writing by both Parties.  The initial agreed upon Service Locations are provided
in Schedule F, which may be amended from time to time during the Term by the
Parties.

(b)The Target Off-Shore Leverage Percentages are provided in Exhibit C-1 to
Schedule C.  The Off-Shore Leverage Percentages for each Engagement Model shall
be calculated as per the formula mentioned in Exhibit C-1 to Schedule C.

(c)If the Target Off-Shore Leverage Percentages for the given Engagement Model
falls beyond (i.e., either above or below) the Leverage Threshold (as provided
in Exhibit C-1 to Schedule C) for **

3.3Services Performed by Nielsen or Third Parties

(a)Notwithstanding any request made to TCS by Nielsen pursuant to Section
3.4(a), but without in any way limiting Nielsen’s obligations and commitments
under this Agreement (including pursuant to Sections 1 and 2 of Schedule C),
Nielsen shall have t the right to perform itself or contract with a third party
to perform any services similar to the Services.  If Nielsen contracts with a
third party to perform any services which would be Services if provided
hereunder, TCS shall reasonably cooperate in good faith with Nielsen and any
such third party, including:

(i)providing in writing, applicable requirements, standards and policies for the
Services including all information required so that any enhancements or
developments of such third party may be operated by TCS;

(ii)subject to compliance with TCS’ reasonable site and secbefurity rules,
allowing reasonable access to the facilities being used by TCS to provide the
Services as reasonably necessary for Nielsen or a third party to visit in
connection with performing its work (where necessary and appropriate, with
escort by TCS Personnel and subject to execution of confidentiality agreement by
the applicable third party); and

29

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iii)allowing access to the Hardware and Software (to the extent permitted under
any underlying agreements with unaffiliated third parties), and making available
such information regarding such Hardware and Software as reasonably necessary
for Nielsen or a third party to perform its work (where necessary and
appropriate, with escort by TCS Personnel and subject to execution of
confidentiality agreement by applicable third party).  

3.4Acquisition, Divestiture and Alliance Services

TCS shall provide the following Services related to businesses acquired or
divested by Nielsen (regardless of the legal form of such transactions), such
Services to be chargeable:  

(a)Acquisition, Alliance and Other Transaction Support.  With respect to
potential acquisitions, joint ventures, strategic alliances and other similar
transactions contemplated or to be entered into by Nielsen, upon Nielsen’s
request, TCS will provide support as requested by Nielsen (including assessments
of the current technology environments to be acquired, used or combined,
potential integration approaches, and the potential net economic impact of the
acquisition in connection with the Services) as reasonably necessary to assist
Nielsen’s assessment of the portion of the transaction to which the Services
will relate.  Such support will be provided within the timeframe reasonably
requested by Nielsen or as required by the timing of the transaction.  

(b)Migration of Systems and Business Processes.  As requested by Nielsen and as
they relate to the Services, TCS will migrate business processes, the systems,
applications and data of the counterparty entity to the Nielsen services support
environment.

(c)On-site Support.  As requested by Nielsen, TCS will provide personnel to
staff vacancies and to provide management for the business process operations
and information technology functions needed to support an acquisition, joint
venture, strategic alliance, or other similar transaction, including on-site
support at the location of the acquired entity.

(d)Divestitures.  From time to time, Nielsen may divest businesses, whether
standalone units or product lines (regardless of the form of transaction), who
at the time of such divestiture are receiving the Services.  In such cases, if
requested by Nielsen and (as between Nielsen and TCS) at Nielsen’s expense TCS
will provide Services to Nielsen, the divested business unit or product line
and/or the acquirer at the then current Rates and Nielsen shall retain financial
responsibility for such Services, the Charges for which shall be counted for
purposes of the ACA and the MCA.

(e)Parties To SOWs.  SOWs may be executed by Nielsen Affiliates and (for
Services to be received outside of the United States) by TCS’ Controlled
Subsidiaries.  Provided that execution of the SOW has been approved by the
Nielsen Global Relationship Manager as indicated on such SOW, Nielsen shall
remain secondarily liable for payment of the Charges under such SOW if the party
thereto fails to pay the amount in a timely manner.  TCS shall be secondarily
liable for performance of each SOW to which any of its Affiliates is a
party.  TCS shall not be obligated to execute such SOW with Nielsen Affiliates
or provide Services to any such Nielsen Affiliates outside the United States if
TCS requests approval of the SOW by the Nielsen Global Relationship Manager and
the Nielsen Global Relationship Manager declines such approval.  

30

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

3.5Statements of Work

(a)The Services that Nielsen will obtain under this Agreement will be provided
pursuant to separate SOWs issued under this Agreement.  Each SOW, as described
further in Schedule A, will:

(i)be subject to the terms of, and become part of, this Agreement;

(ii)describe the Services covered by the SOW;

(iii)detail the maximum number of TCS Personnel Nielsen will be billed for under
a T&M SOW;

(iv)to the extent not already addressed in this Agreement, contain provisions
governing the terms for performance of the relevant Services including payment
provisions, applicable Service Levels and performance requirements, and other
provisions that are specific to such SOW; and

(v)include, if applicable, an SOW Transition Plan in the form provided in
Exhibit A-10 to Schedule A.

(b)Agreement Modification.  SOWs shall not be used to amend the terms and
conditions of this Agreement.  Any SOW that modifies, or purports to modify, the
terms and conditions of this Agreement or Nielsen’s rights or responsibilities
thereunder shall be subject to the review and approval of Nielsen’s legal
department and Nielsen’s Vendor Management Organization as well as TCS’ legal
and finance department.

(c)New SOWs; Amendments to SOWs.  The process to be followed with respect to new
SOWs and amendments to existing SOWs requested by Nielsen is described in
Schedule A.  Either party may propose an SOW and amendments to existing SOWs,
but Nielsen shall have the sole right to accept or reject any such proposal made
by TCS.  Failure of the Parties to reach agreement on an SOW or an amendment to
an SOW shall be subject to Section1 of Schedule C and Section 28.3(i) of this
Agreement.

3.6Additional Work, Reprioritization and Adjustments to Schedules or Service
Levels

The Nielsen Global Relationship Manager or his or her designee may identify new
or additional work activities to be performed by TCS Personnel or reprioritize
or reset the schedule for existing work activities or Services to be performed
by TCS Personnel.  Unless otherwise agreed, Nielsen shall incur no additional
charges for the performance of such work activities by TCS Personnel to the
extent such work activities can be performed with the same level of Resource
support as is provided in the SOW.  TCS shall use Commercially Reasonable
Efforts to perform such work activities without impacting the established
schedule for other tasks or the performance of the Services in accordance with
the Critical Service Levels and Tier One Quality of Service Metrics.  If it is
not possible to avoid such an impact, TCS shall notify Nielsen of the
anticipated impact and obtain Nielsen’s consent prior to proceeding with such
work activities.  

31

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen, in its sole discretion, may forego or delay such work activities or
temporarily adjust the work to be performed by TCS, the schedules associated
therewith or the Tier One Quality of Service Metrics or Critical Service Levels
to permit the performance by TCS of such reprioritized work activities.  TCS
shall not make any service performance adjustments that will affect Tier One
Quality of Service Metrics or Critical Service Levels without obtaining
Nielsen’s prior written approval.  TCS shall not make changes to any SOW that
may affect the projected cost to Nielsen or the schedule for completion of the
activities and Deliverables under such SOW without obtaining Nielsen’s prior
written approval.

3.7TCS Briefing

At no additional charge to Nielsen, TCS shall meet with Nielsen at least
semi-annually to brief Nielsen regarding technological developments and advances
as well as new or enhanced services, Software, tools, products, processes or
methodologies of possible interest or applicability to Nielsen.  Such briefing
shall include TCS’ assessment of the business impact, performance improvements
and cost savings associated with each if adopted by Nielsen.

3.8Nielsen Obligations to Purchase Services in Future

Section 1 of Schedule C provides the obligations of Nielsen to purchase certain
minimum volume of Services during the Term and the consequences of Nielsen’s
failure to meet its commitment to so purchase.  Except as provided in Section 1
of Schedule C, Nielsen shall be under no future obligation to acquire additional
or future services from TCS.

3.9Pre-Approval Required

Any new Hardware or Software acquired by TCS which are paid for by Nielsen or
for the cost of which Nielsen may be required to reimburse TCS shall be subject
to Nielsen’s prior approval.

3.10Permitted Users of the Services

The Services may be used by Nielsen and, as permitted by Nielsen, its Affiliates
and those third parties (such as customers, suppliers (subject to Section 21, as
applicable), and joint venturers) solely in connection with their commercial
relationship with Nielsen or any Affiliate which is broader than mere resale of
the Services provided hereunder.  Services provided to such entities shall be
deemed to be Services provided to Nielsen.  Nielsen shall be responsible for any
breach of this Agreement caused by a party permitted by Nielsen to use the
Services hereunder.  

Section 4.TRANSITION  

4.1Transition Plan

(a)For each SOW where TCS is taking over services or functions previously
performed by Nielsen or restructuring to or from a Managed Service (as defined
in Schedule A) (or other methodology) Services that were previously provided on
a different basis (a “Transition”), the Parties shall develop and agree upon a
detailed transition plan (“Transition Plan”) which shall be an Attachment to
such SOW.  The Transition Plan shall include a schedule

32

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

for the transition of the Services (the “Transition Schedule”).  TCS shall
perform the Services described in such Transition Plan (the “Transition
Services”) without causing a Material Disruption to Nielsen’s business or
operations.  Except as otherwise provided in this Agreement or SOW, the
applicable Transition Plan or as agreed to in advance by the Nielsen Global
Relationship Manager, TCS shall not assume or plan on any significant level of
Nielsen’s resources being dedicated to the Transition Services.  However, with
respect to a Transition, Nielsen will provide TCS with a single point of contact
and make executives reasonably available for meetings.

(b)Transition will occur in the following key scenarios:

(i)A process that is moving from Nielsen to TCS for service delivery.  The
process is deemed to be "in transition" until it is declared as BAU as per
agreed transition timelines in the SOW;

(ii)An existing BAU performance change due to underlying technology changes
(application, product or environment), business rule changes, or engagement
model changes that require re-skilling/re-training for service delivery; and

(iii)A new Service Level introduced or a target set without consideration of
Historical Data. This may require a modification or refinement of underlying
processes and/or operating models for service delivery.

4.2Transition/Transformation Services

TCS shall:

(a)perform all functions and services necessary to accomplish the Transition of
the business process operations and related information technology operations as
indicated within the specific Transition Plan for each SOW by the applicable
Milestone dates provided in each applicable SOW transition plan (such functions
and services, the “Transition Services”); and

(b)for a group of SOWs , designate a Transition Manager, who shall be
responsible for managing and implementing the Transition Services with respect
to that operational area.  With Nielsen’s approval from the Global Relationship
Manager, which shall not be unreasonably withheld, TCS may use the same
individual to manage Transition Services under more than one transitioning work
area.  Until the completion of the Transition Plan, each such responsible
individual shall review the status of the Transition Services for which they are
responsible with the Nielsen Transition Manager on a weekly basis or as
reasonably requested by the Nielsen Transition Manager.

4.3[Intentionally Omitted.]

4.4Additional Staffing

At Nielsen’s request, TCS will support Nielsen in filling staffing vacancies if
there is attrition of key Nielsen Personnel before transition is completed.  In
such cases, the Parties will

33

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

discuss in good faith the impact on the Transition Schedule to determine whether
existing resources will be used or whether additional personnel are to be
acquired.  The services of additional personnel will be charged at the
applicable Rate provided in Schedule C.

4.5Transition Acceptance Tests

As part of the Transition Services, the Parties shall perform Transition
acceptance testing based on objective acceptance criteria and procedures to be
provided in the Transition Plan (the “Transition Acceptance Testing Plan”).  TCS
shall provide all cooperation and assistance reasonably required or requested by
Nielsen in connection with Nielsen’s evaluation or testing of the Deliverables
provided in the Transition Acceptance Testing Plan.  Knowledge Transfer entry
and exit evaluation criteria shall be approved by Nielsen before transition
activities begin and before actual work may be moved Off-Shore.  With respect to
the transition of Services from one Engagement Model to a different Engagement
Model, TCS may not reduce or reallocate TCS Resources then assigned to
performing Services until the Nielsen business unit owner (a direct report to
the Global CTO or Global Head of Operations, or their replacement positions) has
agreed that Transition and Transformation for that aspect of the Services is
satisfactory, such approval not to be unreasonably withheld.  After expiration
of the agreed review or acceptance period, if Nielsen has not yet rejected the
relevant Deliverables, Nielsen will be considered to have approved if Nielsen
does not provide TCS with written notification of its objections with reasons
after three (3) Business Days’ notice from TCS that a decision needs to be made.

4.6Transition Completion

When TCS demonstrates that all Transition Acceptance Testing Criteria have been
met, Nielsen shall notify TCS in writing that Transition Acceptance Testing has
been successfully completed (the “Transition Completion Date”).  After
expiration of the agreed review or acceptance period Nielsen will be considered
to have approved if Nielsen does not provide any written notification of its
objections with reasons after three (3) Business Days’ notice from TCS that a
decision needs to be made.

4.7Transition Risk Management and Mutual Cooperation

Prior to undertaking any transition activity:

(a)the Transition Plan shall be reviewed and approved in writing by both the
Nielsen Transition Manager and the TCS Transition Manager;

(b)The Parties’ Transition Managers shall discuss with each other all known
Nielsen-specific and TCS-specific material risks and shall not proceed with such
activity until Nielsen is reasonably satisfied with the mitigation plans with
regard to such risks (provided, however, that, neither TCS’ disclosure of any
such risks to Nielsen, nor Nielsen’s acquiescence in TCS’ plans, shall operate
or be construed as limiting either Party’s responsibilities under this
Agreement); and

34

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)TCS shall identify and resolve, with Nielsen’s reasonable assistance, any
problems that may impede or delay the timely completion of each task in the
detailed Transition Plan that are TCS’ responsibility and shall use all
Commercially Reasonable Efforts to assist Nielsen with the resolution of any
problems that may impede or delay the timely completion of each task in the
Transition Plan that are Nielsen’s responsibility.

Section 5.CROSS SERVICES

5.1Licenses and Permits

As part of the Services, TCS is responsible for obtaining, and has financial
responsibility for, all necessary licenses, consents, approvals, permits and
authorizations required by legislative enactments and regulations applicable to
it that are legally required to be obtained in connection with the performance
and delivery of the Services.

5.2Provision of Technology; Services Evolution

TCS shall work with Nielsen to improve the quality, efficiency and effectiveness
of the Services to keep pace with technological advances and as part of the
Services, support Nielsen’s evolving business needs by (i) identifying and
applying (to the extent within TCS’ control) ‘best practices’, and TCS’ most
current, techniques, methods and tools in performing and delivering the
Services; and (ii) identify and maintain the currency of the tools,
infrastructure and other resources used by TCS to render the Services.  The cost
associated with upgrade, maintenance or replacement of Software, tools,
equipment or other infrastructure items shall be borne by the Party that is
financially responsible to provide such Software, tools, equipment or other
infrastructure items.  In fulfilling these obligations, TCS shall, at a minimum:

(a)determine the least cost/highest benefit methods (with any tradeoffs being
brought to Nielsen for its decision) to implement technology changes;

(b)maintain a level of technology that allows Nielsen to take advantage of
technological advances in order to remain competitive in the markets which
Nielsen serves;

(c)advise Nielsen on the latest information processing trends and directions;
and

(d)meet with Nielsen’s Project Manager, at Nielsen’s request, to inform Nielsen
of any new information processing technology TCS is developing or information
processing trends and directions of which TCS is otherwise aware that could
reasonably be expected to have an impact on Nielsen’s business.

5.3Knowledge Sharing

As part of the Services, up to twice every twelve (12) months during the Term,
or on request after at least thirty (30) days’ notice from Nielsen, TCS shall
meet with representatives of Nielsen in order to:

35

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)explain to Nielsen how the business processing of transactions is occurring,
how the Systems work, and should be operated;

(b)explain to Nielsen how the Services are provided; and

(c)provide to Nielsen such training and documentation as may be necessary to
enable Nielsen to understand and operate the Systems and understand and provide
the Services after the expiration or termination of this Agreement.

5.4TCS Office Space

(a)General Applicability.  TCS shall provide to Nielsen without charge on an as
needed basis, furnished office space at any TCS Service Location, including
reasonable office supplies and access to photocopiers, fax machines, telephones,
desktop computers and Internet access for the use of the Nielsen personnel when
visiting such location.  Such Nielsen personnel shall comply with all reasonable
and equally applied policies and procedures governing access to and use of such
locations of which they have been notified, and shall leave such space in the
same condition it was in immediately before they used the space, ordinary wear
and tear excepted.

(b)India-Specific.  At all times during the Term, upon reasonable prior written
notice, and subject to the approval of the relevant government authority (which
TCS shall use Commercially Reasonable Efforts to obtain), TCS shall provide
Nielsen with space for up to **          Nielsen personnel across TCS’ India
locations, which in the case of members of Agile teams shall be collocated with
the TCS Personnel constituting the related Agile team.

(c)With regard to Nielsen personnel whose proposed assignment to a TCS India
location requires governmental approval and/or in accordance with TCS policies
background checks, (i) Nielsen shall provide TCS the names and other information
required for governmental approvals (which TCS shall only use for such purpose
and which shall be considered Nielsen Confidential Information) and (ii) using
TCS’ approved supplier and the criteria provided by TCS (that shall not be more
restrictive than TCS applies to its own personnel), at Nielsen’s cost Nielsen
shall have background check screening performed on such Nielsen personnel and
(in accordance with protocols to be established by the Parties) the background
check supplier shall inform both Nielsen and TCS of the names of Nielsen
personnel who pass the background check, but shall inform only Nielsen of the
names of Nielsen personnel who do not pass the background check.  Other than the
names of the Nielsen personnel who pass the background check, the background
check supplier shall not provide any other information regarding Nielsen
personnel to TCS.

(d)TCS shall not require Nielsen personnel assigned to TCS locations to execute
any forms of releases or confidentially agreements and shall not require such
Nielsen personnel to sign any other forms or agreements that have not been
approved in advance by Nielsen’s Global Project Executive (after consultation
with Nielsen Human Resources and Legal departments).

(e)TCS shall have the right to request removal of any Nielsen personnel assigned
to TCS locations who possess a security threat or who breaches any work place
policies

36

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

and procedures on the same basis as Nielsen may require removal of TCS personnel
pursuant to Section 10.2(a).

5.5Quality Assurance

(a)TCS shall develop and implement quality assurance processes and procedures to
ensure that the Services are performed in an accurate and timely manner.

(b)TCS shall submit such processes and procedures to Nielsen for its review,
comment and approval within sixty (60) days after each Services Commencement
Date.  Prior to the approval of such processes and procedures by Nielsen, TCS
shall adhere to Nielsen’s then-current policies, procedures and/or standard
business practices in effect at the time of Transition.  

(c)The quality assurance processes and procedures shall conform to the best
practices of the IT and BPO industries.

5.6Safety and Security Procedures

(a)TCS will maintain comprehensive physical security procedures to control
access to any TCS facility where TCS performs the Services, including the Global
Delivery Center and any Other Service Location, which shall include, at a
minimum: (i) securing building perimeters and controlling and logging access to
the facility; (ii) controlling and logging access to data floors and any areas
from which the Services are performed; and (iii) 24x7 environmental (temperature
and humidity) monitoring of all data centers used to provide the Services,
including detection of water, smoke and fire.  Detailed security procedures and
requirements are provided in Schedule G.  

(b)If access to Nielsen’s computer systems, other equipment or personal property
is required in order for TCS to fulfill its obligations to Nielsen, then Nielsen
shall determine the nature and extent of such access.  At all TCS Service
Locations TCS shall implement data security practices necessary and at all times
maintain security consistent with best practices, defined to mean those security
practices which are not less than highest of any one practice that is within
either:

(i)the Nielsen security standards provided in Schedule G (“Nielsen Policies and
Standards”) as reasonably upgraded and enhanced;

(ii)the security standards employed by TCS with respect to the protection of its
similar property (for clarity, security for trade secrets at least equivalent to
the security TCS employs to protect its own trade secrets) as they are upgraded
and enhanced;

(iii)**

 

 

 

37

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

 

and

(iv)compliance with ISO27001 and ISO 27002 on the schedule agreed to by the
Parties with respect to the nature and scope of Nielsen’s businesses as upgraded
and enhanced.

With regard to Nielsen Service Locations, TCS’ sole obligation under this
Section 5.6(b) shall be to comply with the requirements of Section 5.6(b)(i).

(c)At any time that TCS is not in compliance with the obligations of this
Section 5.6, TCS shall be liable for the costs, Losses and damages suffered by
Nielsen as a result of each breach of security for which TCS is responsible
under the terms of this Agreement, including this Section 5.6 and Section
15.3.  TCS shall be responsible for any security breaches caused by TCS, its
subcontractors or TCS Personnel or otherwise resulting from TCS’ failure to
comply with the requirements of Section 5.6 and Section 15.3 of this Agreement.

(d)Security Relating to Competitors.  Services may not be performed by TCS in a
shared Resource model, facilities, Hardware or Software environment (“Shared
Environment”) except as may be approved in writing by Nielsen pursuant to
Section 6.3.  If Nielsen approves and TCS provides the Services to Nielsen from
a Shared Environment and any part of the business of TCS or any such third party
is now or in the future becomes competitive with Nielsen’s business, then TCS
shall establish and comply with such security practices as are consistent with
the obligations provided in Section 15.3, so that TCS or TCS Agents providing
services to such competitive business shall have no access to Nielsen’s
Confidential Information.

(e)Systems Testing.  Vulnerability assessment scanning shall be performed by TCS
on any TCS owned and operated systems being used for the delivery of Services to
Nielsen, using industry accepted toolsets.  Scanning shall occur no less
frequently than on a quarterly basis.  Vulnerability assessments resulting in
findings that are “critical” or “high” shall be reported to Nielsen within five
(5) Business Days from the date of the report; such reports shall be e-mailed to
**                                              .  Each such report shall
include an explanation of the findings and the plan for mitigation of the
findings.  Follow up reports on migration shall be provided at timeframes as
mutually agreed upon by the Parties.  

5.7Reporting

(a)General.  TCS shall provide Nielsen with reports pertaining to the
performance of the Services and TCS’ other obligations under this Agreement
sufficient to permit Nielsen to monitor and manage TCS’ performance
(“Reports”).  Regardless of any transformation of the Services, without
Nielsen’s consent, all reports provided as of the SARA

38

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Effective Date relating to Services under the Non-Managed Services Engagement
Models shall continue to be provided.  The Reports to be provided by TCS shall
include those described in this Section 5.7 and elsewhere in this Agreement, and
those provided in any SOW(s).  In addition, from time to time, Nielsen may
identify additional Reports to be generated by TCS and delivered to Nielsen on
an ad hoc or periodic basis as part of the Services.  All Reports shall be
deemed Nielsen Confidential Information.  To the extent reasonably applicable,
all Reports shall be reviewed and approved by Nielsen regarding content, format
and distribution methods and shall be provided to Nielsen:

(i)by secure on-line connection in an electronic format capable of being
accessed by Microsoft Office components, with the information contained therein
capable of being downloaded or displayed graphically and accessible from a web
browser;

(ii)The content, format and distribution methods for all Reports shall be
approved by Nielsen.

(b)Required Reports.  Reports required of TCS shall include the following:

(i)Off Shore Reports.  So long as an Off-Shore Leverage Percentage applies as
part of an Engagement Model, TCS shall provide Nielsen with (A) monthly, (B)
quarterly, (C) yearly, and (D) for any other period as may be reasonably
designated by Nielsen from time to time, reports of the Off-Shore Leverage
Percentages achieved for the relevant period by Nielsen.  Each Off-Shore
Leverage Percentage report shall contain the Off-Shore Leverage calculation
provided in Section 3.2 for the relevant period for each designated Nielsen
Affiliate and the aggregate Off-Shore Leverage Percentages for Nielsen as a
whole.

(ii)MCA and ACA Reports.  So long as there is any balance remaining in the MCA,
reports on the amounts remaining under the MCA and the ACA, as provided in
Section 1 of Schedule C.

(iii)SOW Reports.  TCS shall report monthly, or on such other timeframe as
mutually agreed by the Parties on (A) Draft SOWs being evaluated, and (B)
progress against existing SOWs, including on the charges, actual resources for
T&M SOWs and expenses for each non-fixed price SOW for the applicable reporting
period and Contract Year.  For non-T&M SOWs, TCS shall report monthly on charges
and expenses at the appropriate unit of measure as specified in Schedule C.  TCS
shall provide Nielsen with reports on a regular basis, as determined by Nielsen
and agreed to by TCS.  

(iv)Network Connections Reports.  TCS will provide reports to Nielsen at least
quarterly detailing data, voice and video usage originating to and from each
Global Delivery Center for Nielsen.  Nielsen may reasonably request and TCS
shall provide additional reports from time to time.

(v)Services Performance Reports.  As part of the Services, TCS shall provide
monthly Services performance reports to Nielsen in a form agreed upon by the
Parties.  These reports shall detail TCS’ compliance under this Agreement with
the (A) Critical Service Levels; and (B) any other Service Level metrics
provided in each outstanding SOW.  Unless

39

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

otherwise specified in the relevant SOW, each Critical Service Level shall be
measured on a monthly basis.  

(c)Back-Up Documentation.  TCS shall provide Nielsen with such documentation and
other information available to TCS as may be reasonably requested by Nielsen
from time to time in order to verify the accuracy of the Reports provided by
TCS.  In addition, TCS shall provide Nielsen with all documentation and other
information reasonably requested by Nielsen from time to time to verify that
TCS’ performance of the Services is in compliance with the Critical Service
Levels and this Agreement.

(d)Correction of Errors.  TCS shall promptly correct any errors or inaccuracies
in or with respect to the Reports, the information or data contained in such
Reports, or other contract deliverables caused by TCS or its agents,
subcontractors, or third party product or service providers.  Nielsen shall not
be charged any additional amounts for the cost of correcting any such errors.

(e)Security Reports.  TCS shall report to Nielsen monthly or on such other time
frames as mutually agreed by the Parties on security performance indicators as
provided in Schedule G.

(f)Security Incidents.  TCS shall report to Nielsen any violation of the
security policies provided in Schedule G, or any reasonable belief on TCS’ part
that an unauthorized individual has accessed, used or otherwise processed
Nielsen Data inappropriately (a “Security Incident”).  TCS shall provide such
report to Nielsen immediately upon discovery of the Security Incident, but not
later than two (2) Business Days after TCS becomes aware of such Security
Incident.  Such report shall include a detailed description of the Security
Incident to the extent such information is available to TCS at such time and any
other information that may be reasonably requested by Nielsen concerning the
details of the Security Incident as soon as the information becomes
available.  Regular status updates will occur at mutually agreed intervals for
the duration of the Security Incident.  Security Incidents are to be reported
to:         **.

5.8Financial, Forecasting and Budgeting Support

(a)Nielsen shall provide TCS a quarterly rolling forecast with respect to the
Services to be provided during a quarter, based on which, TCS will provide:

(i)actual vs forecasted Resource Unit for every Engagement Model;

(ii)actual and budgeted Pass-Through Expenses; and

(iii)changes to the environment impacting Nielsen’s costs or utilization.

(b)Consistent with and to support Nielsen’s budgeting and planning cycle, TCS
will develop annual and quarterly financial objectives and budgets and
performance goals in connection with all SOWs.  Such objectives, budgets and
goals will be subject to review and approval by Nielsen before incorporation
into TCS’ working plans.  In addition, during Nielsen’s

40

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

fiscal year budget planning cycle, TCS shall provide information to Nielsen
regarding opportunities to modify or improve the Services, and reduce the total
cost to Nielsen of receiving the Services.

(c)At least forty five (45) days before the beginning of each calendar quarter
during the Term Nielsen will provide TCS with a forecast of demand for the
upcoming quarter, which shall not be binding in any way, financially or
operationally.

Section 6.GLOBAL DELIVERY CENTER

6.1General

(a)TCS has identified, and Nielsen has approved, the specific TCS’ facilities
designated in Schedule F to be the Off-Shore facilities where TCS shall provide
a dedicated secure area in which only Services for Nielsen will be performed
(together with each other TCS facility offering dedicated secure area for
performance of Service, proposed by TCS to serve as a global development center
under this Agreement and approved by Nielsen, each a “Global Delivery Center” or
“GDC”).  TCS shall obtain Nielsen’s prior written approval for using any other
TCS facility (located in a building other than the building for which such
approval was granted) in the same or any other geographic location from which
TCS may propose to perform Services, whether or not such facility is to serve as
a Global Delivery Center pursuant to this Section 6.1, an Other Service Location
pursuant to Section 6.2, or Shared Environment pursuant to Section 5.6(d).

(b)TCS shall be responsible for providing and maintaining, at no additional cost
to Nielsen, (i) the base facility infrastructure of each Global Delivery Center
including standards in accordance Sections 5.1, 5.6, 6.4, and 17.1, and with
Schedule G, and secure floor space for personnel and (ii) the Software and
Hardware identified in Schedules K (“Software”) and L (“Hardware”).  Nielsen is
financially responsible for providing or reimbursing on a Pass-Through Expense
basis the cost of all other Software not identified on Schedule K which is
either requested in writing by Nielsen or which the parties mutually agree in
writing is necessary for the performance of Services.  All changes or additions
to Hardware (except for items described in Schedule L) shall be made in
accordance with mutual written agreement of the Parties.  TCS undertakes to
maintain standards of services that the Parties will mutually agree as adequate
for the conduct of work under this Agreement.  If any changes in the
requirements of such standards are specified by Nielsen from time to time, TCS
will use Commercially Reasonable Efforts to implement such requirements and the
Parties will mutually agree on any reimbursement for additional or incremental
cost of complying with such additional requirements (including the addition of
any Hardware not provided in Schedule L) subject to the procedure provided below
provided that the cost of any infrastructure adjustments requested by TCS and
approved by Nielsen shall be borne by TCS.

(c)Except as otherwise provided in Section 6.1(b): (i) major infrastructure
needs to support the delivery of Services will be identified and agreed upon by
the Parties in writing ninety (90) days in advance to ensure adequate resources
will be set aside by TCS to

41

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

implement infrastructure improvements and changes in a timely manner; and (ii)
implementation of major infrastructure adjustments require adequate notification
(a minimum of ninety (90) days prior written notice) to TCS prior to
commencement of the adjustments to ensure that there are no disruptions to
service levels.  Such adjustments, including expansion of existing facilities or
establishment of new facilities from which SOWs are to be executed, will only be
undertaken by TCS upon receiving written approval from an authorized
representative of Nielsen.

(d)TCS will maintain an inventory of all Hardware and Software purchased for
servicing Nielsen’s and its Affiliates’ work that are paid for by Nielsen.  Upon
expiration or termination of this Agreement or as provided in the applicable
SOW, at the request of Nielsen TCS shall return such Hardware and Software to
Nielsen, such Affiliate or their respective vendors or, if requested by TCS and
agreed to by Nielsen, TCS may purchase such Hardware and Software at the lower
of (i) the fair market value, as determined by an agreed-upon appraisal or (ii)
book value, if applicable.  TCS acknowledges that, as between the Parties,
Nielsen or such Affiliate has all right and title to such Hardware and
Software.  TCS shall be responsible to exercise the same level of care to
prevent damage or loss to such Hardware and Software as it exercises to prevent
damage or loss to its own Hardware and Software, but in no event less than
reasonable care, and TCS shall (in addition to maintaining the other required
insurance amounts provided in Section 32) maintain sufficient property and
casualty insurance to provide for replacement cost coverage for Nielsen’s
Hardware or Software in TCS’ possession.  TCS shall use such Hardware and
Software only for purposes of providing Services to Nielsen.  

6.2Change of TCS Service Location

(a)TCS shall obtain Nielsen’s prior approval (which Nielsen may withhold in its
sole discretion) of Other Service Locations from which TCS may propose to
perform Services.  Both Parties agree to use Commercially Reasonable Efforts to
work towards minimizing the disruption of services to Nielsen during the
transition and to minimize the transition or additional costs associated with a
TCS service location work transfer.  Prior to any such movement to Other Service
Locations, TCS shall identify to Nielsen in writing all changes to the DRP and
BCP required by such relocation.  

(b)Except for (i) relocation to Other Service Locations required by this
Agreement or an applicable SOW or (ii) relocation to Other Service Locations at
the request of or due to the requirements of Nielsen, any incremental costs and
expense incurred by Nielsen (including any incremental Service Taxes) as a
result of a relocation to an Other Service Location shall be reimbursed to
Nielsen by TCS.  Nielsen shall reimburse TCS for any initial and/or incremental
costs and expenses (including any incremental Service Taxes) on a Pass-Through
Expenses basis incurred by TCS as a result of any relocation to an Other Service
Location required by this Agreement or an applicable SOW or made at the request
of or due to the requirements of Nielsen.  

(c)TCS shall obtain Nielsen’s prior written approval for any relocation of
Services except for a transfer to another area of the same site or floor from
which the Services are already being provided (i.e., moves to a new floor or new
buildings must be approved by Nielsen).  Such approval shall not be unreasonably
delayed or withheld by Nielsen.  Where TCS relocates

42

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Resources to another area of the same site or floor from which the Services are
already being provided, TCS will give Nielsen reasonable advance notification of
such move, but in no case shall such notification be provided less than one (1)
week before such move.  

6.3Shared Environment

Prior to migrating or relocating any of the Services to a Shared Environment,
TCS shall provide to Nielsen, for Nielsen’s approval, a proposal for such
migration or relocation, including cost and price benefits and savings or risks
to Nielsen.  Without limiting the generality of the foregoing, without Nielsen’s
prior approval, which may be arbitrary, under no circumstances shall TCS process
Nielsen Data on any equipment or networks other than Nielsen’s.  Nielsen can
withdraw the approval granted under this section at any time on thirty (30)
days’ notice, but the relocation shall be ** .

6.4Network Connections; Nielsen Standards

(a)TCS shall be linked to one or more Nielsen location(s), as mutually agreed by
the Parties, via high speed data link(s) with appropriate bandwidth as
reasonably required in accordance with the requirements of this Section
6.4.  Notwithstanding anything to the contrary herein, the initial and recurring
cost of the network and any additional link(s) will be borne by TCS.  The cost
of any network demarc equipment (e.g., routers) that need to be installed at
such premises and the “last mile” connectivity to Nielsen (up to Nielsen’s
firewall) will be borne by TCS.  The cost of any equipment behind any such
firewall will be borne by Nielsen, with the exception of productivity
Hardware/Software that Nielsen or the Affiliate and TCS agree are required in
order for TCS to perform Off-Shore Services in as efficient a manner as if the
Services were performed on-shore.  The costs of any such productivity
Hardware/Software, and the cost of installation and maintenance of such
Hardware/Software, shall be borne by TCS.  

(b)TCS shall ensure complete redundancy on the “last mile” circuits (no single
point of failure) between TCS’ and Nielsen’s networks.  TCS shall provide
sufficient capacity such that usage of links will not exceed an average
of    **         of available bandwidth over any   **      time period over a
**        day for normal use.  Occasional file transfer requirements are exempt
from this seventy percent **     standard.  Nielsen will provide assistance in
measuring the link utilization.  If in a calendar month **    or more of the
samples show that the link utilization exceeds **  , TCS shall take necessary
actions to either add capacity or increase efficiency to reduce future link
utilization below the required threshold without adversely impacting Nielsen
operations, in accordance with Section 6.4(c).  

(c)TCS shall promptly, and in any event no later than thirty (30) days after the
end of any month where the bandwidth standard provided in Section 6.4(b) above
is not met, provide the upgrade plans for the non-conforming link with Nielsen
and, upon mutual agreement of the Parties, TCS will initiate necessary actions
to reduce future link utilization and shall complete the implementation of such
plan within ninety (90) days.  If TCS reasonably determines that installation of
additional Hardware/Software behind the firewall of Nielsen will increase the
efficiency and productivity of the data links, Nielsen will consider the
recommendation, and if acceptable in Nielsen’s reasonable discretion, Nielsen
will work with TCS to effect the installation.

43

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

The cost of acquiring, installing and maintaining any such Hardware/Software
shall be borne by TCS.

(d)With Nielsen’s approval TCS may buy network lines and equipment at Nielsen’s
internal costs, when possible.  Subject to Schedule G, all equipment connected
to Nielsen’s system must adhere to Nielsen’s then current standards and
technology stacks.  Nielsen will provide standards to TCS and update them
regularly.  Nielsen shall be responsible to provide standards, and TCS shall
have a reasonable amount of time for TCS to move to any new standards, subject
to Schedule G.  

(e)If any equipment provided or used by TCS or TCS Personnel is connected
directly to the network(s) of Nielsen, TCS shall be responsible to ensure that
such Hardware shall be:

(i)submitted for review and receive approval in advance by Nielsen;

(ii)in strict compliance with Nielsen’s then-current security policies,
architectures, standards, rules and procedures provided in Schedule G; and

(iii)in strict compliance with Nielsen’s then-current Hardware and Software
specifications.

(f)TCS shall not install or permit the installation of any other Software on
such Hardware for use in providing the Services or connected to Nielsen’s
network without Nielsen’s prior written approval.

(g)Nielsen will consider opportunities to sub-license or loan for appropriate
portions of the Term and at no charge to TCS, appropriate portions of any
Hardware, Software, case tools etc. that Nielsen uses to enhance productivity
(to the extent permitted by the relevant product license) so as to ensure usage
of common “best practices” among Personnel of the Parties.  Any such transaction
will be as agreed upon in writing by the Parties.

(h)TCS shall comply with the Nielsen Standards provided in Schedule G, as the
same may be modified at any time during the Term and any Termination Assistance
Period.

Section 7.THIRD PARTY AGREEMENTS

7.1Assigned Agreements

Throughout the Term and as part of the Services, TCS shall assume financial,
administrative and maintenance responsibility for the Assigned Agreements
provided in Schedule I (“Third Party Contracts”) to the same extent as if TCS
were directly obligated under such agreements, subject to the terms of such
agreements. Nielsen shall, if requested by TCS, execute an appropriate
Assignment Agreement making the assignment effective as of the date of
assignment indicated in the Assignment Agreement or SOW and obtain the Required
Consent as may be necessary for the assignment.  TCS and its Affiliates shall
comply with the duties imposed on Nielsen by such Assigned Agreements.  Nielsen
retains responsibility for all liabilities and  Claims under the Assigned
Agreement as they relate to the period prior to the date of

44

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

assignment indicated in the Assignment Agreement or SOW.  TCS or its Affiliates
shall pay directly, or reimburse Nielsen if Nielsen or an Affiliate has paid,
the charges and other amounts under such contracts that are attributable to
periods from and after the date of assignment indicated in the Assignment
Agreement or SOW.  TCS may, to the extent permitted by the Assigned Agreements,
renew, modify, terminate or cancel any such Assigned Agreements.  Any
modification, termination or cancellation fees or charges imposed upon Nielsen
in connection with any modification, termination or cancellation of the Assigned
Agreements shall be paid by TCS.  

7.2Performance Under Assigned Agreements

The Parties shall abide by the terms of, and shall not breach or violate, any of
the Assigned Agreements.  The Parties shall promptly inform the other Party of
any breach of, or misuse or fraud in connection with, any of the Assigned
Agreements of which the notifying Party becomes aware and shall cooperate with
the other Party to prevent or stay any such breach, misuse or fraud.  Each Party
shall pay all amounts due for any penalties or charges (including amounts due to
a third party as a result of a Party’s failure to promptly notify the other
Party pursuant to the preceding sentence), associated taxes, legal expenses and
other incidental expenses incurred as a result of such Party’s nonperformance of
its obligations with respect to the Assigned Agreements.

7.3Third Party Invoices for Assigned Agreements

TCS shall pay the invoices submitted by third parties in connection with the
Assigned Agreements as they relate to the period on or after the date of
assignment indicated in the Assignment Agreement or SOW and shall be responsible
for any late fees in respect of sokay uch third party invoices.  Nielsen shall
reimburse TCS for the amount of any such invoice and late fee as they relate to
the period prior to the date of assignment indicated in the Assignment Agreement
or SOW.

7.4Retained Agreements

TCS shall manage, administer and maintain the Retained Agreements provided in
Schedule I.  TCS shall provide Nielsen with reasonable notice of any renewal,
termination or cancellation dates and fees with respect to the Retained
Agreements.  TCS shall not renew, modify, terminate or cancel any such Retained
Agreements without Nielsen’s consent.  Any unauthorized modification,
termination or cancellation fees or charges imposed upon Nielsen in connection
with any such modification, termination or cancellation shall be paid by TCS.

7.5Retained Agreement Invoices

(a)TCS shall:

(i)receive all Retained Agreement Invoices;

(ii)review and correct any errors in any such Retained Agreement Invoices in a
timely manner; and

45

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iii)use Commercially Reasonable Efforts to submit such Retained Agreement
Invoices to Nielsen for payment within a reasonable period of time prior to the
due date or, if a discount for such payment is given, the date on which Nielsen
may pay such Retained Agreement Invoice with a discount.

(b)Nielsen shall pay the Retained Agreement Invoices received and approved by
TCS.  Nielsen shall only be responsible for payment of the Retained Agreement
Invoices and shall not be responsible to TCS for any management, administration
or maintenance fees of TCS in connection with the Retained Agreement
Invoices.  Nielsen shall be responsible for any late fees in respect of the
Retained Agreement Invoices unless TCS’ act or omission is the cause of such
late fees.  If TCS fails to submit a Retained Agreement Invoice to Nielsen for
payment in a timely manner due to its fault or the fault of a party under its
control, TCS shall be responsible for any discount not received or any late fees
in respect of such Retained Agreement Invoice.

Section 8.SERVICE LEVELS AND PERFORMANCE REQUIREMENTS

8.1Service Level Performance Methodology

As provided in Schedule B, Service Levels shall measure TCS’ performance of the
Services.  The Service Level performance methodology shall be provided in
Schedule B (“Service Levels”).  If certain Service Levels apply to the Services
under an SOW, the applicable Service Levels shall be identified and provided in
such SOW and the applicable metrics for each Service level shall be developed
and agreed by the Parties in accordance with the Service Level methodology
provided in Schedule B.

8.2On-Going Performance for Service Levels

(a)As of each Services Commencement Date, TCS shall perform the Services at the
levels of accuracy, quality, completeness, timeliness, responsiveness and
productivity that are equal to or higher than:

(i)**

(ii)**

 

(b)Without limiting the generality of the foregoing or the other obligations of
TCS, where Service Levels apply, TCS shall perform the Services so as to meet or
exceed the Service Levels as of the Services Commencement Date or such other
date agreed in the applicable SOW or Attachments thereto in accordance with the
Service Level methodology provided in Schedule B.  As part of the Services, TCS
shall be responsible for meeting the applicable Service Levels even when doing
so requires the provision of additional full-time or temporary TCS Personnel
resources, temporary contract personnel resources, Services provided by Approved
Subcontractors, or other unique service needs provided by non-TCS Personnel.

46

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

8.3Failure to Perform

(a)Critical Service Level Failures.  TCS recognizes that its failure to meet
Critical Service Levels may have a materially adverse impact on the business and
operations of Nielsen.  Accordingly, Nielsen may wholly or partially terminate
this Agreement or an SOW, as applicable, for failures of TCS to achieve Critical
Service Levels as provided in this Section 8.3, Schedule B, or an SOW, as
applicable.

(b) Critical Service Level Failures.  Effective     **    , if for reasons other
than those exceptions provided in Section 8.7, TCS fails to meet any single
Vested Critical Service Level (A) **    , or (B) in more than **      , or (C)
fails to meet at least **         of Vested Critical Service Levels in any **  
, then upon at least **     Nielsen may terminate this Agreement, in whole or in
part, as provided in Section 28.3(ii).  If Nielsen exercises the termination
right provided in this Section 8.3, then the MCA and the ACA shall be reduced in
accordance with Section 1 of Schedule C.

(c)Use of Alternate Sources.  In addition to the termination rights provided in
this Section 8.3, if TCS fails to meet the same Critical Service Level(s) for
three (3) consecutive measurement periods, Nielsen may, **     , in addition to
any other remedy it may have under this Agreement:

(i)require TCS to obtain, at TCS’ sole cost, expert assistance from a third
party reasonably acceptable to Nielsen to assist TCS to comply with the
applicable Service Level and TCS shall comply with such required Service Level;
or

(ii)Nielsen acting reasonably may send Nielsen Personnel or have TCS Resources
sent to Nielsen’s facility to assist in the resolution of the problem and the
resumption of the affected Services, in which case TCS shall promptly reimburse
Nielsen for the travel and out-of-pocket costs for such Nielsen Personnel.

8.4Self-Help

Without limiting the generality of the foregoing or the other obligations of
TCS, if as a result of failure of TCS to provide the Services with the
performance standards and Service Levels as required under this Agreement, any
Material Disruption in the Services occurs, upon notification by Nielsen of such
Material Disruption, TCS shall promptly use best efforts, with reasonable
cooperation from Nielsen, to mitigate the impact of such Material Disruption and
to rework and to restore the Services.  If TCS fails to correct and restore the
Services within three (3) days after Nielsen notifies TCS of the Material
Disruption, Nielsen shall be entitled, upon notice to TCS, to procure or correct
the Services until TCS is able to restore and perform the Services as required
under this Agreement.  “Material Disruption” as used in this Section 8.4 shall
mean a failure of TCS to meet the Service Levels or to resolve a problem caused
by TCS, and other applicable performance standards under this Agreement or
otherwise fulfill its obligations under this Agreement that causes Nielsen’s
failure to meet its contractual obligations to Nielsen clients.  Notwithstanding
the foregoing, TCS obligations under this provision shall not apply to a

47

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Material Disruption caused by any exceptions described in Section 8.7 or due to
reasons primarily attributable to Nielsen or to Nielsen Agents.  In the event of
a disagreement between the Parties as to the primary cause of the Material
Disruption, TCS shall, at Nielsen’s request, proceed with best efforts for
rework or restoration of the Services as required by this Section 8.4, pending
resolution of such disagreement between the Parties.  Any such amounts payable
by Nielsen pursuant to this Section 8.4 shall count toward the MCA and the
ACA.  

8.5Adjustment of Critical Service Levels

(a)[Intentionally Omitted]  

(b)The Critical Service Levels shall be adjusted in accordance with the
following:

(i)Nielsen shall periodically review TCS Services performance in accordance with
the methodology and process outlined in Schedule B and its applicable
Attachments; and

(ii)with respect to any Critical Service Levels that require periodic adjustment
pursuant to this Agreement or are no longer appropriate because of an increase,
decrease or change to the Services, Nielsen shall adjust such Critical Service
Levels accordingly.  

8.6Failure to Meet Service Level.  

(a)If TCS fails to meet any Service Level, TCS shall:

(i)investigate and report on the causes of the problem;

(ii)provide a root cause analysis of such failure as soon as practicable after
such failure;

(iii)advise Nielsen, as and to the extent requested by Nielsen, of the status of
remedial efforts being undertaken with respect to such problems; and

(iv)correct the problem and begin meeting the Service Levels.

(b)TCS shall use Commercially Reasonable Efforts to complete the root cause
analysis within five (5) Business Days for Critical Service Levels after the
occurrence of the failure, notice by Nielsen or the monthly reporting period
that identified the deficiency; provided, however, that, if it is not capable of
being completed within the specified timeframes, TCS shall complete such root
cause analysis as quickly as possible and shall notify Nielsen prior to the end
of the initial period as to the status of the root cause analysis and the
estimated completion date.

(c)The Service Level provisions shall not be construed to provide that TCS shall
be directly or indirectly responsible for any Nielsen Client penalties.

48

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

8.7Exceptions to Service Level and other Performance Failure of TCS

TCS shall be relieved of failures to comply with the Critical Service Levels or
any other performance measures or Milestones under this Agreement or SOW and TCS
shall not be in breach nor shall not suffer any liability therefore, to the
extent and only to the extent that such failure results from:

(a)a Force Majeure Event (including during implementation of the Business
Continuity Plan and/or Disaster Recovery Plan in response to such Event);

(b)delay or failure of Nielsen or Nielsen representatives and agents to perform
a Nielsen task or obligations identified under this Agreement or applicable SOW,
including delay or failure of Nielsen to provide TCS with required review,
approval, rejection or other actions in a timely manner and any other breach of
this Agreement by Nielsen that materially adversely impacts TCS’ ability to
perform or comply;

(c)prioritization of tasks, reallocation of resources among different Projects,
reduction of resources for a Project requested by Nielsen to the extent that
Nielsen agrees in writing for relief of TCS to achieve Critical Service Levels
or any other performance measures or Milestones under this Agreement or SOW;

(d)Failures resulting from network, Hardware, Software, desktops, data centers,
and facilities problems for which Nielsen or Nielsen’s other contractors have
retained operational or administrative responsibility; or

(e)Any activities and/or outages mutually agreed upon by the Parties.

8.8Measurement and Monitoring Tools

As part of the Services, TCS shall implement the necessary measurement and
monitoring tools and procedures required to measure and report TCS’ performance
of the Services against the applicable Service Levels.  Such measurement and
monitoring shall permit reporting at a level of detail sufficient to verify
compliance with the Service Levels, and shall be subject to audit by
Nielsen.  TCS shall provide Nielsen with information and access to such tools
and procedures upon request, for purposes of verification.

8.9Continuous Improvement and Best Practices

TCS shall identify ways to improve the Service Levels as provided in the
applicable SOW or processing schedule, including:

(a)on a continuous basis, as part of its total quality management process,
identify ways to improve the Service Levels; and

(b)identify and apply proven techniques and tools from other installations
within its operations or other third party processes that would benefit Nielsen
operationally.

49

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

8.10Nielsen Satisfaction Surveys

(a)Nielsen Satisfaction Surveys shall:

(i)contain the content and scope provided in Schedule D;

(ii)be administered in accordance with Schedule D; and

(iii)be subject to Nielsen’s approval.

(b)Schedule and Requirements.  During the seventh (7th) month following the
Services Commencement Date of each operational process area and yearly
thereafter, TCS shall conduct and complete customer satisfaction surveys, as
approved by Nielsen, of appropriate (either internal or external) users of the
service approved by Nielsen.  The results of the initial Nielsen Satisfaction
Survey shall be the baseline for the measurement of the performance improvements
described in Section 26.1(n).  Each survey conducted according to the provisions
of this Section 8.10, shall, at a minimum, cover a representative sampling of
Nielsen users and senior management of Nielsen.  If the results of the Nielsen
Customer Satisfaction Survey indicate that there has been a decrease in customer
satisfaction, TCS shall, at its cost (unless the Parties otherwise agree):

(i)submit to Nielsen, for Nielsen’s approval, a plan to improve customer
satisfaction (consistent with Nielsen’s cost reduction objectives); and

(ii)upon Nielsen’s approval of such plan, implement and adjust such plan.  If
TCS fails to conduct a Nielsen Customer Satisfaction Survey in accordance with
the provisions of this Section 8.10, then upon thirty (30) days’ notice, Nielsen
may engage a third party to conduct the Nielsen Customer Satisfaction Survey
pursuant to this Section 8.10, at TCS’ cost.  The results of such third party
survey shall be binding on the Parties.

(c)Nielsen Conducted Surveys.  In addition to the satisfaction surveys to be
conducted by TCS pursuant this Section 8.10, Nielsen may at its sole discretion
survey selected Users and Nielsen Clients about satisfaction with TCS’
performance in connection with and as part of satisfaction surveys periodically
conducted by TCS.  At Nielsen’s request, TCS shall cooperate and assist Nielsen
with the formulation of the survey questions, protocols and procedures and the
execution and review of such surveys.  Nielsen will share the results of said
survey with TCS.  Internal Nielsen surveys are non-binding with respect to
Critical Service Levels as identified in Schedule D and its applicable
Attachments.

 

 

 

50

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 9.RESTRICTIVE COVENANT

9.1Additional Restrictions

**

 

 

(a)**

 

 

 

(b)**

 

 

 

 

(c)**

 

 

(i)**

 

 

 

 

 

 

(ii)**

51

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iii)**

 

 

 

9.2Remedies For Breach of Sections 9.1(a) or 9.1(b)

(a)If Nielsen believes that TCS or a Controlled Subsidiary is in breach of the
provisions of Sections 9.1(a) or 9.1(b), Nielsen may notify TCS who shall
promptly investigate the matter and within ten (10) Business Days TCS shall
report to Nielsen on whether TCS agrees or disagrees that TCS or a Controlled
Subsidiary is in breach.  If TCS disagrees it shall provide reasonable detail
about the activities it is engaged in with respect to Nielsen’s claim and state
the basis for TCS’ belief that it or its Controlled Subsidiary is not in
breach.  If TCS reports that it or its Controlled Subsidiary is not in breach,
if Nielsen desires to further pursue the matter the dispute shall be submitted
to binding arbitration in accordance with the provisions of Section 27, solely
for determination of whether TCS is in breach of Sections 9.1(a) or 9.1(b), with
hearings being held no later than ten (10) Business Days thereafter and the
arbitrator instructed to issue a decision no later than ten (10) Business Days
thereafter.  

(b)If (i) TCS acknowledges that it or its Controlled Subsidiary is in breach of
Sections 9.1(a) or 9.1(b) and does not immediately begin good faith efforts to
cure the breach or does not actually cure the breach within sixty (60) days
after TCS' notice to Nielsen, (ii) the arbitrator determines that TCS or its
Controlled Subsidiary is in breach and TCS does not immediately begin good faith
efforts to cure the breach or does not actually cure the breach within sixty
(60) days after such decision, (iii) the arbitrator determines that due to
insufficient cooperation or participation in the arbitration by TCS it cannot
determine whether TCS or such Controlled Subsidiary is in breach, or (iv) TCS
fails to respond to Nielsen's notice in the time period required by Section
9.2(a), then:

(i)Nielsen shall be entitled to seek and obtain injunctive relief which TCS
agrees it will not oppose and TCS will waive Nielsen's posting of bond or
proving irreparable injury; and

(ii)**

 

 

(A)**

 

 

52

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(B)**

 

 

 

 

 

 

(C)TCS shall transfer the portion of the Non-Compliant Business which is not to
be retained by TCS under Section 9.2(b)(ii)(A) or sold to Nielsen under Section
9.2(b)(ii)(B) to an Affiliate of TCS that is not a Controlled Subsidiary;
provided that (1) TCS does not exercise management control of such business and
(2) TCS shall not transfer the employment of or permit any Domain Expert to
directly or indirectly provide services to such Affiliate of TCS and, TCS shall
as a condition of the transfer of the Non-Compliant Business to the Affiliate,
include provision in the transfer agreement such Affiliate of TCS that prohibits
such Affiliate from employing any such Domain Expert.

Nielsen may elect among (A), (B), and (C) in a way that different aspects of the
Non-Compliant Business are treated differently.  In determining among options
(A), (B), and (C) Nielsen shall give due consideration to TCS' view of what is
the least injurious to TCS of such elections, but the final decision shall be
solely up to Nielsen.

(iii)Provided that TCS complies with the remedies provided in (i) and (ii) of
this Section 9.2(b) in a timely manner, such compliance shall be deemed a cure
of the breach.  

(c)The remedies provided in this Section 9.2 are the sole and exclusive remedies
of Nielsen with respect to any breach of Sections 9.1(a) or 9.1(b) by TCS or any
TCS Controlled Subsidiary.

9.3Remedies For Breach of Section 9.1(c)

If TCS is in breach of Section 9.1(c), Nielsen shall be entitled to seek and
obtain injunctive relief which TCS agrees it will not oppose and TCS will waive
Nielsen’s posting of bond or proving irreparable injury.  The time period of the
restriction shall be extended for a period of time equal to the period of the
breach.

9.4Advance Clearance

If during the period the above restrictions are in effect TCS or a Controlled
Subsidiary desires to engage in a new line of business and TCS is in doubt about
the

53

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

applicability of the restriction of Section 9.1(a) to such new line of business,
TCS may (without being obligated to do so) notify Nielsen that it intends to
enter into such specific new line of business or agreement with a customer which
might constitute a new line of business, fully describing the circumstances.  If
Nielsen does not respond within ten (10) Business Days of receipt of the notice
(or responds that it agrees that the restriction does not apply), TCS shall be
free to undertake the described activity.  If Nielsen does object, the Parties
shall attempt to resolve the disagreement expeditiously, but if it is not
resolved within ten (10) days of Nielsen’s objection TCS may have the matter
resolved pursuant to Section 27.

Section 10.TCS PERSONNEL

10.1Levels and Retention of Resources

(a)For Non-Managed Services and Fixed Capacity Agile Engagement Models TCS shall
notify Nielsen as to the number of active, full time TCS Resources providing the
Services within ten (10) Business Days of the end of each calendar quarter with
regard to every calendar quarter beginning on SARA Execution Date.  For any
other Engagement Models such resource details need not be shared.  For all
Non-Managed Services Engagement Models SOWs, any changes in staffing
requirements at (i) Nielsen Service Locations; (ii) TCS Service Locations; and
(iii) Other Service Locations must be approved in advance by Nielsen. For
Managed Services Engagement Models, TCS will keep Nielsen informed of any
significant changes with respect to staffing at the Delivery Unit Level as
applicable.

(b)TCS shall use Commercially Reasonable Efforts to keep the Resource turnover
rate at a minimum across the Nielsen account.  Except as provided in Section
10.9, for Non-Managed Services Engagement Models TCS shall not voluntarily
remove a Resource assigned to the Nielsen account without obtaining prior
written approval of Nielsen prior to eighteen (18) months after assignment to
such Non-Managed Services Engagement Model SOW.  Nielsen acknowledges that
rotation of a Resource between on-site and Off-Shore shall not count as removal
of Resources a pursuant to this Section 10.1.

10.2Replacement of Resources

(a)Nielsen may notify TCS if Nielsen determines that the continued assignment to
the Nielsen account of any TCS Resource is not in the best interests of
Nielsen.  Upon receipt of such notice, TCS shall have a reasonable time period,
not to exceed five (5) days, to investigate the matters stated therein, discuss
its findings with Nielsen and attempt to resolve such matters to Nielsen’s
satisfaction, including the permanent removal of such Resource upon continued
Nielsen objection.  To the maximum extent possible, the removal and replacement
of any Resource under this Section 10.2(a) shall be conducted so as not to
interrupt or adversely affect the Services.  

(b)In addition to the removal rights provided in Section 10.2(a), under
Non-Managed Services Engagement Models if Nielsen is not satisfied with the
Services provided by any individual Resource at any time during the first four
(4) weeks of such Resource’s assignment, TCS shall replace such Resource and
re-perform such Services at no additional charge to Nielsen  

54

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(including charges for the original or re-performed Services, or any costs
incurred in replacing such Resource).

(c)Whenever any Resource providing Services under Non-Managed Services
Engagement Model to Nielsen is replaced or transitioned (other than in the case
of where a Resource is transitioned from on-site to Off-Shore or vice versa
within a particular SOW), TCS will provide, at no charge to Nielsen, up to a
maximum of six (6) weeks of Services by the replacement Resource to account for
the training/transition period expected to be taken by the replacement Resource
to begin performing the Services at the expected level, irrespective of when the
replacement Resource is placed into a Project (whether at the Project’s
inception or after the Project has begun); provided that TCS may begin to charge
Nielsen for days actually worked by such a replacement Resource prior to such
period of six (6) weeks, or as agreed in the respective SOW therein, if the
Parties mutually agree that such Resource is able to perform his or her
assignment to Nielsen’s satisfaction.  

(d)If TCS fails to meet the Critical Service Levels for Non-Managed Services
Engagement Models and if Nielsen reasonably believes such failure is
attributable in whole or in part to TCS’ reassignment, movement, or other
changes in the Resources allocated to Nielsen to the performance and delivery of
the Services and/or to TCS Approved Subcontractors assigned to the Nielsen
service team, Nielsen will notify TCS of such belief.  Upon receipt of such
notice from Nielsen, TCS will:

(i)promptly provide to Nielsen a report setting forth TCS’ position regarding
the matters raised by Nielsen in its notice;

(ii)meet with Nielsen to discuss the matters raised by Nielsen in its notice and
TCS’ positions with regard to such matters; and

(iii)diligently work to eliminate with respect to the Services any such TCS
human resource practices and/or processes identified and agreed to by the
Parties as adversely impacting the performance and delivery of the Services by
TCS.

(e)For Managed Services, TCS will manage TCS teams based on Critical Service
Levels committed in each SOW.

(f)If TCS is having difficulty meeting Critical Service Levels or other
requirements of an SOW, then Nielsen, at its sole discretion, may require that
TCS promptly deploy a Six Sigma Black Belt (who may be the Delivery Unit leader)
to analyze and make recommendations to improve any applicable processes or
people deployment practices to eliminate TCS’ difficulty for TCS to meet such
Critical Service Levels or other requirements of a SOW.

10.3Training

Unless otherwise agreed by the Parties, training of Resources in accordance with
TCS’ standard training programs shall be at TCS’ cost.  If (i) a Deliverable or
SOW involves technology or skills that the Parties mutually agree are unique to
Nielsen, and (ii) TCS Personnel must be

55

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

specifically trained in order to properly create the Deliverable or perform
Services under such SOW, TCS will provide such training and, unless agreed
otherwise in writing, Nielsen will reimburse any reasonable out-of-pocket cost
of such training, provided that TCS obtained Nielsen’s prior written approval
for such training (such approval not to be unreasonably withheld).  Training of
Nielsen Personnel in the use of Deliverables shall be as agreed and provided in
the applicable SOW.  

10.4[INTENTIONALLY OMITTED]

10.5Domain Experts

Nielsen may (i) from time to time designate certain Resources performing
Services **    as Domain Experts and (ii) with regard to **    , the individuals
listed in Schedule S (the “Grandfathered Domain Experts”) are designated as
Domain Experts, all of which Resources together are the “Domain Experts”.  The
aggregate number of Resources designated as Domain Experts under ** may not
exceed ** of the total TCS Resources providing Non-Managed Services.  Domain
Experts shall be subject to the restrictions provided in Section 9.1.  Nielsen
shall not have the right to change the list of the Grandfathered Domain
Experts.  The **   Non-Managed Services Engagement Models Domain Experts shall
be updated from time in accordance with the Governance Process, and shall not
require a formal amendment to the relevant SOW.  **  .

10.6TCS Managers

(a)At its sole expense, TCS shall designate the following Personnel to service
the Nielsen account (“TCS Managers”):

(i)a full-time global Account Executive empowered to make all staffing and
execution decisions for the Nielsen account.  He/she shall have overall
responsibility for managing and coordinating the performance of TCS under this
Agreement and, unless otherwise specified herein, shall attempt to resolve
disputes in accordance with this Agreement; and

(ii)** full-time TCS Client Partners, ** for Technology and Operations; they
shall be authorized to act as primary contacts for TCS (for Technology or
Operations, as the case may be) with respect to all matters relating to this
Agreement and any related SOWs.  The TCS Client Partners shall devote his or her
full time and effort to managing the Services provided to Nielsen and shall
remain in this position for a minimum ** .

10.7Project Managers/Delivery Unit Leaders

(a)As part of the baseline level of Services TCS will have ** full time billable
engagement managers, ** each for Technology and Operations (with Nielsen having
the right to reduce either or both to **); and

(b)TCS shall designate a Project Manager/Delivery Unit leader for each SOW (or
multiple SOWs), who shall be located at a mutually agreed site.  Each Project
manager/Delivery Unit leader is a billable Resource and will interface on all
day-to-day matters

56

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

relating to Services to be delivered under the applicable SOW(s).  Each Project
Manager/Delivery Unit Leader shall devote his or her full time and effort to
overseeing the applicable SOW(s) (unless otherwise specified in such SOW(s)),
and shall remain in this position for a minimum of two (2) years, unless the
SOW(s) expire(s) or is terminated earlier.

10.8Approval of TCS Managers

TCS shall obtain Nielsen’s prior written approval for each TCS Manager, such
approval not to be unreasonably withheld.  If vacated for any reason, a TCS
Manager position must be backfilled within fifteen (15) days.  The appointment
of any such replacement Resource shall be subject to Nielsen’s prior approval,
such approval not to be unreasonably withheld.  

10.9Replacement of TCS Managers

(a)Nielsen shall have the right to request replacement of any TCS Manager
described in Section 10.6 at any time and TCS shall make such replacement within
fifteen (15) days of such request.    

(b)Notwithstanding the retention provisions related to TCS Managers, they may be
replaced or reassigned upon consent of Nielsen or if such Manager:

(i)voluntarily resigns from TCS;

(ii)is dismissed by TCS for misconduct (e.g., fraud, drug abuse, theft);

(iii)materially fails to perform his or her duties and responsibilities
regardless of the Engagement Model; or

(iv)is unable to work due to retirement, death or disability.

(c)To the maximum extent possible, the removal and replacement of any TCS
Manager under this Section 10.9 shall be conducted so as not to interrupt or
adversely affect the Services.

10.10Executive Steering Committee

Within sixty (60) days after the Original Effective Date, the Parties shall form
an “Executive Steering Committee” consisting of a mutually agreed number of
senior executives and technical leaders equally from each Party.  Upon agreement
as to the total number of members, the Parties shall each notify the other of
the name and contact details of the individuals designated to be the members of
the Executive Steering Committee.  The Executive Steering Committee will meet on
a regular basis, but at least twice a year, to review the operation of this
Agreement.

57

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

10.11Subcontracting

Nielsen acknowledges and agrees that in the performance of Services, TCS may
subcontract, draw resources from and use the facilities of TCS affiliates (“TCS
Group”) and business associates of TCS provided in Schedule H.  TCS shall obtain
Nielsen’s prior written approval to subcontract, draw resources from or use the
facilities of any entity not provided in Schedule H (together with any business
associate listed in Schedule H, the “Approved Subcontractors”).  Nielsen shall
have the right to review the list of Approved Subcontractors on an annual basis
and to remove any entity from the list of Approved Subcontractors.  If Nielsen
exercises its right to remove any entity from the list of Approved
Subcontractors which results in TCS’ inability to use any TCS Personnel
performing Services for Nielsen at that time, TCS shall have sixty (60) days to
replace such TCS Personnel.  Any personnel of TCS Group assigned by TCS to
perform the Services hereunder shall be considered TCS Personnel and not a
subcontractor.  TCS shall remain responsible for the Services performed by, and
be liable for the performance by, its Approved Subcontractors, TCS Group and any
TCS Personnel under this Agreement on behalf of TCS.  

10.12Coordination Role

TCS may be required to act in a coordination role for certain of Nielsen’s
employees on such terms as the Parties may mutually agree.  In such event, TCS
shall:

(a)follow Nielsen’s work rules, and

(b)cooperate with Nielsen in supervisory scheduling and disciplinary issues.

Nielsen acknowledges and agrees that Nielsen employees are, and will remain, the
employees of Nielsen and under no circumstances shall TCS be considered the
employer of such persons.

10.13Access to TCS Specialized Resources

As part of the Services, TCS shall provide Nielsen with access to TCS’
specialized technical personnel and resources at a level no less favorable than
provided by TCS to its other similar commercial customers receiving
substantially similar goods and services.  

10.14[Intentionally Omitted]

10.15Personnel Procedures

(a)TCS shall maintain records relating to all personnel provided pursuant to
this Agreement, which records shall include, at a minimum, verification of
qualifications, licenses, certifications, and references, verifying that such
personnel are qualified in light of applicable law, industry standards, and this
Agreement, to perform the work contracted for herein.  TCS shall also maintain
records of in service training and records of assignments.  Subject to any
restrictions under applicable Law, upon Nielsen’s request, TCS shall promptly
provide to Nielsen copies of the records described herein.

58

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(b)TCS shall advise personnel supplied hereunder of their obligation to comply
with the rules, regulations, policies, and procedures of Nielsen and shall,
without limitation on the generality of the foregoing, inform personnel of the
confidentiality of Nielsen Data.  

10.16Background Checks

(a)General. In connection with the performance of Services under this Agreement,
all personnel supplied by TCS for Nielsen shall have completed the TCS standard
background checks which include verification of education, employment, address
and criminal records (where such checks are permitted by applicable Law of the
respective country in which the individual is employed). Any additional checks
(on a case to case basis) requested by Nielsen (beyond those required by Section
10.16(b)) will be billed to Nielsen as a Pass-Through Expense as provided in
Schedule C.  TCS agrees to indemnify Nielsen against all liability and Claims
arising from such checking or testing and the lawful use and reporting of the
results thereof.  

(b)Additional Requirements Regarding TCS Personnel.  Within two (2) months after
a TCS Personnel is assigned to Nielsen account, TCS Personnel will be subject to
the following screening activities in connection with their assignment to
Nielsen account:

(i)a federal and state criminal background check for TCS Personnel assigned to
work in the United States (except to the extent restricted by law) for the ten
(10) years prior to such assignment;

(ii)a determination as to whether the person has been identified by the
Department of Treasury Office of Foreign Assets Control (“OFAC”) as an
individual that U.S.  persons are prohibited from engaging in transactions with;
and

(iii)confirmation that the individual’s employment complies with relevant
immigration law.

(c)Restrictions on Assignment.  Unless prohibited by applicable Law, TCS shall
not assign any person to perform the Services who (i) has failed a drug screen
required by Nielsen; (ii) has in the last ten years been convicted of a crime
involving dishonesty or a felony; (iii) has been identified by OFAC as an
individual that U.S. persons are prohibited from engaging in transactions with;
or (iv) does not meet the requirements under immigration law to be
employed.  TCS shall not provide Nielsen with the results of any of background
checks or other employment verification processes that TCS performs or causes to
be performed with respect to TCS Personnel.  The Parties shall work together to
develop and implement improved screening and background checking processes in
response to changing legal requirements and technological advancements over the
course of the Term.

(d)Labor Harmony Obligation.  TCS shall conduct its activities in such a manner
as to seek to avoid:

(i)any labor-related disruption of work or material non-compliance in the
provision of any Services; and

59

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)any interference with the work or activities of the Recipients or other
persons.

Whenever TCS Managers have knowledge of any actual Labor Dispute involving the
employees of TCS, TCS Agents, or others that may materially affect the provision
of Services, TCS shall promptly so inform Nielsen and the Parties shall
cooperate to minimize the effect of such dispute on the provision of Services,
whether or not such Labor Dispute occurs at an TCS Service Location, Nielsen
Service Location or Other Service Location.  

10.17Non Solicitation of Nielsen Employees

(a)Except as provided in Section 10.17(b), TCS and the TCS Group will be
prohibited from soliciting or hiring the employees of Nielsen or its Majority
Owned Affiliates if **  .  Such restriction will remain effective for a period
** .  

(b)TCS or a member of TCS Group may hire any employee or contractors of Nielsen
or a Majority Owned Affiliate to the extent ** .

Section 11.[Intentionally omitted.]

Section 12.NIELSEN RESPONSIBILITIES

12.1General

(a)As required for TCS to perform the Services and upon request to Nielsen,
Nielsen shall provide TCS, without charge and on reasonable advance notice and
for reasonable periods, furnished office space at Nielsen Service Locations
facilities, including reasonable office supplies and access to photocopiers,
desktop computers, telephones and Internet access and resources reasonably
necessary for TCS Personnel to perform work on-site.  Further, Nielsen shall
provide to TCS Personnel with access and use of Nielsen systems and Nielsen
Software for or in connection with which Services are required to be performed
or as reasonably necessary for TCS Personnel to perform the Services.  TCS and
all TCS Personnel and agents utilizing such resources shall comply with all
Nielsen policies and procedures governing access to and use of such resources of
which TCS has been notified, and shall leave all such resources in the same
conditions they were in immediately before their use by TCS, ordinary wear and
tear excepted.  

(b)As required to perform the Services and upon request to Nielsen, Nielsen
shall provide or reimburse any other reasonable on-site costs, expenses or
charges incurred by TCS at Nielsen’s facilities in connection with the Services,
at actual cost, including TCS’ cost for Hardware, Software and equipment
necessary for servicing Nielsen (Software, laptops, cell phones, pagers etc.
provided to Resources at Nielsen’s request, or deemed necessary to perform the
Services or meet Service Levels described in a specific SOW where applicable),
provided that in each case TCS must obtain Nielsen’s written approval prior to
incurring any such expense.  

(c)If Services under an SOW required to be performed at TCS Global Development
Center or Other Service Location require any Hardware or Software not included
in Schedule K and L respectively, Nielsen shall provide to TCS such Hardware
and/or Software or

60

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

reimburse TCS of the cost of such Hardware and Software acquired by TCS on
Nielsen account, provided that in each case TCS must obtain Nielsen’s written
approval prior to incurring any such cost and expense.  

(d)Nielsen shall provide or reimburse TCS for costs and expenses incurred for
the refresh or replacement of all Hardware and Software (other than described in
Schedules K and L respectively).

12.2Use of Nielsen Service Locations

(a)Provision of Services to Nielsen Only; No Leasehold Granted.  Except as
expressly provided in this Agreement, TCS shall use Nielsen Service Locations
for the sole and exclusive purpose of providing the Services.  TCS and TCS
Agents may not provide or market services to a third party from any Nielsen
Service Location without Nielsen’s consent.  Nielsen’s allowing TCS to use a
Nielsen Service Location does not constitute a leasehold, a usufruct, or other
real property interest in favor of TCS.  Such resources shall be utilized by TCS
solely for the purposes of providing Services to Nielsen.  

(b)Procedures.  TCS, its employees and agents shall keep Nielsen Service
Locations in good order, not commit or permit waste or damage to such
facilities, not use such facilities for any unlawful purpose or act and comply
with all of Nielsen’s standard policies and procedures regarding access to and
use of the Nielsen Service Locations, including procedures for the physical
security of the Nielsen Service Locations and procedures for the security of
computer network.  

(c)Access.  TCS shall permit Nielsen and their agents, employees, and
representatives to enter into those portions of the Nielsen Service Locations
occupied by TCS Personnel at any time.

(d)Structure.  TCS shall not make any improvements or changes involving
structural, mechanical or electrical alterations to the Nielsen Service
Locations without Nielsen’s prior approval.

(e)Condition.  When the Nielsen Service Locations are no longer required for
performance of the Services, TCS shall return such locations to Nielsen in
substantially the same condition as when TCS began use of such locations,
ordinary wear and tear excepted.

(f)Employee Services.  Subject to applicable security and real estate lease
requirements, Nielsen will permit TCS Personnel to use certain employee
facilities (e.g., designated parking facilities, cafeteria, and common
facilities) at the Nielsen Service Locations specified in an SOW that are
generally made available to the employees and contractors of Nielsen.  The
employee facilities in question and the extent of TCS Personnel’s permitted use
shall be specified in writing by Nielsen and shall be subject to modification
without advance notice in Nielsen’s sole discretion.  TCS Personnel will not be
permitted to use employee facilities designated by Nielsen as being for the
exclusive use of certain Nielsen employees and TCS will not be entitled to the
provision or reimbursement of paid parking.

61

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

12.3Nielsen Personnel

(a)Within fifteen (15) days after the Original Effective Date, Nielsen shall
designate a full-time Global Relationship Manager who shall be authorized to act
as the primary contact for Nielsen with respect to all matters relating to this
Agreement and any related SOWs.  The Relationship Manager shall have overall
responsibility for managing and coordinating the performance of Nielsen under
this Agreement and, unless otherwise specified herein, shall attempt to resolve
disputes in accordance with this Agreement.  

(b)Nielsen shall designate a Project Manager for each SOW.  Each Project Manager
will interface on all day-to-day matters relating to Services to be delivered
under that SOW.  

(c)Nielsen shall designate a global Relationship Manager who shall be authorized
to act as the primary contact for TCS with respect to all matters relating to
this Agreement and any related SOWs.

(d)Nielsen shall designate a full-time Transition Manager during the period of
time required to complete a major transition activity,

(e)Nielsen shall designate members of the Executive Steering Committee as
provided in Section 10.10.  

12.4Policies, Rules, Standards and Process Instructions

Nielsen shall provide TCS with update copies of all Nielsen Policies, Rules,
Standards and process instructions as well as any changes thereof made from time
to time, to the extent TCS, Affiliates of TCS, Approved Subcontractors and
Personnel are required to comply with such Nielsen Policies, Rules, Standards
and process instructions and changes thereof.

12.5Review, Consents, Approvals

Nielsen shall promptly attend to and provide TCS on a timely basis any inputs,
reviews, consents and approval (or rejection) upon TCS’ submission or request
for such review, consent or approval in accordance with the requirements of this
Agreement or an applicable SOW.

12.6Non Solicitation of TCS Employees

(a)Except as provided in Section 12.6(b) below, Nielsen and its Majority Owned
Affiliates will be prohibited from soliciting or hiring the employees of TCS and
the TCS Group if such employee is performing any Services under this
Agreement.  Such restriction will remain effective for a period of  **  .  

 

 

62

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

(b)In Nielsen’s sole discretion, Nielsen may:

(i)hire up to  ** TCS personnel per ** .  This right shall not ** ;

(ii)upon termination or expiration of this Agreement, hire ** , provided that
such employees are assigned to the Nielsen account at the time Nielsen makes the
offer of employment;

(iii)within ** , Nielsen may offer to hire the applicable **;

(iv)[Intentionally Omitted]

(v)upon expiration of this Agreement or termination of this Agreement by Nielsen
pursuant to Sections 28.2 or 28.3 Nielsen may hire up to (x) up to  **  of TCS
Off-Shore personnel and (y) **  of TCS onsite personnel.  Nielsen’s rights to
hire TCS personnel pursuant to the preceding sentence shall apply to any TCS
personnel (whether Off-Shore or onsite) who were assigned to Nielsen’s account
at any time during **     .The Parties will endeavor to agree on the ** and the
Parties shall jointly communicate to such members of such group who Nielsen is
interested in interviewing.  Thereafter Nielsen may deal directly with such
individuals without the necessity of Nielsen informing TCS which TCS personnel
are interested in discussions with Nielsen; and

(vi)Nielsen may hire any TCS personnel who **   provided that Nielsen will not
** .  

(c)Additionally, notwithstanding anything in the Agreement to the contrary with
respect only to **  may provide that Nielsen shall also have the right ** to
hire (or have an Affiliate hire) ** of TCS personnel then assigned to provide
specific Services under that SOW.

(d)TCS will not enforce any restrictions on TCS employees who choose to join
Nielsen in compliance with this section.

Section 13.GOVERNANCE, MANAGEMENT AND CONTROL

13.1Governance Model

The Parties will comply with, and conduct themselves in accordance with, the
Governance Model provided in Schedule J (the “Governance Model”).  The
Governance Model defines the management structure, roles, responsibilities and
membership of the governing entities.  The Parties shall periodically prepare
and provide updates to such Governance Model to reflect any mutually agreed upon
changes to the procedures as defined in Schedule J.

13.2Change Control Procedures

Nielsen or TCS may, upon written notice to the other Party, including via email,
propose changes to the Services.  Any changes requested under a Statement of
Work that vary the Baseline Resource Charges or result in any additional
expenses for Nielsen may only be implemented by   an amendment of the applicable
SOW made pursuant to Section 3.5(c) of this Agreement.  Upon

63

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

receiving such notice, TCS shall confirm that the amendment request has been
approved both by the Nielsen Global Relationship Manager and by any other
required Nielsen Personnel (as specified in Schedule J).  Upon such
confirmation, TCS shall review the proposed change and, at no additional charge
to Nielsen, shall either (i) inform Nielsen directly, including via email, of
its acceptance of the proposal or (ii), if necessary, submit a change proposal
to Nielsen within ten (10) Business Days of TCS’ receipt of Nielsen’s written
proposed changes (the “Change Proposal”) which shall outline in sufficient
detail the tasks to be performed to accomplish such proposed changes to the
Services.  Nielsen, at its sole discretion, may accept, modify with TCS’
consent, or reject any or all Change Proposals received from TCS.  If Nielsen
does not accept TCS’ Change Proposal, neither Party shall have an obligation to
the other under the Change Proposal and Nielsen shall have no obligation to pay
for the proposed change.  Acceptance of a particular Change Proposal and
authorization to begin work will be based upon Nielsen instructing TCS in
writing, including via email, to commence work.  All modifications to the
Services made pursuant to this Section 13.2 must be within the scope provided in
the relevant SOW, including the allowed variations of the Baseline Service
Charges.  

13.3Procedures Manuals

Upon Nielsen’s request at no additional cost to Nielsen, TCS shall deliver to
Nielsen for its review, comment and approval Procedures Manuals which may
include the following:

(a)Details of calculating the Off-Shore Leverage Percentages;

(b)Details of all reporting requirements;

(c)Quality assurance processes and procedures;

(d)Procedures and matters to be brought to the Executive Steering Committee;

(e)Procedures for reconstruction of data; and

(f)Methodology for determining the difference between the Baseline and actual
quarterly provision of Services.

Section 14.SOFTWARE AND PROPRIETARY RIGHTS

14.1TCS Software

Schedule K lists the TCS Software (including TCS Project Tools and TCS
Productivity Tools), and TCS Third Party Software that TCS will provide in
connection with the Services at no additional cost.  Any license or other fees
associated with such Software shall be TCS’ sole responsibility.  Attachment A
to Schedule K describes the optional TCS Productivity Tools along with
applicable license fees and usage charges.  Attachment B to the Schedule K
describes TCS Software which will be used by TCS only in providing the Services
(e.g., Nielsen will not need to use the Software), and Nielsen will not be
granted any license to use such TCS Software.

64

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

14.2Nielsen Software

(a)Subject to Section 15, Nielsen hereby grants to TCS, solely to provide the
Services, a non-exclusive, non-transferable, limited right to:

(i)access, use and operate the Nielsen Software;

(ii)access, use and operate, Nielsen Third Party Software, subject to Nielsen
obtaining the Required Consent (it being agreed that Nielsen will obtain the
Required Consent if applicable and notify TCS if such Required Consent is
unavailable or any other restrictions applies); and

(iii)use any related Documentation in Nielsen’s possession on or after the
Original Effective Date.

(b)To the extent permissible under the applicable third party agreement and
reasonably necessary for the performance of Services and subject to Nielsen
obtaining the Required Consent, TCS may sublicense to TCS Agents the right to
access, use and operate Nielsen’s Software and Nielsen Third Party Software
solely to provide those Services such TCS Agents are responsible for providing
and as may otherwise be agreed to by the Parties (it being agreed that Nielsen
will obtain the Required Consent if applicable and notify TCS if such Required
Consent is unavailable or any other restrictions applies).

14.3TCS Background Technology

To the extent it is reasonably necessary for Nielsen to receive or use the
Services, Deliverables and Developed Software, TCS grants to Nielsen a
non-exclusive, transferable, perpetual worldwide, fully paid up license to use
the TCS Background Technology used by TCS in the performance of Services or
creation of Deliverables or Developed Software, in each case solely for the use
of Services, Deliverables and Developed Software for the benefit of Nielsen
(with a right to Nielsen to allow third parties to access and use such TCS
Background Technology solely to provide services to Nielsen in connection with
the Services, Deliverables and Developed Software (subject to TCS’ reasonable
requirement for confidentiality requirements)).  

14.4TCS Software (including TCS Productivity and TCS Project Tools)

(a)TCS shall not introduce any TCS Software, TCS Project Tools or TCS
Productivity Tools other than as described in Schedule K and subject to the
Change Control Procedure, without Nielsen's prior written approval, which
approval Nielsen may withhold in its discretion and which must be signed by
Nielsen’s Global Project Manager, without delegation.  If Nielsen provides its
approval, TCS may use such TCS Software, TCS Project Tools or TCS Productivity
Tools described in Schedule K and charge Nielsen the usage charges described in
Schedule K in addition to the Charges and fees for Services.  For the avoidance
of doubt, each time that Nielsen provides its approval for TCS to introduce any
TCS Software, TCS Project Tools, or TCS Productivity Tools in accordance with
this Section 14.4(a), such approved TCS Software, TCS Project Tools, or


65

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

TCS Productivity Tools, and usage fees associated therewith, shall be added to
Schedule K.

(b)To the extent it is reasonably necessary for Nielsen to receive or use the
Services, Deliverables and Developed Software, TCS grants to Nielsen during the
Term a non-exclusive, worldwide, fully paid up license to use such TCS Software
and TCS Project Tools described in Schedule K, and any TCS-made improvements or
derivative works thereof, (excluding TCS Productivity Tools described in
Attachment A to Schedule K), **  solely for the receipt and use of Services,
Deliverables and Developed Software for the benefit of Nielsen (with a right to
Nielsen to allow Affiliates and contractors of Nielsen to access and use such
TCS Software ,TCS Project Tools, and any such TCS-made improvements or
derivative works thereof, solely to provide services to Nielsen in connection
with the Services, Deliverables and Developed Software, subject to TCS’
reasonable requirement for confidentiality requirements).  The license granted
pursuant to this Section 14.4(b) shall extend perpetually beyond the Term
without charge if any such TCS Software and TCS Project Tools described in
Schedule K, and any TCS-made improvements or derivative works thereof (excluding
TCS Productivity Tools described in Schedule K), is a TCS product not
commercially available to others.  If any such TCS Software and TCS Project
Tools described in Schedule K, and any TCS-made improvements or derivative works
thereof, (excluding TCS Productivity Tools described in Schedule K) is a TCS
product commercially offered to others by TCS, subject to execution of the
license agreement.  Nielsen shall have an option to obtain non-exclusive,
perpetual, worldwide license (with a right to Nielsen to allow Affiliates and
contractors of Nielsen to access and use such TCS Software and TCS Project
Tools, and any TCS-made improvements or derivative works thereof, solely to
provide services to Nielsen, subject to TCS’ reasonable requirement for
confidentiality requirements) for a license fee determined at mutually agreed
rates considering TCS’ market charges.  

(c)If Nielsen approves TCS to use any optional TCS Software and Productivity
Tools described in Schedule K, Nielsen shall have an option to obtain a
non-exclusive, perpetual, worldwide license (with a right to Nielsen to allow
Affiliates and contractors of Nielsen to access and use such TCS Software and
TCS Productivity Tools solely to provide services to Nielsen, subject to TCS’
reasonable requirement for confidentiality requirements).  Nielsen shall execute
a separate agreement for the aforesaid license rights and be subject to payment
of the license fee described in Attachment A to Schedule K.  

(d)Any usage or license fee for TCS Software, including Productivity Tools, will
be applicable only if agreed to by Nielsen prior to Nielsen’s approving its use
in delivery of the Services, or Nielsen Global Relationship Manager (without
delegation) authorizes the use of such Software with the specific agreement that
Nielsen will not have a license to use such Software following expiration of the
Term.  

14.5Developed Software

Developed Software shall include the following:  (i) modifications to, or
upgrades or enhancements (derivative works) of, Nielsen Software; (ii) newly
developed Software that does not modify or enhance then existing Software; and
(iii) modifications to, or enhancements

66

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(derivative works) of, Nielsen Third Party Software.  Subject to Section 14.6
below, all Developed Software shall be owned by Nielsen.  Nielsen shall have all
rights, title and interest (limited to the extent permitted by the terms of any
governing Third Party Software licenses with respect to item (iii) above) in and
to Developed Software and all copies made from them.  As requested by Nielsen
TCS shall deliver to Nielsen one copy each in electronic “soft copy” format of
any Developed Software (including source code) and related Documentation used to
provide the Services which is not resident on Nielsen Hardware.  

14.6Nielsen License

(a)TCS shall not incorporate or embed any TCS Software, TCS Background
Technology, TCS Productivity Tools, TCS Project Tools or Third Party Software
licensed by TCS or any improvement or enhancement of the forgoing into any
Developed Software or Deliverable without the prior approval of Nielsen’s Global
Project Executive.  Notwithstanding anything to the contrary contained in this
Agreement, TCS shall retain unfettered title and ownership to any and all TCS
Software, TCS Background Technology and TCS Project Tools, other TCS
Intellectual Property Rights or TCS Third Party Software or any improvement or
enhancement of the forgoing used in the performance of Services or incorporated
in any Developed Software or Deliverables.  To the extent any TCS Software, TCS
Background Technology, other TCS Intellectual Property Rights or Third Party
Software licensed to TCS or any improvements or enhancement of the forgoing is
incorporated or embedded in any Developed Software or Deliverables, TCS grants,
or shall cause the applicable Third Party Software provider to grant, to Nielsen
an irrevocable, non-exclusive, worldwide, royalty-free, perpetual, paid-up
license to use, have access to, copy, modify, distribute, display, perform,
import, manufacture, have made, sell, offer to sell, exploit, and sublicense
such Intellectual Property Rights for the purpose of exercising Nielsen’s right,
title, and interest in the Developed Software or Deliverable.  The foregoing
license shall not authorize Nielsen to separate the TCS Software or other TCS
Intellectual Property Rights from the Developed Software for enhancing or
creating derivative works or to exploit or independently offer for sale such TCS
Property in any way as standalone Software.  

(b)This provision is in addition to, and not in diminution of, all other rights
Nielsen has under this Agreement.  At least once per Contract Year or as
otherwise required by an SOW, TCS shall provide updated information for the
Parties to make appropriate changes to Schedule K to reflect all TCS Software,
TCS Background Technology and TCS Project Tools and TCS-provided Third Party
Software used to provide the Services as of the date of the update.  

14.7Changes and Upgrades to Software

Except as may be approved by Nielsen, TCS shall not make any changes or
modifications to the Nielsen Software or Developed Software that would alter the
functionality of the Nielsen Software or Developed Software, degrade the
performance of the Nielsen Software or Developed Software  or materially affect
the day to day operations of Nielsen’s business, except as may be necessary on a
temporary basis to maintain the continuity of the Services.  TCS shall be
responsible,  at no charge to Nielsen, for any modification or enhancement to,
or substitution for, the Nielsen Software, the Developed Software and any other
equipment or Software used in connection with the Services necessitated by
unauthorized changes to Nielsen Software or the

67

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Developed Software; regardless of whether TCS has obtained Nielsen’s approval
for such changes or modifications to Nielsen Software or Developed Software
pursuant to this Section  14.7, Nielsen shall own all rights in such changes or
modifications.  TCS shall, at Nielsen’s option, and to the extent permitted by
third party vendor, install for Nielsen in connection with, and as part of, the
Services, any upgrade, modification or enhancement to the Systems at the then
current level at the time such upgrade, modification or enhancement is
available.

14.8Non Software Materials

With respect to literary works or other works of authorship generated or used
pursuant to this Agreement, such as manuals, training materials, templates and
other materials containing TCS' technical or operational procedures, including
the Procedures Manual (“Non-Software Materials”), TCS and its Affiliates shall
retain ownership of pre-existing materials included in the Non-Software
Materials and owned by TCS or its Affiliates prior thereto (“TCS Non-Software
Materials”).  TCS grants to Nielsen a perpetual, worldwide, fully paid up,
non-exclusive license to use, copy, maintain, modify, enhance, distribute and
create derivative works of TCS Non-Software Materials.  Nielsen shall own any
Non-Software Materials which are not TCS Non-Software Materials (“Nielsen
Non-Software Materials”).  Upon termination or expiration of this Agreement or
upon completion of Termination-Expiration Assistance Services, whichever is
later, TCS will destroy all Nielsen attributes and improvements in any copies of
TCS Non-Software Materials retained by TCS.  

14.9Work Product

Developed Software and Nielsen Non-Software Materials shall be deemed “works
made for hire”.  To the extent any of the Developed Software or Nielsen
Non-Software Materials are not deemed “works made for hire” by operation of law,
TCS hereby irrevocably assigns, transfers and conveys, and shall cause TCS
Agents to assign, transfer and convey, to Nielsen in consideration of fees paid
by Nielsen for the Services, all of its right, title and interest in and to in
such Developed Software and Nielsen Non-Software Materials, including all rights
of patent, copyright, trade secret or other proprietary rights in such
materials.  TCS acknowledges that Nielsen and the assigns of Nielsen shall have
the right to obtain and hold in their own name the Intellectual Property Rights
in and to such materials.  TCS agrees to execute any documents or take any other
actions as may reasonably be necessary, or as Nielsen may reasonably request, to
perfect Nielsen's ownership of any such Developed Software or Nielsen
Non-Software Materials.  Nielsen hereby grants to TCS a nonexclusive, worldwide,
paid-up, revocable license for the sole purpose of furnishing the Services to
use, reproduce, display, perform, modify (including preparing derivative works
based on), the Developed Software and Nielsen Non-Software
Materials.  Notwithstanding anything to the contrary contained in this
Agreement, including this Section 14.9, the assignment provided in this Section
14.9 shall not apply to any TCS Software, TCS Background Technology and TCS
Project Tools, other TCS Intellectual Property Rights or TCS Third Party
Software or any improvement or enhancement of the forgoing that are incorporated
or embedded in Work Product.  The rights and licenses granted to Nielsen for
such embedded TCS Software, TCS Background Technology and TCS Project Tools,
other TCS Intellectual Property Rights or Third Party Software licensed by TCS
or any improvement or enhancement of the forgoing are provided in Section
14.6(a).  

68

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

14.10Patents

(a)During the Term, other than modifications to TCS Software, TCS Project Tools,
TCS Productivity Tools or other TCS pre-existing intellectual property, TCS
shall promptly disclose to Nielsen any inventions or improvements made or
conceived by TCS that result from work done under this Agreement or as a result
of information supplied to TCS, directly or indirectly, by Nielsen.  At
Nielsen’s request, TCS shall assign, and shall cause TCS Agents to assign, all
right, title, and interest in and to any and all such inventions and
improvements (other than modifications to the TCS Software, TCS Project Tools,
TCS Productivity Tools or other TCS pre-existing intellectual property) and to
execute such documents as may be required to file applications and to obtain
patents in the name of Nielsen or its nominees, in any countries, covering such
inventions or improvements.  TCS represents it does not have any commitments to
any third party under which TCS is obligated to assign to such others inventions
or improvements or rights therein in conflict with TCS’ obligations to Nielsen
pursuant to this Agreement.  

(b)If in performing the Services TCS is to use one or more specifically
identified patented processes (or processes for which TCS has a patent
application pending or a patentable process for which TCS has a right to file a
patent application) owned or licensed by TCS or any TCS Affiliate, Nielsen and
its Affiliates shall have a non-exclusive fully paid up royalty free perpetual
worldwide right and license (with the right to sublicense to businesses divested
by Nielsen or its Affiliates (regardless of the form of the transaction) and to
successor suppliers solely in connection with their performance of Services for
Nielsen or Nielsen Affiliates) to practice such patent for the scope of the use
of the patent which TCS performed as part of the Services when it was providing
the same, unless the Parties otherwise agree in writing executed by members of
each Party’s legal department (any other agreement being void and of no
effect).  Unless the SOW provides that in performing the Services TCS is to use
one or more specifically identified patented processes (or processes for which
TCS has a patent application pending or a patentable process for which TCS has a
right to file a patent application) owned or licensed by TCS or any TCS
Affiliate and such disclosure complies with the provisions of the following
sentence, at the end of the term of the SOW Nielsen and its Affiliates shall
have a non-exclusive fully paid up royalty free perpetual world wide right and
license (with the right to sublicense to businesses divested by Nielsen or its
Affiliates (regardless of the form of the transaction) and to successor
suppliers solely in connection with their performance of Services for Nielsen or
Nielsen Affiliates) to practice such patent for the scope of the use of the
patent which TCS performed as part of the Services when it was providing the
same.  Any SOW that identifies such patented process (or processes for which a
patent application is pending or a patentable process for which TCS has a right
to file a patent application) shall also provide the specific amount of the
license fees, if any, which shall be payable if Nielsen desires to obtain a
non-exclusive perpetual world wide right and license to Nielsen and its
Affiliates (with the right to sublicense to businesses divested by Nielsen or
its Affiliates (regardless of the form of the transaction) and to successor
suppliers solely in connection with their performance of service for Nielsen or
Nielsen Affiliates) to practice such patent (when issued in the case of patents
not yet issued) for the scope of the use of the patent which TCS performed as
part of the Services when it was providing the same (it being deemed
non-compliant if the license fees payable are subject to conditions or future
agreement by the Parties).  

69

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)If (whether during or after the Term) TCS believes that Nielsen (or any
Nielsen Affiliate or any supplier to Nielsen on behalf of Nielsen or any Nielsen
Affiliate) is infringing a patent owned or licensed by TCS or a TCS Affiliate
(beyond the scope of any license granted in the foregoing section), prior to
bringing suit for such infringement TCS shall give Nielsen notice of
infringement and Nielsen or its Affiliate (as the case may be) shall have two
(2) years from the date of such notice to cure such infringement.  If the
infringement is not cured within two (2) years from the date of such notice TCS
(or the appropriate TCS Affiliate) may then bring suit and may seek damages
which relate back to (i) the date of notice, if it is determined that the
appropriate individuals at Nielsen did not have actual knowledge when the
infringement began that Nielsen was infringing upon the TCS patent (constructive
notice being insufficient); and (ii), in other cases, the date the infringement
began.  

14.11Residual Knowledge

Subject to patents owned by either Party and Section 9, nothing contained in
this Agreement shall restrict a Party from the use of any general knowledge,
experience and know-how, as well as any knowledge retained in unaided human
memories including discoveries, methods, inventions, works, processes, ideas,
concepts, tools and techniques learnt or developed by TCS in performing the
Services hereunder (collectively, “Residual Knowledge”), provided that in doing
so such party does not breach its obligations under Section 15 or infringe the
Intellectual Property Rights of the other Party or third parties who have
licensed or provided materials to the other party.  

14.12Attorney-in-Fact

If after reasonable notice to TCS, Nielsen is unable to secure TCS’ or any TCS
employee’s or subcontractor’s signature to any lawful and necessary document to
which Nielsen is lawfully entitled under the terms of this Agreement, to apply
for or execute any application with respect to the perfection of Nielsen’s
Intellectual Property Rights, TCS hereby irrevocably designates and appoints
Nielsen and its duly authorized officers and agents as TCS’ agents and
attorneys-in-fact coupled with an interest to act for and in TCS’ or such TCS’
behalf and to execute and file any such documents to perfect Nielsen’s ownership
in such Intellectual Property, and to do all other lawfully permitted acts to
perfect such ownership with the same legal force and effect as if executed by
TCS or such TCS employee or subcontractor.  Before exercising its authority
under this Section 14.12, Nielsen shall provide TCS at least thirty (30) days
prior written notice.  

14.13Waiver of Moral Rights

TCS waives and agrees not to assert any “moral rights,” “rights of integrity,”
“rights of paternity,” or similar rights to object to or prevent modification of
any Intellectual Property, or to insist upon being identified as the creator or
author of any Intellectual Property.

14.14TCS Third Party Software

TCS-provided Third Party Software that TCS has licensed and will be used by TCS
to provide the Services (“TCS Third Party Software”) is provided in Schedule
K.  Nielsen

70

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

acknowledges and agrees that such licenses do not necessarily permit TCS to
assign, transfer or sublicense such Third Party Software or allow TCS to grant
any use or access rights to such Third Party Software to other parties.

14.15Nielsen Third Party Software

Subject to Nielsen’s prior written approval, any third party Software that is
not TCS Third Party Software and required for the performance of Services as
agreed by the Parties will be provided or made available by Nielsen or an
Affiliate of Nielsen (or Nielsen may cause an Affiliate of Nielsen to provide or
make available or direct TCS to obtain such Third Party Software, at Nielsen’s
expense) to TCS to provide the Services (“Nielsen Third Party Software”).  TCS
shall not be permitted to use Nielsen Third Party Software for the benefit of
any entities other than Nielsen and its Affiliates or any other service
recipients directed or permitted by Nielsen as provided in Section 3.10, without
the prior consent of Nielsen, which may be withheld at Nielsen's
discretion.  Subject to Nielsen having obtained any requisite consent (if
applicable), TCS shall install, operate, and support Nielsen Third Party
Software that Nielsen designates as Nielsen Third Party Software from time to
time during the Term.  Except as otherwise requested or approved by Nielsen, TCS
shall cease all use of Nielsen Third Party Software upon expiration or
termination of this Agreement and any Termination/Expiration Assistance
Services.

14.16Robotics Engine

In providing the Services TCS has used and expects to continue to use certain
proprietary robotics engines (the “Robotics Engines”) for automated analytics
and processing, as more fully described in Schedule K.  ** .  If Nielsen or its
Affiliates uses the Robotics Engines for purposes other than the scope for which
TCS used the Robotics Engines in providing Services to Nielsen or its
Affiliates, ** .  The TCS Project Tools may require licenses to certain third
party/open source software in order to operate, as designated in Schedule K,
which shall be  ** .  The foregoing license from TCS to Nielsen does not provide
Nielsen or its Affiliates any right to  ** .  This paragraph shall survive any
termination or expiration of the Agreement.

14.17Section 365(n)

All rights and licenses granted under or pursuant to this Agreement by TCS to
Nielsen are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code (the “Bankruptcy Code”), licenses to rights
to “intellectual property” as defined under the Code.  The Parties agree that
Nielsen, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of their rights and elections under the Bankruptcy Code.  The
Parties further agree that, in the event of the commencement of any bankruptcy
proceeding by or against TCS under the Bankruptcy Code is commenced, Nielsen
shall be entitled to retain all of their rights under this Agreement.

71

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 14A.  DATA PRIVACY

In performing the services, TCS will comply with the requirements of this
Section 14A.  Notwithstanding the SARA Effective Date, this Section 14A is
effective as of October 31, 2007.

14A.1Data Privacy Rules, Generally

(a)"Data Privacy Rules" means the following:

(i)all Laws applicable to Nielsen and the Nielsen Regulatory Requirements
regarding personal data privacy and data protection rights (including breach
notification requirements) with respect to Personally Identifiable Information
held and/or controlled by Nielsen and its Affiliates, including personal data
relating to employees, customers, consumers, panelists, survey respondents, and
other individuals.  Such Laws and Nielsen Regulatory Requirements include: (A)
the Gramm-Leach Bliley Act and its effective implementing rules and regulations
("GLB Act"); (B) the Health Insurance Portability and Accountability Act of 1996
and its effective implementing rules and regulations ("HIPAA") and analogous
state laws; (C) the Canadian Privacy Legislation and its effective implementing
rules and regulations; and (D) legislation implementing the European Directive
95/46/EC on the protection of individuals with regard to the processing of
personal data and on the free movement of such data (the "EU Data Protection
Directive" or the "Directive"); and

(ii)the provisions of this Agreement that address TCS' obligations regarding
data privacy and data protection, including Section 5.6, Section 14, this
Section 14A, Section 15, Section 22, and Schedule G to this Agreement.

(b)General Requirements.

(i)TCS and Nielsen will comply, and will support the other Party in complying,
with all relevant provisions of Data Privacy Rules.

(ii)TCS will observe, comply with, and perform the Services in a manner
consistent with, the Data Privacy Rules.

(iii)TCS will cause those TCS Affiliates and Approved Subcontractors performing
the Services to comply with the obligations of TCS provided in this Section 14A.

(iv)Except as provided in Section 14A.1(c), TCS will meet the requirements of
this Section 14A at no additional charge to Nielsen.

(v)If TCS suspects or becomes aware of any breach of the Data Privacy Rules, TCS
will promptly notify Nielsen and will cooperate with Nielsen to investigate,
mitigate, rectify and respond to such breach.

(vi)Upon Nielsen's request, TCS will provide to Nielsen certifications (whether
self-certifications or, on an Out-of-Pocket Expense basis, third party
certifications, as Nielsen reasonably requests) that demonstrate TCS' compliance
with the Data Privacy Rules.

72

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(vii)Nielsen will have the right to screen and approve all TCS Personnel who
might have access to the Personally Identifiable Information that is the subject
of the Data Privacy Rules.

(viii)Nothing in this Agreement will be deemed to prevent Nielsen from taking
the steps it deems necessary to comply with the Data Privacy Rules.

(ix)The obligations provided in this Section 14A will survive the termination or
expiration of this Agreement.

(c)Changes to the Data Privacy Rules.

(i)Statutory and Regulatory Changes.  If during the Term a change is made to any
Laws or Nielsen Regulatory Requirements described in Section 14A.1(a), or a new
Law or Nielsen Regulatory Requirement is implemented that affects any of the
Parties' rights and obligations regarding data protection and data privacy in
this Agreement, TCS will comply with such changed or new Law or Nielsen
Regulatory Requirement in accordance with the provisions of Section 22.8.

(ii)Change Control Procedure.  TCS will perform the Services in compliance with
any additional or revised Nielsen standards, policies and requirements disclosed
to TCS from time to time relating to the Data Privacy Rules, whether or not
additions or revisions arise from changed or new Laws or Nielsen Regulatory
Requirements (such as those relating to information security, or instructions
from Nielsen or any Nielsen Affiliate in connection with a signed EU Model
Contract), subject to application of the Change Control Procedure to the extent
TCS reasonably demonstrates that such standards, policies, requirements and
instructions impose material incremental costs upon TCS in excess of those that
would otherwise be necessary for TCS to comply with its obligations under this
Agreement.

14A.2EU Privacy Laws.

Without limiting the generality of Section 14A.1, TCS will comply with the
obligations provided in this Section 14A.2 regarding applicable EU Privacy Laws.

(a)Definitions.  The following non-capitalized terms used in Section 14A.2 will
have the meanings given to them in the EU Privacy Laws: "controller"; "data
exporter"; "data importer"; "data subject"; "personal data"; "processing" (and
"processed" will be construed accordingly); and "processor".  In addition:

(i)"EU Model Contract" means a contract between the applicable data importer and
the applicable data exporter, which contract will include standard contractual
clauses provided or approved by the applicable European Union or implementing
country authorities governing the transfer and processing of personal data
outside of the European Union and

73

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)"Nielsen Personal Data" means personal data that is processed by or on
behalf of TCS in performing the Services, including personal data relating to
the employees, customers, consumers, panelists, and survey respondents of
Nielsen and its Affiliates, and/or which is made available directly or
indirectly to TCS by Nielsen or Nielsen Affiliates.

(b)Compliance with EU Privacy Laws.  Nielsen and TCS will each comply, and will
support the other Party in complying, with their respective obligations under
the EU Privacy Laws, including maintaining all necessary notifications or
registrations that may be required.

(c)The Parties' Roles.  The Parties agree that:

(i)Nielsen Solely Responsible.  Nielsen is solely responsible for determining
the purposes for which and the manner in which Nielsen Personal Data are, or are
to be, processed under this Agreement in the course of TCS performing the
Services; TCS will only process Nielsen Personal Data in accordance with written
instructions given by Nielsen and in accordance with this Agreement; and

(ii)Controller and Processor.  Nielsen will be the data "controller" with
respect to all Nielsen Personal Data and TCS will be the data "processor" with
respect to all Nielsen Personal Data.

(d)TCS' Obligations.

(i)General.  In a manner that conforms to any time limits provided in applicable
EU Privacy Laws, and in any event as soon as reasonably practicable, TCS will
comply with any written request to provide reasonable assistance to Nielsen as
necessary to allow Nielsen to comply with EU Privacy Laws.

(ii)Nielsen Consent for Transfers.  Where TCS intends to transfer any Nielsen
Personal Data either (A) to third parties (including TCS Affiliates and Approved
Subcontractors), or (B) across any country's border (except to countries or
territories within the European Union or to a country that the European
Commission has found to ensure an adequate level of protection within the
meaning of Article 25(2) of the Directive), TCS will obtain Nielsen's prior
written consent, which Nielsen may withhold in its sole discretion.  Nielsen may
grant such consent subject to any conditions Nielsen deems appropriate, and any
such transfer of Nielsen Personal Data will in any event be subject to TCS'
compliance with the applicable provisions of Section 14A.2(f).

(iii)Other TCS Obligations.

(A)TCS will promptly notify Nielsen in writing if TCS: (1) receives any
complaints about the processing of Nielsen Personal Data from third parties
(including data subjects); or (2) receives, or becomes aware of, any allegation
by any relevant EU privacy or information commissioner (or any corresponding
supervisory authority) that Nielsen or TCS is not complying with the EU Privacy
Laws; and in each such case, TCS will not make any admissions, or take any
action, which may be

74

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

prejudicial to the defense or settlement of any such


complaint or allegation and will provide to Nielsen such reasonable assistance
as it may require in connection with such complaint.

(B)Nielsen in any event will ensure that any Nielsen Personal Data it provides
to TCS or requires TCS to obtain on Nielsen's behalf in relation to this
Agreement can be lawfully processed in the manner contemplated by this
Agreement.

(e)Article 17 of the Directive: TCS agrees that with respect to Nielsen Personal
Data TCS is obligated to comply with applicable legislation implementing Article
17 of the Directive, including the following obligations:

(i)Technical and Organization Measures.  Take appropriate technical and
organizational measures (including in accordance with the requirements of this
Agreement) to safeguard against: (A) unauthorized accesses to, and unlawful
processing of, Nielsen Personal Data; (B) accidental loss, misuse or destruction
of, or damage to, Nielsen Personal Data; and (C) unauthorized disclosure of
Nielsen Personal Data;

(ii)Written Instructions.  Only process Nielsen Personal Data in accordance with
written instructions given by Nielsen, including as provided in this Agreement;

(iii)Reliability of Third Parties and of Personnel.  Take reasonable steps to
ensure the reliability of those third parties (including TCS Affiliates and
Approved Subcontractors) that, and those TCS Personnel who, have access to
Nielsen Personal Data; and

(iv)Training.  Ensure that all TCS Personnel involved in processing Nielsen
Personal Data have undergone (and on an ongoing basis continue to undergo)
reasonably adequate training in the care and handling of personal data generally
and Nielsen Personal Data in particular.

(f)Transfers to Third Parties.  Where TCS intends to transfer any Nielsen
Personal Data to any third party (including TCS Affiliates and Approved
Subcontractors), the following provisions will apply:

(i)Transfers to Third Parties Within the European Union and Certain Other
Countries.  If such transfer is to a third party providing some portion of the
Services within the European Union (or where a third party is providing some
portion of the Services from a country that the European Commission has found to
ensure an adequate level of protection within the meaning of Article 25(2) of
the Directive ), TCS will ensure that no transfer takes place until such time as
TCS has concluded a subcontract (or intra-group arrangement) with the relevant
third party, which subcontract (or intra-group arrangement) includes provisions
to protect such Nielsen Personal Data that are substantially equivalent to those
set forth in this Section 14A; or

75

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)Transfers to Third Parties Outside the European Union.  If such transfer is
to a third party providing some portion of the Services from outside the
European Union (except where such third party is providing some portion of the
Services from a country that the European Commission has found to ensure an
adequate level of protection within the meaning of EU Privacy Laws), TCS will
ensure that no such transfer takes place until such time as TCS has:

(A)caused the relevant third party to enter into an EU Model Contract with
Nielsen and/or with any Nielsen Affiliate(s) designated by Nielsen (pursuant to
which the relevant third party will be the data importer and Nielsen and/or the
applicable Nielsen Affiliate will be the data exporter); and

(B)concluded a subcontract (or intra-group arrangement) with the relevant third
party, which subcontract (or intra-group arrangement) will include obligations
for such third party with respect to (1) its ability to process Nielsen Personal
Data; and (2) its obligations with regard to legislation implementing
confidentiality and security requirements set forth in EU Privacy Laws, which
will be substantially equivalent to those provided in Section 14A.2(e).

In addition, prior to the transfer of any Nielsen Personal Data outside the
European Union (or a country that the European Commission has found to ensure an
adequate level of protection within the meaning of EU Privacy Laws) for
processing, the Parties will take such steps as may be necessary to comply with
the requirements and time limits provided in applicable EU Privacy Laws of the
relevant country or territory, including by lodging a copy of any EU Model
Contract with, or seeking any permits or licenses from, the relevant privacy or
information commissioner (or any corresponding government office or agency) in
the applicable jurisdiction.

Section 15.DATA OWNERSHIP, PROTECTION AND RETURN OF DATA

15.1Ownership of Nielsen Data

(a)All of Nielsen Data is, or will be, and shall remain the property of Nielsen
and shall be deemed Confidential Information of Nielsen.  Regardless of whether
the Nielsen Data has been de-identified or depersonalized, Nielsen Data shall
not be:

(i)used by TCS other than in connection with providing the Services;

(ii)disclosed, sold, assigned, leased or otherwise provided to third parties by
TCS or TCS Agents;

(iii)commercially exploited by or on behalf of TCS or TCS Agents; or

(iv)removed from the Nielsen data processing environment without Nielsen’s prior
written consent (which may be arbitrarily denied and if granted withdrawn,
subject to the provisions of Section 6.3).

76

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(b)TCS shall bear the full and complete risk and liability for all loss, misuse,
theft or destruction to any of Nielsen Data provided to TCS; except that TCS
shall not be liable
for loss, misuse, theft or destruction of such Nielsen Data to the extent
resulting from the actions or omissions of Nielsen, or Nielsen Agents.

(c)TCS shall:

(i)adequately mark or otherwise identify Nielsen Data as Nielsen’s property;

(ii)store Nielsen Data separately from TCS’ property; and

(iii)promptly remove Nielsen Data at Nielsen’s request.  

(d)Regardless of whether the Nielsen Data has been de-identified or
de-personalized, Nielsen Data shall not be utilized by TCS for any purpose other
than the performance of Services under this Agreement and the resolution of
Disputes (consistent with Section 27).  TCS shall not possess or assert any lien
or other right against or to Nielsen Data.

15.2Return of Data

(a)Upon expiration or termination of this Agreement, or upon request by Nielsen
at any time, TCS shall:

(i)at Nielsen’s expense, promptly return to Nielsen, in the format and on the
media requested by Nielsen, all of Nielsen Data; and

(ii)erase or destroy all of Nielsen Data in TCS’ possession.  

(b)Any archival tapes containing Nielsen Data shall be used by TCS and TCS
Agents solely for back up purposes.  

15.3Safeguarding of Data

TCS shall, subject to Nielsen’s approval, establish and maintain environmental,
safety and facility procedures, data security procedures and other safeguards
against the destruction, misuse, loss, unauthorized access or alteration of
Nielsen Data in the possession of TCS which are consistent with the obligations
and standards provided at Section 5.6 and as are adequate to meet the
requirements of Nielsen’s record retention policy and applicable Laws.  

15.4Reconstruction of Data

As part of the Services, TCS shall be responsible for developing and maintaining
procedures for the reconstruction of lost Nielsen Data which are:

77

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)no less rigorous than those maintained by Nielsen as of the Original
Effective Date (or implemented by Nielsen in the future to the extent deemed
necessary by Nielsen); and

(b)no less rigorous than those maintained by TCS for its own information of a
similar nature.

Section 16.CONSENTS

16.1Nielsen Consents

All Nielsen Consents shall be obtained by Nielsen with TCS’
cooperation.  Nielsen shall pay any costs of obtaining the Nielsen
Consents.  TCS agrees to use Commercially Reasonable Efforts to minimize the
costs associated with obtaining Nielsen Consents, including utilizing TCS’
bargaining power with Software licensors when appropriate to obtain Software
licenses to be used to provide the Services.

16.2TCS Consents

All TCS Consents shall be obtained by TCS.  TCS shall, with reasonable
cooperation from Nielsen, pay all costs of obtaining TCS Consents.

16.3Process Until Consents Are Obtained

(a)If, despite using Commercially Reasonable Efforts, neither Nielsen or TCS is
able to obtain a required third party consent, then, unless and until such third
party consent is obtained, TCS shall use all Commercially Reasonable Efforts to
determine and adopt, subject to Nielsen’s prior written approval, such
alternative approaches as are necessary and sufficient to provide the Services
without such third party required consent.  If such alternative approaches are
required for a period longer than ** the Parties will review the matter to
decide whether to implement a work-around or to reduce or eliminate the affected
Services as provided in subsection (b) of this Section 16.3.  If the work-around
is required as a result of TCS’ failure to obtain any consent required of TCS,
** .  If the work-around is required as a result of Nielsen’s failure to obtain
any consent required of Nielsen, ** .  If Services are reduced or eliminated,
the Parties shall ** .

(b)If TCS fails to obtain a TCS required consent from a specific third party
within ** of the applicable SOW commencement date and such failure has a
material adverse impact on the use or provision of the Services by Nielsen,
Nielsen may terminate the SOW in accordance with Section 28.2(i).

78

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 17.DISASTER RECOVERY PLAN AND BUSINESS CONTINUITY PLAN

17.1General

(a)Schedule N contains Nielsen’s DRP and BCP requirements (“BCP and DRP
Requirements”).  Nielsen will identify necessary changes to be made to each plan
and TCS will revise each plan to address Nielsen’s desired changes by the
delivery date set by Nielsen.  Unless agreed to by TCS, for any additional and
incremental costs related to or arising from implementation of Nielsen-specified
changes shall be a Pass-Through Expense to be reimbursed to TCS by Nielsen
provided, however, that prior to incurring any such incremental costs, TCS
shall provide Nielsen a detailed comparison of the costs of the DRP and BCP
plans proposed by TCS and the DRP and BCP plans as modified by Nielsen and shall
obtain written approval from Nielsen as to the changes it requires and the
associated costs for which Nielsen shall be responsible.  All changes to the DRP
and BCP shall be completed no later than thirty (30) days following completion
of the transition of those applicable functions to TCS.  

(b)For avoidance of doubt, the BCP shall include and precisely describe, at a
minimum, the emergency response, crisis management and business recovery
processes and activities that TCS will undertake after a disaster.  The final
form of the DRP and BCP shall also address the recovery time for each of the
categories of Services.  The DRP and the BCP shall be updated at least once
every six (6) months during the Term.  

(c)In addition, TCS shall:

(i)have an active DRP and BCP that is in compliance with the standards provided
in Schedule N in place for each Global Delivery Center location;

(ii)annually confirm the operability of the DRP and BCP during every Contract
Year, including performing periodic backup of all data related to this
Agreement, in compliance with Schedule N, which backup shall be stored securely
to facilitate disaster recovery;

(iii)certify to Nielsen at least once during each such Contract Year that the
DRP and BCP are fully operational following an annual test of each of the DRP
and the BCP, which tests shall be observed by a designated representative of
Nielsen;

(iv)implement the DRP and/or BCP upon the occurrence of a disruption in the
Services or a disaster (as such term is defined in the DRP and BCP).  In the
event of a disruption or a disaster, TCS may not increase its Charges under this
Agreement or charge Nielsen additional amounts (except as agreed by Nielsen in
the DRP and BCP); and

(v)designate a crisis management leader with the responsibility for TCS’
compliance with this Section 17.1.

79

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

17.2Disaster or Force Majeure Event

(a)So long as such failure to perform could not have been prevented by
reasonable precautions, neither Party will be responsible for any failure to
perform due to causes beyond its reasonable control (each a “Force Majeure
Event”) including acts of God, war, riot, embargoes, acts of civil or military
authorities, acts of terrorism, fire, floods, earthquakes, pestilence, or
lightning; provided however, that such Party gives prompt written notice thereof
to the other Party.  The time for performance will be extended for a period
equal to the duration of the Force Majeure Event but in no event longer than
thirty (30) days, after which the other Party affected by the Force Majeure
Event may terminate this Agreement as provided in Section 28.2.

(b)In the event of a Force Majeure Event, TCS shall promptly notify Nielsen and
submit a plan to Nielsen to restore the Services consistent with the DRP and
BRP.  Upon Nielsen’s acceptance of the proposed plan, TCS shall reinstate the
Critical Services within forty-eight (48) hours of the occurrence of the Force
Majeure Event or shorter period provided in the applicable DRP or BCP.  If
Nielsen rejects the proposed plan, or if TCS fails to submit a plan within
twelve (12) hours after occurrence of the Force Majeure Event, and the event
prevents, hinders, or delays performance of the Critical Services for more than
seventy-two (72) hours and TCS is still unable to resume Services directly or
through a TCS initiated alternative, then Nielsen may, upon written notice to
TCS, procure the Services from an alternate source.

17.3Termination Due to Force Majeure Events

(a)If during a Force Majeure Event, Nielsen elects to obtain services from an
alternate source, TCS shall reimburse Nielsen for the reasonable additional
costs incurred by Nielsen in procuring such Services for up to sixty (60) days
from the disaster or Force Majeure Event.  In addition, the amount that would
have been spent with TCS but for such Force Majeure Event will count toward MCA
and the ACA.  

(b)For Force Majeure Events affecting TCS if after thirty (30) days TCS is
unable to resume full Services, Nielsen may resource on a long term basis with
another vendor and terminate the affected SOW and the amount that would have
been spent with TCS but for such Force Majeure Event shall count against the MCA
and the ACA.  As of the termination date, TCS shall no longer be required to
reimburse Nielsen for the additional costs as described in Section 17.3.  If the
Parties disagree on the amount Nielsen would have spent with TCS but for the
Force Majeure Event, the amount shall be determined in accordance with the
dispute resolution process described in Section 1 of Schedule C.  

(c)If after one hundred and twenty (120) days from the Force Majeure Event, the
Force Majeure Event is not ameliorated, then the impacted party may terminate
the impacted Services and any remaining portion of the MCA and the ACA will be
reduced in accordance with the dispute resolution process described in Section 1
of Schedule C.  If the Force Majeure Event is impacting Nielsen, then Nielsen
shall pay for the Services until

80

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

notice of termination by Nielsen and any remaining portion of the MCA and the
ACA will be reduced in accordance with Section 1 of Schedule C.

17.4Allocation of Resources

Whenever a Force Majeure Event or a disaster causes TCS to allocate limited
resources between or among TCS, TCS’ customers and Nielsen at the affected
Service Locations, Nielsen shall receive no less priority in respect of such
allocation than that provided by TCS to similar customers.

17.5No Charge for Unperformed Services

Nothing in this Section 17 shall limit a Party’s obligation to pay any amount
due to the other Party under this Agreement; provided, however, that, if TCS
fails to provide the Services in accordance with this Agreement due to a TCS
Force Majeure Event, the Baseline Service Charges
shall be adjusted in a manner such that Nielsen is not responsible for the
payment of any Baseline Service Charges or costs for Services that TCS has
failed to provide.

Section 18.TCS REVENUE COMMITMENT

18.1Revenue Commitment.

TCS agrees that during each Calendar Year of the Initial Term beginning with **
TCS and its Affiliates (and those unaffiliated third parties specifically
approved by Nielsen for this purpose, such approval to be at Nielsen's sole
discretion) will purchase products and services in an amount (such amount,
“Revenue”) from Nielsen and its Affiliates not less than the Commitment Target
for such Calendar Year.  The “Commitment Target” for each Calendar Year is as
follows:

(a)For Calendar Year 2013, **;

(b)For Calendar Year 2014, ** ; and

(c)For each Calendar Year thereafter:

(i)** ,

(ii)**

(iii)**

(d)Notwithstanding Section 18.1(c) for Calendar Year ** the calculated amount
of  ** will be reduced by **  (e.g., **  ) to the extent the Charges for 2017
qualifying for the ACA are equal to or less than **.  If the Charges qualifying
for 2017 ACA are higher than ** the Commitment Target will be increased
proportionately but not greater than ** .

81

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

18.2Measuring Revenues during a Calendar Year.

Revenue for a Calendar Year shall be measured based on products or services
delivered during such Calendar Year, even if billing or payment is delayed until
the following year.  If Nielsen is solely at fault for delay that prevents
delivery of services or products for purchase orders with agreed delivery date
in December (with the December delivery date formally signed off in writing by
Nielsen), the value of such purchase orders will be deemed to count towards
fulfilling the Revenue Commitment for that year, provided that the services or
products are delivered by the January 31 of the following year.  Revenue shall
not include taxes or pass thru expenses.

18.3Treatment of Shortfalls.

If in any Calendar Year beginning 2013 TCS has not achieved Revenue equal to the
Commitment Target, then Nielsen shall be entitled (as its sole and exclusive
remedy) to a Service Credit equal to ** .  At the end of each Calendar Year
beginning with Calendar Year 2017 the Parties shall account for the Revenue in
such Calendar Year and calculate the Service Credit, if any, accruing to
Nielsen's benefit.  

18.4Termination of Commitment Target By TCS.

Prior to the  ** , TCS may, upon written notice given to Nielsen prior to the
beginning of the ** , end the Commitment Target and instead elect to provide
Nielsen with Service Credit as follows:

(a)If the Commitment Target is to end for Calendar ** , a Service Credit equal
to **  of the Commitment Target otherwise due for ** , the amount of such
Service Credit to apply for ** and reoccur during each succeeding Calendar Year
of the Initial Term;

(b)If the Commitment Target is to end for Calendar Year **, a Service Credit
equal to ** of the Commitment Target otherwise due for 2020, the amount of such
Service Credit to apply for **  and reoccur during each succeeding Calendar Year
of the Initial Term; and

(c)If the Commitment Target is to end in ** or later, **.

Section 19.CHARGES; INVOICING AND PAYMENT TERMS

19.1Charges

(a)Rate Card.  The Rates described on the Rate Card provided in Schedule C shall
be firm and fixed during the Term (including the Extension Periods) except as
provided in Section 21, for all Personnel, regardless of inflation, changes in
exchange rates, skill or level.  Unless otherwise provided in Schedule C, all
prices are in U.S. dollars per person per hour and will be billed in accordance
with Section 19.4.  

(b)Exclusions from Rate Card.  Except for any fees payable for Services provided
under a Fixed Price SOW, Services provided to suppliers of Nielsen and its
Affiliates

82

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

pursuant to Section 21, and Services provided to Nielsen divested businesses
pursuant to Section 3.4(d), the Services will be based on the Rates provided in
Schedule C and the provisions of this Section 19.

(c)Certain Credits and Reductions in the ACA and the MCA.  TCS shall provide
Nielsen with certain credits described in Section 18 of the Agreement and
reductions in the ACA and the MCA as provided in Section 1 of Schedule C.

19.2T&M

(a)General.  TCS shall invoice Nielsen monthly in arrears for T&M Projects for
the agreed upon level of Resources assigned to each applicable SOW (“Baseline
Service Charges”).  TCS may not invoice Nielsen for Resources in excess of the
number provided in the applicable SOW as the maximum number of TCS Personnel and
Baseline Service Charges used to provide the Services, except as provided
below.  For those SOWs that are T&M Projects but are not subject to the Baseline
Service Charges, then invoicing shall be based on actual efforts. For every ramp
down request Nielsen will provide at least ** days’ prior notice for US, China
or India and **  days’ prior notice for elsewhere.  If the MCA and/or the ACA
have been reduced pursuant to Sections 1.4(h) or (i) of Schedule C, if requested
by TCS Nielsen will inform TCS if the reason
for changes in volumes is due to Nielsen customer volume variations to enable
true up for purposes of Section 1.6(a) of Schedule C.

(b)Baselining.

(i)The Parties intend for there to be a 1:1 headcount ratio when work is
transitioned from Nielsen or a third party to TCS such that work is transitioned
at the same level of productivity.  

(ii)Notwithstanding the foregoing, the Parties acknowledge and agree that given
the nature of offshoring, there may be in exceptional cases, up to a maximum of
fifteen percent (15%) higher resources in the end state compared to the
pre-transition number.  If such higher resource utilization is necessary, it
shall be identified and approved by the Parties in the Transition Plan and/or
the relevant SOW.  Nielsen shall not be required to pay for loss of productivity
in excess of fifteen percent (15%), attributable to outsourcing and offshoring
the Services to TCS, unless specifically discussed and agreed to by the Parties
in writing prior to the commencement of Services.  Except as set forth in this
Section 19.2(b)(ii), TCS will be required to utilize its resources bench at TCS’
cost in order to meet Service Levels and productivity commitments to Nielsen.

(c)Rates Fully Loaded.  

(i)Resources assigned to Nielsen’s account on a T&M basis will be charged at
forty (40) hours a week up to a maximum of two thousand eighty (2,080) hours per
year.  Any work performed outside of normal weekly or daily business hours by
Resource is included in the Rates provided in Schedule C (i.e., there shall be
no additional charge for overtime work).  If a Resource actually works for more
than forty (40) hours during a week with

83

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

prior approval of the TCS and Nielsen Project Managers, such additional work may
be offset by compensatory time off, provided nothing provided herein shall be
construed as an entitlement to compensatory time off.  Nielsen shall not be
charged for time spent by a Resource while on vacation or for training days
unless otherwise specified in this Agreement or otherwise agreed to in writing
by Nielsen.  

(ii)Except as expressly provided in this Agreement, an SOW or in Schedule C, any
expenses relating to the Services are included in the Rate Card and shall not be
reimbursed by Nielsen unless agreed to by Nielsen in writing in advance.  Unless
otherwise expressly provided in Schedule C or approved by the Nielsen Global
Relationship Manager in writing, travel time shall not be charged to
Nielsen.  Unless otherwise expressly provided in Section 19.3, all such
reimbursable travel related expenses incurred by TCS must be approved in writing
by Nielsen in advance and shall be subject to Nielsen’s then-current corporate
travel policies.  

(iii)Except to the extent expressly stated in this Agreement or an SOW, costs
incurred by TCS in connection with establishing and operating the Global
Development Center (i.e., costs for floor space, facilities and standard
computer Hardware and Software specified in Schedule K and L) are included in
the Rates provided in the Rate Card.

19.3Expenses Reimbursement

(a)TCS will only be reimbursed for expenses (including Pass-Through Expenses)
that are reasonable, warranted and cost effective, and have been approved in
advance by Nielsen’s Project Manager.  For each item of expense for which
reimbursement is requested, TCS will submit supporting documentation in
accordance with Nielsen’s policies.  All approved business expenses and
Pass-Through Expenses will be reimbursed at cost (as actually incurred), without
mark-up.  

(b)If Nielsen requests that a Resource undertake work related travel outside of
such individual’s normal place of work or if Nielsen provides advance written
authorization for such work related travel, Nielsen shall reimburse all
reasonable, actual travel expenses for such requested or authorized travel.  

(c)If any Resource is initially assigned to work outside the Global Delivery
Center for a duration of less than six (6) months at Nielsen’s request or
authorization, Nielsen shall be charged reasonable, actual living expenses and
round trip air travel cost for such Resource to the extent relating to the
Resource’s provision of such on-site work.  The provisions of this Section
19.3(c) shall not apply to those Resources temporarily assigned for the purpose
of Knowledge Transfer, transition and on-site Off-Shore rotation.  

(d)All reimbursable expenses shall be in accordance with the Nielsen’s Expense
Management Policy provided in Schedule G.

84

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(e)Further, Nielsen shall provide or reimburse any other reasonable costs,
expenses or charges incurred by TCS in connection with the Services as described
in Sections 12.1(c) and 12.1(d).  

(f)For any relocation of Resources requested by Nielsen, Nielsen shall reimburse
TCS for all actual, documented, initial and incremental costs and expenses
arising from any relocation of Resources, as may be required by Nielsen, and
agreed to in writing by the Parties.  

(g)Nielsen is responsible to reimburse the initial and incremental costs and
expenses of relocation of Service Locations requested by Nielsen as described in
Section 6.2(b).

(h)Subject to prior approval of Nielsen of the costs and expenses, Nielsen shall
reimburse TCS of the reasonable costs and expenses incurred by TCS in
implementing any changes in applicable Laws (excluding changes in laws
applicable to the business of TCS as a service provider), Nielsen Policies or
Standards to the extent TCS is required to implement or comply with such changes
under the terms of this Agreement, including Section 22.8.  

19.4Invoicing and Payment Terms.  

(a)Payment of undisputed amounts shall be due ** days from the date of invoice
(provided it is issued to Nielsen promptly, no later than then one ** after the
date of the invoice).  Other invoices shall be measured from the date of receipt
by Nielsen).  All invoices shall be monthly in arrears.  **   .

(b)Invoicing for any Fixed Price SOW shall be as provided in the applicable
SOW.  Invoicing for T&M Projects shall be as provided in Section 19.2(a).  

(c)At Nielsen’s request or as a result of applicable Law Nielsen may require TCS
to present more than one invoice for Charges or amounts for Services received or
performed for Nielsen service recipients in different geographic
territories.  The mechanics of local country billing are described in Section 6
of Schedule C.  In such cases, subject to Section 6 of Schedule C, the Parties
will mutually agree on the procedure for separate invoicing to conform to
applicable Laws.  

(d)TCS’ monthly invoices shall separately state the amount charged for each SOW
along with service fees for approved, Scope Changes or new Projects within the
SOW.  Without limiting the following, each invoice shall show details as to
Charges as necessary to meet Nielsen requirements under accounting rules and
regulations, validate volumes and fees, including:

(i)monthly Baseline Service Charges with Project level detail where Project work
is performed within baseline Service Charges;

(ii)additional Project charges;

85

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iii)identification of all reimbursable costs and expenses for the month to
which the invoice corresponds;

(iv)identification of the amounts of any taxes TCS is collecting from Nielsen;

(v)such other details and billing information as is necessary to satisfy
Nielsen’s internal accounting and chargeback requirements, including as
necessary to allow Nielsen to accurately allocate charges (including
reimbursable expenses) by Nielsen legal entity, business unit, product line,
department, location, Project and unit of consumption;

(vi)the pricing calculations and related data utilized to establish the Charges;
and

(vii)each invoice shall be provided electronically (in Adobe .pdf formats)  and
shall be in the form and include the information specified in Schedule C.

19.5Rights of Set Off

With respect to any undisputed amount which (a) should be reimbursed to a Party;
or (b) is otherwise payable to a Party pursuant to this Agreement, such Party
may upon notice to the other Party set off any undisputed amount and deduct the
entire amount owed to such Party against the Charges otherwise payable or
expenses owed to the other Party under this Agreement.

19.6Refundable Items

If TCS receives any refund, credit or other rebate (including deposits) in
connection with an Assigned Agreement that is attributable to periods prior to
the effective date of the assignment, then TCS shall promptly notify Nielsen of
such refund, credit or rebate and shall promptly pay to Nielsen the full amount
of such refund, credit or rebate.  If TCS is required to pay any fees, late
fees, penalties or other amount in connection with an Assigned Agreement that is
attributable to periods prior to the date of assignment indicated in the
Assignment Agreement or SOW, then TCS shall promptly notify Nielsen and Nielsen
shall promptly pay or reimburse TCS of such amount.

19.7Unused Credits

Any unused credits against future payments owed to either Party by the other
Party pursuant to this Agreement shall be paid to the applicable Party within
thirty (30) days of the expiration or termination of this Agreement.

19.8Proration

Unless otherwise specified herein, all periodic fees or charges under this
Agreement are to be computed on a calendar month basis and shall be prorated on
a per diem basis for any partial month.

86

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

19.9Disputed Payment

Nielsen may withhold payment of particular charges in an invoice that Nielsen
disputes in good faith.  If charges cover both disputed and undisputed items,
Nielsen shall pay all undisputed items in accordance with this Section 19.9.  If
Nielsen withholds payment of particular charges in an invoice, then Nielsen
shall make a good faith effort to notify TCS before the invoice due date of the
reason for such withholding, and in any case, and regardless of whether Nielsen
made such good faith effort, within seven (7) days of a request from TCS for
explanation of the withholding, Nielsen shall notify TCS in writing, describing
in reasonable detail the reason for such withholding.  The Parties shall
diligently pursue an expedited resolution of such dispute.  

19.10[Intentionally Omitted]

19.11[Intentionally Omitted]

19.12Most Favored Customer

TCS warrants that the terms (including Rates) of this Agreement are comparable
to or better than the terms (including Rates) offered by TCS with respect to
comparable or lesser engagements of any of its similarly situated commercial
customers for comparable services.  It is agreed that similarity and comparison
shall be based on essential commercial and economic terms of the engagement
including minimum commitments, pricing and charging methodology, volume,
geographic spread, nature of services, service level commitments, assets and
resources transfer provisions and offshore leverages.  If TCS offers more
favorable terms to any such commercial customers during the Term of this
Agreement, such terms shall also be made available to Nielsen within thirty (30)
days from the date of such offer.  

Section 20.LOCAL AGREEMENTS

20.1General

(a)The Parties may implement this Agreement and its various SOWs in territories
outside the United States or India by having their local Affiliates execute an
agreement (each, a “Local Agreement”), substantially in the form of Exhibit Q-1
to Schedule Q, between TCSL or the TCS Affiliate that is TCS’ principal
operating entity in the relevant country and one or more Nielsen Affiliates in
such relevant country.  If either Party elects to have a Local Agreement with
respect to a country, then, except as provided for in Schedule Q, such Local
Agreement shall incorporate by reference all of the terms and conditions of this
Agreement and its Schedules and Attachments.  Such Local Agreement shall vary
such terms and conditions and Schedules and Attachments only if necessary to
comply with the local law in the country concerned, to designate which of the
Services described in Schedule A to this Agreement or in an SOW shall be
provided under such Local Agreement, to designate the invoicing and payment
currency for the applicable Local Agreement.

(b)Without the consent of both Parties, no Local Agreement shall alter the
aggregate net amounts to be received by TCS (including TCS Affiliates).

87

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)The UN Convention on the International Sale of Goods shall not apply to any
Local Agreement.

(d)Disputes that may arise between the parties to such Local Agreement will be
resolved by the Parties to this Agreement pursuant to Section 27.

(e)If (i) a TCS Affiliate that is the party to a Local Agreement should breach
such Local Agreement, TCS shall use Commercially Reasonable Efforts to take such
action as necessary and appropriate to cause such TCS Affiliate to cure such
breach and comply with such Local Agreement, or (ii) a Nielsen Affiliate that is
a party to a Local Agreement should breach such Local Agreement, Nielsen shall
use Commercially Reasonable Efforts to take such action as is necessary and
appropriate to cause such Nielsen Affiliate to cure such breach and comply with
such Local Agreement.

(f)Notwithstanding the primary obligation, if any, of the applicable Nielsen
Affiliate to pay the Charges and other amount under the applicable Local
Agreement to TCS or applicable TCS Affiliate, Nielsen retains the ultimate
financial responsibility for the Charges and other amounts payable for the
Services under the Local Agreement.

20.2Relationship between this Agreement and Local Agreements

This Agreement executed by the Parties and any Local Agreement(s) executed by
TCSL or TCS Affiliate(s) and Nielsen Affiliate(s) are separate, but related
agreements.  The following applies:

(a)all Local Agreement(s) shall expire upon termination (for any reason) or
expiration of this Agreement;

(b)termination or expiration of a Local Agreement shall not constitute
termination or expiration of this Agreement or any other Local Agreement;  

(c)an act or omission under a Local Agreement that constitutes a breach of this
Agreement or such Local Agreement shall not constitute a breach of any other
Local Agreement, unless such act or omission independently breaches such Local
Agreement; and

(d)an act or omission that constitutes a breach of a Local Agreement shall
constitute a breach of this Agreement, and such breach may be material to this
Agreement.  

Section 21.EXTENSION TO SUPPLIERS

(a)TCS will cooperate with Nielsen to identify opportunities for Nielsen and its
Affiliates to reduce the cost of obtaining technology from their suppliers
through the use by such suppliers of TCS.  At Nielsen’s request, TCS will
perform services in connection with Nielsen’s procurement of Software/systems
from Nielsen’s suppliers, and related integration, implementation or
customization Services.  

88

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(b)Any amounts paid by Nielsen, its Affiliates, or its or their respective
suppliers for services provided by TCS pursuant to a statement of work or other
agreement entered into between any such supplier and TCS in connection with such
supplier’s engagement with Nielsen shall count towards satisfaction of the ACA
and the MCA.

Section 22.COMPLIANCE WITH LAWS

22.1Compliance with Laws

The Parties are each responsible to comply with all Laws applicable to their
respective businesses and cooperate with each other to ensure that all Service
contemplated under this Agreement complies with all applicable Laws.  During the
Term, TCS shall comply with all Laws applicable to the performance and delivery
of Services, and shall cooperate and reasonably assist and support Nielsen in
complying with, all Laws applicable to the receipt and use of Services and other
obligations of Nielsen.  

22.2Equal Employment Opportunity/Affirmative Action

TCS represents that it is, and during the Term shall remain, an equal
opportunity affirmative action employer.  TCS represents and warrants that TCS
does not, and shall not, discriminate against its employees or applicants for
employment on any legally impermissible basis and is and shall remain in
compliance with all applicable Laws against discrimination, including Executive
Orders 11141, 11246, 11375, 11458, 11625, 11701, and 11758 in each jurisdiction
where such orders are in force.  TCS warrants in accordance with 41 CFR Chapter
60-1.8 that its facilities are not segregated based on any prohibited grounds
and that TCS complies with the Equal Opportunity Clause (41 CFR §60-1.4), the
Affirmative Action Clause for Handicapped Workers (41 CFR §60-250.4) and the
Affirmative Action Clause for Disabled Veterans and Veterans of the Vietnam Era
(41 CFR §60-741.4) which are incorporated herein by reference.

22.3Occupational Safety And Health Act

TCS agrees that all work performed under this Agreement will fully comply with
the provisions of the Federal Occupational Safety and Health Act of 1970 and
with any rules and regulations promulgated pursuant to the Act and any similar
state or local laws.

22.4Gramm-Leach-Bliley Act and Similar Laws

TCS shall comply with all applicable national, federal, state or local Laws, and
rules and regulations of regulatory agencies, protecting the confidential
material and privacy rights of Nielsen, its Affiliates, and/or their customers
and consumers, including Title V, Subtitle A of the GLB Act and the Economic
Espionage Act, 18 USC §1831 et.  seq.

89

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

22.5Immigration Laws

TCS shall ensure that all TCS Personnel in the United States possess valid work
authorizations in accordance with the Immigration Reform and Control Act and the
Immigration and Nationality Act.  

22.6Hazardous Products or Components

TCS agrees to notify Nielsen in writing and to supply an appropriate and
complete Material Safety Data Sheet to Nielsen’s Project Manager as well as to
the ship-to point, if any materials to be brought onto Nielsen’s premises are
toxic or hazardous under applicable Law or if the material is capable of
constituting a hazard.  TCS shall be responsible to ensure that all materials
display all reasonable notices and warnings of foreseeable hazards.  If the
material is classified under the requirements of the OSHA Hazard Communication
Standard, 29 CFR §1910.1200, the name and address of the chemical manufacturer
or importer or other responsible parties must be marked on the
label.  Appropriate hazard warnings specifying target organs must be on the
label.  If any materials or containers would be or could be classified as
hazardous or otherwise regulated waste at the end of its useful life, TCS shall
advise Nielsen in writing and provide Nielsen with proper disposal instructions,
although TCS shall be responsible for the disposal thereof in compliance with
all applicable laws and regulations.

22.7Labor Disputes

With respect to all labor disputes, jurisdictional or other shutdowns,
slowdowns, strikes, or other work stoppages or actions (collectively “Labor
Disputes”) of which TCS or a union with which it has a collective bargaining
agreement (“CBA”) is a party, TCS shall promptly take all necessary action
toward elimination and or settlement of all Labor Disputes.  Each Party shall
bear the cost of any Labor Dispute where it or a union with which it has a CBA
is the target, and the other Party will use Commercially Reasonable Efforts to
continue to meet its obligations under this Agreement during such dispute.  If
TCS, despite such efforts, is unable to meet its obligations
under this Agreement due to a Labor Dispute in which Nielsen or one of their
unions is a target, TCS shall promptly notify Nielsen in writing.  Whether or
not Nielsen receives such notice, if such a dispute renders TCS unable to
perform in all respects as required by this Agreement, Nielsen may suspend
payment to TCS during the period of such non-performance.  Notwithstanding the
foregoing and for avoidance of doubt, all material changes to TCS’ labor methods
and policies shall be subject to Nielsen’s prior review and approval, and TCS
shall be responsible for all Labor Disputes in which Nielsen is a target as a
result of those TCS methods and policies for which Nielsen has not provided such
approval.

22.8Statutory and Regulatory Changes

TCS shall identify and notify Nielsen of any changes in Laws applicable to
performance and delivery of Services.  To the extent TCS becomes aware of, TCS
will apprise Nielsen of any changes in the Nielsen Regulatory Requirements and
any such changes that may relate to

90

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen’s use of the Services.  Nielsen agrees to notify TCS of any changes in
Laws and the Nielsen Regulatory Requirements that may relate to Nielsen’s use of
the Services.  To the extent appropriate personnel in Nielsen become aware of
the same, Nielsen will inform TCS of any changes in Laws applicable to
performance and delivery of Services.  As part of the Services, TCS shall be
responsible for implementing all of the Nielsen Regulatory Requirements on a
timely basis, subject to, as applicable, Section 19.3(h).  TCS shall be
responsible for any fines and penalties arising from any noncompliance with TCS
obligations under this Section 22.8.  TCS shall use Commercially Reasonable
Efforts to perform the Services regardless of changes in legislative enactments
or regulatory requirements, including the Nielsen Regulatory Requirements.  If
changes to the Nielsen Regulatory Requirements specific to Nielsen prevent TCS
from performing its obligations under this Agreement, TCS shall develop and,
upon Nielsen’s approval, implement a suitable work around until such time as TCS
can perform its obligations under this Agreement without such work around,
subject to, as applicable, Section 19.3(h).  

Section 23.TAXES

23.1Responsibilities for Taxes

The Parties’ respective responsibilities for taxes shall be as follows:

(a)TCS will be responsible for any personal property taxes on property it owns
or leases.  TCS shall also be responsible for taxes based on its net income or
gross receipts.  

(b)Any sales, use, value added, service taxes or similar taxes and duties on
goods and services procured by TCS as Pass-Through Expenses, shall be the
responsibility of Nielsen.  Except as aforesaid, TCS will be responsible for any
sales, use, excise, value-added, services, consumption, and other similar taxes
and duties payable by TCS on any goods or services, that are used or consumed by
TCS in providing the Services where the tax is imposed on TCS’ acquisition or
use of such goods or services and the amount of tax is measured by TCS’ costs in
acquiring such goods or services.

(c)Nielsen acknowledges and agrees that the pricing of Services herein is
exclusive of any sales, use, value added, service tax or other similar taxes and
duties imposed by any taxing authority based on the Services, Deliverables or
goods provided under this Agreement or the Charges thereon, whether such taxes
are imposed on Nielsen or TCS (“Service Taxes”).  To the extent any Service
Taxes are applicable, TCS shall include the applicable Service Taxes in the
invoice for Charges as a separate line item and Nielsen shall pay or reimburse
TCS the amount of such Service Taxes.  TCS is responsible to remit the amount of
Service Taxes collected by it from Nielsen to appropriate taxing authority.  If
Nielsen has obtained exemption with respect to Services or goods or any portion
thereof, Nielsen shall provide the applicable exemption certificate to TCS.

23.2Cooperation

The following tax provisions apply to all Services provided under this
Agreement:

91

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)Nielsen may withhold any withholding taxes on cross-border payments to the
extent such taxes are lawfully required to be withheld under applicable Law and
are attributable to TCS performing (or billing and receiving payment for)
Services unless TCS provides appropriate documentation for exemption from such
withholding.  Where Nielsen withholds the applicable withholding taxes, Nielsen
shall provide to TCS the applicable withholding certificates.  In no event shall
Nielsen be required to “gross-up” or increase any payment to TCS for Services
due to such payment being subject to a lawfully levied withholding tax.

(b)The Parties agree to cooperate with each other to enable each to more
accurately determine its own tax liability and to minimize such liability to the
extent legally permissible.  TCS’ invoices shall separately state the amounts of
any taxes TCS is collecting from Nielsen.  Each Party will provide and make
available to the other any resale certificates, information regarding
out-of-state or out-of-country sales or use of equipment, materials or services,
and other exemption certificates or information reasonably requested by either
Party.

(c)Each Party represents, warrants and covenants that it will file appropriate
tax returns, and pay applicable taxes owed arising from or related to the
provision of the Services in applicable jurisdictions.  TCS represents, warrants
and covenants that it is registered to (or will be registered) and will collect
and remit applicable Service Taxes in all applicable jurisdictions.

(d)TCS will promptly notify Nielsen of, and coordinate with Nielsen the response
to and settlement of, any claim for taxes asserted by applicable taxing
authorities for which Nielsen may be responsible hereunder, it being understood
that with respect to any claim arising out of a form or return signed by a
Party, such Party will have the right to elect to control the response to and
settlement of the claim, but the other Party will have all rights to participate
in the responses and settlements that are appropriate to its potential
responsibilities or liabilities.  If Nielsen requests TCS to challenge the
imposition of any tax, Nielsen will reimburse TCS for the reasonable legal fees
and pre-approved expenses related to the challenge.  Nielsen will be entitled to
any tax refunds or rebates granted to the extent such refunds or rebates are of
taxes that were paid by Nielsen.  If TCS requests Nielsen to challenge the
imposition of any tax, TCS will reimburse Nielsen for reasonable legal fees and
pre-approved expenses related to such challenge.  TCS will be entitled to any
tax refunds or rebates granted to the extent such refunds or rebates are of
taxes that were paid by TCS.

Section 24.AUDITS

24.1Process

(a)Upon notice from Nielsen, TCS and TCS Agents shall provide such auditors and
inspectors as Nielsen, its Affiliates or any regulatory authority may, from time
to time, designate in writing with reasonable access:

(i)during normal Business Days and hours to the TCS Service Locations and the
Software and Hardware; and

92

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)any time to the Nielsen Service Locations, for the purpose of performing
audits or inspections of the Services and the business of Nielsen.

(b)In the performance of the audits or inspections provided in Section 24.1(a),
such auditors or inspectors may:

(i)verify the integrity of Nielsen Data;

(ii)examine the Systems that process, store, support and transmit that data;

(iii)examine the controls (e.g., organizational controls, input/output controls,
System modification controls, processing controls, System design controls, and
access controls) and the security, disaster recovery and back-up practices and
procedures;

(iv)examine TCS’ performance of the Services;

(v)verify TCS’ reported performance against the applicable Critical Service
Levels;

(vi)examine TCS’ measurement, monitoring and management tools;

(vii)verify TCS’ compliance with physical and logical security requirements;

(viii)examine TCS’ audit systems, accounting and administrative processes and
procedures for compliance with Nielsen Standards, including Nielsen Standards of
Internal Control and applicable data security policies and government
regulations; and

(ix)enable Nielsen to meet applicable legal, regulatory and contractual
requirements.  TCS shall provide, and shall cause TCS Agents to provide, such
auditors and inspectors any reasonable assistance that they may require.

24.2Financial Responsibility for Audit

(a)Nielsen shall bear the expense of audits:

(i)requested by Nielsen or required by a regulatory authority acting to enforce
requirements related to Nielsen’s business; and

(ii)necessary due to Nielsen’s noncompliance with any Law or audit requirement
imposed on Nielsen.

(b)TCS shall bear the expense of audits:

93

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(i)TCS internal audits initiated by TCS in compliance with any audit
requirements under applicable Laws relating to TCS’ business;

(ii)performed by TCS as part of the Services; or

(iii)necessary due to TCS’ noncompliance with any Law.

As part of the Services, upon request from Nielsen and subject to restrictions,
if any, under applicable Law or regulations, TCS shall provide to Nielsen the
summary of portions of TCS’ and TCS Agents’ internal audit, if any, relating to
the Services provided to Nielsen under this Agreement.

24.3Financial Audit

Upon reasonable notice from Nielsen during the Term and for a period of three
(3) years after termination or expiration of the Term, TCS shall, and shall
cause its Approved Subcontractors to, provide Nielsen and Nielsen Agents, at
TCS’ expense, with access to such financial records and supporting documentation
relating to the provision of the Services as may be reasonably requested by
Nielsen and Nielsen may audit the Charges charged to Nielsen to determine that
such Charges are accurate and in accordance with this Agreement.  If, as a
result of such audit, Nielsen determines that TCS has overcharged Nielsen,
Nielsen shall notify TCS with a copy of the audit report for TCS review of the
amount of such alleged overcharge.  Unless TCS disputes accuracy of findings of
such audit in good faith, TCS shall promptly pay to Nielsen the amount of the
overcharge, and, if the overcharge was more than five percent (5%), TCS shall
also pay interest at the then-current bank rate calculated from the date of
receipt by TCS of the overcharged amount until the date of payment to
Nielsen.  Additionally, if any such audit reveals an overcharge of more than
five percent (5%) of the audited Charges TCS shall promptly reimburse Nielsen in
the form of a credit to Nielsen for the actual fees paid to Nielsen’s auditors
to be applied against any Charges due from Nielsen to TCS.  

24.4Record Retention

As part of the Services, TCS shall:

(a)retain records and supporting documentation sufficient to document the
Services and Charges paid or payable by Nielsen under this Agreement during the
Term and for a period of time following the expiration or termination of this
Agreement, consistent with Nielsen’s record retention policy but in no event
more than three (3) years; and

(b)upon written notice from Nielsen, provide Nielsen and Nielsen Agents with
reasonable access to such records and documentation.

24.5SSAE 18 Type II Audit

(a)General.  TCS will cause a Statement on Standards for Attestation Engagements
Number 18 SOC 2 Type II Audit (“SSAE 18 Audit”) to be conducted annually by a
third party acceptable to both the Parties for each Global Development Center at
or from which

94

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Services are provided.  Nielsen will define what SSAE 18 Audits are required and
what subjects the Audits should address from each facility (including, where
possible, a shared services facility) on an annual basis.  Nielsen shall share
the cost of the SSAE 18 Audits with TCS’ other customers receiving the results
of such Audits if there are any other such customers.  If there are no other
customers to aggregate the cost amongst, then subject to Nielsen’s prior written
approval, Nielsen shall pay for the cost of the SSAE 18 Audit, provided,
however, that if Nielsen does not agree to pay such cost, TCS will not be
obligated to deliver the Audit report .  TCS’ management will provide all
management representations and certifications required by the auditor.

(b)Global Delivery Centers.  TCS will furnish Nielsen with an annual report
based on the SSAE 18 Audit provided in Section 24.5(a) above, with respect to
Services performed at each Global Delivery Center, prepared in accordance with
TCS’ standard certification processes (“SSAE 18 Report”).  Nielsen will define
the time periods to be covered by the SSAE 18 Reports upon reasonable notice to
TCS.  Each SSAE 18 Report will be furnished to Nielsen no later than fifteen
(15) days after the end of the period covered by such Report.  The SSAE 18
Reports will set forth the findings of the SSAE 18 Audit as a result of its
review of the processes and internal controls in the handling of the Services.

(c)Control Objectives.  Nielsen will define the control objectives to be
reviewed in each SSAE 18 Report, including (i) security, (ii) availability,
(iii) integrity, (iv) confidentiality, and (v) privacy.  Such objectives will
address IT application hosting outsourcing, including: (i) application security,
(ii) business continuity planning (including backup and recovery procedures),
(iii) application change management, (iv) physical security of Hardware and
facilities, and (v) problem & incident management.  Regarding BPO, such Reports
may include: (i) completeness, accuracy and validity of payroll, contracts,
orders, billing, credit notes, (ii) appropriate revenue recognition, (iii)
completeness, accuracy and validity of fixed assets, accounts receivable,
accounts payable, accounting estimates, other assets & liabilities, and (iv)
appropriate segregation of duties.  

(d)Discovered Deficiencies.  During the course of the third party’s work, should
a control deficiency be found that could potentially rise to the level of a
significant deficiency or material weakness (as defined by PCAOB Auditing
Standard No. 5), TCS shall immediately notify Nielsen in order that remediation
plans can be implemented.  TCS will not wait until the presentation of the SSAE
18 Report to report on such items.

(e)Report Recommendations.  If Nielsen or the third party provides
recommendations for enhancing TCS’ processes, then TCS will give due
consideration to any such recommendations.  Nielsen acknowledges that the
implementation of such recommendations may have a commercial impact and any
additional cost incurred by TCS as a result of implementing such
recommendations, once such cost is approved by Nielsen, shall be reimbursed by
Nielsen on an actual cost basis if Nielsen is the only customer of TCS that
benefits from such implementation; provided, however, that Nielsen shall only be
responsible for Nielsen’s proportionate share if such implementation also
benefits other customers of TCS and TCS was able to recover proportionate cost
from other customers.  At Nielsen’s request and subject to restrictions, if any,
under applicable Laws or regulations, TCS will make available to

95

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen internal and/or external audit reports pertaining to TCS’ operations and
business records relating to this Agreement and the Services hereunder provided
to Nielsen or its Affiliates.

24.6Audit Software

As part of the Services, TCS shall, to the extent permitted under the applicable
third party agreements, operate and maintain such audit software as Nielsen or
Nielsen Agents may provide to TCS from time to time during the Term if and to
the extent that:

(a)such audit software is compatible with the Hardware and Software; and

(b)TCS can perform such activities without adversely affecting the Services or
the Critical Service Levels.

24.7Facilities

TCS shall provide to Nielsen and such auditors and inspectors as Nielsen may
designate in writing, on TCS’ premises (or if the audit is being performed of a
TCS Agent, the TCS Agent’s premises, if necessary) space, office furnishings
(including lockable cabinets), telephone and facsimile service, utilities and
office related equipment and duplicating services as Nielsen or such auditors
and inspectors may reasonably require to perform the audits described in this
Section 24.

24.8Audit Assistance

Nielsen is subject to regulation and audit by governmental bodies, standards
organizations, other regulatory authorities, customers or other parties to
contracts with Nielsen under applicable Laws and contract provisions.  If
required to perform such an audit requiring records and information from TCS,
with reasonable notice from Nielsen, TCS shall provide all reasonable assistance
requested by Nielsen in responding to such audits or requests for information.  

24.9Confidentiality and other Provisions

Nielsen is responsible to ensure that the Nielsen representatives and Agents
performing the audit are bound by confidentiality agreements.  All audits
conducted under this Section shall occur on reasonable advance notice to TCS, be
designed to minimize the impact on TCS’ ongoing operations and be designed to
occur during TCS’ normal business hours.  Audit personnel shall comply with all
reasonable TCS safety and security rules and regulations conveyed in writing at
a reasonable time prior to the start of each audit

24.10Audit Reviews and Responses

The Parties shall meet to review each audit report within ten (10) days after
its issuance.  TCS will respond to each audit report point or exception in
writing within thirty (30) days from receipt of such report, unless a shorter
response time is specified in such report.  TCS shall develop and Nielsen agree
upon an action plan to address and resolve any

96

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

deficiencies, concerns and/or recommendations in such audit report within ninety
(90) days from receipt of such report, or such other period as the Parties may
agree, and TCS (to the extent arising from TCS’ non-compliance with the
requirements of this Agreement, at its own expense) shall undertake remedial
action in accordance with such action plan and the dates specified therein.

24.11Regulatory and Client Audits

Subject to Section 24.8, TCS acknowledges and agrees that Nielsen may be
required to allow its regulators or Nielsen Clients to audit Nielsen services
provided to Nielsen Clients and, as part of Nielsen’s obligations to Nielsen
Clients, Nielsen may designate in writing any Nielsen Client or such Nielsen
Client’s designee to perform an audit relative to the services received by such
Nielsen Client.  TCS shall reasonably cooperate and assist Nielsen in complying
with Nielsen’s obligations to its regulators and Nielsen Clients.  Subject to
the provisions of Section 24.2, the Parties shall negotiate in good faith an
apportionment of TCS’ costs for cooperating in the performance of audits
occurring during the Term.  

Section 25.CONFIDENTIALITY

25.1Confidential Information

The Parties each acknowledge that they may be furnished with, receive, or
otherwise have access to information of or concerning the other Party which such
Party considers to be confidential, proprietary, a trade secret or otherwise
restricted.  As used in this Agreement, “Confidential Information” shall mean
all information, in any form, furnished or made available, directly or
indirectly, by one Party to the other which is marked confidential, restricted,
proprietary, or with a similar designation, or which a reasonably prudent
business person would deem to be as confidential information considering the
nature of the information and the circumstances of its disclosure.  The terms
and conditions of this Agreement shall be deemed Confidential Information.  In
the case of TCS, subject to Section 25.3, the TCS Software, TCS Project Tools,
TCS Productivity Tools, TCS Intellectual Property material and the TCS
Background Technology (whether or not embedded in any Developed Software or
Deliverables) shall be deemed TCS Confidential Information whether or not
designated “Confidential Information”.  Further, any Personally Identifiable
Information of TCS Personnel and other Resources shall be deemed TCS
Confidential Information whether or not designated “Confidential
Information”.  In the case of Nielsen, Confidential Information also shall
include, whether or not designated “Confidential Information”:

(a)all specifications, designs, documents, correspondence, Nielsen Software,
documentation, data and other materials, Developed Software, and Deliverable
produced by either TCS or its Approved Subcontractors in the course of
performing the Services and any documents, correspondence, documentation, data
and other materials that a reasonably prudent business person would deem as
confidential considering the nature of the information and circumstances of its
disclosure;

97

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(b)all information concerning:

(i)the operations, affairs and businesses of Nielsen, its Affiliates, Nielsen
Clients or suppliers (including data suppliers) of Nielsen;

(ii)the financial affairs of Nielsen, its Affiliates, Nielsen Clients or
suppliers (including data suppliers) of Nielsen; and

(iii)the relations of Nielsen with Nielsen Clients, employees and service
providers (including customer lists, customer information, account information
and consumer markets);

(c)Nielsen Software and Nielsen Data;

(d)Personally Identifiable Information of Nielsen employees, customers,
consumers, panelists and survey respondents; and

(e)other information or data stored on magnetic media or otherwise or
communicated orally, and obtained, received, transmitted, processed, stored,
archived, or maintained by TCS under this Agreement that a reasonably prudent
business person would deem as confidential considering the nature of the
information and circumstances of its disclosure.  

All information described in Section 25.1(a) through 25.1(e) is collectively the
“Nielsen Confidential Information” (even if de-identified or de-personalized).  

25.2Obligations

(a)Each Party’s Confidential Information shall remain the property of that Party
except as expressly provided otherwise by the other provisions of this
Agreement.  The Parties shall each use at least the same degree of care, but in
any event no less than a reasonable degree of care, to prevent disclosing to
third parties the Confidential Information of the other as it employs to avoid
unauthorized disclosure, publication or dissemination of its own information of
a similar nature; provided that the Parties may disclose such information to
entities performing services required hereunder where:

(i)use of such entity is authorized under this Agreement;

(ii)such disclosure is necessary or otherwise naturally occurs in that entity’s
scope of responsibility; and

(iii)the entity agrees in writing to assume the obligations described in this
Section 25.  Any disclosure to such entity shall be under the terms and
conditions as provided herein.

(b)Except as provided in Section 25.3(d), as required by law or to satisfy any
legal requirement of a competent government body, neither Party will release the
other Party’s Confidential Information to any third party without the express
written consent of the disclosing

98

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Party.  In the case of such mandated disclosure, the disclosing Party will take
all steps available to it to minimize the release of the other Party’s
Confidential Information, including the filing of Confidential Treatment
Requests with the Securities and Exchange Commission, if applicable.  A
disclosing Party’s Confidential Information shall not be utilized by the
receiving Party for any purpose other than the purpose for which it was
disclosed or received and in the case of TCS for any purpose other than that of
rendering the Services under this Agreement.  TCS shall not possess or assert
any lien or other right against or to Nielsen Confidential Information.  No
Confidential Information of the disclosing Party, or any part thereof, shall be
sold, assigned, leased, or otherwise disposed of to third parties by the
receiving Party or commercially exploited by or on behalf of the receiving
Party, its employees or agents, other than is required or permitted hereunder
for the receiving Party’s exercise of its rights and the performance of its
obligations hereunder.  

(c)As requested by Nielsen during the Term, or upon expiration or any
termination of this Agreement (in whole or in part) and completion of TCS’
obligations under this Agreement, TCS shall return or destroy, as Nielsen may
direct, all material (including all copies) in any medium that contains, refers
to, or relates to Nielsen Confidential Information, so certifying in a writing
signed by TCS.  Except as necessary for the exercise of its license rights and
the use of the Services hereunder, upon the termination or expiration of this
Agreement or any Termination-Expiration Period, Nielsen shall return any
material containing TCS Confidential Information to TCS.

(d)Each Party shall take reasonable steps to ensure that its employees comply
with these confidentiality provisions, including having them execute such
Party’s customary employee confidentiality/non-disclosure agreements which
includes confidential information of third parties.

(e)TCS will comply with applicable privacy Laws and data protection regulations
with respect to the processing of all Personally Identifiable Information
provided to it under this Agreement or collected as part of the Services.  TCS
shall be Nielsen’s single point of contact regarding the Services, including
with respect to payment.  TCS shall not disclose Nielsen Confidential
Information and Personally Identifiable Information to an Approved Subcontractor
unless and until such Approved Subcontractor has agreed in writing to protect
the confidentiality of such Confidential Information in a manner substantially
equivalent to that required of TCS under this Agreement.

25.3Exclusions

(a)Excluding Personally Identifiable Information, Confidential Information shall
not include any particular information which TCS or Nielsen can demonstrate:

(i)was, at the time of disclosure to it, in the public domain;

(ii)after disclosure to it, is published or otherwise becomes part of the public
domain through no fault of the receiving Party;

99

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iii)was rightfully in the possession of the receiving Party at the time of
disclosure to it without any obligation to restrict its further use or
disclosure;

(iv)was received after disclosure to it from a third party who had a lawful
right to disclose such information to it without any obligation to restrict its
further use or disclosure; or

(v)was independently developed by the receiving Party without reference to
Confidential Information of the furnishing Party.

(b)In addition, a Party shall not be considered to have breached its obligations
by disclosing Confidential Information of the other Party as required to satisfy
any legal requirement of a competent government body provided that, immediately
upon receiving any such request and to the extent that it may legally do so,
such Party advises the other Party promptly and prior to making such disclosure
in order that the other Party may interpose an objection to such disclosure,
take action to assure confidential handling of the Confidential Information, or
take such other action as it deems appropriate to protect the Confidential
Information.

(c)Under applicable Law the fact that the Parties have entered into this
Agreement, and all or portions of the provisions hereof, may be required to be
filed as part of required public disclosure documents of either Party with the
Securities and Exchange Commission (or equivalent authority or agency regulating
the listing of publicly traded securities).  A party required to file a
description of this Agreement or all or any such portion of its provisions shall
provide prior written notice to the other Party and shall seek approval from the
applicable regulatory authority for the confidential treatment of certain
Confidential Information identified by the Parties, including all pricing
information of TCS.  Prior to such filing, such portions of this Agreement that
the other Party reasonably requests to be redacted, shall be redacted unless, in
the disclosing Party’s judgment based on the advice of internal or external
counsel, the disclosing Party concludes that such redaction request is
inconsistent with the disclosing Party’s obligations under applicable Laws.  

(d)Potential and actual acquirers, investors, underwriters, lenders,
outsourcers, consultants and third parties of each Party may have access to the
Confidential Information of the other Party on a need to know basis, provided
that such third parties first agree in writing to confidentiality requirements
with respect to such Confidential Information at least as restrictive as those
included in this Agreement.  In addition, Nielsen may disclose this Agreement
and information related to TCS’ performance under this Agreement to owners,
managers, directors, non-directors and investors as such information relates to
the management of Nielsen.  

25.4Loss of Confidential Information

If there is any disclosure or loss of, or inability to account for, any
Confidential Information of the disclosing Party, upon becoming aware of such
event the receiving Party shall promptly, at its own expense:

100

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)notify the disclosing Party in writing;

(b)take such actions as may be necessary or reasonably requested by the
disclosing Party; and

(c)otherwise cooperate with the disclosing Party, to minimize the adverse
effects to the disclosing Party of such event and any damage resulting from such
event.

The foregoing does not relieve TCS of its obligations under Section 14A.

25.5No Implied Rights

Nothing contained in this Agreement shall be construed as obligating a Party to
disclose its Confidential Information to the other Party, or as granting to or
conferring on a Party, expressly or impliedly, any rights or license to the
Confidential Information of the other Party.

25.6Injunctive Relief

Each Party acknowledges that the other believes that its Confidential
Information is unique property of extreme value to the other Party, and the
unauthorized use or disclosure thereof would cause the other Party irreparable
harm that could not be compensated by monetary damages.  Accordingly, each Party
agrees that the other may seek, from any court of competent jurisdiction,
injunctive and preliminary relief to remedy any actual or threatened
unauthorized use or disclosure of the other Party’s Confidential Information.

25.7Survival

The Parties’ obligations of non-disclosure and confidentiality shall survive the
expiration or termination of this Agreement.

Section 26.REPRESENTATIONS AND WARRANTIES

26.1By TCS

(a)Deliverables.  With respect to Deliverables to be prepared and provided by
TCS where TCS is responsible for the management of the Project or such
Deliverable, TCS represents and warrants that for a period of ninety (90) days
after delivery (unless a different warranty period is provided in the applicable
SOW) each such Deliverable, when properly used in
accordance with documentation provided by TCS, shall not deviate from the
specifications and requirements for such Deliverable provided in the SOW.  For
the avoidance of doubt, the warranty provided by TCS pursuant to this Section
26.1(a) is not in lieu of any ongoing maintenance that may separately be
required for the Project or such Deliverable.  

(b)Work Standards.  TCS represents and warrants that the Services will be
rendered with promptness and diligence and will be executed in a workmanlike
manner, in accordance with the practices and professional standards used in
well-managed operations

101

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

performing services similar to the Services and the requirements of this
Agreement.  TCS represents and warrants that it will use adequate numbers of
qualified individuals with suitable training, education, experience, and skill
to perform the Services.

(c)Maintenance.  TCS represents and warrants that to the extent the maintenance
responsibility with respect to any Software or Hardware is included within the
scope of the Services, it will maintain the Software and the Hardware so that
they operate in accordance with their specifications, including:

(i)maintaining the Software and the Hardware in good operating condition;

(ii)undertaking repairs and preventive maintenance on the Hardware, including,
at a minimum, in accordance with applicable manufacturer’s recommendations; and

(iii)performing reasonable maintenance with respect to the Software, including,
at a minimum, in accordance with applicable documentation and Third Party
Software vendor’s recommendations.

(d)Efficiency and Cost Effectiveness.  TCS represents and warrants that it will
use Commercially Reasonable Efforts to use efficiently the resources or services
necessary to provide the Services.  TCS represents and warrants that it will use
Commercially Reasonable Efforts to perform the Services in the most
cost-effective manner consistent with the required level of quality and
performance.

(e)Technology.  TCS represents and warrants that it will provide the Services
using proven, state of the art technology that will enable Nielsen to take
advantage of technological advancements in its industry and support Nielsen’s
efforts to maintain competitiveness in the markets in which it competes.

(f)Non-Infringement.  TCS represents and warrants that it will perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret, license or other proprietary rights of any third party;
provided that TCS shall have no obligation or liability to Nielsen under this
warranty to the extent that infringement or misappropriation results from:

(i)use of the Deliverable or Developed Software in a manner materially
inconsistent with the specifications and instructions of TCS;

(ii)Nielsen’s failure to use, within a reasonable period of time following their
provision by TCS to Nielsen, corrections or enhancements made available by TCS
at no additional cost to Nielsen;

(iii)Nielsen’s use of the Deliverable or Developed Software in combination with
any product, service or material not provided by TCS and not reasonably
necessary for the use of or reasonably anticipated given the nature of such
Deliverable or Developed Software;

102

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iv)modifications to the Deliverable or Developed Software not made, authorized
or approved by TCS or TCS Agents; or

(v)Nielsen Software or other material provided by Nielsen.

(g)Software Ownership or Use.  TCS represents and warrants that it is either the
owner of, or authorized to use, the Software that is utilized or will be
utilized in connection with the Services.

(h)Compliance With Laws and Regulations.  TCS warrants, represents, and
covenants to Nielsen that it will comply with all Laws and regulations of the
United States and those of the countries in which Global Delivery Centers and
Other Service Locations are located (including Laws relating to health and
safety, labor, personal information privacy, law enforcement cooperation and
environmental protection) to the extent such Laws and regulations are applicable
to TCS’ performance of its obligations under this Agreement.  Without limiting
the generality of the foregoing, TCS agrees:

(i)Not to knowingly use child labor in providing Services; provided that the
term “child” will refer to an individual younger than the age of completing
compulsory education, and provided further that in no case will any child
younger than 16 years of age be employed in providing Services;

(ii)To provide employees with a safe and healthy workplace in compliance with
all applicable Laws and to provide Nielsen with all information Nielsen may
request about the facilities from which Services are provided;

(iii)Only to employ individuals whose presence is voluntary and not to use
prison labor, or to use corporal punishment or other forms of mental or physical
coercion as a form of discipline of employees;

(iv)To comply with all applicable wage and hour Laws, including those pertaining
to minimum wage, overtime or maximum hours; and to utilize fair employment
practices as provided in applicable Law;

(v)Not to discriminate in hiring or employment practices on grounds of race,
religion, national origin, political affiliation, social status, age, sex, or
disability;

(vi)To obtain all governmental licenses, approvals, authorizations and permits
regulating TCS as a services provider as required from time to time and to pay
all fees and Taxes associated with obtaining and maintaining such licenses,
approvals, permits and authorizations throughout the Term;

(vii)To take all necessary steps to obtain any approval or registration of this
Agreement (the “Required Registrations”) that may be required, either initially
or at any time during the Term, in order to give this Agreement legal effect in
the countries from which TCS provides Services.  Nielsen will reimburse all
costs and expenses incurred by TCS in

103

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

connection with procuring and maintaining such Required Registration,
immediately and prior to commencing any activities which are subject to such
Required Registration;

(viii) Not to, directly or indirectly, export or re-export, or knowingly permit
the export or re-export of any Software or Nielsen Information or any component
thereof, or any other items, to any country for which the United States Export
Administration Act or any regulation thereunder, or any other similar United
States law or regulation, including the United States Arms Export Control Act,
requires an export license or other United States governmental notification or
approval, unless the appropriate export license, notification or approval has
first been obtained (excluding Nielsen Software whereby the appropriate export
licenses, notifications and approvals will be acquired by Nielsen);

(ix)Not to, directly or indirectly, make, offer or agree to make, or offer on
behalf of Nielsen or any of its Affiliates, any loan, gift, donation or other
payment, directly or indirectly, whether in cash or in kind, for the benefit of
or at the direction of any candidate, committee, political party, political
function, government or government subdivision, or any individual elected,
appointed or otherwise designated as an employee or officer thereof, for the
purposes of influencing any act or decision of such entity or individual or
inducing such entity or individual to do or omit to do anything in order to
obtain or retain business or other benefits in violation of the United States
Foreign Corrupt Practices Act;

(x)Not to, directly or indirectly, take any action that would cause Nielsen or
any of its Affiliates or TCS to be in violation of United States anti-boycott
Laws under the United States Export Administration Act or the United States
Internal Revenue Code, or any regulation thereunder; and

(xi)To comply with the United States Immigration Reform and Control Act and the
Fair Labor Standards Act.

(i)Viruses.  TCS represents and warrants that it will not introduce any Viruses
or similar items or code or introduce into Nielsen’s systems or into the Systems
used to provide the Services any Virus TCS shall use up-to-date virus detection
software and apply industry best practice standards to detect the presence of
any Viruses and eradicate the same prior to the provision of affected Services
to Nielsen.  If TCS incorporates into Nielsen’s systems or  into the Systems
used to provide the Services programs or routines supplied by other vendors,
licensors consultants or contactors, TCS shall obtain comparable warranties from
such providers or TCS shall take appropriate action to ensure such programs and
routines are free of Viruses.  TCS agrees to notify Nielsen immediately upon
discovery of any Virus that is or may be incorporated into Nielsen’s systems or
into the Systems used to provide the Services and, if Nielsen discovers or
reasonably suspects any Virus to be present in such Systems TCS agrees to take
action immediately, at its own expense, to identify and eradicate such Virus and
to carry out any recovery necessary to remedy the impact of such Virus.  

(i)If a Virus is found to have been introduced into Nielsen’s systems, other
than by virtue of TCS’ breach of the foregoing representation and warranty, TCS
will, subject to the provisions of Section 3.6 and 13.2:

104

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(A)assist Nielsen in eradicating the Virus and reducing the effects of the
Virus; and

(B)if the Virus causes a loss of operational efficiency or loss of data, assist
Nielsen to the same extent to mitigate and restore such losses.  

(ii)If a Virus is found to have been introduced into Nielsen’s systems by virtue
of TCS’ breach of the foregoing representation or warranty, TCS will indemnify
Nielsen for Losses incurred as a result of such breach.

(j)Disabling Code.  TCS represents and warrants that, without the prior written
consent of Nielsen, the TCS Software or Developed Software do not and will not
contain any program, routine, device, code, undisclosed features or instructions
(including any such items provided by third parties) that is capable of
accessing, modifying, deleting, damaging, disabling, deactivating, interfering
with or otherwise harming or otherwise shutting down all or any portion of the
Software, Developed Software and/or the Services utilizing them (collectively,
“Disabling Code”).  If TCS incorporates programs or routines supplied by other
vendors, licensors consultants or contactors, TCS shall obtain comparable
warranties from such providers or TCS shall take appropriate action to ensure
such programs and routines are free of Disabling Code.  TCS further represents
and warrants that, with respect to any Disabling Code that may be part of the
Software and/or Developed Software used to provide the Services, TCS will not
invoke such Disabling Code at any time without Nielsen’s prior written
consent.  TCS agrees to notify Nielsen immediately upon discovery of any
Disabling Code that is or may be included in the Software or the Developed
Software and, if Nielsen discovers or reasonably suspects any Disabling Code to
be present in the Software and/or Developed Software, TCS agrees to take action
immediately, at its own expense, to identify and eradicate such Disabling Code
and to carry out any recovery necessary to remedy the impact of such Disabling
Code.  In addition to the foregoing, if any Disabling Code is found to have been
included in Nielsen’s system by virtue of TCS’ breach of the foregoing
representation of warranty, TCS will indemnify Nielsen for Losses incurred as a
result of such breach.

(k)Date-Related Functionality.  TCS represents and warrants that, with respect
to all date-related data and functions, the Deliverable and the Services will
accept input, perform processes, and provide output in a manner that:

(i)is consistent with all applicable specifications;

(ii)prevents ambiguous or erroneous results; and

(iii)does not result in any adverse effect on date related functionality or date
related performance of the Deliverable or the Services or other Hardware or
Software.

(l)ISO 9001 Certification.  TCS represents and warrants that TCS shall perform
the Services in such a manner so as to ensure that Nielsen, at all times during
the Term, maintain or exceed the level of ISO 9001 certification as applicable
to the Services prior to the Transition.

105

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(m)Certification Authority.  TCS represents and warrants that TCS shall perform
the Services in such a manner so as to ensure that Nielsen, at all times during
the Term, maintains or exceeds any requirements of any certification authority
as applicable to Nielsen, or to the Services prior to the Transition.

(n)Improved Productivity.   **

(o)Pass-Through Warranties and Indemnities.  With respect to any Hardware
purchased by TCS on Nielsen’s behalf, at Nielsen’s sole option:

(i)TCS shall pass through to Nielsen all available warranties and indemnities
and provide all available, including extended, applicable original equipment
manufacturer and additional warranties for such Hardware;

(ii)TCS is responsible for the maintenance of all information required to make
Claims on such warranties;

(iii)new original equipment, parts and consumables shall be utilized by TCS for
warranty repair or replacement throughout the life of the warranty; and

(iv)TCS shall file all warranty Claims.

(p)Interoperability.  TCS represents and warrants that the Network Connection
and Systems used to provide the Services and the Applications developed and/or
maintained pursuant to the Services will be fully interoperable with the
Software and Hardware listed in the applicable SOW used by Nielsen or its
Clients which may deliver records to, receive records from, or otherwise
interact with such Systems or Applications.

(q)TCS Personnel.  TCS represents and warrants that the TCS Personnel or its
Approved Subcontractors are authorized to work in each of the locations where
such personnel are providing Services, and that TCS and its Approved
Subcontractors have complied with all obligations under applicable Laws,
including those regarding immigration.  TCS shall bear all financial
responsibility for all matters relating to TCS obtaining any visa, immigration,
naturalization or other similar authorizations and requirements under the Laws
applicable to visa, immigration, naturalization and other similar
authorizations.

(r)Acts and Omissions.  TCS represents and warrants that it will be solely
responsible for the acts and omissions of TCS, its employees, agents and
subcontractors.  

26.2Mutual Representations and Warranties

(a)No Violation.  The Parties represent and warrant to each other that that its
execution, delivery, and performance of this Agreement will not constitute:

(i)a violation of any judgment, order, or decree;

106

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)a material default under any material contract by which it or any of its
material assets are bound; or

(iii)an event that would, with notice or lapse of time, or both, constitute such
a default as described in (ii).

(b)Authorization.  Each Party represents and warrants that:

(i)it has the requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated by this Agreement; and

(ii)the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite action on the part of such Party.

26.3Disclaimer

EXCEPT AS SET FORTH IN THIS AGREEMENT, NIELSEN AND TCS DISCLAIM ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE AND ALL SUCH OTHER WARRANTIES
ARE HEREBY EXPRESSLY DISCLAIMED.

Section 27.DISPUTE RESOLUTION

27.1Mutual Discussion

(a)Except as provided in Section 1 of Schedule C, if any dispute, controversy or
Claim of any kind whatsoever shall arise between Nielsen, on the one hand, and
TCS, on the other hand, in connection with, or arising out of, this Agreement,
or the breach, termination or validity hereof (a “Dispute”), the Parties shall
attempt, for a period of thirty (30) days (or such other period of time as the
Designated Representatives may agree) after receipt by Nielsen or TCS, as
applicable, from the other party of a written notice of the existence of a
Dispute, to settle the Dispute by mutual discussion.  Two senior executives of
the Parties (collectively, the “Designated Representatives”) will negotiate in
good faith in an effort to resolve the Dispute over the thirty (30) day period
(or such other period of time as the Designated Representatives may agree),
unless they conclude earlier that amicable resolution of the Dispute through
such efforts
does not appear likely.  The specific format for such discussions will be left
to the discretion of the Designated Representatives.  

(b)Section 27.1(a) shall not apply in cases where a Party is seeking an
injunction or other equitable relief to prevent an immediate harm, as necessary
to prevent the expiration of an applicable statute of limitations period, or to
preserve its superior position compared to other creditors.

107

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

27.2Non-binding Mediation

With respect to Disputes not resolved in accordance with this Section 27, either
Party may, upon notice, submit any such Disputes to non-binding mediation in
accordance with the following:

(a)Either Nielsen or TCS may, by notice to the other Party, demand non-binding
mediation, by serving on the other Party a statement of the Dispute, controversy
or Claim, and the facts relating or giving rise thereto, in reasonable detail.

(b)Within fifteen (15) days after receipt of such notice, the Parties shall
initiate mediation of the dispute by submitting to the arbitration entity JAMS
(“JAMS”) and to the other Party a written request for mediation, setting forth
the subject of the Dispute and the relief requested.

(c)The non-binding mediation shall be held in the New York office of JAMS before
a mutually agreed to mediator and be conducted in accordance with JAMS’
comprehensive practices and procedures.  Upon commencement of litigation as
permitted under Section 27.4, either Party, upon notice to JAMS and to the other
Party, may terminate the mediation process.  Each Party shall bear its own
expenses in the mediation process and shall share equally the charges of JAMS.

(d)Any Dispute that is not resolved in accordance with the provisions provided
in this Section 27 may be instituted before a court of competent jurisdiction in
accordance with Sections 27.3 and 34.12.

27.3Expedited Dispute Resolution

Where there is a dispute that arises out of breaches of Section 9, a party may
submit a dispute for expedited dispute resolution in accordance with the
following (“Expedited Dispute Resolution”) process:

(a)The party initiating the Expedited Dispute Resolution will:

(i)provide the other Party with notice of the dispute and its intent to initiate
the Expedited Dispute Resolution process (“Expedited Dispute Notice”); and

(ii)initiate binding arbitration in JAMS’ New York office.  

(b)The arbitration shall be administered using the JAMS Streamlined Arbitration
Rules and Procedures, modified as follows:

(i)Each Party will have five (5) days following the issuance of the Expedited
Dispute Notice to provide JAMS with a written brief explaining its position on
the dispute.  If the Parties agree, a hearing shall be held expeditiously, no
more than five (5) days following when briefs were due.

108

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)The JAMS arbitrator shall have ten (10) days to arbitrate the dispute and
make an initial determination.  Thereafter, each Party will have three (3) days
to file reply briefs.  The JAMS arbitrator will then issue a final, binding
decision within two (2) days of receiving the Parties’ reply briefs.  

27.4Adjudication of Disputes

Subject to the terms of Sections 27.1, 27.2, 27.5 and 27.6, each Party shall
have the right to commence legal proceedings for the resolution of all Disputes,
controversies or Claims between the Parties hereto arising out of or relating to
this Agreement (including Disputes as to the validity, interpretation,
performance, breach, or with respect to damages upon termination of this
Agreement) which are not settled pursuant to the issue resolution procedures
provided in this Section 27.

27.5Continuity of Services

Except as otherwise directed by the other Party, each Party shall continue
performing its obligations under this Agreement while a Dispute is being
resolved except (and then only) to the extent the issue in dispute precludes
performance (dispute over payment shall not be deemed to preclude performance)
and without limiting either party’s right to terminate this Agreement as
provided in Section 28.  TCS acknowledges that the performance of its
obligations pursuant to this Agreement is critical to the business and
operations of Nielsen.  Accordingly, if there is a Dispute between the Parties,
TCS shall continue to perform its obligations under this Agreement in good faith
during the resolution of such Dispute unless and until this Agreement is
terminated in accordance with the provisions hereof.  For clarity, it is agreed
that nothing contained in this Section 27.5 shall be construed as requiring TCS
to continue to provide the Services other than those Termination-Expiration
Assistance Services that may be requested by Nielsen after the effective date of
termination of an SOW or this Agreement pursuant to Section 28 and in accordance
with Section 29.  

27.6Additional Dispute Resolution Terms

(a)The Parties agree that written or oral statements or offers of settlement
made in the course of the Dispute Resolution Process provided in this Section
will:

(i)be Confidential Information;

(ii)not be offered into evidence, disclosed, or used for any purpose in any
formal proceeding; and

(iii)not constitute an admission or waiver of rights.

(b)The Parties will promptly return to the other, upon request, any such written
statements or offers of settlement, including all copies thereof.

109

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

27.7Consolidation of Disputes

(a)Notwithstanding anything in any Local Agreement to the contrary, in order
that Disputes between the Parties or between the Parties to any Local Agreement
that are similar in nature are resolved in a consistent manner, if either Party
determines that a Dispute under a Local Agreement is sufficiently similar to a
Dispute that is pending, or which it believes is likely to occur, under this
Agreement, such Party may elect to cause the Dispute under the Local Agreement
to be resolved under this Section 27.

(b)Such right to elect to consolidate any dispute resolution must be exercised
as soon as reasonably practical after the Parties agree to submit the matter to
mediation in accordance with this Section 27.

(c)If any such election is made, all Disputes pending under the applicable Local
Agreement shall be consolidated with all Disputes pending or raised under this
Agreement.  The party that initiated the proceeding under the Local Agreement
shall in no way be procedurally prejudiced by such consolidation and the adverse
party shall not assert any procedural defense to the consolidated Disputes
pending under the Local Agreement (such as expiration of any statute of
limitations) which would not have been available to it under the proceeding
initiated under this Agreement.

Section 28.TERMINATION

28.1Termination of Agreement for Nielsen’s Convenience

Nielsen may terminate this Agreement at any time for any reason by giving TCS at
least ninety (90) days prior written notice designating the effective date of
such termination.  There shall be no termination for convenience fees.  If
Nielsen exercises the right to terminate for convenience in accordance with this
Section 28.1, then Nielsen shall pay any remaining portions of the MCA and the
ACA owed in accordance with the provisions of Section 1.7 of Schedule C.

28.2Termination With TCS’ Right to Cure

Nielsen may terminate this Agreement by giving at least ninety (90) days prior
written notice of termination to TCS of the occurrence of any of the following
events described in Sections 28.2(i) to 28.2(iv) designating the effective date
of such termination.  TCS shall have the right to cure such an event, and if
such event is cured prior to the effective date of termination, TCS shall so
notify Nielsen in writing.  If Nielsen is satisfied that the breach has been
cured to its reasonable satisfaction, Nielsen shall give TCS written notice that
such event has been cured, and this Agreement shall not terminate and will
continue in full force and effect; provided that if Nielsen is not satisfied
that the breach has been cured to its reasonable satisfaction, Nielsen shall
provide TCS with written reasons for such determination of Nielsen.  If the
Parties disagree on TCS having cured the event such Dispute shall be resolved in
accordance with Section 27.  The events for which Nielsen may terminate subject
to TCS’ right to cure are as follows:

(i)TCS commits a material breach or defaults in the performance of this
Agreement which is capable of being cured within thirty (30) days, Nielsen
provides

110

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

written notice of such material breach or default and is not cured in such
thirty (30) day period; or

(ii)TCS commits a material breach of this Agreement which is not capable of
being cured within thirty (30) days after notice of breach from Nielsen to TCS
but is capable of being cured within ninety (90) days after such notice and TCS
fails to cure the breach within ninety (90) days after such notice; or

(iii)TCS is in such adverse financial condition as to endanger its ability to
perform its obligations under this Agreement; or

(iv)TCS fails to meet the Total TCS Target Headcount required in Schedule F for
any quarter, less up to a maximum of thirty percent (30%) grace each quarter;
provided that TCS has received SOWs requesting Services that necessitate at
least the minimum volume of staff required to meet such targets, or specifies at
least the minimum volume of staff required to meet such targets, with at least
thirty (30) days lead time for TCS to fill Off-Shore requests and ninety (90)
days lead time for TCS to fill on-site requests.  

28.3Termination Without any Right to Cure

Nielsen may terminate this Agreement at any time within ** days of Nielsen’s
discovery of the occurrence of any of the following events (with each continuing
or recurring occurrence being measured from the date of the most recent
occurrence or reoccurrence), upon ** days written notice to TCS, designating the
effective date of such termination, without TCS having the right to cure:

(i)TCS unreasonably refuses to negotiate, or fails to reach agreement with
Nielsen on, one or more SOWs requested by Nielsen in accordance with the terms
and conditions of this Agreement, and the aggregate amount to be paid for
Services pursuant to such SOW would have equaled or exceeded (A) ** ; or (B) **
.  For the avoidance of doubt, amounts that would have been paid under any SOW
that TCS refuses to negotiate or agree to with any supplier of Nielsen based on
the results of a credit worthiness of such supplier performed by TCS shall not
be included in the calculation of the amounts provided in clause (A) and (B) of
this Section; or

(ii)TCS fails to meet (A) any one or more Critical Service Levels (X) for ** or
(Y) in more than any ** in a ** period, or (B) at ** of Critical Service Levels
in any ** in any rolling ** period; or

(iii)(a) a Tier One Restricted Company acquires more than **  percent of TCSL’s
outstanding stock or (b) any entity other than a Controlled Subsidiary or a
majority owned direct or indirect subsidiary of Tata Sons Ltd acquires more
**  of TCSL’s outstanding stock; or

(iv)Either TCSL or TCS America files a petition of any type to seek protection
against its creditors, is declared bankrupt, becomes insolvent, makes an
assignment

111

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

for the benefit of creditors, goes into liquidation or receivership, has an
involuntary petition in bankruptcy filed against it which is not challenged
within twenty (20) days after service of notice to TCS or not dismissed within
sixty (60) days after service of notice to TCS in the United States or one
hundred twenty (120) days outside of United States; or

(v)TCS’ performance of Services under this Agreement at some point is entirely
prevented or delayed by a Force Majeure Event or events (other than due to a
Force Majeure Event impacting Nielsen), which delay or prevention continues for
more than ** .

Except for Force Majeure Events whose termination and corresponding impact to
the MCA and the ACA shall be determined in accordance with Section 1 of Schedule
C, termination of this Agreement pursuant to this Section 28.3 shall relieve
Nielsen of its obligations with respect to the MCA and the ACA.

28.4Termination of this Agreement Due to Legal Prohibition

(a)If Nielsen or TCS is prohibited by a regulatory or legal change, or new
interpretation of applicable Law or regulation, from continuing to perform under
this Agreement in whole, Nielsen if it is prohibited, or TCS if it is
prohibited, may terminate this Agreement upon written notice of termination to
the other party; provided that:

(i)if TCS is prohibited, Nielsen shall be relieved of any obligation with
respect to any unpaid portion of the MCA and the ACA;

(ii)if Nielsen is prohibited, and the MCA and the ACA has not been satisfied as
of such termination, the Parties shall enter into good faith negotiations with
respect to a reasonable amount, if any, that Nielsen shall be required to pay
towards fulfillment of the MCA and the ACA as a result of such termination;
provided further that in the event the Parties are unable to reach agreement to
their mutual satisfaction, then the ultimate decision as to such reasonable
amount payable by Nielsen, if any, as a result of such a termination shall be
determined in accordance with the dispute resolution process provided in Section
27.  

(iii)The effective date of any such termination shall be designated by the
terminating Party in the termination notice, provided that where TCS is the
terminating Party, the effective date may not be less than eighteen (18) months
after Nielsen’s receipt of such notice, unless continued performance of Services
involves violation of law or applicable regulation or otherwise agreed by
Nielsen.

28.5Termination by TCS

(a)TCS may, upon prior written notice to Nielsen given no less than thirty (30)
days prior to the effective date of such termination, terminate an SOW for
Nielsen’s failure to pay invoice(s) issued under the SOW that are not disputed
in good faith.  If any such failure is cured prior to the effective date of
termination, then the applicable SOW shall not terminate and will continue in
full force and effect.  Notwithstanding the foregoing, if Nielsen has not cured
its failure to pay any invoice(s) that are not disputed in good faith during the
thirty (30) day notice

112

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

period, such failure to pay shall be escalated to senior executives of the
Parties for resolution.  If, after such escalation, the Parties are not able to
mutually agree to a resolution within thirty (30) days of such escalation, then
the applicable SOW shall terminate.  Any such termination of an SOW shall not
affect this Agreement or any other SOW hereunder except as otherwise provided in
Section 28.5(b) below.

(b)TCS may, upon prior written notice to Nielsen given no less than thirty (30)
days prior to the effective date of such termination, terminate this Agreement
for Nielsen’s failure to pay invoice(s) that are not disputed in good faith;
provided that no such written notice may be given unless and until the total
amount that is undisputed and unpaid equals or exceeds fifty million dollars
($50,000,000) for more than six (6) months.  If any such failure is cured prior
to the effective date of termination, then this Agreement shall not terminate
and will continue in full force and effect.  Notwithstanding the foregoing, if
Nielsen has not cured such failure to pay during the thirty (30) day notice
period, such failure to pay shall be escalated to senior executives of the
Parties for resolution.  If such senior executives of the Parties are not able
to mutually agree to a resolution within thirty (30) days of such escalation,
TCS shall provide Nielsen with a second written notice of default of payment and
Nielsen shall have thirty (30) days from receipt of such second notice to cure
such failure to pay.  If Nielsen has not cured such failure to pay by the end of
such second notice period, then this Agreement shall terminate.  For clarity,
nothing contained in this Section 28.5(b) will restrict TCS’ rights under
Section 28.5(a).

(c)Due to the impact any termination of this Agreement would have on Nielsen’s
business, other than as provided in Sections 28.4 and 28.5, Nielsen’s failure to
perform its responsibilities under this Agreement shall not be deemed to be
grounds for termination or suspension of performance by TCS.

28.6Nielsen’s Payment Obligation Upon Termination or Expiration

Nielsen’s payment obligations upon termination or expiration of the Agreement
are provided in Section 1.7 of Schedule C.

28.7 Effects of Termination

(a)After receipt of a notice of termination and except as otherwise directed by
Nielsen, TCS shall:

(i)If no further Services (including Termination-Expiration Assistance) are
required by Nielsen, TCS shall transfer title or license to Nielsen (to the
extent that title or license is required to be transferred under this Agreement)
and deliver in the manner, at the times, and to the extent directed thereby
Deliverables, work in progress, completed work, Nielsen paid supplies and other
materials produced as a part of, or acquired in respect to the performance of,
the Services terminated by the notice of termination; and

(ii)To the extent not required in connection with any Termination-Expiration
Assistance, deliver to Nielsen, and cause its employees, agents, or contractors
to

113

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

deliver to Nielsen, all materials relating to Nielsen and Nielsen’s Affiliates,
or developed for Nielsen or Nielsen’s Affiliates in the course of performance of
this Agreement, or containing or derived from Nielsen Confidential Information
(a certificate evidencing compliance with this provision shall, if requested by
Nielsen, accompany such material).

(b)Nielsen shall pay the Baseline Service Charges and other Charges provided in
Section 19.1 through the effective date of termination (and charges for the
Termination – Expiration Assistance if applicable) and any amount due with
respect to MCA and ACA pursuant to Section 1 of Schedule C.  

28.8Termination of Statements of Work

Nielsen may terminate any SOW in whole or in part, with or without cause, at any
time in its sole discretion, upon at ** prior written notice to TCS for the work
done in US, India or China and at least ** prior written notice to TCS for the
work done elsewhere.  Nielsen shall pay all undisputed fees due or owed pursuant
to the SOW through the effective date of termination.  If an SOW is terminated
for TCS’ failure to comply with a staffing or other requirement provided in a
specific SOW, Section 1 of Schedule C shall apply with respect to such SOW.  For
the avoidance of doubt, termination of any SOW shall not be a termination of any
other SOWs or this Agreement.

28.9Savings Clause

(a)Due to the material adverse impact termination of this Agreement or
suspension of performance of the Services would have on Nielsen’s business,
Nielsen's failure to perform its responsibilities set forth in this Agreement
(other than as provided in Section 28.5) shall not be grounds for termination by
TCS or suspension of all or any portion of the Services.  

(b)TCS acknowledges that Nielsen would not be willing to enter into this
Agreement without assurance that this Agreement may not be terminated by TCS and
that TCS may not suspend performance of the Services or terminate this Agreement
except, and only to the extent, explicitly provided herein.  

(c)TCS' nonperformance of its obligations under this Agreement shall be excused
if (i) TCS’ nonperformance results from Nielsen's failure to perform the Nielsen
responsibilities; (ii) TCS provides Nielsen with reasonable notice of such
nonperformance; and (iii) (if requested by Nielsen) uses Commercially Reasonable
Efforts to perform notwithstanding Nielsen's failure to perform (with Nielsen
being responsible to reimburse TCS for its additional Out-of-Pocket Expenses for
such efforts).

Section 29.TERMINATION-EXPIRATION ASSISTANCE

29.1Termination-Expiration Assistance

(a)Beginning eighteen (18) months prior to expiration of this Agreement, or such
earlier date as Nielsen may request (and continuing for a period of up to
eighteen (18) months in Nielsen’s sole discretion), or commencing upon a notice
of termination (including

114

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

notice of termination based upon default by Nielsen), and, if applicable,
continuing through the effective date of such termination or expiration
(“Termination-Expiration Assistance Period”), TCS shall provide to Nielsen, or
at Nielsen's request to Nielsen's designee, the reasonable
termination-expiration assistance requested by Nielsen to allow the Services to
continue without interruption or adverse effect and to facilitate the orderly
transfer of the Services to Nielsen or its designee (including a competitor of
TCS) (“Termination-Expiration Assistance”).  

(b)Charges for Termination–Expiration Assistance Services provided during the
Term are provided in Schedule C and Charges for Termination-Expiration
Assistance Services and Services under any surviving SOWs performed after the
expiration of the Term will be as provided in Section 2.1.

(c)Termination-Expiration Assistance shall include the assistance described in
Schedule O (“Termination-Expiration Assistance Services”) and the following:

(i)TCS will, at Nielsen’s cost and expense, make Commercially Reasonable Efforts
to obtain any necessary rights and thereafter make available to Nielsen or its
designee, pursuant to reasonable terms and conditions, any Third Party Services
then being utilized by TCS primarily in the performance of the Services
including services being provided through third party service or maintenance
contracts.  Upon Nielsen’s request, TCS shall:

(A)sell to Nielsen or their designee, the TCS-owned Hardware then being used by
TCS to provide the Services, free and clear of all liens, security interests or
other encumbrances at the greater of:

(a)the fair market value, as shall be determined by an agreed-upon appraisal;
and

(b)the net book value; and

(B)assign all leases to TCS-leased Hardware primarily used to provide the
Services to Nielsen.

(ii)If, at Nielsen’s request, subject to the willingness of the applicable TCS
Personnel and the availability of work authorizations, TCS agrees to assign TCS
Personnel who are currently performing the Services then performing the roles of
subject matter expert, technical lead or other critical positions in the Nielsen
account, by way of staff augmentation on a time and materials basis for up to
twelve (12) months after the completion of the Termination-Expiration Assistance
Period.  The rates that TCS shall be entitled to charge in such cases to Nielsen
shall be no less favorable to Nielsen than offered by TCS to its other similar
customers.  

(d)If this Agreement is terminated by TCS pursuant to Section 28.5, prior to
requiring TCS to perform any Termination-Expiration Assistance, Nielsen shall
pay all

115

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

undisputed amounts then due in addition to paying fees for
Termination-Expiration Assistance in advance during each month.

Section 30.LIMITATION OF LIABILITY

30.1NO CONSEQUENTIAL DAMAGES

EXCEPT AS PROVIDED IN SECTION 30.3 (BUT SUBJECT TO THE PROVISIONS OF SECTION
30.3(d)), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
CONSEQUENTIAL (INCLUDING LOSS OF PROFIT), INDIRECT, EXEMPLARY OR PUNITIVE
DAMAGES EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
IN ADVANCE.

30.2DIRECT DAMAGES

EXCEPT AS PROVIDED IN SECTION 30.3, IN NO EVENT SHALL EITHER PARTY’S AGGREGATE
AND CUMULATIVE LIABILITY TO THE OTHER PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT EXCEED **

.

30.3EXCLUSIONS

THE LIMITATIONS SET FORTH IN SECTIONS 30.1 AND 30.2 SHALL NOT APPLY TO:

(a)CLAIMS THAT ARE THE SUBJECT OF A PARTY’S INDEMNIFICATION OBLIGATIONS;

(b)CLAIMS THAT ARE OCCASIONED BY A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT;

(c)DAMAGES OCCASIONED BY A BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS; AND

(d)DAMAGES OCCASIONED BY THE IMPROPER OR WRONGFUL SUSPENSION OR TERMINATION OF
THIS AGREEMENT BY A PARTY OR WRONGFUL TERMINATION OF THIS AGREEMENT OR
ABANDONMENT OF THIS AGREEMENT BY TCS; PROVIDED THAT IF TCS PROVIDES OR IS
WILLING TO PROVIDE TERMINATION - EXPIRATION ASSISTANCE AS PROVIDED IN AND
SUBJECT TO SECTION 29 THEN THIS SECTION 30.3(d) SHALL ONLY BE AN EXCEPTION TO
SECTION 30.2 AND NOT TO SECTION 30.1.

116

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 31.INDEMNIFICATION

31.1Indemnity by TCS

TCS agrees to indemnify, defend and hold harmless Nielsen and its Affiliates and
their respective officers, directors, employees, agents, successors, and
assigns, from any and all Losses and threatened Losses arising from third party
Claims of any of the following:

(a)TCS’ alleged failure to observe or perform any duties or obligations to be
observed or performed on or after the Original Effective Date (or, with respect
to agreements assigned thereafter, the date of assignment) by TCS under any of
the contracts assigned to TCS or for which TCS has assumed financial,
administrative, or operational responsibility;

(b)TCS’ failure to comply with Process Norms relating to a BPO Service required
under an SOW, including failures to report wages, taxes and benefits to the
government or failures to make required governmental filings;

(c)TCS’ breach of its obligations with respect to Nielsen Confidential
Information;

(d)Nielsen’s use in accordance with this Agreement of any Deliverables or
Developed Software that infringes any Intellectual Property Right of a third
party, provided that TCS shall have no obligation or liability with respect to
any infringement Claims to the extent they arise from:

(i)use of the Deliverable or Developed Software in a manner materially
inconsistent with the specifications and instructions of TCS provided in the
Documentation;

(ii)Nielsen’s failure to use, within a reasonable period of time following their
provision by TCS to Nielsen, corrections or enhancements made available by TCS
at no additional cost to Nielsen to the extent that the alleged Loss or
threatened Loss would not have occurred if Nielsen had used such corrections or
enhancements;

(iii)Nielsen’s use of the Deliverable or Developed Software in combination with
any product, service or material not provided or authorized by TCS and not
reasonably necessary for the use of, or reasonably anticipated by, given the
nature of such Deliverable or Developed Software;

(iv)Nielsen or Nielsen’s Agents modifications to the Deliverable or Developed
Software not made, authorized or approved by TCS or TCS Agents;

(v)Nielsen Software or other material provided by Nielsen; or

(vi)TCS compliance with any design, written instruction, Process Norms relating
to Services provided by Nielsen (except that this Section 31.1(d)(vi) shall not

117

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

apply if TCS knew or should have known that compliance would likely violate any
Intellectual Property Rights of a third party).

(e)The death or bodily injury of any agent, employee, Nielsen business invitee,
or business visitor or other person caused by the negligence or wrongful acts or
omissions of TCS, TCS Agents or its employees or subcontractors;

(f)Any Losses resulting from the introduction of Disabling Code in Nielsen’s
system by virtue of TCS’ breach of Section 26.1(j);

(g)The damage, loss or destruction of any real or tangible personal property
caused by the wrongful acts or omissions of TCS or its employees or agents; and

(h)Any liability for premiums, contributions, or taxes payable under any
workers’ compensation, unemployment compensation, disability benefit, old age
benefit, or payroll tax withholding or failure to withhold payroll taxes for
which Nielsen may be adjudged liable as an employer with respect to any TCS
Personnel.

31.2Additional Obligations for Infringement Claims.  

In addition to the requirements provided in Section 31.1(d) above, if any item
used by TCS (other than items provided by or on behalf of Nielsen) to provide
the Services becomes, or in TCS’ reasonable opinion is likely to become, the
subject of an infringement or misappropriation Claim, TCS will, as directed by
Nielsen:

(i)promptly at TCS’ expense secure the right to continue using the item, or

(ii)if the obligation of clause (i) cannot be accomplished with Commercially
Reasonable Efforts, then at TCS’ expense, replace or modify the item to make it
non-infringing or without misappropriation; provided, however, that any such
replacement or modification may not degrade the performance or quality of the
affected components of the Services or disrupt Nielsen’s business operations, or

(iii)if items 31.2(i) or 31.2(ii) cannot be accomplished with Commercially
Reasonable Efforts, remove the infringing item from the scope of Services and
reduce the MCA by the amount that the scope of Services has been reduced because
of the infringing item.

31.3Indemnity by Nielsen

Nielsen agrees to indemnify, defend and hold harmless TCS, TCS Group and
Approved Subcontractors and their respective officers, directors, employees,
agents, successors and assigns from any and all Losses and threatened Losses
arising from third party Claims relating to:

118

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)Access, use or operation by TCS of any Nielsen Software, Nielsen Third Party
Software or other material provided or permitted by Nielsen in connection with
the Services which infringes upon or misappropriates any Intellectual Property
Rights of any third parties, except to the extent arising from:

(i)use of Nielsen Software, Nielsen Third Party Software or other material
provided or permitted by Nielsen by TCS in a manner materially inconsistent with
the specifications and instructions of Nielsen;

(ii)TCS’ use of Nielsen Software, Nielsen Third Party Software or other material
provided or permitted by Nielsen by TCS in combination with any product, service
or material not provided or authorized by Nielsen and not reasonably necessary
for the use of, or reasonably anticipated by, given the nature of such Nielsen
Software, Nielsen Third Party Software or other material provided or permitted
by Nielsen;

(iii)TCS or TCS’ Agents modifications to Nielsen Software, Nielsen Third Party
Software or other material provided or permitted by Nielsen not made, authorized
or approved by Nielsen or Nielsen Agents;

(iv)TCS Software or other material provided by TCS; or

(v)Nielsen’s compliance with any design, written instruction or Process Norms
provided by TCS (except that this Section 31.3(a)(v) shall not apply if Nielsen
knew or should have known that compliance would likely violate any Intellectual
Property Rights of a third party);

(b)The death or bodily injury of any agent, employee, TCS business invitee, or
business visitor or other person caused by the negligence or wrongful acts or
omissions of Nielsen, Nielsen Agents or its employees or subcontractors;

(c)TCS’ compliance with any design, written instruction or Process Norms
relating to Services provided by Nielsen (except that this Section 31.3(c) shall
not apply if TCS knew or should have known that compliance would likely violate
any Intellectual Property Rights of a third party) and

(d)Any liability for premiums, contributions, or taxes payable under any
workers’ compensation, unemployment compensation, disability benefit, old age
benefit, or payroll tax withholding or failure to withhold payroll taxes for
which TCS may be adjudged liable as an employer with respect to any employee or
contractors of Nielsen or Affiliates of Nielsen other than any such employees of
Nielsen or Nielsen Affiliates who TCS actually offered employment or who it was
required to offer employment by TCS under the applicable SOW.

31.4Additional Obligations for Infringement Claims

In addition to the requirements provided in 31.3(a) above, if any Nielsen
Software, Nielsen Third Party Software or other material used by TCS to provide
the Services becomes, or

119

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

in TCS’ reasonable opinion is likely to become, the subject of an infringement
or misappropriation Claim, Nielsen will, **:

(i)promptly at Nielsen’s expense secure the right to continue using the item, or

(ii)if the obligation of clause (i) cannot be accomplished with Commercially
Reasonable Efforts, then at Nielsen’s expense, replace or modify the item to
make it non-infringing or without misappropriation; provided, however, that any
such replacement or modification may not degrade the performance or quality of
the affected components of TCS’ delivery of the Services, or

(iii)if items 31.4(i) or 31.4(ii) cannot be accomplished with Commercially
Reasonable Efforts, remove the infringing item from the scope of Services with
no effect on the MCA.

31.5Indemnification Procedures

With respect to any indemnification Claims, the following procedures shall
apply:

(a)Notice.  Promptly after receipt by any entity entitled to indemnification
under this Section of notice of the commencement or threatened commencement of
any civil, criminal, administrative, or investigative action or proceeding
involving a Claim in respect of which the indemnified Party will seek
indemnification pursuant to this Section, the indemnified Party shall notify the
indemnifying Party of such Claim in writing.  No failure to so notify
indemnifying Party shall relieve it of its obligations under this Agreement
except to the extent that it can demonstrate that it was materially prejudiced
by such failure.  Within fifteen (15) days following receipt of written notice
from the indemnified Party relating to any Claim, but no later than ten (10)
days before the date on which any response to a complaint or summons is due, the
indemnifying Party shall notify the indemnified Party, in writing, if the
indemnifying Party elects to assume control of the defense and settlement of
that Claim (a “Notice of Election”).

(b)Procedure Following Notice of Election.  If the indemnifying Party delivers a
Notice of Election relating to any Claim within the required notice period, the
indemnifying Party shall be entitled to have sole control over the defense and
settlement of such Claim; provided that:

(i)the indemnified Party shall be entitled to participate in the defense of such
Claim and to employ counsel at their own expense to assist in the handling of
such Claim; and

(ii)the indemnifying Party shall obtain the prior written approval of the
indemnified Party before entering into any settlement of such Claim or ceasing
to defend against such Claim, unless the proposed settlement releases
indemnified Party from any and all liability under such Claim.

120

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

After the indemnifying Party has delivered a Notice of Election relating to any
Claim in accordance with the preceding paragraph, the indemnifying Party shall
not be liable to the indemnified Party for any legal expenses incurred by the
indemnified Party in connection with the defense of that
Claim.  In addition, the indemnifying Party shall not be required to indemnify
the indemnified Party for any amount paid or payable by the indemnified Party in
the settlement of any Claim for which the indemnifying Party has delivered a
timely Notice of Election, unless, having delivered such Notice of Election, the
indemnifying Party fails to defend, if such amount was agreed to without the
written consent of the indemnifying Party.

(c)Procedure Where No Notice of Election Is Delivered.  If the indemnifying
Party does not deliver a Notice of Election relating to any Claim within the
required notice period (or, having delivered such a notice, fails to defend),
the indemnified Party shall have the right to defend the Claim in such manner as
it may deem appropriate, at the cost, expense, and risk of the indemnifying
Party.  The Indemnifying Party shall promptly reimburse the indemnified Party
for all such costs and expenses.

31.6Subrogation

If the indemnifying Party shall be obligated to indemnify the indemnified Party
pursuant to this Section 31, the indemnifying Party shall, upon payment of such
indemnity in full, be subrogated to all rights of the indemnified Party with
respect to the Claims to which such indemnification relates.

Section 32.INSURANCE, FIDELITY BOND

32.1Insurance Coverage

During the Term, TCS shall maintain at its own expense, and require TCS Agents
to maintain at their own expense or TCS’ expense, insurance of the type and at
least the amounts provided below from insurers which are acceptable to Nielsen
and which are rated A / XII or better in the then most recent edition of Best’s
Insurance Reports:

(a)Worker’s Compensation & Employer’s Liability Insurance: Maximum statutory
limits for and with respect to the personnel performing services for Nielsen,
including Employer’s Liability with a $5,000,000 limit including occupational
disease;

(b)Commercial General Liability Insurance, including Contractual Liability,
Completed Operations, Personal Injury Coverage, Broad Form Property Damage with
a combined single limit of at least $5,000,000 on an occurrence basis and
$5,000,000 on an aggregate basis;

(c)Comprehensive Automobile Liability Insurance, including non-ownership and
hired car coverage as well as owned vehicles, with a combined single limit of at
least $1,000,000 and at least $1,000,000 on an aggregate basis;

121

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(d)Professional Liability and Errors and Omissions Insurance in an amount of
$5,000,000 per claim, with an aggregate limit of at least $10,000,000; and

(e)Umbrella coverage for (b) and (c) above of $25,000,000.

32.2Insurance Documentation

Upon Nielsen’s request, TCS shall furnish to Nielsen certificates of insurance
or other appropriate documentation (including evidence of renewal of insurance)
evidencing all coverages required by in Section 32.1 and, if and to the extent
applicable, naming Nielsen as additional insureds.  Such certificates or other
documentation will include a provision whereby thirty (30) days’ notice must be
received by Nielsen prior to coverage, cancellation or material alteration of
the coverage by either TCS or TCS Agents or the applicable insurer.  Such
cancellation or material alteration shall not relieve TCS of its continuing
obligation to maintain insurance coverage in accordance with this Section 32.

32.3Insurance Provisions

(a)The insurance coverages under Section 32.2 shall be primary, and all coverage
shall be non-contributing with respect to any other insurance or self-insurance
that may be maintained by Nielsen.  All coverage required by Section 32.2 shall
include a waiver of subrogation and a waiver of any insured-versus-insured
exclusion regarding Nielsen.  If any coverage is written on a claims-made basis,
it shall have a retroactive date no earlier than the Original Effective Date
and, notwithstanding the termination of this Agreement, either directly or
through ‘tail’ coverage shall allow for reporting of claims until the period of
the applicable limitations of actions has expired.

(b)In the case of loss or damage or other event that requires notice or other
action under the terms of any insurance coverage specified in Section 32.1, TCS
shall be solely responsible to take such action.  TCS shall provide Nielsen with
contemporaneous notice and with such other information as Nielsen may request
regarding the event.

(c)TCS’ obligation to maintain insurance coverage shall be in addition to, and
not in substitution for, TCS’ other obligations hereunder and TCS’ liability to
Nielsen for any breach of an obligation under this Agreement which is subject to
insurance hereunder shall not be limited to the amount of coverage required
hereunder.

32.4Fidelity Insurance

During the Term TCS shall carry a fidelity bond or insurance (the “Fidelity
Bond”) covering its and its Affiliates’ officers, employees, and subcontractors,
with a limit of not less than ten million dollars ($10,000,000) underwritten by
an insurer acceptable to Nielsen and licensed to do business in the United
States.  The Fidelity Bond shall cover theft, fraud, dishonest acts, and
computer crime and shall name Nielsen as a loss payee with respect to any loss
involving Nielsen.  TCS shall provide to Nielsen a certificate evidencing such
insurance upon execution of this Agreement.  Said certificate shall include a
provision whereby thirty (30) days’

122

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

notice must be received by Nielsen prior to coverage cancellation or material
alteration of the coverage by TCS or by the applicable insurer.  

32.5Claims Procedures

In the event of any:

(a)loss, theft, damage, destruction, confiscation or other casualty occurrence
with respect to any real, personal, tangible or intangible property of Nielsen
covered by the above insurance or Fidelity Bond, or

(b)any claim made by, or on behalf of, any third party, including any employee,
agent or representative of TCS (and including any party covered by the
provisions of any applicable workers compensation law) against Nielsen related
to or arising out of the performance or non-performance by TCS hereto of its
obligations hereunder (each of the events referred to in the preceding clauses
(a) and (b) being hereinafter referred to as an “Insured Event”), in addition to
any and all rights and remedies which Nielsen may have under this Agreement or
as an additional insured under the foregoing policies or Fidelity Bond, Nielsen
shall notify TCS promptly in writing of the occurrence of such Insured Event,
setting forth in detail the nature of the occurrence giving rise thereto, and
the amount of Nielsen’s estimated loss or liability in respect thereof (such
estimated loss or liability being referred to as a “Insurance Claim”).  Nielsen
may update the Insurance Claim from time to time as factual circumstances
dictate.  In connection with any Insured Event, TCS shall not accept payment
under any insurance policy described above or under the Fidelity Bond, or settle
any payment or claim thereunder, in an amount less than the amount of the
Insurance Claim without Nielsen’s prior written consent, and TCS hereby assigns
to Nielsen, and agrees to pay to Nielsen immediately upon receipt, including by
endorsing to Nielsen any instrument representing such proceeds, the amount of
any payment received by TCS under such insurance policies or Fidelity Bond in
respect of an Insured Event, and further agrees to receive and to hold the same
in trust for the benefit of Nielsen until payment in full thereof to Nielsen in
accordance herewith and satisfaction of the Insurance Claim.

Section 33.TREATMENT OF PRIOR AGREEMENTS

33.1Global Infrastructure Services Agreement.

The GISA is terminated as of the SARA Effective Date, except as provided in
Schedule K.  Simultaneously with the execution and delivery of this SARA the
Parties are executing SARA SOW #1 to replace the services that were previously
provided under the GISA.  TCS shall not have any further obligations with regard
to **  under the GISA and Nielsen shall not have any further obligations with
regard to any ** .  Each Party releases the other Party of any liability under
the GISA other than (i) breaches of Section 22 (Confidentiality), (ii) matters
which would be indemnified against both under the GISA and, had they occurred
hereunder, as of the SARA Execution Date, and (iii) matters covered by Section
28, required insurance, for which there is an actual claim pending as of the
SARA Execution Date.

123

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

33.2Pre-Existing SOWs

Pre-Existing SOWs shall continue in effect in accordance with their terms until
such Pre-Existing SOW is replaced by the parties with a new SOW (which shall be
considered and Initial SOW; provided that to the extent this Agreement offers
Nielsen ** .

33.3True Up Of Interim Payments

Prior to the execution and delivery of this SARA Nielsen has made payments to
TCS for Services rendered after the SARA Effective Date.  Within **  of
execution and delivery of this SARA TCS shall calculate the Charges that should
have been due under the terms of the SARA and if such Charges are less than the
amount that Nielsen actually paid for such period TCS shall promptly either
refund the overpayment to Nielsen or credit such amount against future payments,
as Nielsen may elect.

Section 34.MISCELLANEOUS PROVISIONS

34.1Assignment

This Agreement may not be assigned by TCS without the prior written consent of
Nielsen.  Nielsen shall have the right to assign this Agreement, or any portion
hereof, without TCS’ consent, to an Affiliate or pursuant to an acquisition,
merger or the sale of all or substantially all of the assets of Nielsen.  This
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the successors and permitted assigns of the Parties.  Assignment of this
Agreement by Nielsen shall not relieve Nielsen from the obligations with respect
to MCA and the ACA.

34.2Notices

All notices, requests, claims, demands, and other communications (collectively,
“Notice”) under this Agreement shall be in writing and shall be given or made by
delivery in person (against a signed receipt), by courier service, or by
certified mail (postage prepaid, return receipt requested) to the respective
Party at the address provided below or at such other address as such Party may
hereafter notify the other Party in accordance with this Section 34.2.  Because
notices by facsimile and email may not be given the appropriate degree of
attention and because facsimile numbers and email addresses change regularly,
such notices shall not be effective unless responded to by the intended
recipient.  Each such Notice will be effective when actually received at the
respective addresses specified below:

If to TCS:

**

with a copy to:

 

**


If to Nielsen:



124

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**

with a copy to:


**

 

 

 

 

 

34.3Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one single agreement between the Parties.

34.4Relationship

The Parties intend to create an independent contractor relationship and nothing
contained in this Agreement shall be construed to make either Nielsen or TCS
partners, joint ventures, principals, agents or employees of the other.  No
officer, director, employee, agent, affiliate or contractor retained by TCS to
perform work on Nielsen’s behalf under this Agreement shall be deemed to be an
employee, agent or contractor of Nielsen.  Neither Party shall have any right,
power or authority, express or implied, to bind, or make representations on
behalf of the other.

34.5Severability

If any provision of this Agreement is held by a court of competent jurisdiction
to be contrary to law, then such provision will be deemed restated, in
accordance with applicable Law, to reflect as nearly as possible the original
intentions of the Parties, and the remaining provisions of this Agreement, if
capable of substantial performance, shall remain in full force and effect.

34.6Waiver; Approvals

No delay or omission by either Party to exercise any right or power it has under
this Agreement shall impair or be construed as a waiver of such right or
power.  A waiver by any Party of any breach or covenant shall not be construed
to be a waiver of any succeeding breach or any other covenant.  All waivers must
be in writing and signed by the Party waiving its rights.  All approvals
required hereunder shall be in writing.  For the convenience of the Parties a
number (but not all) of the places in this Agreement specify that a Party’s
approval must be in writing, the absence of such a requirement in any other
provision shall not be construed as not requiring such approval as being in
writing.

34.7Publicity

TCS may quote Nielsen as a customer.  TCS may publish a Nielsen case study in
the TCS brand campaign, including advertisements in leadings newspapers,
magazines, and other media.  Notwithstanding the foregoing, under no
circumstances will TCS use Nielsen’s name or mark without Nielsen’s prior
written approval on the content, media and timing of such use.  Nielsen will be
reasonably available to serve as a reference to prospective TCS Customers.  If
TCS desires

125

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

to seek such approval it may go through normal channels or direct its request to
Nielsen’s Chief Technology & Operating Officer.

34.8Headings

The headings of the Sections used in this Agreement are included for reference
only and are not to be used in construing or interpreting this Agreement.

34.9Survival

The following Sections shall survive termination or expiration of this Agreement
for any reason: Section 1 (Background, Objectives and Definitions), Section 12.6
(Non-Solicitation), Section 14 (Software and Proprietary Rights), Section 15
(Data Ownership, Protection and Return of Data), Section 14A (Data Privacy),
Section 19.5 (Rights of Set Off), Section 19.6 (Refundable Items); Section 19.7
(Unused Credits), Section 23 (Taxes, to the extent a tax liability is incurred
by a Party prior to the later of the termination or expiration of this Agreement
or the expiration of any Termination-Expiration Assistance Period), Section 24
(Audits), Section 25 (Confidentiality), Section 26 (Representations and
Warranties), Section 27 (Dispute Resolution), Section 28.6 (Nielsen’s Payment
Obligation Upon Termination or Expiration), Section 29 (Termination-Expiration
Assistance), Section 30 (Limitation of Liability), Section 31 (Indemnification),
Section 32 (Insurance, Fidelity Bond) and Section 34 (Miscellaneous
Provisions).  

34.10Covenant of Further Assurance

The Parties covenant and agree that, subsequent to the execution and delivery of
this Agreement and, without any additional consideration, each of the Parties
shall execute and deliver any further legal instruments and perform any acts
that are or may become necessary to effectuate the purposes of this Agreement.

34.11Negotiated Terms

The Parties agree that the terms and conditions of this Agreement are the result
of negotiations between the Parties and that this Agreement shall not be
construed in favor of or against any Party by reason of the extent to which any
Party or its professional advisors participated in the preparation of this
Agreement.

34.12Governing Law and Jurisdiction

This Agreement shall be governed exclusively by and construed in accordance with
the laws of the State of New York and the Federal laws of the United States of
America, excluding conflict of laws provisions.  The Parties consent and agree
that all legal proceedings arising out of or relating to this Agreement shall be
exclusively maintained in either the federal or state courts located in New York
County, New York.  TCS hereby designates its office at 101 Park Avenue, New
York, New York 10178 as the location for service of process in any action or
proceeding arising under this Agreement and waives any international treaty
provisions with respect to such service of process.  

126

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Service of process in any action or proceeding arising hereunder shall be by
certified U.S. mail only.  The Parties agree that all Disputes, controversies or
claims arising out of
or related to this Agreement will be settled only in accordance with Section 27
hereof; provided, however, that either Party shall not be precluded by the
foregoing from seeking equitable relief where appropriate in such court of
competent jurisdiction.  Further, TCS hereby agrees and covenants not to
challenge or dispute the applicability or enforceability of any order,
injunction, judgment or other action taken by such court, regardless of the
location where such application, enforcement or award is sought and any such
relief granted would be considered conclusive and binding between the Parties.  

34.13Permits

The Parties acknowledge that certain Services to be provided under this
Agreement may be subject to export controls under the laws and regulations of
the United States, India and other countries to the extent such Services are
provided from Service Locations outside of the United States and India.  TCS
will be responsible, as part of the Services, for securing, with Nielsen’s
reasonable cooperation, all permits, licenses, regulatory approvals and
authorizations, whether domestic or international, and including all applicable
import/export control approvals (collectively, “Permits”) required for TCS to
provide the Services to Nielsen and will take all lawful steps necessary to
maintain such Permits during the term of this Agreement.  TCS will have
financial responsibility for, and will pay, all fees and taxes associated with
obtaining such Permits.  TCS shall be solely responsible for compliance with all
Laws relating to data protection and privacy and/or trans-border data flow.  TCS
will pay for and be solely responsible for obtaining and maintaining such visa
as may be required for its employees to enter and remain in the country in which
Services are rendered in connection with this Agreement.

34.14Changes In and Relationship of Various Parties

(a)The Parties acknowledge that Tata Sons Limited, which was a party to the
Original MSA, transferred its Tata Consultancy Services division to TCSL on
August 9, 2004, which assumed Tata Sons Limited’s rights and obligations under
the Original MSA.  ACNielsen Corporation, which was a party to the Original MSA,
has assigned its rights and obligations to AC Nielsen (US), Inc. as of Original
Effective Date, which later assigned its rights to Nielsen.

(b)TCS America and TCSL shall have joint and several liability with respect to
all of the rights and obligations of TCS under this Agreement.  Any amendments,
notices, consents, approvals, SOWs, Change Orders and any other operative
documents pursuant to or under this Agreement may be signed by TCS America, or
TCSL, or both on behalf of TCS and any such document executed only by TCS
America or TCSL shall be binding on both TCSL and TCS America.  

34.15Entire Agreement

This Agreement represents the entire agreement between the Parties with respect
to its subject matter, and supersedes any prior representations, proposals,
understandings, agreements,

127

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

or contemporaneous discussions, whether oral or written, between the Parties
relative to such subject matter.  

34.16Amendment; No Electronic Signatures; Waiver

This Agreement may be amended or supplemented only by means of a physical
writing manually signed by the Parties.  This Agreement may only be modified by
a written agreement duly signed by the persons authorized to sign agreements on
behalf of the Parties.  No terms and conditions contained in any “click-wrap”
license or similar electronic notification shall be of force or effect, nor
shall any terms and conditions contained in any invoice or similar transactional
document used by TCS be deemed to amend or supplement this Agreement.  Nielsen
does not agree to the use of electronic signatures with respect to this
Agreement or any amendment, modification or transactional document relating to
hereto.  No waiver of any of the provisions of this Agreement shall constitute a
waiver of any other provision (whether or not similar) nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.  

[Signature Pages follow]




128

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be signed and
delivered by its duly authorized representative.

THE NIELSEN COMPANY (US), LLC

TATA AMERICA INTERNATIONAL CORPORATION

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

TATA CONSULTANCY SERVICES LIMITED

 

By: ______________________________

Name: ____________________________

Title: _____________________________

 




129

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

PARENT GUARANTEE

As and by way of material inducement for TCS to enter into this Agreement, The
Nielsen Company B.V. (“Guarantor”), a Dutch company and the indirect parent
company of The Nielsen Company (US), LLC (“Nielsen”), for good and valuable
consideration the receipt and adequacy of which is hereby acknowledged, hereby
unconditionally guarantees Nielsen’s (or its permitted assignee’s and
successor’s) performance of its payment obligations as and when become due and
payable under this Agreement for a maximum amount of thirty percent (30%) of the
MCA.  

1.This guarantee shall be irrevocable continuing guarantee and enforceable
against Guarantor notwithstanding the insolvency of Nielsen or assignment of
this Agreement by Nielsen.  

2.Guarantor hereby waives any notice or consent requirements with respect to any
modification or amendment of this Agreement or any extension of time to perform
and Guarantor’s consent shall not be required for, and this guaranty shall
continue to apply to, any such modification or amendment to this Agreement made
by the Parties in accordance with the terms of this Agreement; provided that if
at any time Nielsen (or the assignee or successor) and Guarantor cease to be
Affiliates of one another Guarantor may notify TCS in writing of such change in
affiliation and thereafter no amendment or any modification or amendment to this
Agreement that increases Guarantor’s financial obligations hereunder (including
any increase in the MCA, as it may have been reduced) shall not be binding or
enforceable against the Guarantor unless such modification or amendment was made
with the written consent of the Guarantor.  For clarity, it is agreed that a
notification of disaffiliation shall not relieve Guarantor of the liability for
any MCA owed as of the date of the receipt of such notification by TCS.

3.TCS shall not unreasonably refuse to discharge Guarantor of the obligations
hereunder if Nielsen or its assignee or successor provides alternative financial
assurances reasonably acceptable to TCS.

4.This guarantee replaces and supersedes all prior guarantees given under the
Original MSA and the FARA MSA by Guarantor.  

 

THE NIELSEN COMPANY B.V.

 

 

 

By:

 

 

 

Accepted and Agreed to:

TATA AMERICA INTERNATIONAL
  CORPORATION

 

 

By:

 

 

 






130

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

TATA CONSULTANCY SERVICES LIMITED

 

 

By:

 

 

 

 

 

 

131

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

SCHEDULE A

SERVICES

 




EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE A

 

SERVICES

Section 1.

Introduction

1.1General

This Schedule A describes the general scope of Services contemplated by the
Agreement, including the different Engagement Models as set forth in Section 5
to this Schedule A.  Particular Services (and their related scope) will be
described in SOWs in a format substantially similar to Exhibits A-2 through A-8,
as applicable.  Each SOW shall be effective, incorporated into, and form a part
of the Agreement when executed as provided in Section 3.5of the Agreement.

(a)The Engagement Models for Services contemplated under the Agreement shall
consist of Managed Serviced Fixed Price (“MS Fixed”), Managed Service Volume
(“MS Volume”), Managed Service Support (“MS Support’),
     **                             (“MS Agile”), Time and Materials (“T&M”),
Strategic Programs T&M (“SP T&M”), and Infrastructure Agile Pod T&M (“IAP T&M”),
as further described in Section 5 below.  

(b)Examples of the types of Services that may fall into each Engagement Model
are included in Exhibit A-1 to this Schedule A.  For the avoidance of doubt, the
Services described in Exhibit A-1 are not intended to be an all-inclusive
description of the Services to be provided by TCS pursuant to the Agreement, but
instead provide a mere sampling of the types of Services that may be categorized
under each particular Engagement Model.  Nielsen may move Services among
different Engagement Models unless, with respect to any particular move request,
TCS can demonstrate to Nielsen that such movement of a particular Service to a
particular Engagement Model would be impracticable for TCS  . Notwithstanding
the preceding sentence, if Nielsen does not agree that it would be impracticable
for TCS to move a particular Service from one Engagement Model to another
Engagement Model, such issue will be escalated in writing to the Parties’
Account Executives who will work together to remediate the issue.

(c)TCS shall perform the Services in accordance with this Schedule A and each
applicable SOW.  The Parties will mutually agree to the retained
responsibilities and the percentages of retained personnel of the Nielsen
subject matter experts on a SOW basis. TCS shall perform all tasks necessary to
complete the Services in a timely and efficient manner, using its methodology
and tools as tailored to Nielsen.

(d)All capitalized terms used and not defined in this Schedule A shall have the
meanings given them in the Agreement or other Schedules.

1.2Services Overview

(a)TCS shall perform all Services in such a way that all Resources are utilized
to a high degree of efficiency without compromising the timely completion of
such activities or implicated Service Levels.  If any services, functions or
responsibilities not specifically described in this Schedule A or an SOW are
either (i) an inherent, necessary or customary part of the Services or (ii)

A-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

are required or appropriate for the performance and provision of the Services
described in
this Schedule A or an SOW, then they will be deemed to be within the scope of
the Services as if specified in this Schedule A or an SOW, and shall not be
subject to any fees, expenses or reimbursements except as specified in Schedule
C, or unless such Services are specifically excluded in the applicable SOW (as
such exclusion may be mutually agreed to by the Parties).  TCS’ general
responsibilities with respect to the Services include the following:  

(i)Providing Nielsen with reports on a monthly basis (or as frequently as
requested by Nielsen) tracking the progress of TCS’ performance of all currently
active SOWs as provided in Section 5.7 of the Agreement.  In addition, TCS shall
provide timely responses to Nielsen’s requests for information and reports
necessary to provide updates to business units and provide Nielsen with a soft
copy database extract from the database that tracks progress of TCS’ performance
of the Services.

(ii)Performing the Services in accordance with Nielsen’s strategies, best
practices, principles, and standards relating to Operations, technical, data and
applications architectures and designs as communicated to TCS.  TCS shall
contribute to the ongoing development and improvement of such strategies,
principles and standards.

(iii)Acting as a resource with respect to knowledge and information regarding
the Services, as required by Nielsen authorized personnel, entities and
Users.  This shall include providing information and consulting support with
respect to system functionality, providing assistance with interface file
testing, designing appropriate test environments, performing system
demonstrations and training, and maintaining system documentation.

(iv)Using technologically current tools and languages, as appropriate and in
accordance with Nielsen’s architectural decisions to improve the Services.

(v)Investigating problems, providing support as requested by Nielsen, responding
to User requests and inquiries, and assisting with the prioritization and
maintenance of outstanding work logs.

(vi)Integrating into Nielsen’s environment all work performed for Nielsen by
third Parties, including third Parties contracting directly with Nielsen.

(vii)Providing a pool of experienced, high-quality TCS personnel that will be
dedicated to the Nielsen account throughout the Term of this Agreement.

(b)Notwithstanding anything to the contrary contained herein, nothing in this
Section 1.2 shall be interpreted as giving TCS responsibility for Nielsen
strategic, governance or architectural decisions.  Nielsen shall retain the
ultimate responsibility in these areas, while TCS will, upon Nielsen’s request,
provide insight and advice, either informally or under specific SOWs for
consulting Services.

(c)**

A-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 2.

STATEMENT OF WORK RFP Process; proposed STATEMENTS OF WORK; DEVELOPMENT, TESTING
and payment

2.1General

(a)As provided in Section 3.5(c) of the Agreement, Nielsen may at any time
initiate a request for services by providing to TCS a request for a proposal for
a Statement of Work (a “Statement of Work RFP”) containing the information
described in Section 2.1(b) of this Schedule A.  TCS’ rejection of a request for
services made by Nielsen shall be subject to the provisions of Section 28.3(i)
of the Agreement and Section 1.4(a) of Schedule C, provided that the services
that Nielsen requests are:  (i) the same as or similar to the types of Services
already being performed for Nielsen by TCS, or (ii) the type of services that
Nielsen provides or offers to others in the market place. TCS may propose a new
Service by submitting a proposal to Nielsen containing the information described
in Section 2.1(b) of this Schedule A, which Nielsen may accept or reject at its
sole option.  

(b)Each Statement of Work RFP prepared by Nielsen shall include, to the extent
Nielsen is able to provide such information and as applicable: (i) the SOW
scope/specifications, including any related services; (ii) an overall timetable
for completing the work requested; (iii) the schedules for critical Milestones
and Deliverables; (iv) acceptance tests and criteria for confirming that the
Deliverables satisfy the applicable functional specifications; (v) a description
of training required by Nielsen; (vi) other provisions, if any, intended to
modify or supplement the terms and conditions of the Agreement as such are to be
applied to the SOW; and (viii) Service Levels (and Critical Service Levels, as
applicable) to be applied.  The foregoing list is not intended as a list of
minimum requirements.  Nielsen’s failure to provide any of the above-listed
information shall not excuse TCS from its obligation to respond to a Statement
of Work RFP in the timeframes described in Section 2.1(d) of this Schedule A,
unless such information is material in order to prepare the response to such
Statement of Work RFP.

(c)If requested by Nielsen, TCS will promptly assist Nielsen in collecting and
refining the functional User and/or system requirements for any potential
Project.

(d)TCS will, within the timeframe specified in the applicable Statement of Work
RFP (and in any event, in no less than thirty (30) days after receipt of the
Statement of Work RFP from Nielsen), prepare and deliver to the Nielsen Project
Manager a proposed Statement of Work in the appropriate form specified in
Exhibits A-2 through A-8 and containing the information described in
Section 2.1(b) of this Schedule A.

2.2Format of Proposed Statements of Work

(a)TCS’ proposed Statement of Work shall provide all information requested in
the Statement of Work RFP or otherwise reasonably necessary for Nielsen to make
an informed decision regarding the proposed Statement of Work, including:

(i)Engagement Model.  The Engagement Model under which TCS will provide the
Services to Nielsen, including the information described in Section 5.2 below.

A-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(ii)Project Plan.  For each proposed Statement of Work, TCS will prepare, for
Nielsen review and approval, a schedule (the “Project Plan”) for the completion
of each Project to be performed under that Statement of Work.  Each Project Plan
prepared by TCS shall include (as applicable) Milestones, associated
Deliverables and proposed specifications and other standards which must be met
before Nielsen will accept the Deliverable (“Acceptance Criteria”), including
applicable review periods, for each Deliverable described in the Project Plan;

(iii)Methodology.  TCS will include as part of the proposed Statement of Work
its proposed methodology (including project methodology and development
methodology, if appropriate) for each Project, including designating points of
contact and interfaces between the Parties, for Nielsen’s approval.  Nielsen
will notify TCS of any objections it has to such methodology.  If Nielsen
notifies TCS of any objections to the methodology, TCS will promptly revise the
methodology to satisfy Nielsen’s objections;

(iv)Charges.  The proposed Statement of Work will specify TCS’  Engagement
Model(s) to complete all Projects under such SOW with  associated Charges as
sufficient to enable Nielsen to understand and assess the proposal.  TCS will
also include as part of the proposed Statement of Work any additional costs to
Nielsen (i.e., Pass Through Expenses) and an estimated total cost of the SOW;

(v)SOW Termination Date.  TCS will include as part of proposed Statement of Work
the date that all work under the SOW should be completed;

(vi)Staffing and Resource Plan.  TCS will include as part of the proposed
Statement of Work the staffing of TCS Resources, if applicable, as well as any
Nielsen resource commitments and responsibilities in addition to those provided
in the Agreement.  For Non-Managed Services, as specified in Schedule C, this
staffing plan must identify the labor categories and location
(on-site/Off-Shore) on a monthly basis sufficient for Nielsen to determine unit
labor rates for each categories and detail how the labor location shall affect
the Off-Shore Leverage Percentages under the Agreement;

(vii)Acceptance Criteria and Testing Plans.  TCS will include as part of the
proposed Statement of Work the Acceptance Criteria and testing plans if
applicable, which must be consistent with the requirements of the Agreement and
any processes or procedures agreed upon by the Parties or otherwise applicable
to such Services; and

(viii)Any other Pertinent Information.  TCS will include as part of the proposed
Statement of Work any other information that is pertinent to completion of the
Statement of Work in a timely and efficient manner.

(b)Except with the signed approval of the Nielsen's legal department and Global
Business Services division as well as TCS’ Legal and Finance departments . the
Statement of Work shall not contain or propose to contain any terms and
conditions that are contrary to those contained in the Agreement; provided,
however, that TCS may propose in the Statement of Work to perform the Services
on terms that are more favorable to Nielsen (in Nielsen’s discretion) than those
contained in the Agreement or the Statement of Work RFP.

A-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)Other reductions, changes, and additions to the scope of Services in any
Statement of Work beyond those allowed as provided in Section 13.2 of the
Agreement shall be made pursuant to the Services Revision Process provided in
Section 2.5 of this Schedule A.

2.3Nielsen Review and Acceptance of Proposed Statements of Work

(a)Once submitted to Nielsen, a proposed Statement of Work shall constitute an
offer by TCS to implement the Services described therein on the terms provided
therein, and shall be irrevocable for a period of   **              from the
date of submission,                                  



**                                                If no changes are made to the
proposed Statement of Work it will become effective as a Statement of Work when
accepted and executed by Nielsen

(b)Nielsen shall review and may provide TCS with comments regarding a proposed
Statement of Work.  If and as necessary, the Parties will meet to review,
discuss and agree on any amendments to the proposed Statement of Work.  Such
amended proposed Statement of Work will become effective when signed by both
Parties and TCS shall begin to provide the Services under such Statement of Work
only upon the execution and delivery by both Parties of such Statement of Work.

(c)Once accepted by Nielsen or executed by the Parties, the Statement of Work
shall be attached to and incorporate by reference the terms and conditions of
the Agreement.

2.4Statement of Work Service Levels

As provided in Section 8.1 of the Agreement, each Statement of Work may include
Service Levels and Critical Service Levels applicable to certain specified
Services under the Statement of Work.  The general terms relating to such
Service Levels and Critical Service Levels are included in Section 8 of the
Agreement and Schedule B.

2.5Changes to Statements of Work and the Services Revision Process

(a)Any change to a Statement of Work shall be made pursuant to the Services
Revision Process provided below and in coordination with the Change Control
Procedure provided in Section 13.2 of the Agreement.

(b)The “Services Revision Process” shall be the process by which the Parties
shall amend a Statement of Work, including increasing or decreasing the amount
of work thereunder, and re-pricing the Services to be provided under the
Statement of Work.  This process may be initiated by either Parties’ Project
Manager or their designees in the manner described below:

(i)The requester of the amendment shall document in detail the amendment(s)
sought and the reason for the change.  The requester shall use the Project
Change Request (“PCR”) form to request the amendment.  The PCR form is attached
to this Schedule A

A-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

as Exhibit A-9.  If the request is made by TCS, Nielsen must approve the request
prior to TCS’ undertaking the analysis provided for in Section 2.5(b)(ii);

(ii)Following receipt of the PCR, TCS shall promptly conduct the required
analysis of the PCR and report to Nielsen in writing the following:

(A)The amount of effort required to accommodate the changes (including addition
or reduction of TCS Resources, if applicable);  

(B)The modification(s), to the relevant Project Plan(s) needed to accommodate
such amendment (if any), and the reasons for such modifications;

(C)The impact of such amendment on the relevant Charges (assuming that the
pricing for such Project does not already accommodate such amendment); and

(D)Any other relevant information;

(iii)Nielsen will review the PCR response and if necessary, discuss the same
with TCS.  Nielsen shall notify TCS of the PCR-related changes it accepts, and
TCS shall prepare and submit to Nielsen an amendment to the Statement of Work
(the “Statement of Work Amendment”) substantially similar in form to the
Statement of Work setting out such changes to the existing Statement of Work for
the Project.  If no changes are made to the proposed Statement of Work Amendment
it will become effective when executed by Nielsen;

(iv)Nielsen may provide TCS with comments regarding the proposed Statement of
Work Amendment, and TCS shall respond to such comments, if any, including by
revising the Statement of Work Amendment as appropriate and resubmitting it to
Nielsen.  The proposed Statement of Work Amendment (as so revised) shall become
effective when executed by Nielsen; and

(v)As provided in Section 3.5(c) of the Agreement, Nielsen shall have the sole
right to accept or reject any proposal for changes to a Statement of Work made
by TCS and TCS’ failure to agree to an amendment to an SOW shall be subject to
Section 28.3(i) of the Agreement and Section 1.4(a) of Schedule C.  TCS shall
establish an expedited process by which time-sensitive (urgent) changes to
Statements of Work that may not be sufficiently accommodated in the forgoing
process may be approved and implemented.

2.6Other Adjustments to Statements of Work

(a)Acceptable Alterations to Statements of Work by TCS.  TCS’ obligation to
follow the Project Plan specified in a Statement of Work and meet all of the
Milestones specified therein may be adjusted only due to a Nielsen delay
described in Section 2.6(b) of this Schedule A.

(b)Delay by Nielsen - Extension of Milestone Dates or Project Completion Date.

(i)If TCS is reasonably of the view that Nielsen has, other than for reasons of
a Force Majeure Event (as described in Section 17.2 of the Agreement) or default
by TCS of its

A-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

obligations under the Agreement, failed to perform an activity identified in the
Statement of Work by the applicable date specified in the Statement of Work, and
that such failure may significantly hinder or delay TCS’ performance in
accordance with the Statement of Work, TCS shall notify the Nielsen Project
Manager in writing of the following:

(A)which Deliverable (or subpart thereof) that TCS may not be able to completed
in accordance with the applicable Milestone due to Nielsen’s failure to complete
its assigned activity;

(B)the nature of the activity that Nielsen has not completed; and

(C)the date from which Nielsen’s failure to complete its tasks will have a
material effect on TCS’ ability complete and deliver all or any subpart of the
affected Deliverable.

(ii)The Parties will promptly meet and attempt to agree on whether and to what
extent Nielsen has failed to perform such activity, the steps necessary for
Nielsen to complete the activity and the date by which Nielsen must complete the
activity before the Statement of Work or any Milestones thereunder will be
significantly impacted.  If Nielsen does not, in TCS’ reasonable view, complete
the activity on or before the agreed date, then TCS will give Nielsen notice of
such view and the Parties will agree on whether the activity is not complete,
the steps necessary to complete the activity, an estimate of when Nielsen will
complete the activity, the impact, if any, of such delay on the Statement of
Work, and an appropriate adjustment to the Statement of Work (including to any
Milestones thereunder) to take account of the impact of the delay activity.

(iii)If the Parties cannot agree on:  (1) whether or to what extent Nielsen has
not completed an activity, (2) the steps necessary to complete the activity,
(3) the date for the completion of the activity, (4) the impact, if any, of the
delay in completion of the activity on the Statement of Work, or (5) the
adjustments which are appropriate to account for the delay in completion of such
activity, then the issue shall be treated as a dispute pursuant to Section 27 of
the Agreement.

(c)Delay by TCS – Acceleration.  At all times during the course of performing
Services for Nielsen, TCS shall promptly notify Nielsen upon becoming aware of
any circumstances that may reasonably be expected to jeopardize the timely and
successful completion of any Deliverables or tasks on the scheduled due dates
provided in the latest Nielsen-approved delivery schedule and, in such event,
shall inform Nielsen of the projected actual delivery date.  If, other than
because of a reason specified in Section 2.6(b) of this Schedule A, TCS fails to
provide a Deliverable by the relevant Milestone (as such Milestone may be
adjusted pursuant to Sections 2.5 or 2.6 of this Schedule A), TCS will
accelerate work under the Statement of Work at no additional charge to Nielsen
(including through the provision of additional Resources if necessary) in order
to ensure the completion of such delayed Deliverable and to avoid any
consequential impact to the timing of any other Deliverables or Milestones,
whether or not any such other Deliverable or Milestone is dependent on the
delayed Deliverable.

A-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 3.

Deliverables

3.1Acceptance and Testing

(a)Provision of Deliverables.

(i)TCS shall provide to Nielsen, and Nielsen shall acquire from TCS, the
software, Documentation, goods, services, materials or other agreed upon
Deliverables specified in the applicable Statement of Work.

(ii)TCS shall deliver each Deliverable in accordance with the delivery date, if
any, specified for such Deliverable (each a “Milestone” and collectively, the
“Milestones”) in the applicable Statement of Work.

(b)Acceptance Criteria.

(i)Unless otherwise specified in the applicable Statement of Work, each
Deliverable shall be subject to testing, review and acceptance by Nielsen, as
provided in this Section 3.1, to verify that the Deliverable satisfies the
applicable Acceptance Criteria for each such Deliverable.  The Acceptance
Criteria so established shall, to the maximum extent practicable, require the
demonstration of results that are objective, measurable and repeatable.  Nielsen
reserves the right at any time to suggest modifications to the Acceptance
Criteria, which will not be unreasonably rejected by TCS.

(ii)As part of the design specifications for each Deliverable, TCS will propose
Acceptance Criteria and an acceptance testing methodology (“Acceptance Testing”)
designed to test all possible interactions with the Deliverable to determine if
the Deliverable (i) has been fully and properly installed, (ii) operates in
conformity with the applicable Documentation, (iii) performs in accordance with
the Acceptance Criteria, and (iv) complies with specified performance levels and
Service Levels.

(iii)Except for Statements of Work under which the Parties agree do not require
any Acceptance Criteria, the Acceptance Criteria shall be included in the
applicable Statement of Work.  To the extent that TCS is unable to develop
Acceptance Criteria at the time the proposed Statement of Work is drafted, the
Acceptance Criteria shall be developed and agreed to in writing by Nielsen and
TCS before TCS commences work for such Deliverable, but in no event later than a
reasonable period prior to the initial Milestone for such Deliverable.

(c)Acceptance Testing.  Except as otherwise specified by Nielsen, Nielsen shall
conduct the Acceptance Testing of Deliverables with the participation and
cooperation of TCS at no additional cost to Nielsen.  If Nielsen requests that
TCS conduct such Acceptance Testing, TCS shall conduct such Acceptance Testing
only after providing Nielsen with reasonable advance notice and the opportunity
to observe or participate in such Acceptance Testing.  TCS shall promptly
provide Nielsen with any documentation or other record of the results of such
Acceptance Testing in a format that permits Nielsen to assess compliance with
the Acceptance Criteria.  In conducting Acceptance Testing, TCS will use testing
tools as requested by Nielsen.

A-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(d)Acceptance of Document Deliverables.  In the case of components of a
Deliverable consisting of print products or Documentation, Nielsen shall review
the Deliverable to confirm that the Deliverable conforms with applicable
Acceptance Criteria (if any) and Nielsen shall make any comments, objections or
responses relating to such Deliverable prior to the expiration of the applicable
review period (“Review Period”) for such Deliverable.  If no Review Period has
been specified in the applicable Statement of Work, Nielsen shall have
thirty (30) days to provide such
comments, objections or responses.  If Nielsen fails to affirmatively accept or
reject each such Deliverable and its subparts within the Review Period, then TCS
shall promptly notify Nielsen of such failure and the need for Nielsen to
complete its review as required.  TCS shall, within ten (10) Business Days of
receiving any comments, objections or responses from Nielsen with respect to a
Deliverable, address each such comment, objection or response by modifying such
Deliverable as appropriate and resubmitting such Deliverable to Nielsen for
review in accordance with this Section 3.1.  After expiration of the agreed
Review Period Nielsen will be considered to have accepted the Deliverable if
Nielsen does not provide TCS with any written notification of its objections
with reasons after three (3) Business Days’ notice that a decision needs to be
made.

(e)Acceptance Testing of Deliverables.

(i)Each Deliverable provided to Nielsen for acceptance shall be accompanied by
an acceptance request that will require Nielsen to affirmatively accept or
reject the Deliverable (and to the extent that a Deliverable is divided into
discrete subparts, to accept or reject each subpart individually).  Further,
prior to delivering any Deliverable to Nielsen, TCS will first perform all
required quality assurance activities, and System Testing as described in
Section 3.1(e) of this Schedule A to verify that the Deliverable is complete and
in conformance with its specifications, and TCS shall also provide Nielsen with
all testing results and associated testing data.  When delivering a Deliverable
to Nielsen, TCS shall certify in writing to Nielsen that (1) it has performed
such quality assurance activities; (2) it has performed all applicable testing
(including System Testing); (3) it has corrected all material deficiencies
discovered during such quality assurance activities and testing; (4) it has
assured that all material deficiencies no longer exist and has re-tested for all
similar defects; and (5) the Deliverable is in a suitable state of readiness for
Nielsen’s review and approval.  After expiration of the agreed Review Period
Nielsen will be considered to have accepted the Deliverable if Nielsen does not
provide TCS with any written notification of its objections with reasons after
three (3) Business Days’ notice that a decision needs to be made.  In
discharging its obligations under this Section 3.1(e)(i), TCS shall at all times
implement quality assurance processes and procedures conforming to the best
practices of the IT and BPO industries.

(ii)TCS will be responsible for System Testing each Deliverable in TCS’
development environment prior to turning over the Deliverable to Nielsen for
User Acceptance Testing and approval and will provide Nielsen with all
documented test results.  TCS’ System Testing shall include the following, at a
minimum, plus any other testing required by TCS’ system development methodology:

(A)TCS will be responsible for performing unit testing (“Unit Testing”) and
incremental integration testing (“Integration Testing”) of the interoperability
of the components of each Deliverable.  As applicable, all code developed by TCS
shall be

A-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

accompanied by associated Unit Testing procedures, and such unit tests developed
by TCS will be delivered to Nielsen concurrently with the target application
code.  The process of defect resolution within such Unit Testing procedures will
include the testing procedures that exercise the fix and detect any regressions
in the Deliverable;

(B)TCS’ testing of the entire system or application (“System Testing”) will also
include Integration Testing of each Deliverable to ensure proper inter-operation
with all prior Deliverables, interfaces and other components that are intended
to inter-operate with such Deliverable, and will include regression testing
(“Regression Testing”), volume and stress testing to ensure that the
Deliverables are able to meet Nielsen’s projected growth in the number and size
of transactions to be processed by the application and number of users, as such
projections are provided in the applicable Statement of Work;

(C)TCS’ System Testing will also include Business Function Testing and Technical
Testing of each application in a simulated production environment with TCS being
responsible for building any necessary external interface emulators to
accomplish such testing in a simulated production environment.  “Business
Function Testing” will include testing of full work streams that flow through
the application as the application will be incorporated within Nielsen’s
computing environment. “Technical Testing” will also include scale tests and
failure handling tests.  Nielsen shall participate in and provide support for
the Business Function Testing and Technical Testing to the extent reasonably
requested by TCS.  Within ten (10) days prior to the commencement of Business
Function Testing or Technical Testing pursuant to this Section 3.1(e)(ii), TCS
shall provide Nielsen for Nielsen’s review and written approval TCS’ test plan
for such Business Function Testing or Technical Testing; and

(D)Within five (5) Business Days following the completion of System Testing
pursuant to this Section 3.1(e)(ii), TCS shall provide to Nielsen a testing
matrix establishing that testing for each condition identified in the System
Testing plans has been conducted and successfully concluded.  To the extent that
testing occurs on Nielsen’s premises, Nielsen shall be entitled to observe or
otherwise participate in testing under this Section 3.1(e)(ii) as Nielsen may
elect.

(iii)Prior to commencement of its review or testing of a Deliverable, Nielsen
may inspect the Deliverable to confirm that all components of the Deliverable
(e.g., software, associated documentation, and other materials) have been
delivered.  If Nielsen determines that the Deliverable is incomplete, Nielsen
may refuse delivery of the Deliverable without performing any further inspection
or testing of the Deliverable.

(iv)The Nielsen Project Manager, or his or her designee, shall accept or reject
Deliverables in accordance with this Section 3.1(e).  The Review Period for a
Deliverable shall commence upon the later of the date upon which: (i) such
Deliverable is delivered to Nielsen and certified by TCS as being “ready for
Acceptance Testing” (for Deliverables for which Nielsen will conduct Acceptance
Testing); (ii) such Deliverable has successfully performed its standard
installation tests (if any such tests are described in the Statement of Work);
or (iii) such Deliverable is delivered to Nielsen along with the records and
certifications of Acceptance Testing conducted by TCS (for Deliverables for
which TCS will conduct Acceptance Testing).  Notwithstanding anything to the
contrary in this Section 3.1(e), TCS understands and agrees that

A-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen’s Review Period will not commence until a Deliverable or application is
successfully deployed in Nielsen’s testing environment.  Notwithstanding
anything to the contrary, if Nielsen defers installation or testing without any
fault of TCS after TCS has delivered the Deliverable, the Review Period shall be
treated as having commenced on the date of delivery by TCS of the applicable
Deliverable.  

(v)Nielsen’s user acceptance testing (“User Acceptance Testing” or “UAT”) will
consist of executing test scripts from the proposed testing submitted by TCS,
but may also include any additional testing deemed appropriate by Nielsen.  If
Nielsen determines during the User Acceptance Testing that the Deliverable
contains any deficiencies, Nielsen will notify TCS of the deficiency by making
an entry in an incident reporting system available to both TCS and Nielsen.  TCS
will promptly modify the Deliverable to correct the reported deficiencies,
conduct appropriate System Testing (including, where applicable, Regression
Testing) to confirm the proper correction of the deficiencies and re-deliver the
corrected version (including new test cases) to Nielsen for re-testing in User
Acceptance Testing.  TCS will coordinate the re-delivery of corrected versions
of Deliverables with Nielsen so as not to disrupt the Nielsen User Acceptance
Testing process.  Nielsen will promptly re-test the corrected version of the
Deliverable after receiving it from TCS.  Nielsen shall complete its User
Acceptance Testing on each Deliverable within the applicable Review Period;
provided, however, if the applicable Review Period expires without Nielsen
taking action as required by this Section 3.1(e)(v), then acceptance will not be
deemed to occur and Nielsen shall be able to reserve its right to reject a
Deliverable following the expiration of such applicable Review Period.  In such
an event, TCS shall promptly notify Nielsen of such failure and the need for
Nielsen to complete its review as required.  Prior to the expiration of the
applicable Review Period for such Deliverable, Nielsen shall deliver to TCS
either (1) Nielsen’s written acceptance of the entire Deliverable; (2) Nielsen’s
notification of rejection of the entire Deliverable (with an appropriately
detailed explanation of the Deliverable’s failure to meet the Acceptance
Criteria); or (3) Nielsen’s written acceptance or notification of rejection of
the subparts of the Deliverable, indicating required corrections for the
rejected subparts, if such corrections are known to Nielsen.  After expiration
of the agreed Review Period Nielsen will be considered to have accepted the
Deliverable if Nielsen does not provide TCS with any written notification of its
objections with reasons after three (3) Business Days’ notice that a decision
needs to be made.

(vi)Approval in writing of a Deliverable by Nielsen shall not preclude Nielsen
from later identifying deficiencies in, and declining to accept, a subsequent
Deliverable based on or which incorporates or inter-operates with an approved
Deliverable so long as any applicable warranty period has not expired with
respect to such subsequent Deliverable, to the extent that the results of
subsequent review or testing indicate the existence of deficiencies in the
subsequent or approved Deliverable, or if the application of which the
subsequent Deliverable is a component otherwise fails to be accepted pursuant to
this Section 3.1(e).

(f)Rejection of Deliverables.  Acceptance will be facilitated by ongoing
consultation between the Parties, visibility of interim and intermediate
Deliverables and collaboration on key decisions.  Nielsen, at any time and in
its own discretion, may halt the User Acceptance Testing or approval process if
such process reveals deficiencies in or problems with a Deliverable in a
sufficient quantity or of a sufficient severity as to make the continuation of
such process unproductive or unworkable.  In such case, Nielsen may return the
applicable Deliverable to TCS

A-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

for correction and re-delivery prior to resuming the review or User Acceptance
Testing process and, in that event, TCS will correct the deficiencies in such
Deliverable in accordance with this Section 3.1(f).  If Nielsen rejects the
entire Deliverable or any of its subparts because of deficiencies or errors
within the control of TCS or reasonably related to TCS’ performance of the
Services, then TCS shall timely remedy the entire Deliverable or the rejected
subparts and return it (including any documentation or other records of the
results of additional Acceptance Testing, if applicable) to Nielsen for its
review in accordance with this Section 3.1(f).  If and to the extent any
unacceptable portions or deficiencies remain, the procedure described in this
Section 3.1(f) shall be repeated as necessary until such Deliverable and its
subparts, as applicable, meet the applicable Acceptance Criteria; provided,
however, that after a period of thirty (30) days from TCS’ receipt of Nielsen’s
rejection of the Deliverable (or any subpart thereof) or two (2) attempts by TCS
to correct a particular non-conformity in a Documentation or Deliverable in
accordance with this Section, Nielsen shall be entitled to:

(i)Extend the period of time for TCS to correct the Deliverable;

(ii)After reasonable consultation with TCS, direct TCS to use a third party to
make the necessary corrections, at TCS’ sole cost and expense;

(iii)After reasonable consultation with TCS, directly or by use of a third party
make the necessary corrections to the Deliverable and charge to TCS an amount
equal to the costs incurred by Nielsen in making such corrections (and TCS will,
at no additional charge to Nielsen, provide all necessary cooperation and
assistance with Nielsen or any third party contractor engaged by Nielsen to make
such corrections), in which case any amounts spent by Nielsen either internally
or to a third party shall be credited to the Minimum Commitment Amount;

(iv)After reasonable consultation with TCS, accept the Deliverable in its
non-conforming condition and reduce TCS’ Charges by an amount which Nielsen, in
its reasonable judgment, determines reflects the reduced value of the Project;
or

(v)If Nielsen decides not to exercise its options under subsections (i) and (iv)
above, and determines that its options under subsections (ii) and (iii) above
are impracticable, Nielsen may terminate the applicable Statement of Work for
cause, in whole or in part, as of a date specified in the notice of termination,
in accordance with Section 28 of the Agreement, except that Nielsen shall have
no obligation to provide TCS with an opportunity to cure pursuant to such
Section 28.

3.2Final Acceptance

“Final Acceptance” of a project or system shall be considered to occur when each
Deliverable to be delivered during the project or as part of the system has been
approved by Nielsen in accordance with Section 3.1 of this Schedule A.  After
expiration of the agreed Review Period Nielsen will be considered to have
accepted the Deliverable if Nielsen does not provide TCS with any written
notification of its objections with reasons after three (3) Business Days’
notice that a decision needs to be made.  If Nielsen, for any reason, decides to
delay moving into production all Deliverables produced during the project or as
part of the system,

A-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

then any applicable warranty period shall commence thirty (30) days after
delivery of the applicable Deliverable or system.  During the warranty period,
if any, TCS will ensure that it is able to seek and receive the assistance of
any TCS Resource that provided Services with respect to the Deliverables or
system under warranty, so long as such TCS Resource remains employed by TCS as a
bona fide employee or independent contractor.  Where applicable, final
Deliverables provided to Nielsen shall include built-in testing
capabilities.  Notwithstanding anything to the contrary in this Schedule A, TCS
understands and agrees that the acceptance testing process is not complete until
the particular Deliverable or application is correctly installed, deployed and
operating in both Nielsen’s testing and production environments.

3.3Documentation; Delivery of Code

(a)The technical Documentation will be written by TCS (with appropriate
assistance from Nielsen) and provided to Nielsen in a form understandable by and
in all material respects sufficient for reasonable IT personnel to maintain and
support the Software and applications provided by TCS.  Such technical
Documentation shall include, with respect to ADM, all necessary instructions and
documentation for the operation and maintenance of the Software and applications
in a production environment, including documentation related to job scheduling,
back-up and recovery, restart procedures, print routines, and the like.

(b)The User Documentation (including training materials) will be written by TCS
and will accurately describe, in all material respects and in terms
understandable by a typical User, the functions and features of the Software and
the procedures for exercising such functions and features.

(c)As directed by Nielsen, TCS will either submit to Nielsen (or provide Nielsen
with access via a knowledge management portal):  (i) the most current version of
all code (including fully commented source code) with automatic build procedures
suitable for test and production system deployment, which is developed or
otherwise acquired by TCS in the performance of the Services; and (ii) the
current drafts of all Documentation.  The code that is delivered to Nielsen on
such basis shall be sufficient to enable Nielsen to build and test iterations or
finished components of the application in Nielsen’s designated configuration
management tool (including Microsoft SourceSafe, Code Saver and PVCS).  TCS
acknowledges that the primary objective of such delivery of code is for Nielsen
to verify the proper incremental operation of the application throughout the
course of the Term.  The TCS Project Manager shall be responsible for
coordinating the delivery and review by Nielsen of all code and Documentation
updates.

Section 4.

PROJECT MANAGEMENT SERVICES

4.1Overview

As more fully described herein, TCS will provide project management Services,
including for Assigned Agreements.  The actual processes and procedures for
conducting these activities will be revised or developed, as applicable, during
the Transition period as specified in the applicable SOW and Transition
Plan.  TCS shall perform the project management Services in accordance with this
Schedule A and the Agreement and relevant Schedules attached thereto.

A-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

4.2Services Development, Maintenance and Enhancement

(a)Services Planning

(i)In order to efficiently manage the TCS Resources, if applicable, the TCS
Global Relationship Manager in coordination with the Nielsen Global Relationship
Manager shall develop and update on a monthly basis, a rolling twelve (12) month
program plan, planning all work to be performed under the Agreement.  The TCS
Global Relationship Manager will assist the Nielsen Global Relationship Manager
in the management of work prioritization, communications, status, service
objectives (including adherence to delivery schedules and costs) and risk
strategies.  

(b)As of the SOW Effective Date, the TCS Global Relationship Manager will be
responsible for balancing all assigned TCS resources involved in the provision
of the Services in order to deliver on all approved work and optimize the
deployment of TCS Resources.

(c)Services Tracking Reporting.

(i)Each TCS Project Manager shall be responsible for the day-to-day delivery of
the Services under the applicable SOW, including work requests, support, TCS
staffing, budgets, work plans, and raising and managing issues and risks.

(ii)Each TCS Project Manager or his or her delegates shall perform tracking and
reporting tasks under the applicable SOW as specified by Nielsen including:

(A)Tracking and reporting to Nielsen on a monthly basis or such other frequency
as agreed to in a particular SOW actual and forecasted utilization (in terms of
both person-hours and charges, as applicable) of all resources and reporting
such information to Nielsen;  

(B)Tracking and reporting to Nielsen on a monthly basis or such other frequency
as agreed to in a particular SOW the status of all Projects, including hours
expended against plan and percent completed against plan;

(C)Resolving deviations from Milestones or schedules with the Nielsen Project
Manager;

(D)Preparing and maintaining issues logs;

(E)Conducting regularly scheduled Services status meetings with TCS Resources at
the Global Delivery Centers and Other Service Locations, as applicable;

(F)Communicating with TCS Resources located at the Global Delivery Centers or
Other Service Locations daily or as needed via the phone, email, Internet and
meetings; and

A-15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(G)Reviewing Services progress and performance with the Nielsen Project Manager
on a regularly scheduled basis.

(d)Quality Assurance.  As of the SARA Effective Date,  the TCS Global
Relationship Manager shall be responsible for the successful delivery of the
Services, including the review of all Deliverables for quality, completeness and
adherence to Nielsen requirements, Statement of Work specifications, Service
Levels and provisions of the Agreement.  

(e)Code and Documentation.  As of the SARA Effective Date TCS shall assume
responsibility for managing and maintaining existing Documentation, including
performing any preliminary work reasonably necessary to permit TCS to
effectively and efficiently use such Documentation in providing the
Services.  Prior to deployment of any correction or Deliverable, TCS shall
update existing or create new Documentation to reflect such correction, as
necessary.  TCS shall also provide any required training at no additional cost
to TCS and Nielsen staff with regard to such corrections.  

Section 5.

engagement models

5.1Description of Engagement Models

There will be four Engagement Models within “Managed Services” and three
Engagement Models of Time & Materials within “Non-Managed Services,” as
described in the table immediately below.

 

#

Engagement Model Type

Short Name

Service Type

Example Engagement Areas

*
*

**

**

**

 

 

**

 

 

 

*
*

**

**

**

 

 

**

 

 

*
*

**

**

**

 

 

**

 

 

A-16

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

*
*

**

**

**

 

**

 

*
*

**

**

**

**

 

 

*
*

**

**

**

 

 

**

 

 

*
*

**

**

**

 

**

 

 

 

 

A-17

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

EXHIBIT A-1

 

EXAMPLES OF SERVICES WITHIN THE SEVEN ENGAGEMENT MODELS

 

 

#

Service Type

Engagement Model

Additional Details

 

 

**

 

 

**

 

 

**

 

 

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

A-1-1

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

A-1-2

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

A-1-3

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

A-1-4

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

**

 

 

A-1-5

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

EXHIBIT A-2

STATEMENT OF WORK No. ___

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1. 2017 dated as of <Date, Month>, 2017, by and between The
Nielsen Company (US), LLC (“Nielsen”) and Tata America International Corporation
and Tata Consultancy Services Limited (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

 

Section 1.

General Project information  

1.1Contracting Parties:

<If the parties to this SOW are not Nielsen and TCS, please indicate their legal
names and conform their signature lines.>

1.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

1.3Requesting Center of Excellence:  

<Designate which Nielsen COE will be responsible for this SOW.>

1.4SOW Requestor:

<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

1.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

a)Nielsen Project Manager Contact Information:  

Phone:

Fax:

Email:

 

1.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

A-2-1

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

Section 2.

Term:

2.1SOW Start Date:  

<Date work should begin.>

2.2SOW End Date:

<Date work should be completed. >  

2.3 Renewal:

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

 

Section 3.

BASIS FOR CHARGES

3.1Engagement Type

•Managed Services Fixed Price  (MS Fixed)□

•Managed Services Volume (MS Volume)□

•Managed Services Support (MS Support)□

•Fixed Capacity Agile (FC Agile)□

•Time and Material (T&M)

•Strategic Programs T&M□

•Infrastructure Agile Pod T&M□

 

3.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             □

A-2-2

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

•STAT OPS Services □

 

 

Section 4.

Scope

4.1General

TCS shall provide the Services described in this Section.  Except as expressly
provided in the Attachments to this Statement of Work, the Services provided
shall be performed in accordance with the requirements provided in the Agreement
and Schedule A.

4.2Project Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the operating mechanics and structure of the Engagement Model
and the responsibilities of the Parties, but this attachment should cover the
topic headings described in this Section>

 

a)

Scope of services

<Detail the in-scope, out-scope, assumptions that will help in detailing and
bringing clarity of scope of work.>

 

b)

TCS Responsibilities.

(i)Project Requirements:  

<Detail what TCS will be expected to produce/perform, including what degree of
responsibility TCS will assume with respect to management, oversight of
personnel, strategic decision making, etc.>

(ii)Implementation Strategy:  

<Detail the methods which will be used to complete the Services to be performed,
as applicable and known.>

 

c)

RACI Description.

< TCS, with Nielsen’s support, shall provide a comprehensive RACI diagram
showing the allocation of responsibility and communication for the project.>  

4.3TRANSITION

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

 

A-2-3

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

Section 5.

Service Levels

<Detail the service level expectations for work to be performed by TCS,
including, as applicable, those specific items addressed below.  If appropriate,
a separate attachment can be used to describe the service level specifics, but
this attachment should cover the topic headings described in this Section>

5.1Service Levels

    <Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

 

 

5.3Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

 

5.4Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

A-2-4

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

5.5Reports and Meetings

 

a.

Reports.  TCS shall provide the Nielsen Project Manager with the following
reports:

<Fill in table, if applicable.>

Report Name

Purpose/Description

Frequency

 

 

 

 

 

 

 

 

 

 

 

b.

Meetings.  In addition to the meeting requirements provided in Schedule J of the
Agreement, the Parties agree to participate in the following meetings to ensure
that the Services are delivered correctly:  

<Fill in table, if applicable.>  

Meeting Name

Purpose

Frequency

TCS Attendees

Nielsen Attendees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 6.

Nielsen Responsibilities

Nielsen shall be responsible for the following.  

<Fill out whichever sections are applicable.>

6.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

6.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  



A-2-5

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

6.3Nielsen Software and Nielsen Third Party Software

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

 

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

6.4Additional Responsibilities

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<If applicable, detail what other areas Nielsen shall be responsible for and any
associated deadline.>

Nielsen Responsibility

Deadline

(if applicable)

 

 

 

 

 

 

 

 

Section 7.

TCS responsibilities

TCS shall be responsible for the following.  

<Fill out whichever sections are applicable to the project.>

A-2-6

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

7.1TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:

GDS / OSL

Work Description

 

 

 

 

 

 

 

7.2TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

7.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below.  For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate. The Nielsen Project Manager must approve the use of the
same by signing below.  IF NIELSEN DOES NOT APPROVE THE POST TERM LICENSE FEE,
OR IF ITEMS ARE USED WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A
LICENSE TO USE SUCH ITEMS AT NO CHARGE. >

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

 

A-2-7

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

Section 8.

Deliverables  

8.1Description

<Describe in full the Deliverable(s) to be produced.>

8.2Documentation Requirements

<List all Documentation (user’s guides, technical guides, test plans, etc.) that
TCS is required to provide along with the Deliverable(s).>

8.3Acceptance Criteria

<Specify the criteria for acceptance of each Deliverable, any Milestone to which
such Deliverable is linked (if applicable) and the time period that Nielsen will
have to review the Deliverable before accepting or rejecting.>

8.4Post-Acceptance

 

a)

Ongoing Management.  

<Specify whether Nielsen, TCS or both will be responsible for implementing and
overseeing the Deliverable once it has been accepted.  If TCS is to be involved,
detail their exact role and responsibilities here.>

 

b)

Transition.  

<If the Deliverable is to be handed over from TCS to Nielsen after acceptance,
in full or in part, detail exactly how the transition will occur here, or, if
needed, in a separate Transition Plan developed and approved by both Parties.>

8.5Warranty Support.

<Detail any Deliverable warranty support requirements.>

 

 

 

Section 9.

Charges

9.1Fixed Price Charges

 

a)

Total Charges.  The total amount due under this SOW shall be $<specify>. This
excludes any applicable taxes. <<Specify milestone details and charges
associated >>

(i)Additional Charges:  The following expenses are not included in the Total Fee
above:  

<Designate any approved categories of additional expenses beyond the Total Fee
in the appropriate table below.>

(ii)Pass-Through Expenses:



A-2-8

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Category

Not to Exceed

 

 

 

 

 

 

 

(iii)Incidental Expenses

Category

Not to Exceed

 

 

 

 

 

 

 

Signature of Nielsen Project Manager: _____________________________

 

 

 

b)

Invoicing & Payment Term:  

This shall be as per terms agreed in the Agreement.

9.2Local Country Billing and Exchange rate

<<This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C.>>

9.3Taxes

<<This section will cover the local taxes requirements>

 

 

 

Section 10.

Provisions varying from agreement

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:    

<Use the middle column to add new language which either supersedes or
supplements language in the Agreement.  Indicate which Agreement provision is
affected in the left hand column.  Indicate whether the Agreement provision is
superseded or supplemented by the new provision in the right hand column.>

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

A-2-9

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

 

 

 

 

 

 

 

 

 

Approvals:

NIELSEN LEGAL

TCS LEGAL

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPERATIONS

TCS FINANCE

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 




A-2-10

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 20__.  

 

 

 

<Insert legal name of contracting Nielsen entity>

<Insert legal name of contracting Tata entity>

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

A-2-11

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

EXHIBIT A-3

STATEMENT OF WORK No. ___

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1, 2017 dated as of xxxx, 2017, by and between The Nielsen
Company (US), LLC (“Nielsen”) and Tata America International Corporation and
Tata Consultancy Services Limited  (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

Section 1.

General Project information  

1.1Contracting Parties:

<If the parties to this SOW are not Nielsen and TCS, please indicate their legal
names and conform their signature lines.>

1.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

1.3Requesting Center of Excellence:  

<Designate which Nielsen COE will be responsible for this SOW.>

1.4SOW Requestor:

<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

1.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

a)Nielsen Project Manager Contact Information:  

Phone:

Fax:

Email:

 

1.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

A-3-1

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

Section 2.

Term:

2.1SOW Start Date:  

<Date work should begin.>

2.2SOW End Date:

<Date work should be completed. >  

2.3 Renewal:

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

Section 3.

BASIS FOR CHARGES

3.1Engagement Type

•Managed Services Fixed Price  (MS Fixed)□

•Managed Services Volume (MS Volume)□

•Managed Services Support (MS Support)□

•Fixed Capacity Agile (FC Agile)□

•Time and Material (T&M)□

•Strategic Programs T&M□

•Infrastructure Agile Pod T&M□

 

 

3.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             

A-3-2

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

□

•STAT OPS Services □

 

Section 4.

Scope

4.1General

TCS shall provide the Services described in this Section.  Except as expressly
provided in the Attachments to this Statement of Work, the Services provided
shall be performed in accordance with the requirements provided in the Agreement
and Schedule A.

4.2Project Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the operating mechanics and structure of the Engagement Model
and the responsibilities of the Parties, but this attachment should cover the
topic headings described in this Section>

 

a)

Scope of services

(i)<Detail the in-scope, out-scope, assumptions that will help in detailing and
bringing clarity of scope of work.>

 

b)

TCS Responsibilities.

(ii)Project Requirements:  

(iii)<Detail what TCS will be expected to produce/perform, including what degree
of responsibility TCS will assume with respect to management, oversight of
personnel, strategic decision making, etc.>

(iv)Implementation Strategy:  

(v)<Detail the methods which will be used to complete the Services to be
performed, as applicable and known.>

 

c)

RACI Description.

<TCS, with Nielsen’s support, shall provide a comprehensive RACI diagram showing
the allocation of responsibility and communication for the project.>  

A-3-3

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

4.3Change Management

<This section includes the change control procedures to be followed for any
scope changes>

4.4Transition

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

Section 5.

Service Levels

<Detail the service level expectations for work to be performed by TCS,
including, as applicable, those specific items addressed below.  If appropriate,
a separate attachment can be used to describe the service level specifics, but
this attachment should cover the topic headings described in this Section>

5.1Service Levels

    <Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

 

 

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

A-3-4

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

5.3Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

5.4Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

5.5Reports and Meetings

 

a.

Reports.  TCS shall provide the Nielsen Project Manager with the following
reports:

<Fill in table, if applicable.>

Report Name

Purpose/Description

Frequency

 

 

 

 

 

 

 

 

 

 

 

b.

Meetings.  In addition to the meeting requirements provided in Schedule J of the
Agreement, the Parties agree to participate in the following meetings to ensure
that the Services are delivered correctly:  

<Fill in table, if applicable.>  

Meeting Name

Purpose

Frequency

TCS Attendees

Nielsen Attendees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 6.

Nielsen Responsibilities

Nielsen shall be responsible for the following.  

<Fill out whichever sections are applicable.>

6.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

A-3-5

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

6.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

6.3Nielsen Software and Nielsen Third Party Software

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

 

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

6.4Additional Responsibilities

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<If applicable, detail what other areas Nielsen shall be responsible for and any
associated deadline.>



A-3-6

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen Responsibility

Deadline

(if applicable)

 

 

 

 

 

 

 

Section 7.

TCS responsibilities

TCS shall be responsible for the following.  

<Fill out whichever sections are applicable to the project.>

7.1TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:

GDS / OSL

Work Description

 

 

 

 

 

 

 

7.2TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

 

7.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below. For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate. The Nielsen Project Manager must approve the use of the
same by signing below.  IF NIELSEN DOES NOT APPROVE THE POST TERM LICENSE FEE,
OR IF ITEMS ARE USED WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A
LICENSE TO USE SUCH ITEMS AT NO CHARGE. >

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

A-3-7

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Other Items

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

 

Section 8.

Volume

8.1Volume Units Assigned to this SOW

<< As part of this Statement of Work, specify the total Volume of Units >

 

Section 9.

CHARGES  

9.1Total Charges

<Provide details of charges as required and agreed by parties>

(a)Charge Details:  

The maximum amount due under this SOW shall be $<specify>. This excludes any
applicable taxes.

< Provide distribution of the monthly charges as applicable. Volume, Unit Rates
and Annual Charge to be covered in this section >.

A summary of the estimated annual charges as part of this SOW is illustrated
below.

Year

2017

2018

2019

2020

Total

Amount

$$$$$$

$$$$$$

$$$$$$

$$$$$$

$$$$$$

 

The actual charges will be based on the Volume delivered for the period.

 

(i)Additional Fees:  <Specify, if any>.

(ii)Pass-Through Expenses: <Specify, if any>..

(iii)Incidental Expenses:  <Specify, if any>..

Incidental expenses are not included in the Total Fee above. Incidental expenses
would be charged on actuals based on the approval of Nielsen N+2 manager.



A-3-8

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Category

Not to Exceed

Travel, lodging, food expenses (other than the TCS deputing person at delivery
center/onsite location)

As provided in Section 19.3 of the Agreement

 

Any changes will be covered under change management process.

 

(b)Invoicing & Payment Term

This shall be as per terms agreed in the Agreement.

 

9.2Local Country Billing and Exchange rate

<<This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C.>>

9.3Taxes

<<This section will cover the local taxes requirements>

 

Section 10.

Provisions varying from agreement

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:    

<Use the middle column to add new language which either supersedes or
supplements language in the Agreement.  Indicate which Agreement provision is
affected in the left hand column.  Indicate whether the Agreement provision is
superseded or supplemented by the new provision in the right hand column.>

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approvals:

NIELSEN LEGAL

TCS LEGAL

A-3-9

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPEARTIONS

TCS FINANCE

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

 

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 20__.  

 

 

 

<Insert legal name of contracting Nielsen entity>

<Insert legal name of contracting Tata entity>

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

 

A-3-10

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Exhibit A-4

 

STATEMENT OF WORK No. ____

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1, 2017 dated as of <Date, Month>, 2017, by and between The
Nielsen Company (US), LLC (“Nielsen”) and Tata America International Corporation
and Tata Consultancy Services Limited  (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

Section 1.

GENERAL PROJECT INFORMATION  

 

1.1Contracting Parties

<If the parties to this SOW are not Nielsen and TCS, please indicate their legal
names and conform their signature lines.>

1.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

1.3Requesting Center of Excellence:  

<Designate which Nielsen COE will be responsible for this SOW.>

1.4SOW Requestor:

<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

1.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

(a)Nielsen Project Manager Contact Information:  

Phone:

Fax:

Email:

A-4-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

1.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

(a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

 

Section 2.

Term:

2.1SOW Start Date:  

<Date work should begin.>

2.2SOW End Date:

<Date work should be completed.>  

2.3 Renewal

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

Section 3.

BASIS FOR CHARGES

3.1Engagement Type

•Managed Services Fixed Price  (MS Fixed)□

•Managed Services Volume (MS Volume)□

•Managed Services Support (MS Support)

•Managed Services Agile (FC Agile)□

•Time and Material (T&M)□

•Strategic Programs T&M□

•Infrastructure Agile Pod T&M□

A-4-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

3.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             □

•STAT OPS Services □

 

Section 4.

SCOPE

4.1General

TCS shall provide the Services described in this Section.  Except as expressly
provided in the Attachments to this Statement of Work, the Services provided
shall be performed in accordance with the requirements provided in the Agreement
and Schedule A.

4.2Project Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the operating mechanics and structure of the Engagement Model
and the responsibilities of the Parties, but this attachment should cover the
topic headings described in this Section>

(a)Scope of services

A-4-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

<Detail the in-scope, out-scope, assumptions that will help in detailing and
bringing clarity of scope of work. Appendix C will include more details of the
scope of the work>

(b)TCS Responsibilities.

(i)Project Requirements:  

<Detail what TCS will be expected to produce/perform, including what degree of
responsibility TCS will assume with respect to management, oversight of
personnel, strategic decision making, etc.>

(ii)Implementation Strategy:  

<Detail the methods which will be used to complete the Services to be performed,
as applicable and known.>

(c)RACI Description.

<TCS, with Nielsen’s support, shall provide a comprehensive RACI diagram showing
the allocation of responsibility and communication for the project.>  

4.3Call Tree Procedure

< Specify Call Tree procedures for the Supported applications>

 

4.4Change Management

<This section includes the change control procedures such as changes to Delivery
units, applications to be supported and associated function points>

4.5Transition

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

A-4-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 5Service Levels

 

<Detail the service level expectations for work to be performed by TCS,
including, as applicable, those specific items addressed below.  If appropriate,
a separate attachment can be used to describe the service level specifics, but
this attachment should cover the topic headings described in this Section>

A-4-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

5.1Service Levels

     <Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

 

 

5.3Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

 

A-4-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

5.4Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

5.5Reports and Meetings

 

a.

Reports.  TCS shall provide the Nielsen Project Manager with the following
reports:

<Fill in table, if applicable.>

Report Name

Purpose/Description

Frequency

 

 

 

 

 

 

 

 

 

 

 

b.

Meetings.  In addition to the meeting requirements provided in Schedule J of the
Agreement, the Parties agree to participate in the following meetings to ensure
that the Services are delivered correctly:  

<Fill in table, if applicable.>  

Meeting Name

Purpose

Frequency

TCS Attendees

Nielsen Attendees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 6.Nielsen Responsibilities

Nielsen shall be responsible for the following.  

A-4-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

<Fill out whichever sections are applicable.>

6.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

6.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

6.3Nielsen Software and Nielsen Third Party Software

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

A-4-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

 

 

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

6.4Additional Responsibilities

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<If applicable, detail what other areas Nielsen shall be responsible for and any
associated deadline.>

Nielsen Responsibility

Deadline

(if applicable)

 

 

 

 

 

 

 

Section 7.

TCS responsibilities

TCS shall be responsible for the following.  

<Fill out whichever sections are applicable to the project.>

7.1TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:



A-4-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

GDS / OSL

Work Description

 

 

 

 

 

 

 

A-4-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

7.2TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

 

7.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below.  For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate. The Nielsen Project Manager must approve the use of the
same by signing below.  IF NIELSEN DOES NOT APPROVE THE POST TERM LICENSE FEE,
OR IF ITEMS ARE USED WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A
LICENSE TO USE SUCH ITEMS AT NO CHARGE. >

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

 

A-4-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 8.

TCS STAFFING MODEL

<< This section describe the staffing model based on engagement type , For
example FCA model will specify the Scrum Units and Offshore leverage, For T&M
model will specify the resource count and offshore leverage, MS Support  will
specify the Application Support function Points  >>

8.1Total Support Function points Assigned to this SOW

(a)Support Function Points:

< Specify the Support Function Points by Line of Business, by Delivery Unit, by
Application and enhancements hours allocated at Line of Business>

 

8.2Offshore Leverage

In performing the Services, specify the offshore leverage as mentioned in
Exhibit C1 of Schedule C

 

 

Section 9.

CHARGES  

9.1Fixed Price Charges

(a)Charge Details:  

The Total amount due under this SOW shall be $$$$$$. The distribution of the
monthly charges at a Line of Business and Delivery Unit level are illustrated in
Appendix B. A summary of the annual charges as part of this SOW is illustrated
below.

Year

2017

2018

2019

2020

Total

Amount Charged USD

$$$$$$

$$$$$$

$$$$$$

$$$$$$

$$$$$$

A-4-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

(i)Support Period: xxx months (<from Date> to < To Date>

(ii)Additional Fees:  <Specify, if any>.

(iii)Pass-Through Expenses: <Specify, if any>

(iv)Incidental Expenses:  <Specify, if any>

Incidental expenses are not included in the Total Fee above. Incidental expenses
would be charged on actuals based on the approval of Nielsen N+2 manager.

Category

Not to Exceed

Travel, lodging, food expenses (other than the TCS deputing person at delivery
center/onsite location)

As provided in Section 19.3 of the Agreement

 

 

(b)Adjustment to Charges:  

This section will explain the impact to the cost of the engagement model based
on the following changes.

Applications and functions can be added / modified / removed to the set of
Services as mutually agreed by TCS and Nielsen in conformance with the change
control procedures. Specify the procedures for handling the changes to Charges
due to function point changes, expansion and reduction in service scope.

 

(c)Invoicing and Payment Term:  

This shall be as per terms agreed in the Agreement.

A-4-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

9.2Local Country Billing and Exchange Rate

This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C.

9.3Taxes

<<This section will cover the local taxes requirements>

 

Section 10.

PROVISIONS VARYING FROM AGREEMENT

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:  

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

Approvals:

NIELSEN LEGAL

TCS LEGAL

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPERATIONS

TCS FINANCE

A-4-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 




A-4-15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 2017.  

 

NIELSEN

TCSL

 

 

By: ___________________________

 

 

Name: ________________________

 

 

Title: _________________________

 

 

 

 

By: ______________________________

 

 

Name: ____________________________

 

 

Title: _____________________________

 

 

 




A-4-16

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Appendix A: Application Baseline Function Point Volume



[g2018020811211630370579.jpg]

Appendix B: Charge Schedule and Weightage allocation

[g2018020811211631070580.jpg]

Appendix C: In Scope & Out of Scope

[g2018020811211631770581.jpg]

 

 

 

A-4-17

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Exhibit A-5

 

STATEMENT OF WORK No. ____

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1, 2017 dated as of <Date, Month>, 2017, by and between The
Nielsen Company (US), LLC (“Nielsen”) and Tata America International Corporation
and Tata Consultancy Services Limited  (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

Section 1.

GENERAL PROJECT INFORMATION  

 

10.1Contracting Parties

5.2<If the parties to this SOW are not Nielsen and TCS, please indicate their
legal names and conform their signature lines.>

10.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

10.3Requesting Center of Excellence:  

5.3<Designate which Nielsen COE will be responsible for this SOW.>

10.4SOW Requestor:

5.4<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

10.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

A-5-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(a)Nielsen Project Manager

Contact Information:  

Phone:

Fax:

Email:

10.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

(a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

 

Section 6.

Section 2.

Term:

2.1SOW Start Date:  

6.1<Date work should begin.>

2.2SOW End Date:

6.2 <Date work should be completed.>  

2.3 Renewal

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

Section 3.

BASIS FOR CHARGES

3.1Engagement Model

•Managed Services Fixed Price  (MS Fixed)□

•Managed Services Volume (MS Volume)□

•Managed Services Support (MS Support)□

•Fixed Capacity Agile (FC Agile)

•Time and Material (T&M)□

•Strategic Programs T&M□

A-5-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

•Infrastructure Agile Pod T&M□

 

 

3.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             □

•STAT OPS Services □

 

 

Section 4.

SCOPE

4.1General

TCS shall provide the Services described in this Section.  Except as expressly
provided in the Attachments to this Statement of Work, the Services provided
shall be performed in accordance with the requirements provided in the Agreement
and Schedule A.

4.2Project Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the operating mechanics and structure of the Engagement

A-5-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Model and the responsibilities of the Parties, but this attachment should cover
the topic headings described in this Section>

(a)Scope of services

(i)<Detail the in-scope, out-scope, assumptions that will help in detailing and
bringing clarity of scope of work.>

(b)TCS Responsibilities.

(i)Project Requirements:  

(ii)<Detail what TCS will be expected to produce/perform, including what degree
of responsibility TCS will assume with respect to management, oversight of
personnel, strategic decision making, etc.>

(ii)Implementation Strategy:  

(iii)<Detail the methods which will be used to complete the Services to be
performed, as applicable and known.>

A-5-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(c)RACI Description.

(b)<TCS, with Nielsen’s support, shall provide a comprehensive RACI diagram
showing the allocation of responsibility and communication for the project.>  

4.3Change Management

<This section includes the change control procedures such as changes to Delivery
units, scrum units, capacity changes due to project ramp up / ramp down>

4.4Transition

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

 

 

Section 5.

Service Levels

<Detail the service level expectations for work to be performed by TCS,
including, as applicable, those specific items addressed below.  If appropriate,
a separate attachment can be used to describe the service level specifics, but
this attachment should cover the topic headings described in this Section>

5.1Service Levels

<Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

A-5-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

 

 

5.3Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

 

5.4Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

A-5-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

5.5Reports and Meetings

 

a.

Reports.  TCS shall provide the Nielsen Project Manager with the following
reports:

<Fill in table, if applicable.>

Report Name

Purpose/Description

Frequency

 

 

 

 

 

 

 

 

 

 

 

b.

Meetings.  In addition to the meeting requirements provided in Schedule J of the
Agreement, the Parties agree to participate in the following meetings to ensure
that the Services are delivered correctly:  

<Fill in table, if applicable.>  

Meeting Name

Purpose

Frequency

TCS Attendees

Nielsen Attendees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 6.

Nielsen Responsibilities

Nielsen shall be responsible for the following.  

<Fill out whichever sections are applicable.>

A-5-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

6.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

6.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

6.3Nielsen Software and Nielsen Third Party Software

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

 

A-5-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

6.4Additional Responsibilities

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<If applicable, detail what other areas Nielsen shall be responsible for and any
associated deadline.>

Nielsen Responsibility

Deadline

(if applicable)

 

 

 

 

 

 

 

SECTION 7.TCS RESPONSIBILITIES

TCS shall be responsible for the following.  

<Fill out whichever sections are applicable to the project.>

 

7.1

TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:

GDS / OSL

Work Description

A-5-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

GDS / OSL

Work Description

 

 

 

 

 

 

 

 

7.2

TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

7.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below. For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate.  The Nielsen Project Manager must approve the use of the
same by signing below.  IF NIELSEN DOES NOT APPROVE THE POST TERM LICENSE FEE,
OR IF ITEMS ARE USED WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A
LICENSE TO USE SUCH ITEMS AT NO CHARGE. >

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

A-5-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

 

SECTION 8.

TCS STAFFING MODEL

<< This section describe the staffing model based on engagement type , For
example FCA model will specify the

Scrum Units and Offshore leverage, For T&M model will specify the resource count
and offshore leverage, MS Support  will specify the Application Support function
Points  >>

8.1Number of Scrum Units Assigned to this SOW

<< As part of this Statement of Work, specify the total Scrum Units Delivery
Units across Line of Business >

 

8.2Offshore Leverage

In performing the Services, specify the offshore leverage as mentioned in
Exhibit C1 of Schedule C

SECTION 9.

CHARGES  

9.1Total  Charges

(a)Charge details:  

(c)The maximum amount due under this SOW shall be $$$$$$$. The distribution of
the monthly charges at a Line of Business and Delivery Unit level are
illustrated in Appendix A. A summary of the annual charges as part of this SOW
is illustrated below.

Year

2017

2018

2019

2020

Total

A-5-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Scrum Unit Charge

USD

$$$$$$$

$$$$$$$

$$$$$$$

$$$$$$$

 

Total Scrum Units

###

###

###

###

 

Total Amount USD

$$$$$$$

$$$$$$$

$$$$$$$

$$$$$$$

$$$$$$$

 

(i)Additional Fees:  <Specify, if any>.

(ii)Pass-Through Expenses: <Specify, if any>

(iii)Incidental Expenses:  <Specify, if any>

(ii)Incidental expenses are not included in the Total Fee above. Incidental
expenses would be charged on actuals based on the approval of Nielsen N+2
manager.

Category

Not to Exceed

Travel, lodging, food expenses (other than the TCS deputing person at delivery
center/onsite location)

As provided in Section 19.3 of the Agreement

 

 

(b)Adjustment to Charges:  

(d)This section will explain the impact to the cost of the engagement model
based on the following changes.

 

(i)

Changes (Add, Remove and Modify) to Delivery Units / Scrum Units

This section will explain the process for adding additional scrum / delivery
units within and above the allowed cap of        **       .

 

 

(ii)

Procedures:

A-5-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(A)<This section contains the procedures for handling the changes to Charges due
to addition, movement and removal of Delivery Units / Scrum Units (including the
calculation of scrum capacity for monthly charge summary, and all ceiling
procedures)>

(c)Invoicing & Payment Term:  

This shall be as per terms agreed in the Agreement.

9.2Local Country Billing and Exchange rate

<<This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C.>>

9.3Taxes

<<This section will cover the local taxes requirements>

 

SECTION 10.

PROVISIONS VARYING FROM AGREEMENT

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:  

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

 

 

 

Approvals:



A-5-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

NIELSEN LEGAL

TCS LEGAL

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPERATIONS

TCS FINANCE

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 




A-5-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 2017.  

 

NIELSEN

TCSL

 

 

By: ___________________________

 

 

Name: ________________________

 

 

Title: _________________________

 

 

 

 

By: ______________________________

 

 

Name: ____________________________

 

 

Title: _____________________________

 

 

 

 

Section 7.



Section 8.

Appendix A: Charge Schedule and Weightage allocation

[g2018020811211745070582.jpg]

Section 9.



Section 10.



 

 

 

A-5-15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

EXHIBIT A-6

STATEMENT OF WORK No. ___

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1, 2017 dated as of xxxx, 2017, by and between The Nielsen
Company (US), LLC (“Nielsen”) and Tata America International Corporation and
Tata Consultancy Services Limited  (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

Section 11.

General Project information  

11.1Contracting Parties

<If the parties to this SOW are not Nielsen and TCS, please indicate their legal
names and conform their signature lines.>

11.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

11.3Requesting Center of Excellence:  

<Designate which Nielsen COE will be responsible for this SOW.>

11.4SOW Requestor:

<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

11.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

a)Nielsen Project Manager Contact Information:  

Phone:

Fax:

Email:

11.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

A-6-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 12.

Term:

12.1SOW Start Date:  

<Date work should begin.>

12.2SOW End Date:

<Date work should be completed.>  

2.3Renewal

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

Section 13.

BASIS FOR CHARGES

13.1Engagement Type

•Managed Services Fixed Price  (MS Fixed)     □

•Managed Services Volume (MS Volume)       □

•Managed Services Support (MS Support)     □

•Managed Services Agile (FC Agile)               □

•Time and Material (T&M)         □

•Strategic Programs T&M□

•Infrastructure Agile Pod T&M□

 

13.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             □

•STAT OPS Services □

 

A-6-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 14.

Scope

14.1General

TCS shall provide the Services described in this Section 4.  Except as expressly
provided in any Attachments to this SOW, the Services provided shall be
performed in accordance with the requirements provided in the Agreement and
Schedule A.

14.2Job Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the job and the responsibilities of the Parties, but this
attachment should cover the topic headings described in this Section>

 

a)

Job Description.

(i)Business Objectives:  

<Detail the goals of the job for which Nielsen is requesting the Resources from
TCS.>

(ii)Background Information:  

<Provide any background information which will be useful in understanding the
work the Resources will be performing, if applicable.>  

 

b)

Scope of Effort.

(iii)Job Requirements:  

<Detail what the Resources will be expected to produce/perform.>

(iv)Implementation Strategy:  

<Detail the methods which will be used to complete the work the Resources will
produce/perform, as applicable and known.>

14.3TRANSITION

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

 

 

A-6-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 15.

Service Levels

<Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.1Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

 

 

15.2Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

 

15.3Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

Section 16.

Nielsen responsibilities

Nielsen shall be responsible for the following.  

<Fill out whichever sections are applicable.>

A-6-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

16.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

16.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

16.3Nielsen Software and Nielsen Third Party Software

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

16.4Additional Responsibilities

A-6-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<Detail what other areas Nielsen shall be responsible for and any associated
deadline, if applicable.>

Nielsen Responsibility

Deadline

(If applicable)

 

 

 

 

 

 

 

Section 17.

TCS responsibilities

TCS shall be responsible for the following.

<Fill out whichever sections are applicable to the job.>

17.1TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:

GDS / OSL

Number of TCS Resources Assigned

Work Description

 

 

 

 

 

 

 

 

 

 

17.2TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

 

17.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below. For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate. The Nielsen Project Manager must approve the use of the
same by signing below. IF NIELSEN DOES NOT APPROVE THE POST-TERM LICENSE FEE, OR
IF ITEMS ARE USED

A-6-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A LICENSE TO USE SUCH ITEMS
AT NO CHARGE.>

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

Section 18.

TCS Staffing

<< This section describe the staffing model based on engagement type , For
example FCA model will specify the Scrum Units and Offshore leverage, For T&M
model will specify the resource count and offshore leverage, MS Support  will
specify the Application Support function Points  >>

18.1Number of TCS Resources Assigned to SOW

<Indicate number of TCS Resources assigned to the SOW.>

18.2Off-Shore Leverage

In performing the Services, specify the offshore leverage as mentioned in
Exhibit C1 of Schedule C

 

Section 19.

Charges

19.1Total Charges

 

a)

Charge Details:   Fees for Services based on Service Charges shall be as
provided in Section 19.2 of the Agreement and Schedule C (Charges).  



A-6-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(i)Monthly Service Charge:

<This section provides the Monthly changes excluding applicable taxes>

$__________________

 

 

(ii)Estimated Total Charges Due Under SOW:  

<This section provides the total charges to be billed under this SOW excluding
applicable taxes>

$___________________

(iv)Additional Fees:  <Specify, if any>.

(v)Pass-Through Expenses: <Specify, if any>

(vi)Incidental Expenses:  <Specify, if any>

Incidental expenses are not included in the Total Charges above. Incidental
expenses would be charged on actuals based on the approval of Nielsen N+2
manager.

Category

Not to Exceed

Travel, lodging, food expenses (other than the TCS deputing person at delivery
center/onsite location)

As provided in Section 19.3 of the Agreement

 

 

Approval of Nielsen Project Manager: _____________________________

 

 

b)

Invoicing & Payment Term:  

This shall be as per terms agreed in the Agreement.

19.2Local Country Billing and Exchange rate

<<This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C.>>

19.3Taxes

<<This section will cover the local taxes requirements>

 

Section 20.

Provisions varying from agreement

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:

A-6-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

<Use the middle column to add new language which either supersedes or
supplements language in the Agreement.  Indicate which Agreement provision is
affected in the left hand column.  Indicate whether the Agreement provision is
superseded or supplemented by the new provision in the right hand column.>

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

 

 

 

 

 

 

Approvals:

NIELSEN LEGAL

TCS LEGAL

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPERATIONS

TCS FINANCE

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 




A-6-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 20__.  

 

<Insert legal name of contracting Nielsen entity>

<Insert legal name of contracting Tata entity>

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 




A-6-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

APPENDIX A: CHARGE SCHEDULE

[g2018020811211870570583.jpg]

 

 

 

A-6-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

EXHIBIT A-7

STATEMENT OF WORK No. ___

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1, 2017 dated as of xxxx, 2017, by and between The Nielsen
Company (US), LLC (“Nielsen”) and Tata America International Corporation and
Tata Consultancy Services Limited  (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

Section 21.

General Project information  

21.1Contracting Parties

<If the parties to this SOW are not Nielsen and TCS, please indicate their legal
names and conform their signature lines.>

21.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

21.3Requesting Center of Excellence:  

<Designate which Nielsen COE will be responsible for this SOW.>

21.4SOW Requestor:

<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

A-7-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

21.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

a)Nielsen Project Manager Contact Information:  

Phone:

Fax:

Email:

21.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

 

Section 22.

Term:

22.1SOW Start Date:  

<Date work should begin.>

22.2SOW End Date:

<Date work should be completed.>  

2.3 Renewal

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

Section 23.

BASIS FOR CHARGES

23.1Engagement Type

•Managed Services Fixed Price  (MS Fixed)     □

•Managed Services Volume (MS Volume)       □

•Managed Services Support (MS Support)     □

•Managed Services Agile (FC Agile)               □

A-7-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

•Strategic Programs T&M         □

•Time and Material (T&M)□

•Infrastructure Agile Pod T&M□

 

23.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             □

•STAT OPS Services □

 

Section 24.

Scope

24.1General

TCS shall provide the Services described in this Section 4.  Except as expressly
provided in any Attachments to this SOW, the Services provided shall be
performed in accordance with the requirements provided in the Agreement and
Schedule A.

A-7-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

24.2Job Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the job and the responsibilities of the Parties, but this
attachment should cover the topic headings described in this Section>

 

a)

Job Description.

(i)Business Objectives:  

<Detail the goals of the job for which Nielsen is requesting the Resources from
TCS.>

(ii)Background Information:  

<Provide any background information which will be useful in understanding the
work the Resources will be performing, if applicable.>  

 

b)

Scope of Effort.

(iii)Job Requirements:  

<Detail what the Resources will be expected to produce/perform.>

(iv)Implementation Strategy:  

<Detail the methods which will be used to complete the work the Resources will
produce/perform, as applicable and known.>

24.3Transition

 

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

A-7-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 25.

Service Levels

<Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.1Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

 

 

25.2Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

 

A-7-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

25.3Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

Section 26.

Nielsen responsibilities

Nielsen shall be responsible for the following.  

<Fill out whichever sections are applicable.>

26.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

26.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

26.3Nielsen Software and Nielsen Third Party Software

A-7-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

26.4Additional Responsibilities

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<Detail what other areas Nielsen shall be responsible for and any associated
deadline, if applicable.>

Nielsen Responsibility

Deadline

(If applicable)

 

 

 

 

 

 

 

A-7-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 27.

TCS responsibilities

TCS shall be responsible for the following.

<Fill out whichever sections are applicable to the job.>

27.1TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:

GDS / OSL

Number of TCS Resources Assigned

Work Description

 

 

 

 

 

 

 

 

 

 

27.2TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

 

27.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below. For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate. The Nielsen Project Manager must approve the use of the
same by

A-7-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

signing below. IF NIELSEN DOES NOT APPROVE THE POST-TERM LICENSE FEE, OR IF
ITEMS ARE USED WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A LICENSE TO
USE SUCH ITEMS AT NO CHARGE.>

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

Section 28.

TCS Staffing

<< This section describe the staffing model based on engagement type , For
example FCA model will specify the Scrum Units and Offshore leverage, For T&M
model will specify the resource count and offshore leverage, MS Support  will
specify the Application Support function Points  >>

28.1Number of TCS Resources Assigned to SOW

<Indicate number of TCS Resources assigned to the SOW.>

28.2Off-Shore Leverage

In performing the Services, specify the offshore leverage as mentioned in
Exhibit C1 of Schedule C.

 

Section 29.

Charges

29.1Total Charges

A-7-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

a)

Charge Details:  Fees for Services based on Service Charges shall be as provided
in Section 19.2 of the Agreement and Schedule C (Charges).  

(i)Monthly Service Charge:

< This section provides the Monthly  changes excluding applicable taxes >

$__________________

 

 

(ii)Estimated Total Charges Due Under SOW:  

< This section provides the total charges to be billed under this SOW excluding
applicable taxes >

$___________________

 

(vii)Additional Fees:  <Specify, if any>.

(viii)Pass-Through Expenses: <Specify, if any>

(ix)Incidental Expenses:  <Specify, if any>

Incidental expenses are not included in the Total Charges above. Incidental
expenses would be charged on actuals based on the approval of Nielsen N+2
manager.

Category

Not to Exceed

Travel, lodging, food expenses (other than the TCS deputing person at delivery
center/onsite location)

As provided in Section 19.3 of the Agreement

 

Approval of Nielsen Project Manager: _____________________________

 

 

A-7-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

b)

Invoicing & Payment Term:  

This shall be as per terms agreed in the Agreement.

29.2Local Country Billing and Exchange rate

<<This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C>>

29.3Taxes

<<This section will cover the local taxes requirements>

 

 

Section 30.

Provisions varying from agreement

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:

<Use the middle column to add new language which either supersedes or
supplements language in the Agreement.  Indicate which Agreement provision is
affected in the left hand column.  Indicate whether the Agreement provision is
superseded or supplemented by the new provision in the right hand column.>

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

 

 

 

 

 

 

A-7-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Approvals:

NIELSEN LEGAL

TCS LEGAL

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPERATIONS

TCS FINANCE

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 




A-7-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 20__.  

 

<Insert legal name of contracting Nielsen entity>

<Insert legal name of contracting Tata entity>

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 




A-7-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

APPENDIX A: CHARGE SCHEDULE

[g2018020811211971170584.jpg]

 

 

 

A-7-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

EXHIBIT A-8

STATEMENT OF WORK No. ___

 

This Statement of Work No. xxxx (“Statement of Work”) is entered into pursuant
to the Second Amended and Restated Master Services Agreement (the “Agreement”),
effective January 1, 2017 dated as of xxxx, 2017, by and between The Nielsen
Company (US), LLC (“Nielsen”) and Tata America International Corporation and
Tata Consultancy Services Limited  (collectively, “TCS”). The terms and
conditions of the Agreement and the Schedules and Appendix attached thereto are
incorporated herein by reference. Except as expressly provided in Section 10 of
this Statement of Work, the terms and conditions provided in the Agreement and
its accompanying Schedules and Appendix shall govern performance of Services
described in this Statement of Work.  Any capitalized terms used but not defined
in this Statement of Work shall have the definitions given in the Agreement.

Section 31.

General Project information  

31.1Contracting Parties

<If the parties to this SOW are not Nielsen and TCS, please indicate their legal
names and conform their signature lines.>

31.2Short Description of SOW:  

<Describe the broad scope and high-level requirements for the Services to be
performed.>

31.3Requesting Center of Excellence:  

<Designate which Nielsen COE will be responsible for this SOW.>

31.4SOW Requestor:

<Designate who is requesting the SOW (and to whom TCS should address its
response, if different).>

31.5Nielsen Project Manager

The Nielsen Project Manager for this SOW is: <Designate the Nielsen Project
Manager.>  

A-8-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

a)Nielsen Project Manager Contact

Information:  

Phone:

Fax:

Email:

31.6TCS Project Manager

The TCS Project Manager for this SOW is: <Designate the TCS Project Manager.>  

a)TCS Project Manager Contact Information:  

Phone:

Fax:

Email:

 

Section 32.

Term:

32.1SOW Start Date:  

<Date work should begin.>

32.2SOW End Date:

<Date work should be completed.>  

2.3 Renewal

<Describe the conditions under which this SOW may renew here and the terms of
such renewal, if applicable.>

 

Section 33.

BASIS FOR CHARGES

33.1Engagement Type

•Managed Services Fixed Price  (MS Fixed)     □

•Managed Services Volume (MS Volume)       □

•Managed Services Support (MS Support)     □

•Managed Services Agile (FC Agile)               □

•Time and Material (T&M)         □

•Strategic Programs T&M□

A-8-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

•Infrastructure Agile Pod T&M□

 

33.2Service Type

•Business Process Outsourcing (BPO) Services   □

•Client Service Knowledge Process Outsourcing ( CS-KPO ) Services□

•Finance Operations□

•GMO Analytics Services □

•HRO Payroll□

•Information Technology (IT) Services□

•Infrastructure Services             □

•STAT OPS Services □

 

Section 34.

Scope

34.1General

TCS shall provide the Services described in this Section 4.  Except as expressly
provided in any Attachments to this SOW, the Services provided shall be
performed in accordance with the requirements provided in the Agreement and
Schedule A.

34.2Job Detail

<Describe the Services to be performed by TCS, including, as applicable, those
specific items addressed below.  If appropriate, a separate attachment can be
used to describe the job and the responsibilities of the Parties, but this
attachment should cover the topic headings described in this Section>

 

a)

Job Description.

(i)Business Objectives:  

A-8-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

<Detail the goals of the job for which Nielsen is requesting the Resources from
TCS.>

(ii)Background Information:  

<Provide any background information which will be useful in understanding the
work the Resources will be performing, if applicable.>  

 

b)

Scope of Effort.

(iii)Job Requirements:  

<Detail what the Resources will be expected to produce/perform.>

(iv)Implementation Strategy:  

<Detail the methods which will be used to complete the work the Resources will
produce/perform, as applicable and known.>

34.3TRANSITION

<In this section, clearly articulate the transition timelines, the plan,
acceptance & sign off criteria for the 3 scenarios listed in Section 4,1(b) of
Agreement.  Any exceptions to the above scenarios if applicable, may also be
listed, discussed and agreed with Nielsen as part of the SOW>

 

 

Section 35.

Service Levels

<Define Service levels, Service Level Measurement and Service Level Change
Management Process, as applicable>

A-8-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

<The following table shall be used to specify the Service Levels to be measured,
Grace Period, Thresholds and Credit Percentage Points for the Engagement Model.
Fill in table, if applicable, based on Engagement Model.>

Delivery Unit

**

Service

Service Level

Metric

Critical?

(Yes or No)

Grace Period

Expected Threshold

Exceed Threshold

Credit

**

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35.1Critical Service Levels

<Define Critical Service levels, SLA outcome and operating mechanics of the
SLAs, as applicable>

 

 

35.2Service Credit / Earn Back Computation

<Provide details on how to calculate service credit and earn back, if
applicable>

 

 

35.3Milestones.  

<Designate what Milestones must be met in performing the Services, including
specifying the method of determining such Milestones, if applicable.>

A-8-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

Section 36.

Nielsen responsibilities

Nielsen shall be responsible for the following.  

<Fill out whichever sections are applicable.>

36.1Nielsen Facilities and Locations

Services shall be performed at the following Nielsen facilities and/or
locations:

Facility/Location

Number of TCS Resources Assigned

Work Description

Special Requirements

(access restrictions, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

36.2Nielsen Hardware

Nielsen shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

36.3Nielsen Software and Nielsen Third Party Software

Nielsen shall provide the following software to be used in performing the
Services:

Nielsen Software

(Software owned by Nielsen but used/accessed by TCS in providing the Services.)

A-8-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Software

Platform

Special Provisions

(TCS use restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

Nielsen Third Party Software

(Software licensed by Nielsen from third Parties but used/accessed by TCS in
providing the Services.)

Software

Platform

Special Provisions

(TCS access restrictions, required non-disclosure agreements, etc.)

 

 

 

 

 

 

 

 

 

 

36.4Additional Responsibilities

In addition to the Nielsen responsibilities provided in the Agreement, Nielsen
shall be responsible for the following:  

<Detail what other areas Nielsen shall be responsible for and any associated
deadline, if applicable.>

Nielsen Responsibility

Deadline

(If applicable)

 

 

 

 

 

 

 

Section 37.

TCS responsibilities

TCS shall be responsible for the following.

<Fill out whichever sections are applicable to the job.>

A-8-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

37.1TCS Global Delivery Centers and Other Service Locations

Services shall be performed at the following Global Delivery Centers and/or
Other Service Locations:

GDS / OSL

Number of TCS Resources Assigned

Work Description

 

 

 

 

 

 

 

 

 

 

37.2TCS Hardware

TCS shall provide the following hardware to be used in performing the
Services:  

Facility/Location

Hardware Description

Comments

 

 

 

 

 

 

 

 

 

 

 

37.3Other Items

<TCS must list any software, documentation, item, form, process, methodology or
the like TCS proposes to use to deliver the Services that Nielsen will not
obtain a license to pursuant to Section 14.6 of the Agreement in the table
below. For any additions to this table, Schedule K of the Agreement shall be
updated as appropriate. The Nielsen Project Manager must approve the use of the
same by signing below. IF NIELSEN DOES NOT APPROVE THE POST-TERM LICENSE FEE, OR
IF ITEMS ARE USED WHICH ARE NOT LISTED HERE, NIELSEN SHALL BE GRANTED A LICENSE
TO USE SUCH ITEMS AT NO CHARGE.>

Other Items

Item

Function / Description

Alternatives

Post-Term License Fee

A-8-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Other Items

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement by Nielsen Project Manager:_______________________________

NOTE:  If TCS uses such item(s) without the signature of the Nielsen Project
Manager above, TCS will be deemed to have given Nielsen a perpetual,
royalty-free worldwide right to use such item.

Section 38.

TCS Staffing

<< This section describe the staffing model based on engagement type , For
example FCA model will specify the Scrum Units and Offshore leverage, For T&M
model will specify the resource count and offshore leverage, MS Support  will
specify the Application Support function Points  >>

38.1Number of TCS Resources Assigned to SOW

<Indicate number of TCS Resources assigned to the SOW.>

38.2Off-Shore Leverage

In performing the Services, specify the offshore leverage as mentioned in
Exhibit C1 of Schedule C

 

Section 39.

Charges

39.1Total Charges

 

a)

Charge Details:  Fees for Services based on Service Charges shall be as provided
in Section 19.2 of the Agreement and Schedule C (Charges).  



A-8-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(i)Monthly Service Charge:

< This section provides the Monthly changes excluding applicable taxes

>

$__________________

 

 

(ii)Estimated Total Charges Due Under SOW:  

< This section provides the total charges to be billed under this SOW excluding
applicable taxes >

$___________________

 

(x)Additional Fees:  <Specify, if any>.

(xi)Pass-Through Expenses: <Specify, if any>

(xii)Incidental Expenses:  <Specify, if any>

Incidental expenses are not included in the Total Charges above. Incidental
expenses would be charged on actuals based on the approval of Nielsen N+2
manager.

Category

Not to Exceed

Travel, lodging, food expenses (other than the TCS deputing person at delivery
center/onsite location)

As provided in Section 19.3 of the Agreement

 

Approval of Nielsen Project Manager: _____________________________

 

 

b)

Invoicing & Payment Term:  

This shall be as per terms agreed in the Agreement.

39.2Local Country Billing and Exchange rate

A-8-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

<<This section will cover the currency billing requirements and other terms like
exchange rate as per terms agreed in the Section 6 (a) of the Schedule C>>

39.3Taxes

<<This section will cover the local taxes requirements>

 

Section 40.

Provisions varying from agreement

The following provisions shall either supersede or supplement, as indicated
below, those provided in the Agreement.  These provisions shall not be valid
unless signed by authorized representatives of the Nielsen and TCS departments
indicated in the “Approvals” section below, as provided in Section 3.5(b) of the
Agreement:

<Use the middle column to add new language which either supersedes or
supplements language in the Agreement.  Indicate which Agreement provision is
affected in the left hand column.  Indicate whether the Agreement provision is
superseded or supplemented by the new provision in the right hand column.>

Agreement Section # and Title or Description

New Provision

Supersedes or Supplements Agreement Provision

 

 

 

 

 

 

 

 

 

 

A-8-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Approvals:

NIELSEN LEGAL

TCS LEGAL

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

NIELSEN GLOBAL TECHNOLOGY & OPERATIONS

TCS FINANCE

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 




A-8-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

In Witness Whereof, the Parties have each caused this Statement of Work to be
signed and delivered by its duly authorized representative as of
_____________________, 20__.  

 

<Insert legal name of contracting Nielsen entity>

<Insert legal name of contracting Tata entity>

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 




A-8-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

APPENDIX A: CHARGE SCHEDULE

[g2018020811212070670585.jpg]

 

 

 

A-8-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

EXHIBIT A-9

 

PROJECT CHANGE REQUEST FORM

 

NIELSEN PROJECT CHANGE REQUEST

 

PROJECT DETAILS

Project Name

 

Product/Build Version

 

Requested By

 

Date of Request

 

Project Name

 

Change Control No.

 

Module Name

 

Priority (H/M/L)

 

Program Manager

Program PM

 

Design Project Leader

 

SUMMARY DESCRIPTION / CLASSIFICATION OF PROPOSED CHANGE

 

Reason

›  Change In Business Requirements  ›  New Feature

›  Change in System Specifications  ›  Requirement missing from Baseline

›  Oversight  ›  Question

›  Environment Problem  ›  Discrepancy

›  Dependency on External Systems  ›  Database Change

›  Change in Nielsen Standards  ›  Other

 

Detailed Description of Proposed Change

 

 

Proposed by
(name / signature)

 

Date

 

 

CHANGE IMPACT ANALYSIS

 

Description of the impact (Attach annexure if required)

 

 

Programs / Documents Affected (attach List if necessary)

A-9-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

›  Project Requirements  ›  Technology Architecture / Design

›  Functional Design  ›  User Interface

›  Database Scripts  ›  Documentation

›  Others

 

 

ESTIMATES (Hours)

 

Design

 

Development

 

Quality

 

Others

 

Estimates made by
(name / signature)

 

Date

 

Verified by
(name / signature)

 

Date

 

DECISION ON CHANGE

 

Approved

Enhancement

Will be Considered in Next Iteration

Abandoned

 

Description of Change Actions Performed

 

 

 

Change Request Closed by
(name / signature)

 

Date

 

 

 

 

A-9-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

EXHIBIT A-10

 

form of transition plan

 

NOTE:  The form on the following pages is intended for illustrative purposes
only, and contains information typically contained in a Transition Plan for
services similar to the Services to be provided under the Agreement.  The
Parties may use any Transition Plan which Nielsen approves.  

 

 

 

 

 

 

 

 

 

 

***Remainder of Page Intentionally Left Blank***

 




A-10-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

[g2018020811212080370586.jpg]

 

 

 

 

A-10-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE B

SERVICE LEVELS

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

TABLE OF CONTENTS

 

 

Page

Section 1. GENERAL

1

Section 2. Reporting

2

Section 3. DEFINING, ADDING, MODIFYING, AND DELETING SERVICE LEVELS

2

3.1.

Methodology for Defining Service Levels

2

3.2.

Grace Period and Vesting of Critical Service Levels

3

3.3.

Additions of Critical Service Levels

4

3.4.

Deletions of Critical Service Levels

4

3.5.

Notice Requirements

4

Section 4. NO DEGRADATION OF SERVICE LEVELS DURING NEGOTIATION

4

Section 5. COOPERATION

4

Section 6. CONTINUOUS IMPROVEMENT – CRITICAL SERVICE LEVELS

5

Section 7. EXCLUSIONS

5

Section 8. SERVICE LEVEL CREDIT METHODOLOGY

5

8.1.

Service Level Credits

5

8.2.

Notification and Payment of Service Level Credits

6

8.3.

Changes to Criticality / Service Level Percentages

7

8.4.

Earnback Credits

7

8.5.

Service Level Credits and Earnbacks excluded from the MCA and ACA

7

 

 

 

i

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE B

SERVICE LEVELS

Section 11.

GENERAL

(a)As of the Services Commencement Date (or as otherwise specified in an SOW or
this Schedule, or any attachments thereto), TCS will provide the Services in
accordance with the Service Levels described in this Schedule, an SOW, and any
attachments thereto.

(b)Each Service under the Agreement shall have an associated Service Level that
shall be defined at the   **                        and, subject to Section
8.1(c), measured and enforced at
 **                                                                                                                                                   











  

(c)Service Levels will be broken into two categories:  (1) Critical Service
Levels (also known as “Tier One” Service Levels) to which Service Level Credits
and Earnbacks (as applicable, and as defined below) may apply, and (2) all other
Service Levels (also known as “Tier Two” Service Levels or “KPIs”), to which
Service Level Credits and Earnbacks (as applicable, and as defined below) will
not apply.

(d)Critical Service Levels.

(i)Nielsen may designate any Service Level as a Critical Service Level in
consultation with TCS.  

(ii)Failure by TCS to meet a Critical Service Level will result in Nielsen being
entitled to a Service Level Credit in accordance with Section 8 below.  

(iii)Except as provided in the following sentence, each Service Level Credit
will be in addition to and not in replacement for Nielsen’s other remedies
available under the Agreement, this Schedule, or any particular SOW.  If Nielsen
elects to receive a Service Level Credit, such Service Level Credit shall be
offset against other monetary damages that Nielsen may claim.

B-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(iv)Any aspect of a Service that is contingent upon third parties (who are not
TCS subcontractors), or which is not fully attributable to TCS,   **    
**


  

(v)In order to achieve a fair, accurate and consistent measurement of TCS’
performance of the Services in SOWs that have Critical Service Levels,
additional Critical Service Levels may be added or substituted by Nielsen as
specified in this Schedule, in SOWs, in compliance with Section 1 (d) (i) and 3
of this Schedule B.  For example, such additions or substitutions may occur in
conjunction with changes to the environment and the introduction of new Hardware
or Software or means of Service delivery; provided, however, that where such
Hardware or Software or such means of Service delivery is introduced by TCS and
a replacement or upgrade of existing technology, there shall be a presumption of
equivalent or improved performance.

Section 12.

Reporting

(a)Unless otherwise specified in an SOW, each Service Level shall be measured on
a monthly basis (the “Measurement Period”).  TCS shall provide to Nielsen, as
part of TCS’ monthly performance reports, a set of electronic reports to verify
TCS’ performance and compliance with the Service Levels.

(b)In accordance with Section 5.7 of the Agreement, TCS shall provide detailed
supporting information for each report to Nielsen in the format reasonably
specified by Nielsen at a level of detail sufficient to verify compliance with
the Service Levels.  Such supporting information shall be subject to audit by
Nielsen.  TCS shall provide Nielsen with information and access to such tools
and procedures upon request for purposes of verification.  The data and detailed
supporting information shall be Nielsen’s Confidential Information, and shall be
maintained by TCS such that Nielsen may access such information online and in
real-time, where feasible, at any time during the Term.

(c)The Parties shall agree, at the Delivery Unit level, upon the systems of
record for measuring each Critical Service Level.

(d)If TCS fails to properly monitor and measure its performance, or report on
its performance for the Services, each relative to any Service Level, then TCS
will be deemed to have committed a Service Level Default (and Critical Service
Level Default, as applicable) with respect to each affected Service Level for
the corresponding Measurement Period.  

Section 13.

DEFINING, ADDING, MODIFYING, AND DELETING SERVICE LEVELS

13.1Methodology for Defining Service Levels

B-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)Prior to a particular Services Commencement Date, the Parties shall  **  
**                     define the metrics underlying the Service Levels for the
particular Services at issue (each resulting Service Level shall be deemed an
“Expected Service Level,” or, with respect to a Critical Service Level, an
“Expected Critical Service Level”).  

(b)Where historical data regarding TCS’ course of performance involving a
particular Service is available (“Historical Data”),
 **                                                                

  

(c)Where no Historical Data is available for the Parties to reference in
defining the metrics for a particular Expected Service Level (or Expected
Critical Service Level, as applicable), or
 **                                                                                                                             

  

13.2Grace Period and Vesting of Critical Service Levels

(a) Subject to any Transition period, if applicable (wherein such Transition
period will be mutually agreed upon by the Parties in the applicable SOW), upon
each Services Commencement Date, TCS shall have a period of no more than
   **               to achieve the Expected Critical Service Level (the “Grace
Period”), except as otherwise provided in Sections 3.2(d) and 3.2(e) or the
relevant SOW.  During such Grace Period, neither Service Level Credits nor
Earnbacks, each as described in Section 8, shall apply to any Critical Service
Level, however all other rights and obligations of the Parties pursuant to the
Agreement, this Schedule, and an SOW shall continue to apply with respect to
Critical Service Levels during the Grace Period

(b)**


                                                                                            Upon
TCS’ written confirmation that the particular Expected Critical Service Level is
deemed achievable, such Service Level will become subject to Service Level
Credits and Earnbacks, each described in Section 8, as applicable, upon the
conclusion of the Grace Period (at such time, the Expected Critical Service
Level shall be deemed “Vested”).  Notwithstanding the preceding two sentences or
any provision of this Schedule B to the contrary, in all instances in which TCS
has:  (1) met the Expected Critical Service Level during at least
  **                or more of the Grace Period
     **                               

  **                                the particular Expected Critical Service
Level shall automatically become Vested immediately upon conclusion of the Grace
Period and TCS may not withhold its consent.

(c)In circumstances in which a Critical Service Level does not become Vested in
accordance with Section 3.2(b), in addition to any other rights that the Parties
may have pursuant to the Agreement, this Schedule, or an SOW, the Parties shall
have no more than   **             
 **                                                       to define an
achievable Expected Critical Service Level for that Service (the “Grace Period
Extension”).  During the Grace Period Extension, neither Service Level Credits
nor Earnbacks, each as described in Section 8, as applicable, shall apply with

B-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

respect to the Critical Service Level that is subject to review during such
Grace Period Extension.  If the Parties are able to   **        define an
acceptable Expected Critical Service Level for the particular Critical Service
Level under review, then that Expected Critical Service Level shall be deemed
Vested upon conclusion of the Grace Period Extension.  If the Parties are not
able to   **         
agree upon an acceptable Expected Critical Service Level during the Grace Period
Extension, the Parties may avail themselves of any other available rights and/or
dispute resolution mechanisms arising under or contemplated by the Agreement,
this Schedule, or an SOW.

(d)If the Parties elect to rely upon Historical Data in defining a particular
Critical Service Level, and subject to any Transition requirements (as mutually
agreed upon by the Parties as provided in Section 3.2(a)), the Grace Period
shall be    **                                             



(e)**


  

13.3Additions of Critical Service Levels

Nielsen may add Critical Service Levels by providing written notice in
accordance with Section 3.5 of the Agreement and Sections 1(d)(i) and 3.2 of
this Schedule.  

13.4Deletions of Critical Service Levels

Nielsen may delete Critical Service Levels by sending written to TCS in
accordance with Section 3.5 of this Schedule.  

13.5Notice Requirements

Nielsen will send written to TCS at least    **               prior to the date
that subsequent additions, modifications, or deletions to the initially defined
Critical Service Levels are to become effective, provided that Nielsen may send
only **      such     **                                                 
   **                      during    **

Section 14.

NO DEGRADATION OF CRITICAL SERVICE LEVELS DURING NEGOTIATION

For the avoidance of doubt, there shall be no degradation of Critical Service
Levels   **
  **                                                                  during the
period of time before which Critical Service Levels become Vested.  

Section 15.

COOPERATION

B-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

The achievement of the Service Levels by TCS may require the coordinated,
collaborative effort of TCS with third parties.  TCS will provide a single point
of contact for the prompt resolution of any failure on the part of TCS to meet a
Service Level other than due to exceptional circumstances described in Section
8.7 of the Agreement (“Service Level Defaults”) and all failures to provide high
quality Services to Nielsen, regardless of whether the reason for such Service
Level Defaults, or failure to provide high quality Services to Nielsen, was
caused by TCS.  

Section 16.

CONTINUOUS IMPROVEMENT – CRITICAL SERVICE LEVELS

The Parties agree to the concept of continuous improvement and that the Critical
Service Levels should be modified during this Agreement to reflect this
concept.  To accomplish this, Critical Service Levels will be modified
   **                                     to reflect continuous improvement
      **                                                     following the
commencement of obligations date specific to each Critical Service
Level.      **                                                                            



Section 17.

EXCLUSIONS

TCS shall be relieved of failures to comply with Critical Service Levels to the
extent and only to the extent that such failure is due to the breaches of
Section 8.7 of the Agreement.

Section 18.

SERVICE LEVEL CREDIT METHODOLOGY

18.1Service Level Credits

(a)TCS recognizes that its failure to meet a Critical Service Level may have a
material adverse impact on the business and operations of Nielsen and that the
damage from TCS’ failure to meet a Critical Service Level is not susceptible of
precise determination.  Each Service Level Default during any Measurement Period
with respect to a Critical Service Level will be deemed a “Critical Service
Level Default.”  For each Critical Service Level Default, in addition to any
non-monetary remedies available to Nielsen under the Agreement, at law or in
equity, Nielsen may elect to recover as liquidated damages for such default a
corresponding credit (“Service Level Credit”) calculated in accordance with this
Section 8.1, which, if recovered, will be its sole and exclusive monetary remedy
for such Critical Service Level Default.  Without limiting the generality of the
foregoing, this Section 8.1 will not limit Nielsen’s rights with respect to the
events upon which Nielsen may rely as a basis for Nielsen’s termination of the
Agreement or any Services for cause, which are in addition to, and not in
substitution for, such provision.

(b)Subject to Section 8.1(c), the Service Level Credit for a Critical Service
Level Default will be computed using the following formula:

**

 

B-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

(i)The “Credit Percentage” for a Critical Service Level will mean the
corresponding percentage of the Amount at Risk assigned to such Critical Service
Level     **                                    by Nielsen.  Nielsen may
allocate **    

**                for the purpose of calculating Service Level Credits;
provided, however, the total Service Level Credits payable in any
   **                will not exceed the Amount at Risk for the corresponding
  *            *.        ***                 





(ii)The Amount at Risk shall be computed as follows:

(A)**


  

(B)**



  

(c)**



  

18.2Notification and Payment of Service Level Credits

(a)TCS will identify each Critical Service Level Default occurring in a month in
the monthly report, as required by Section 2, issued during the following
month.  

(b)For each Service Level Credit that Nielsen elects to receive pursuant to this
Schedule B, TCS will provide such Service Level Credit to Nielsen on the invoice
for the calendar month immediately following the end of the Measurement Period
in which such Service Level Credit is incurred.  If there will be no further
invoices, TCS will pay the amount of the Service Level Credit to Nielsen within
thirty (30) calendar days after the date of the last invoice.  

B-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

18.3Changes to Criticality / Service Level Percentages

Nielsen will have the right, upon     **                     written notice to
TCS, to request from time to time to change, in Nielsen’s sole discretion, for
any Critical Service Level, the applicable Credit Percentage for a Critical
Service Level,
  **                                                                        


18.4Earnback Credits

(a)TCS shall earn back a Service Level Credit for a given Critical Service Level
Default when TCS’ Service Level performance meets or exceeds the designated
“Exceed Threshold” (as specified for
   **                                      )

  **                                     immediately following the Measurement
Period in which the Critical Service Level Default occurred (“Earnback”).  

(b)Whenever TCS is entitled to an Earnback, TCS shall include such Earnback as a
Charge to Nielsen (indicated as an Earnback) on the next invoice after the
invoice that contains Charges for the Measurement Period giving rise to such
Earnback and include such information in TCS’ monthly performance reports as
described in Section 2 of this Schedule.

(c)In no event may TCS earn back a Service Level Credit related to a Critical
Service Level Default when Nielsen has incurred a client penalty related to or
arising from the Critical Service Level Default.  Nielsen shall provide prompt
written notice to TCS upon Nielsen incurring any such client penalty.  For the
avoidance of doubt, TCS shall not directly assume payment for Nielsen’s client
penalties.  

18.5Service Level Credits and Earnbacks excluded from the MCA and ACA

Except as otherwise provided in the Agreement or Schedule C, Service Level
Credits and Earnbacks shall be excluded for purposes of calculating the MCA and
ACA as set forth in Schedule C.

Section 19.

NOTICES

Notwithstanding Section 34.2 of the Agreement or any provision of this Schedule
B to the contrary, any notices required by this Schedule B may be provided by
either Party by e-mail.

 

 

B-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Schedule B-1

Definition of Watch-Ops

The following is the list of processes under Watch Ops

**




B-1-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**

 

 

B-1-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE C

CHARGES
(as of the SARA Effective Date)

1.MINIMUM & ANNUAL COMMITMENT AMOUNTS

1.1Establishing MCA and ACA.

(a)Nielsen agrees that during the Initial Term Nielsen and its Affiliates will
purchase Services from TCS in an aggregate amount not less than the Minimum
Commitment Amount provided in Section 1.1(b) of this Schedule C.  Additionally,
for each Calendar Year of the Initial Term, Nielsen agrees that it and its
Affiliates will purchase Services from TCS in an aggregate amount not less than
the Annual Commitment Amount for such year provided in Section 1.1(c) of this
Schedule C.  All Services shall count against both the Minimum Commitment Amount
and the Annual Commitment Amount.  There will be no Minimum Commitment Amount or
Annual Commitment Amount after the Initial Term, including during any Extension
Term(s) or Renewal Periods.

(b)The “Minimum Commitment Amount” (also known as the “MCA”) shall be
  **                                           Million Dollars
($  **                   ).  If Nielsen has provided the notice required by
Section 2.2(a) of the Agreement but if for whatever reason the Parties do not
agree prior to the end of the Initial Term on a Renewal Term in accordance with
Section 2.2(a) of the Agreement, the MCA will be reduced by   **

(c)The “Annual Commitment Amount” (also known as the “ACA”) shall be Three
Hundred Twenty Million Dollars ($320,000,000) per year (the “Part I ACA”) for
2017, 2018, 2019, and 2020.  For 2021, 2022, 2023, and 2024, the ACA shall be
One Hundred Eighty Six Million Dollars ($186,000,000) per year (the “Part II
ACA”).  For 2025 the ACA shall be One Hundred Thirty Nine Million Five Hundred
Thousand Dollars ($139,500,000) per year (the “Part III ACA”).  Notwithstanding
the foregoing, the ACA shall be eliminated at such point, if any, that the MCA
has been fully satisfied.  No ACA shall apply in the Calendar Year in which the
MCA is fully satisfied.

(d)Although Nielsen’s obligations shall not actually be satisfied until Nielsen
pays the relevant Charges, the MCA and the ACA provided shall be calculated on
the basis of amounts invoiced or accrued by TCS, even if billing or payment for
such Services falls into the next Calendar Year.  By way of example, Services
delivered by TCS to Nielsen in December of a given year shall count against that
year’s ACA even though they will not be billed or paid until the following year.

1.2Charges Which Count Against the Minimum Commitment Amount and Annual
Commitment Amount.

The following amounts shall count toward Nielsen’s fulfillment of the MCA and
the ACA:

C-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(a)**



(b)**




(c)**



(d)**




(e)**




(f)**



(g)**



(h)**



1.3Exclusions from MCA and ACA.

The following payments made by Nielsen shall not count toward fulfillment of the
MCA or the ACA:

(a)**




C-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(b)**



(c)**



(d)**



(e)**




(f)**



1.4Reductions to Minimum Commitment Amount and Annual Commitment Amount.

The MCA and the ACA shall each be reduced if (each of the following conditions
to be applied separately, recognizing more than one condition may be applicable
to the same event, however the same dollar impact shall only be counted once):

(a)**  


(b)**


(c)**

(d)**


(e)**

(f)**


(g)**



C-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(h)**




(i)**














(j)**











1.5Process to Determine Reductions to the Minimum Commitment Amount and the
Annual Commitment Amount.

If Nielsen believes a circumstance described in Section 1.4 has occurred, the
process provided in this Section 1.5 shall be used to determine how much the
Minimum Commitment Amount and the Annual Commitment Amount shall be
reduced.  Any such reduction which takes effect prior to the end of 2020 shall
be subject to Section 1.6(b) in 2021 and any such reduction which takes effect
prior to the end of 2024 shall be subject to Section 1.6(c) in 2025.  The
process is as follows:

(a)The parties will form a review committee (the “Review Committee”) comprised
of an equal number of representatives of the Parties;

C-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(b)If the issue is the circumstance provided in Section 1.4(a) or 1.4(b),
Nielsen will provide written information on the requirements for the assignment
covered by the respective SOW to the Review Committee, TCS may demonstrate
whether TCS’ failure was excused pursuant to Section 8.7 of the Agreement and
will provide written information on why TCS failed to negotiate or agree to such
SOW or comply with requirements contained in such SOW;

(c)The Review Committee shall adjust the ACA and the MCA based on the annual
impact in the case of the ACA and the remainder of the Initial Term in the case
of the MCA of the Services which Nielsen would have been expected to purchase
from TCS had the event not happened.    **





(d)If the Review Committee cannot resolve the dispute within
  **               , the dispute will be jointly escalated to a direct
discussion between senior executives of the Parties; and

(e)If such senior executives of the Parties are unable to resolve the dispute to
the mutual satisfaction of such senior executives, then the ultimate decision as
to whether the MCA and/or the ACA shall be reduced and, if so, the amount by
which the MCA and/or the ACA shall be reduced, shall be made in good faith by
the Nielsen Global CTO or Global Head of Operations or their respective
nominees.  Such determination by Nielsen shall be final and binding upon the
Parties and shall not be subject to further dispute resolution; except that if
(and only if) the reduction was due to Section 1.4(a) or (b) TCS may challenge
such determination in accordance with the dispute resolution process provided in
Section 27.3 of the Agreement, provided that it does so within
  **                      of notice of such decision.  If either of the Nielsen
Global CTO or Global Head of Operations positions ceases to exist, then the CEO
of Nielsen shall designate a successor for such role.

(f)**



1.6Normalization of MCA and ACA Reductions.

(a)If the MCA and/or the ACA has been reduced as a result of a circumstance
described in Section 1.4(h) or 1.4(i),
  **                                                                                         







C-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION




(b)If prior to   **                       the ACA has been reduced as a result
of a circumstance described in Section 1.4(g), (h), or (i), then
  **                                     the Part II ACA shall not be reduced as
a result thereof unless, and then only to the extent, the aggregate amount of
such reductions is
  **                                                                                                       
**                .

(c)If   **                                    the ACA has been reduced as a
result of a circumstance described in Section 1.4(g), (h), or (i), then
  **             the Part III ACA shall not be reduced as a result thereof
unless, and then only to the extent, the aggregate amount of such reductions is
in excess of   **

(d)**




  

1.7Payment of Shortfalls of the MCA and ACA.

(a)If at the end of any year of the Initial Term    **              (other than
a year in which this Agreement has terminated, which is covered by Section
1.7(b)) there is an ACA Shortfall, then Nielsen shall pay to TCS
                                                                                           
  Such payment shall be due   **                             following receipt
of TCS’ invoice therefore, but not earlier
than   **                                                                                                                       .  The
amount paid toward the ACA Shortfall shall be credited against the MCA.

(b)If at the end of    **                                                       
there is an MCA Shortfall or an ACA Shortfall (or there is a termination of the
Agreement pursuant to Sections 28.1 or 28.5(b)) TCS shall invoice Nielsen in one
consolidated invoice for:

(i)the Unpaid Invoices Balance;

(ii)the Unbilled Services Balance; and

(iii)**
   **                    ,

(the sum of such amounts, the “End of Term Close Out Amount”).  

Such consolidated invoice shall replace and supersede all other outstanding
invoices.  Payment of the End of Term Close Out Amount shall be due
  **                              following receipt of TCS’ invoice therefore;
which shall constitute full and complete satisfaction of all Nielsen

C-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

payment obligations to TCS with respect to Charges for Services, ACA and
MCA.  Nielsen may reduce the amount paid toward the End of Term Close Out Amount
for any payments for invoices included in the Unpaid Invoice Balance (x) which
were paid after calculation of the Unpaid Invoices Balance or (y) which were
paid prior to calculation of the Unpaid Invoices Balance and were not properly
credited to Nielsen’s account by TCS in such calculation.

(c)For the purposes of this Section, the following definitions apply:

(i)“ACA Shortfall” for any year means the ACA less the aggregate amount counted
toward fulfillment of the ACA for such year (including any Unpaid Invoices
Balance for Services performed in such year and any Unbilled Services Balance
for services performed in such year) (but in no event less than zero);

(ii)“MCA Shortfall” means the MCA less the aggregate amount counted toward
fulfillment of the MCA (including any Unpaid Invoices Balance, any Unbilled
Services Balance) (but in no event less than zero);

(iii)“Unpaid Invoices Balance” is equal to the sum of all invoices issued by TCS
to Nielsen under this Agreement (including Pass-Through Expenses) and
outstanding as of the effective date of termination of this Agreement; and

(iv)“Unbilled Services Balance” is equal to the charges for Services delivered
by TCS to Nielsen under this Agreement on or before the effective date of
termination of this Agreement but not invoiced as of such date.

1.8MCA and ACA Reports.  In accordance with Section 5.7 of the Agreement, within
  **         of the end of   **                                  until the MCA
has been fully satisfied TCS shall provide Nielsen with a detailed
reconciliation of the amount remaining in the MCA and the ACA, showing the
amount remaining from the prior calculation and all events occurring during the
quarter reported upon (or which should have been reflected in prior statements),
which have reduced the MCA and the ACA and the amount of each such reduction,
including all adjustments pursuant to Section 1 of Schedule C.

1.9Treatment of MCA and ACA In Case of Certain Terminations of the Agreement
Pursuant to Section 28.

If Nielsen terminates the Agreement pursuant to Sections 28.2 or 28.3 of the
Agreement, then Nielsen shall be relieved of any obligation with respect to any
remaining portion of the MCA and the ACA.

2.

CHARGES FOR SERVICES

2.1Rates

The rates (the “Rates”) provided in Table C-2A apply for all Services performed
by TCS under this Agreement, except for Fixed Fee SOWs, Managed Services, and
Projects (i.e., all Services will be billed at the applicable Rates) and are
firm and fixed during the Term and

C-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Extension Period.  There will be no charge for overtime.  Section 6 provides the
basis for determining and converting currency.

2.2Delivery Model Pricing

Schedule C-2B describes the pricing by Engagement Model.

2.3Transition Charges

There will be a mutually agreed upon Transition/Transformation plan. See
Schedule C Exhibit C-2C.  TCS has shared a list of associates with Nielsen and
will execute the plan based on this list.
**                                                                                                                                        
                                                                                                                                                           .  TCS
may not reduce or reallocate the resources applicable to any portion of the
Services until the Nielsen business unit owner (a direct report to Global CTO or
the Global Head of Operations) has agreed that Transition/Transformation for
that aspect of the Services is satisfactory, not to be unreasonably withheld.  

3.CHARGES GENERALLY

3.1COLA

     **








3.2Managed Services

An SOW may provide that all or a portion of the Services under such SOW is to be
performed on a Managed Services basis using Billing Units, where the Charges are
based on inputs (such as the number of servers) or outputs (such as the number
of pages printed) rather than the amount of Resources used.  In such case the
Managed Services Charges provided therein shall apply and not the Rates herein.

3.3Billing Units Subsume All of TCS’ Expenses

If a portion of the Service (other than a portion provided on a T&M basis) is
not measured by a specific Billing Unit, the cost to TCS of providing that
portion of the Service is subsumed in the charging methodology hereunder and
there shall be no separate charge for variations in volumes of portions of the
Services not measured by a Billing Unit.

C-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

3.4New Services

(a)A “New Service” is work which is in addition to and materially different from
the then existing in-scope Services (including Services that are optional, but
for which a price is provided in this Agreement).  A New Service may require a
new Engagement Model.  In determining whether particular work is a New Service,
the following work is included within the definition of in-scope Services (and
therefore are not New Services):

(i)Evolution, supplements, modifications, enhancements, and replacements of the
Services to improve the quality, efficiency and effectiveness of the Services to
keep pace with technological advancements.

(ii)If the performance of the additional work requested by Nielsen would be
reflected in a change in the volume of chargeable resource usage, and the net
change in the resources and expenses required to perform the additional work
would not be disproportionately different from the corresponding change in the
volume or composition of such chargeable resource usage from performing such
additional functions, then such additional work shall be considered in-scope
Services and the charge, if any, for such additional work shall be determined
pursuant to the Rates.

(b)Charges for New Services

If Nielsen requests TCS to perform work that is not then in-scope Services and
TCS has notified Nielsen that TCS considers such work to be a New Service (which
notice may be given by email in accordance with the Governance Process)
(provided that if TCS has failed to notify Nielsen that TCS considers a
particular work to be a New Service and begins providing such work as a Service,
if Nielsen’s demand for the work later increases TCS may at any time notify
Nielsen that TCS considers the work to be a New Service and the foregoing shall
apply prospectively from the date of TCS’ notice), the following shall apply:

(i)Promptly after receiving Nielsen’s request for New Services, TCS will provide
Nielsen a written proposal and price quote for such New Services containing at
least the following information (unless TCS determines (and notifies Nielsen)
that the New Services are wholly unrelated to the scope of this Agreement and
that TCS is incapable of delivering the New Services):

(1)A brief description of the services to be provided;

(2)If relevant, a projection of the net increases and decreases in Nielsen’s
Billing Unit utilization, if any, that will be attributable to such New
Services;

(3)A description of the new or modified resources and expenses not reflected in
clause (2) above that would be required for TCS to provide the New Services;

(4)A description of the resources, if any, that would no longer be required to
be provided by TCS if it provided the New Services;

C-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(5)A brief description of the ramifications and impacts of such New Services on
the existing Services (including the Service Levels); and

(6)Where the nature of the proposed Services are such that TCS, as the incumbent
for the other Services has a competitive advantage over other potential
suppliers, the charges proposed by TCS shall be no greater than TCS’ charges to
any other similar TCS customer for similar services.

(ii)TCS’ price quote for the New Services

(1)Charges for New Services shall be determined pursuant to this Section 3.4 and
shall be provided on a most favored customer basis.

(2)At Nielsen’s request, TCS’ price quote shall be at a reasonable level of
detail such that Nielsen can properly evaluate and understand the components of
TCS’ offer.  For example, if the New Services involves the provision of
Equipment, Software, and personnel resources, and the charges for each category
can be reasonably identified and separated (for analysis purposes), TCS will
provide a proposed line item charge for each category.  In addition, TCS will
break out its proposed charges for any Third Party Equipment, Software or
services, if applicable to the New Service.  

(3)TCS’ price quote shall be based upon the required proportional increase in
personnel, systems and other resources applicable to the New Services relative
to the then-existing TCS Charges and shall take into account any resources and
expenses of TCS for then-existing Services that would no longer be required once
TCS begins performing the New Services.

(c)Nielsen may elect to have TCS perform the work as a New Service in accordance
with the proposal by TCS described in Section 3.4(b)(i).  If Nielsen so elects,
the parties shall execute an SOW documenting the New Services and the Charges
for them.  

(d)Subject to Section 3.4(e), TCS shall not begin performing any New Services
until Nielsen has accepted TCS’ proposed SOW.

(e)If the parties cannot agree upon whether work requested by Nielsen is a part
of the then-existing Services or would be a New Service or what the appropriate
charge for the New Service should be, TCS shall nevertheless begin to perform
the disputed work if Nielsen so requests.  In this event, Nielsen shall pay TCS
**        percent (**%) of the Charges proposed by TCS until the matter is
resolved in accordance with the dispute resolution procedures provided in
Section 27.3 of the Agreement; provided that TCS shall not be required to
perform pursuant to this provision for more than      **                  for
any particular New Service.

3.5TCS Software

(a)If TCS (or its Affiliate acting in conjunction with TCS) desires to license
to Nielsen computer software that (i) is part of TCS’ (or such Affiliate’s)
commercial offerings, (ii) has not previously been used by TCS to provide the
Services to Nielsen, and (iii) is not then licensed to Nielsen (e.g., a renewal
or expansion is being considered, licenses that have lapsed

C-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

for more than an insubstantial period of time shall not qualify) (or at the time
it was first licensed to Nielsen it was deemed TCS Commercially Available
Software), TCS (or such Affiliate) may suggest to Nielsen that such computer
software be licensed to Nielsen provided that (x) TCS assist Nielsen in
completing a formal software selection process to identify and evaluate
competitive offerings provided by unaffiliated third parties, (y) Nielsen
concludes that such software selection process establishes that there is at
least one bona fide competitive alternatives available to meet Nielsen’s
requirements, and (z) if Nielsen selects the TCS software and executes a license
agreement therefor before TCS has introduced such software into Nielsen’s
environment, then such TCS software shall be deemed “TCS Commercially Available
Software”.

(b)All software of TCS and its Affiliates that is not TCS Commercially Available
Software shall be deemed “TCS Non-Commercially Available Software”.

4.NIELSEN OBLIGATION TO PROVIDE REPLACEMENT SERVICES WHERE TCS HAS MADE AGREED
UPON INVESTMENTS; GAIN SHARE

4.1Nielsen Obligation To Provide Replacement Services Where TCS Has Made Agreed
Upon Investments

(a)The Parties shall collaboratively establish a list of areas (“Investment
Areas”) where TCS will make investments that will improve the efficiency of the
methods of delivery of the Services to Nielsen’s Operations group in order to
support the charges that will apply hereunder from those previously provided
between the Parties, other than those where Nielsen desires to make the
investment directly.  Where Nielsen makes the investment directly, as between
Nielsen and TCS, Nielsen shall be the sole beneficiary of such investment.  The
first such list was agreed upon    **                      and the second list
shall be agreed upon by    **            
**     .  As part of such process Nielsen may inform TCS of areas where it
recommends that TCS not make investments due to anticipated changes in Nielsen’s
priorities.

(b)With regard to each Investment Area, provided that TCS actually makes the
investment described in the list, for   **               after the date of each
Investment Areas list (but not beyond    **                 ) Nielsen may not
reduce demand (measured by inputs) for the associated Services below
  **                                                                                                           

                                                                                
without providing substitute demand for similar Services.

4.2Gain Share

**


C-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

5.

PASS-THROUGH EXPENSES

(a)Nielsen will reimburse TCS for all Pass-Through Expenses mutually agreed by
the Parties, as provided in the Agreement.  Pass-Through Expenses must be
reasonable, warranted and cost effective, and have been approved in advance by
Nielsen’s Project Manager.  Pass-Through Expenses are to be billed to Nielsen at
TCS’ cost (without mark up of any kind, including administrative fees, and net
of all rebates and credits).

(b)TCS shall use Commercially Reasonable Efforts to minimize the amount of
Pass-Through Expenses.  With respect to services or materials paid for on a
Pass-Through Expense basis, Nielsen may:

(i)obtain such services or materials directly from one or more third parties;

(ii)designate the third party source for such services or materials;

(iii)designate the particular services or materials (e.g., equipment make and
model) TCS shall obtain (although if TCS demonstrates to Nielsen that such
designation will have an adverse impact on TCS’ ability to meet the Service
Levels, such designation shall be subject to TCS’ approval);

(iv)designate the terms for obtaining such services or materials (e.g., purchase
or lease and lump sum payment or payment over time);

(v)require TCS to identify and consider multiple sources for such services or
materials or to conduct a competitive procurement; and

(vi)review and approve the applicable Pass-Through Expenses before entering into
a contract for particular services or materials.

(c)The Parties may agree in an SOW that Nielsen’s payment to TCS of certain
Pass-Through Expense associated with such SOW shall be subject to different
payment terms than otherwise provided herein.

6.

LOCAL COUNTRY BILLING; EXCHANGE RATES

(a)Except as provided herein, the Charges shall be denominated and paid in the
currencies specified in Schedule C-2A, and if no currency is specified therein
then in United States Dollars.  If requested by Nielsen, TCS shall invoice
Nielsen Affiliates outside of the United States for charges in the currency
specified for local billing in the applicable SOW.  The exchange rates to be
used to convert from the U.S. Dollar based charges in this Agreement to the
relevant local currency shall be based on the average of the exchange rates
shown in the Wall Street Journal for each Business Day in the December prior to
the year in which the Services are to be provided (e.g., January’s bill for
December’s services will use the prior year’s exchange rate but February’s bill
for January’s services will use the new rates.  If the actual exchange rate of
any applicable local currency varies more than twenty percent (20%) against the
U.S. Dollar

C-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

in the course of any Calendar Year, upon the request of either Party, the
Parties shall reset the exchange rates for the remainder of such Calendar Year
based on the average exchange rates for the calendar month prior to such
readjustment date.  Such readjustment may occur only once per year.  An SOW may
provide for different terms but in order for such SOW to be effective it must be
approved by the Nielsen Global Relationship Manager and the TCS’ Global
Relationship Manager, with such approval indicated on the SOW.

(b)For purposes of calculating credits against the MCA and the ACA for Charges
that are billed in currencies other than United States Dollars, the parties
shall use the same exchange rates as provided in Section 6(a) of this Schedule
C.  

7.

CHARGES FOR TERMINATION-EXPIRATION SERVICES

Termination-Expiration Services provided during the Term (including the
Extension Period) shall be invoiced at the Rates provided in Table C-2A.  If any
such Services extend beyond the Term (including the Extension Period), the
Charges shall be as mutually agreed, but shall not be increased beyond the
Extension Period Rates by more than 10% per Calendar Year after the Extension
Period.

8.

TRUE UP OF CHARGES FOR 2017

This Schedule C confirms, replaces and supersedes the letter agreements between
the Parties dated as of March 17, 2017 and as of June 29, 2017.

9.

CLIENT SERVICE KPO ROTATIONAL ASSIGNMENTS

**

 

C-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Exhibit C-1
Offshore Leverage Commitments

**


C-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Exhibit C-2A

All amounts are in US Dollars unless otherwise noted.

Rate Card

**




C-15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**




C-16

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Exhibit C-2B

Engagement Models

**

 

C-17

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**

 

 




C-18

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**




C-19

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**




C-20

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**




C-21

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**


C-22

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Exhibit C-2C
Transition Areas & Resource Movement

 

TCS proposes to have the following projects be transitioned immediately to
Managed Services Model.

 

 

**




C-23

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**

 

 

 

C-24

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE D

NIELSEN SATISFACTION SURVEYS

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

SCHEDULE D

 

NIELSEN SATISFACTION SURVEYS

 

 

Section 20.

introduction

This Schedule identifies the customer satisfaction strategy that TCS will use to
determine the level of the Users’ satisfaction with the Services and to help TCS
identify performance areas that can be improved to achieve a “satisfied
customer” status.  The targets for the Customer Satisfaction Surveys may include
the internal Users of Nielsen designated by Nielsen and the Nielsen management
team.  TCS shall not be required to include any external users of Nielsen
services such as Nielsen Clients.

The customer satisfaction process will provide Nielsen management with an
objective view of the Service Levels achieved by TCS and the processes being
used to manage and provide Services to Nielsen.  This process enables the
identification, documentation and reporting of processes that can be targeted
for improvement of the provision of the services.  The overriding aim of the
customer satisfaction process is to ensure consistent levels of quality Service
across Nielsen’s entire User base.

Customer satisfaction may be measured in BPO and IT by using different surveys;
however the overall approach to the survey development, approval and execution
will be similar. Nielsen will have overall review and approval of the Customer
Satisfaction Surveys, to include input and approval of the survey recipients,
the survey methodology, and the survey questions.

Several different approaches may be used to gauge customer satisfaction. These
approaches may include web-based and paper surveys, meetings with key personnel,
and open forums. By using different techniques, personnel at different levels
and across a variety of business areas will be surveyed. The frequency and
breadth of the surveying will allow Nielsen and TCS to recognize and proactively
improve service/satisfaction issues before they become major problems.

 

Section 21.

general requirements

TCS’ responsibilities include:

(a)Conducting two (2) types of Customer Satisfaction Surveys:

(i)Annual Customer Satisfaction Surveys; and

(ii)Project Customer Satisfaction Surveys.

(b)Measuring customer satisfaction in all surveys for the following general
attributes:

D-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(i)Responsiveness;

(ii)Performance;

(iii)Service-related Knowledge; and

(iv)Overall Satisfaction.

(c)Measuring customer satisfaction for each unique Service provided.

(d)Measuring customer satisfaction with the value of the Services.

(e)Developing the materials and methodology for each survey.

(f)Submitting the materials and methodology to Nielsen for approval at least
thirty (30) working days prior to the scheduled start date for each survey.

(g)Tracking survey response rates.

(h)Communicating with Users on a proactive basis to achieve or exceed the
minimum response rate specified for each survey.

(i)Receiving completed surveys from Users and tabulating results from the
surveys.

(j)Reporting the results to:

(i)The Nielsen Relationship Manager and the applicable Project Manager.

(ii)The User group that was asked to respond to the survey.

(iii)Other Users of the Services as directed by the Nielsen Global Relationship
Manager or the applicable Project Manager.

(k)Using the survey results to propose for Nielsen review and approval
measurable improvement programs for areas requiring attention.

 

Section 22.

annual AND PROJECT customer satisfaction surveys – BPO & IT

TCS will describe in appropriate detail how it will meet the annual and SOW
Customer Satisfaction Survey requirements contained in this Schedule, including
a proposed methodology, typical staff participating in each survey, and sample
survey questions.

22.1TCS Responsibilities

TCS’ responsibilities include:

D-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(a)Conducting an annual survey sent to all Users of the Services designated by
Nielsen. The actual list of Users for each Service will be determined by
Nielsen.

(b)Initiating the first Annual Customer Satisfaction Survey within seven (7)
months after the Agreement Effective Date, or at a later time if approved by the
Nielsen Global Relationship Manager.

(c)Conducting ongoing Annual Customer Satisfaction Surveys annually thereafter.

(d)Reporting the results of the annual and SOW surveys to the Nielsen Global
Relationship Manager and relevant Project Managers within four (4) weeks after
survey completion.

(e)Reporting the results to the survey respondents and Nielsen executives as
requested by the Nielsen Global Relationship Manager.

(f)Developing and implementing action plans as warranted to improve delivery and
Users’ perception of Services.

 

Section 23.

Survey Instrument

TCS will use the survey attached to this Schedule as Exhibit D-1 or similar
surveys as agreed by Nielsen as the basis for conducting annual and Project
point of service satisfaction measurements.   Customer satisfaction may be
measured in BPO and IT by using different surveys; however the overall approach
to the survey development, approval and execution will be similar.  Nielsen will
have overall review and approval of the customer satisfaction surveys, to
include input and approval of the survey recipients, the survey methodology, and
the survey questions.

 

 

 

 

 

 

 

 

 

 

 

D-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-1

 

Form of Survey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****See following page***

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

[g2018020811212325870587.jpg]

 

D-1-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

D-1-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

SCHEDULE E

HUMAN RESOURCES

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE E

 

HUMAN RESOURCES

Section 41.

INTRODUCTION

41.1The Parties contemplate that the treatment of human resources matters will
differ from SOW to SOW.  This Schedule E describes the implications of the
various options to be elected by the Parties in each SOW.  Each SOW shall
indicate which provisions of this Schedule E are applicable to that SOW.  The
form of SOW contained in Exhibit A-3 provides a sample format which can be
inserted in other forms of SOW if appropriate.

41.2This Schedule E provides the provision regarding the transfer and hiring of
the In-Scope Employees by TCS.  Certain provisions provided in this Schedule E
are applicable only to those In-Scope Employees to whom the Acquired Rights
Directive does not apply (the “Non-ARD In-Scope Employees”), certain provisions
are applicable only to those In-Scope Employees to whom the Acquired Rights
Directive does apply (the “ARD In-Scope Employees”), and certain provisions are
applicable to all In-Scope Employees.  Provisions specific to In-Scope Employees
in a particular country shall be provided in the relevant SOW.  

Section 42.

DEFINITIONS.

(a)“ARD In-Scope Employees” means those In-Scope Employees to whom the ARD
applies.

(b)“Core Personnel” means those TCS Personnel who are engaged wholly or in part
in providing the Services on the date that notice to terminate the relevant SOW
is given by either Party, or during the six (6) months prior to expiration of
the Term, and who if not engaged wholly in providing the Services are, in
Nielsen’s opinion, involved sufficiently in the provision of the Services or
have detailed knowledge of the Services and Nielsen’s business.

(c)“Employment Effective Date” shall have the meaning provided in Section 3.2.

(d)“In-Scope Employee” means an employee of Nielsen or its Affiliates whose
employment with Nielsen or Nielsen Affiliate(s) is displaced as result of the
transaction contemplated by the relevant SOW (and, in the case of jurisdictions
where ARD applies, any individual whose employment is subject to transfer to TCS
pursuant to ARD).

(e)“Key Transitioned Employee” means a Transitioned Employee who is assigned to
perform a role/function designated in the SOW as critical to TCS in providing
the Services.

(f)“Non-ARD In-Scope Employees” means an In-Scope Employee to whom the ARD does
not apply.

E-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(g)“Non-ARD Transitioned Employee” means a Non-ARD In-Scope Employee who becomes
a TCS Personnel upon acceptance of the offer of employment from TCS made
pursuant to Section 3.1 of this Schedule.

(h)“Successor Supplier” means a third party designated by Nielsen to provide any
of the Services in lieu of TCS following the termination, expiration, or
reduction in scope of the relevant SOW.

(i)“Transitioned Employee” means (i) an In-Scope Employee who upon acceptance of
TCS’ offer of employment becomes an employee of TCS, its Affiliate, or Approved
Subcontractor and (ii) an Unintended ARD Employee.

(j)“Unintended ARD Employee” has the meaning provided in Section 4.3.

Section 43.

NON-ARD IN-SCOPE EMPLOYEES

43.1SOW Specific Provisions

Each SOW shall designate whether TCS is required to offer employment to Non-ARD
In-Scope Employees and, if so, whether TCS’ obligation is as to specific
indicated individuals or as to a specific number of individuals or some
combination of the two.  If an SOW does not indicate whether TCS is required to
hire In-Scope Employees then TCS shall not be obligated to offer employment to
any In-Scope Employees.

43.2Offers of Employment

At such time as the Parties provide in the relevant SOW, TCS will offer
employment, in writing, to each Non-ARD In-Scope Employee, such employment to
commence on the date specified in the offer letter subject to acceptance of the
offer by the applicable Non-ARD In-Scope Employee (the “Employment Effective
Date”).  If a Non-ARD In-Scope Employee is on leave that qualifies under the
United States Family and Medical Leave Act (“FMLA”) or applicable state or local
family and/or medical leave law, or any other applicable federal, state or local
leave law, including military leave law, is on disability leave (short or long
term), or is otherwise on a leave of absence approved by Nielsen (collectively,
“LOA Leave”), on or before the date TCS makes employment offers to other
eligible Non-ARD In-Scope Employees at such employee’s work location, such
employee shall receive an employment offer from TCS at or about the same time as
such other Non-ARD In-Scope Employees.  If a Non-ARD In-Scope Employee is on LOA
Leave, or if a Non-ARD In-Scope Employee takes LOA Leave after TCS offers
employment but before the Employment Effective Date, TCS shall honor the
employment offer made to such Non-ARD In-Scope Employee provided that the
Non-ARD In-Scope Employee returns to active service prior to the earlier of the
end of the Term of this Agreement and the expiration of his or her LOA Leave.  A
Non-ARD In-Scope Employee who is on LOA Leave who accepts an offer from TCS will
remain a Nielsen employee until he or she becomes a TCS employee upon joining
TCS employment at the end of his or her leave, at which time TCS will hire such
Non-ARD In-Scope Employee.

E-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

43.3Comparable Positions

TCS’ offer shall be for a position that is comparable to the type of position
held by the applicable Non-ARD In-Scope Employee prior to the date of the SOW
(except that unless otherwise provided in the relevant SOW if in the twelve
(12) months prior to the date of the SOW if Nielsen has made any changes in the
individual’s terms and conditions of employment outside of the ordinary course
TCS need only meet the terms and conditions prior to the non-ordinary course
change).  Unless otherwise consented to by the Non-ARD In-Scope Employee TCS
shall keep the Non-ARD In-Scope Employee in such comparable position for a
period of at least twelve (12) months from the Employment Effective Date.  For
purposes hereof, a “comparable position” shall mean a position (a) commensurate
with the Non-ARD In-Scope Employee’s education, skill and relevant experience;
(b) (unless otherwise provided in the SOW) with a work location of less than
thirty five (35) miles from the Non-ARD In-Scope Employee’s then current work
location; and (c) providing a level of compensation and benefits which, when
taken as a whole, are at least as favorable as those enjoyed by the Non-ARD
In-Scope Employee immediately prior to the date of the SOW (with base salary no
lower than previously provided).  If the SOW provides that the offer may be
contingent on relocation and at the time of the offer TCS contemplates that the
applicable Non-ARD In-Scope Employee is likely to be required to relocate within
twelve (12) months after the Employment Effective Date to a location which is
more than thirty five (35) miles from the Non-ARD In-Scope Employee’s then
current work location, TCS shall clearly inform such Non-ARD In-Scope Employee
of the possibility of relocation as part of the offer process so that the
Non-ARD In-Scope Employee is able to make an informed decision about whether to
accept TCS’ offer of employment.

43.4Pre-Employment Screening

TCS offer of employment may require that the offer is subject to the applicable
Non-ARD In-Scope Employee successfully completing TCS’ normal and customary
pre-employment background screening processes, including drug testing,
background checks, or any other pre-background employment screening not
prohibited by law.  If a Non-ARD In-Scope Employee was previously employed or
contracted by TCS, TCS may not consider such In-Scope Employee’s prior
performance with TCS as part of TCS’ screening process.  Except as expressly
provided in this Schedule E, the terms and conditions of TCS employment offer
extended to In-Scope Employees will be in accordance with TCS’ normal and
customary practices and policies with respect to requirements for recruitment of
full time staff.

43.5Retention of Certain Employees

TCS will not hinder Nielsen in Nielsen retaining in Nielsen’s employment such
employees (other than ARD In-Scope Employees) as Nielsen shall have notified TCS
prior to execution of the SOW that Nielsen wishes to retain.

43.6Disclosure of Relevant Information by Nielsen

(a)With respect to each Non-ARD In-Scope Employee to whom TCS may be required to
make an offer of employment in accordance with this Schedule E, if the
applicable SOW provides that TCS shall have access to employee files and to the
extent not restricted by

E-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

applicable law, Nielsen shall provide TCS with access to copies of all relevant
employment records of the Non-ARD In-Scope Employee available with Nielsen or
its Affiliates and all relevant information relating to such individual’s
employment with Nielsen or Nielsen Affiliates, including position and role,
length of service in such position and role, compensation details, performance
evaluations.  All such information shall be deemed Nielsen Confidential
Information.

(b)Nielsen agrees that when delivered to TCS in accordance with this Schedule E,
all Data disclosed pursuant to Section 4.5(b) below will be, to the best of
Nielsen’s knowledge, compliant with the requirements of this Schedule E,  and
accurate in all respects and will have disclosed all material terms and
conditions of employment of the applicable In scope Employees and Intended ARD
Transitioning Employees who will become TCS Personnel in accordance with this
Schedule E and the applicable SOW; and Nielsen will have satisfied all of its
obligations by the applicable In-Scope Employees and Intended ARD Transitioning
Employees as of the Employment Effective Date or the employment transfer date
with respect to all outgoing and accrued liabilities in respect of the Non-ARD
Transitioning Employees and Intended ARD Transitioning Employees who transfer to
TCS or Approved Subcontractors, including wages, contractual bonuses,
commission, holiday remuneration, payments of PAYE, tax, social security and
national insurance contributions or other relevant national statutory deductions
governed by the laws of any jurisdiction governing the employment of such
individuals.

Section 44.

ARD IN SCOPE EMPLOYEES

44.1Generally

The Acquired Rights Directive and/or any Laws implementing the provisions of or
similar to Acquired Rights Directive (“ARD Regulations”) may apply to the ARD
In-Scope Employees.

44.2Intended ARD In-Scope Employees

(a)At least thirty (30) days prior to the applicable SOW Effective Date, Nielsen
and TCS will prepare and agree upon a final list of ARD In-Scope Employees with
respect to the Services under such SOW who will transfer to TCS (“Intended ARD
Transitioned Employees”).  All other individuals who were performing work
in-connection with the Services outsourced to TCS under the relevant SOW prior
to the Effective Date of SOW, whether or not they could be considered as ARD
In-Scope Employees, shall be considered “Unintended ARD Employees”.

(b)Prior to the execution of any SOW that is expected to involve ARD In-Scope
Employees the parties shall undertake any required consultations with employees,
Works Councils, and similar persons.  TCS’ obligation to hire any Intended ARD
Transitioned Employees in any jurisdiction is subject to the condition that such
process is satisfactorily completed.  

E-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

44.3Unintended ARD In-Scope Employees

(a)Unless the applicable SOW provides that TCS bears the risk of Unintended ARD
Employees, Nielsen retains the responsibility of relocating, retaining or
terminating the employment of all Unintended ARD Employees.  In such event TCS
shall be responsible to transition the employment of each Intended ARD
Transitioned Employee as TCS Personnel consistent with the ARD Regulations.

(b)Unless the applicable SOW provides that TCS bears the risk of Unintended ARD
Employees, if an Unintended ARD Employee is found or alleged to have become an
employee of TCS or TCS Group or Approved Subcontractor as a result of the ARD
Regulations (instead of remaining an employee of Nielsen or applicable Affiliate
of Nielsen as provided in Section 3.2), then (unless TCS desires to retain such
individual):

(i)TCS will, upon becoming aware of any such transfer of employment, or claim
therefore, notify Nielsen in writing and may, following consultation with
Nielsen, offer the opportunity to Nielsen to make or cause to be made to such
individual an offer in writing to employ him or her under a new contract of
employment.  Upon such request being made, Nielsen may within seven (7) days
after such request, make or cause to be made the offer of employment, such offer
of employment to be on terms which, when taken as a whole, do not materially
differ from the terms and conditions of employment of that person immediately
before that person’s alleged transfer to TCS.  If such offer of employment is
accepted by that individual in writing then Nielsen shall inform TCS in writing
within two (2) Business Days after such acceptance;

(ii)If Nielsen decides not to make the offer contemplated under clause (i) above
or the offer as above is rejected by the applicable individual or is not
accepted within ten (10) Business Days, then, unless prohibited by applicable
law TCS may terminate the individual’s contract of employment. Nielsen shall
indemnify TCS of all amounts incurred by TCS or TCS group or applicable Approved
Subcontractor arising out of such transfer of employment and/or termination of
contract of employment, including:

(A)the notice pay and contractual or statutory redundancy payments paid by TCS
to such Unintended ARD Employees to the extent that such payments would have
been required to be made by Nielsen under the terms of the employees' contracts
of employment had the redundancies been implemented by Nielsen immediately prior
to their transfer to TCS

(B)any salary and contractual benefits incurred by TCS to such Unintended ARD
Employees during the period of time from their transfer to TCS to the date on
which such redundancy takes effect, provided that TCS uses reasonable commercial
efforts to minimize such period or

(C)the Parties may agree to a one-time payment or increase to the Charges to
compensate TCS for the continued employment by TCS of such Unintended ARD
Employees.  

E-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

44.4Benefits to Intended ARD Transitioning Employees

The Parties agree that with respect to each Intended ARD Transitioning Employees
on the applicable Service Commencement Date:

(a)The contract of employment of each of the Intended ARD Transitioning
Employees shall have effect on and after the Employment Effective Date as if
originally made with TCS instead of Nielsen.  With effect from the applicable
Service Commencement Date, all wages, salaries and entitlement to other
benefits, pensions and pension-related benefits of the Intended ARD
Transitioning Employees, as well as all the employer’s contractual and statutory
liabilities including in respect of PAYE, social security payments and national
insurance contributions, or other relevant national statutory deductions
governed by the Laws of any jurisdiction governing the employer of such ARD
Transitioned Employees relating to the period on or after the Employment
Effective Date, will be discharged by TCS.  Nielsen will be and shall remain
liable for the payment of all such amounts relating to the period prior to and
up to the Employment Effective Date.  

(b)Subject to the provisions of this Schedule E, each Party agrees to comply
fully with its legal obligations under the Acquired Rights Directive and any
applicable local country laws, including its obligations regarding consultation
and the giving of information.

(c)Notwithstanding the foregoing, Nielsen may retain certain ARD In-Scope
Employees if the ARD In-Scope Employees are offered, and have accepted, an offer
of employment with Nielsen to perform functions outside the scope of Services
provided in the relevant SOW.  Such offers of employment shall not in any way
reduce TCS’ obligations under this Section 4 with respect to any such ARD
In-Scope Employees unless and until such ARD In-Scope Employees has accepted
such an offer of employment from Nielsen

44.5Personnel Data

At the request of TCS, Nielsen will deliver or make available to TCS, as soon as
practicable following the Effective Date of the applicable SOW or on receipt of
such request, and subject to any applicable legislation governing the use or
processing of personal data which may be in effect from time to time, copies of
all tax, PAYE, social security and national insurance records and copies of any
other documents or records (agreed by Nielsen and TCS) which, in the reasonable
opinion of Nielsen, are relevant to the Intended ARD Transitioning Employees and
as applicable to any Unintended ARD Employees, provided that:

(a)Nielsen will preserve the originals of such records or documents for a period
of at least three (3) years (or such longer period as may be required by any
relevant laws) after the Effective Date and will allow TCS access to the same at
all reasonable times to the extent necessary to enable TCS to deal with any
matters relating to the Intended ARD Transitioning Employees and Unintended ARD
Employees and will, as and when requested by TCS to do so, produce the same to
the relevant authorities; and

(b)If Nielsen wishes to dispose of or destroy any such records or documents
prior to the expiration of three (3) years after the Effective Date of the SOW,
it will not do so without

E-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

informing TCS of its intention to do so and, if TCS so requests, Nielsen will
deliver to TCS such of the records or documents as TCS may request.

Section 45.

BENEFITS AND PERFORMANCE REVIEWS for transitioned Employees

45.1TCS Benefits and Performance Obligations

Except as applicable local laws require otherwise or as expressly provided
below, following the Employment Effective Date for each Transitioned Employee,
TCS will:  

(a)Provide a package of compensation benefits which benefits when taken as a
whole, will be comparable, or no less favorable in the aggregate than, those
enjoyed by the Transitioned Employees immediately prior to the Effective Date
and, in the case of Intended ARD Transitioned Employees, such package of
compensation benefits are sufficient to avoid any claims for breach of the ARD
regulations.  In particular, TCS will, to the extent such obligations are
greater than those imposed by applicable law:

(i)Ensure that Transitioned Employees are given the same employment
opportunities as are available to other existing employees of TCS, TCS Group or
Approved Subcontractor, as applicable;

(ii)Maintain and recognize each Transitioned Employee’s total relevant service
time with Nielsen (including any time with a previous employer where Nielsen has
recognized continuity of such employment), in each case documented by the
Parties prior to the Employment Effective Date and ensure that this applies to
all benefit qualifications, vesting and any other requirements (other than
pension benefit accrual);

(iii)Treat each Transitioned Employee into the same Fair Labor Standards Act
Category (i.e., exempt or non-exempt) as with Nielsen (and, unless there is a
change in the Transitioned Employee’s position or if required by a change in
applicable law), not change such classification during the Transitioned
Employee’s employment with TCS for at least one year after the Employment
Effective Date);

(iv)Employ all Transitioned Employees through TCS, or if provided in the
relevant SOW either an Affiliate of TCS or an Approved Subcontractor;

(v)Arrange for no waiting periods or limitations as to pre-existing conditions
and exclusions for medical/hospitalization insurance coverage, prescription
drugs, dental, vision, life insurance, long term disability and short term
disability for each Transitioned Employee and his/her eligible dependents;

(vi)If an Employment Effective Date is effective other than on the first working
day of a calendar year credit towards any deductible or copayment requirement of
TCS’ medical, dental and vision plans for the current calendar year any
deductibles or copayments paid during such calendar year prior to the Effective
Date by the Transitioned Employees and their respective dependents under
Nielsen’s medical, dental and vision plans;

E-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(vii)Assume, if requested, financial responsibility for any unfinished training
courses and associated tuition reimbursement costs to the extent such programs
are available under corresponding TCS programs and policies; and

(viii)Take full responsibility for all travel and relocation requirements and
costs of the Transitioned Employees caused by any travel or relocation approved
or required by TCS after they become TCS Personnel.

(b)Retain in Nielsen account those Key Transitioned Employees listed in the
relevant SOW (“Non-Transferable Key Transitioned Employees”) during the first
twenty-four (24) months after the Employment Effective Date, unless Nielsen
consents to a termination (other than for cause) or reassignment. For purposes
of this Section 5, “cause” shall include misconduct, unsatisfactory performance
that continues after notification to the employee of the manner in which
performance is deficient, and misappropriation of Confidential Information.  For
this purpose “cause” shall not include job elimination or redundancy.  

45.2Retention and Re-Assignment of Non-ARD Transitioned Employees

(a)Prior to terminating the employment of any Non-ARD Transitioned Employee,
other than for cause, TCS shall use reasonable efforts to redeploy such employee
within TCS.

(b)TCS shall retain and not reassign without Nielsen’s prior written approval,
(except where termination is for cause), all Non-ARD Transitioned Employees for
the first twelve (12) months following the Employment Effective Date (unless the
SOW is terminated by Nielsen and the provisions of Section 5.9 of this Schedule
E apply).  The exclusive liability of TCS for breach of this provision shall be
for TCS to pay the applicable severance amount to such individual at the rate at
which he/she would have been entitled if his/her employment had been continued
with Nielsen until the date of such termination.  

(c)Unless otherwise provided in the relevant SOW, during the first twelve
(12) months after the Employment Effective Date, TCS will review with Nielsen
any proposed reassignment of any Non-ARD Transitioned Employees to an account
other than Nielsen and obtain Nielsen’s consent to the reassignment.

45.3Bonuses and Salary Increases

(a)If so provided in the relevant SOW, TCS will provide Non-ARD Transitioned
Employees with a pro-rata initial salary increase necessary to reflect any
difference in the time of salary review cycles between the Parties.  

(b)With regard to accrued bonuses for Non-ARD Transitioned Employees, Nielsen
will either (at its option) pay accrued bonuses at time of transfer or when
other Nielsen employees are paid.  If the latter, Nielsen may elect to pay the
gross amount to TCS and have TCS pay the Non-ARD Transitioned Employees.

E-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

45.4Vacation

TCS shall provide to each Non-ARD Transitioned Employee with full credit for the
amount of any unused paid time off accrued by the employee for the relevant
calendar year immediately prior to the Employment Effective Date.  Thereafter,
such Non-ARD Transitioned Employees will be eligible for paid time off in
accordance with TCS’ standard policies, based upon the employee’s combined years
of Nielsen and TCS service.  

45.5Orientation

TCS will provide sufficient orientation and on-the-job and formal training to
each Transitioned Employee to facilitate the employee’s expeditious integration
into TCS’ workforce, and familiarization with TCS’ policies and procedures.

45.6In-Scope Employees Availability on Effective Date

If there are any In-Scope Employees who are subject to the hiring requirement as
agreed by Nielsen and TCS and are not available for work commencing on the
Employment Effective Date, Nielsen will, on or before the Effective Date of the
SOW, provide TCS with a list of such In-Scope Employees who may not immediately
be available because such persons are on other temporary assignments or
long-term leave.  A preliminary version of such list will be attached to the
applicable SOW as an Exhibit.

45.7401(k) Plan

(a)Eligibility.  Provided he or she has sufficient service with Nielsen to be
eligible for participation, for employer contribution, and for vesting, in
Nielsen’s 401(k) plan (the “Nielsen 401(k) Plan”), each United States
Transitioned Employee shall receive immediate eligibility for participation, for
employer contributions, and for vesting, in TCS’ 401(k) plan (the “TCS 401(k)
Plan”) in accordance with the TCS 401(k) plan.

(b)Loans.  Each United States Transitioned Employee shall have the right to
rollover existing loans outstanding under its Nielsen 401(k) plan account to his
or her TCS 401(k) Plan account.  Each Party shall cooperate with one another to
administer the collection and accounting of any outstanding plan loans (up to
(2) loans) under the Nielsen 401(k) plan until the effective date of transfer of
assets from the Nielsen 401(k) plan to the TCS 401(k) Plan.  

45.8Section 125

For United States Non-ARD Transitioned Employees who participate in Nielsen’s
Dependent Care or Medical Expenses Plans established pursuant to IRC §125, TCS
shall assume Nielsen’s obligations with respect thereto as of the Employment
Effective Date and Nielsen shall transfer to TCS the aggregate amount
contributed prior to the Employment Effective Date by all such Transitioned
Employees for the relevant calendar year less the aggregate amount paid out with
respect thereto.  

E-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

45.9Severance for Non-ARD Transitioned Employees

Each Non-ARD Transitioned Employee shall be given service credit for severance
benefits for prior experience with Nielsen, to the same extent that Nielsen gave
credit to that employee’s years of service prior to the Employment Effective
Date.  Without in any way diminishing TCS’ obligation pursuant to Section 4.2,
if during the first twelve (12) months after the Employment Effective Date
(i) TCS terminates a Non-ARD Transitioned Employee’s employment other than for
cause and (ii) under the rules of Nielsen’s severance plan in effect immediately
prior to the Employment Effective Date such Non-ARD Transitioned Employee would
have been entitled to greater severance benefits (using the aggregate of service
recognized by Nielsen and the period of service with TCS), then TCS shall
provide such Non-ARD Transitioned Employee with such additional amounts of
severance benefits payments over and above those payable under TCS’ severance
plan that are necessary in the aggregate to cause the total severance benefits
to be equal to the benefits available under Nielsen’s plan.  If the SOW or the
Agreement is terminated by Nielsen for any reasons other than material breach by
TCS or change of control of TCSL within the first twelve (12) months after the
Employment Effective Date, Nielsen will reimburse TCS for any severance benefits
or other amounts incurred by TCS to such Non-ARD Transitioned Employees if TCS
terminates such employees within ninety (90) days thereafter.

Section 46.

IMMIGRATION

46.1Work Permits and Visas

TCS will make commercially reasonable efforts (including financial
responsibility where Nielsen had financial responsibility prior to the Effective
Date) for managing the process of obtaining and completing any applications for
work permits or visas required by any Transitioned Employees in connection with
their employment with TCS or following the Employment Effective Date and/or
maintaining work permits or visas in effect as of the Employment Effective
Date.  TCS also shall be responsible for completion of Forms I-9 for
Transitioned Employees in the United States.  TCS’ offer of employment may be
subject to the availability of transfer of such individual’s visa (or an
appropriate replacement thereof) and the continued availability of such visa.

46.2Transitioned Employees With H1-B Or L-1 Visas

(a)Nielsen will continue to employ any Transitioned Employee working on an H1-B
or L-1 visa (the “Working Paper Employees”) until TCS can obtain an H-1B for
such employee or until Nielsen determines that continued employment of any such
individual is inappropriate.  TCS shall apply, and pay the expedite fee, to
obtain an H-1B visa for the Working Paper Employees as soon as possible after
the issuance of the offer of employment.

(b)With respect to the Working Paper Employees, except as otherwise specified
herein, references to the Effective Date in this Schedule shall be deemed to be
references to the date the Working Paper Employees are transitioned to TCS
pursuant to paragraph (a) above.

E-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(c)TCS shall reimburse Nielsen for all compensation (i.e., salary plus benefits)
that Nielsen provides the Working Paper Employees after the Employment Effective
Date.

Section 47.

INDEMNITIES ON TRANSFER

47.1Nielsen Indemnities

Without limiting Nielsen’s obligations under Section 3.3, Nielsen will defend,
indemnify and keep TCS indemnified against all Losses howsoever arising out of
or relating to any Claim:

(a)By any employee or employee representative of either Party arising out of a
failure by Nielsen to comply with its legal obligations under the ARD
Regulations, including its obligations regarding consultation and the giving of
information;

(b)By any Non-ARD Transitioned  Employees to the extent such Claim relates to a
period up to the Employment Effective Date (other than any claims against TCS
completely independent from TCS’ relationship with Nielsen);

(c)By any other employee or contractors of Nielsen including Nielsen Contractor
Personnel which arises or is alleged to arise as a result of any act or omission
by Nielsen relating to their employment or engagement by Nielsen at any
time.  For clarity, this Section 7.1(c) shall not apply to Claims of TCS
Personnel, including Non-ARD Transitioned Employees, which arises or is alleged
to arise as a result of any act or omission by TCS relating to their employment
or engagement by TCS at any time; or

(d)By any Intended ARD Transitioning Employees as they relate to a period up to
the date of their employment transfers to TCS pursuant to Section 4.1;

47.2TCS Indemnities

TCS will defend, indemnify and keep indemnified Nielsen against all Losses
arising out of or relating to any Claim:

(a)By any employee or employee representative of either Party arising out of a
failure by TCS to comply with its legal obligations under the ARD Regulations,
including its obligations regarding consultation and the giving of information;

(b)By any Non-ARD Transitioned Employees to the extent such Claim relates to a
period on or after the Employment Effective Date or affirmative acts of TCS
prior to the Employment Effective Date related to TCS’ interview, screening,
selection, or offer and acceptance process; or

(c)By any Intended ARD Transitioning Employees which is related to the period on
and after the date of transfer of their employment to TCS.

E-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

47.3Indemnification Procedures

The provisions relating to indemnities provided in Section 31.5 of the Agreement
will also apply with respect to the indemnities given in Section 7.

Section 48.

NIELSEN CONTRACTOR PERSONNEL

The contracts for any contractors of Nielsen and its Affiliates (“Nielsen
Contractor Personnel”) will be terminated or, if so provided in the relevant
SOW, subject to receipt of any Consents in the manner provided in Section 16
(Consents) of the Agreement, assigned to TCS.  Actions to terminate or assign
such contracts will be in accordance with a plan prepared by TCS and approved by
Nielsen.  

Section 49.

SUPPLY OF TCS PERSONNEL INFORMATION

49.1Transitioned Employee Personnel Information

Following the service of notice of termination of the Agreement (or the relevant
SOW) or the date six (6) months prior to expiration of the relevant SOW (a
“Disengagement Event”), TCS will, subject to the appropriate confidentiality
undertakings being given by Nielsen and any potential Successor Supplier, and
subject to any applicable law governing the use or processing of personal data,
within fourteen (14) days of Nielsen’s request for the same, provide Nielsen
(which Nielsen may, subject to aforesaid confidentiality, share with any
potential Successor Supplier notified to TCS), with such information and copies
of appropriate records concerning all Key Transitioned Employees, all TCS
employees who the ARD Regulations may require be transferred to Nielsen or a
Successor Supplier, and any other Transitioned Employee who remain in Nielsen
account (“Transitioned Employee Personnel Information”).  Such Transitioned
Employee Personnel Information shall include the number and breakdown of such
Key Transitioned Employees, all TCS employees who the ARD Regulations may
require be transferred to Nielsen, and other Transitioned Employees by function,
remuneration and benefits packages, and dates of commencement of employment,
contractual periods of notice and any outstanding or potential liabilities in
respect of such TCS employees, but excludes any (i) career planning files
regarding the such TCS Employees, and (ii) information regarding formal
complaints filed by such TCS Employees.

49.2Changes to Transitioned Employee Personnel  Information

Where Transition Employee Personnel Information has been provided, TCS will as
soon as practicable (but in any event within fourteen (14) days):

(a)Inform Nielsen of any material change to the same;

(b)Use its reasonable efforts to clarify any matter on which clarification is
reasonably requested by Nielsen; and

(c)Use its reasonable efforts to co-operate with any other reasonable requests
made by Nielsen concerning Transition Employee Personnel Information.

E-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 50.

CHANGE TO A SUCCESSOR SUPPLIER AND RE-TRANSFER PROVISIONS

50.1Core Personnel

Prior to the effective date of any Disengagement Event, Nielsen will compile,
and TCS agrees to provide all such assistance as Nielsen reasonably requires in
facilitating such compilation, a list of all Core Personnel.

50.2Re-Transfer Employees

Nielsen and TCS acknowledge and accept that where Nielsen or a Successor
Supplier provides services in replacement of the Services on or after the
effective date of any Disengagement Event and any Core Personnel transfer to
Nielsen or the Successor Supplier (the such Core Personnel, the “Re-Transfer
Employees”, and such transfer shall be considered a “Re‑Transfer”), such
transfer (so far as it relates to Transitioned Employees or other personnel who
TCS intends to make redundant employed in a member state of the European Union)
may (depending on the precise facts in the case), constitute a relevant transfer
for the purposes of the Acquired Rights Directive or other applicable
legislation.  The date of the Re-Transfer is deemed the “Re-Transfer
Date”.  Each Party undertakes in such circumstances to comply fully, and to
provide all reasonable assistance to the other Party and any potential Successor
Supplier to comply fully, with all its/their respective obligations under the
ARD Regulations or other applicable laws including (without limitation)
its/their obligations regarding consultation and the giving of information.

50.3TCS Obligations on Re-Transfer

Whether or not the Acquired Rights Directive applies to any Core Personnel, on a
Re-Transfer, TCS will:

(a)Cooperate with and not hinder Nielsen or any Successor Supplier in offering
employment to, or entering into a contract with, any Core Personnel;

(b)As directed by Nielsen, give Nielsen or any Successor Supplier all reasonable
assistance to employ, or contract with, such Core Personnel, including, by
providing to Nielsen or any Successor Supplier:

(i)Reasonable access to such Core Personnel for interviews and recruitment;

(ii)An organizational chart showing the roles, responsibilities, authority and
salaries or resource values of all such Core Personnel; and

(iii)Waive, and ensure that each of its Subcontractors waives, any
post-termination restrictions of any nature applicable to such Core Personnel
where TCS or such Subcontractor enjoys the benefit of such restriction.

(c)All activities by Nielsen and Successor Supplier relating to Re-Transfer
shall be completed within three (3) months after the Disengagement Date and
unless such date is

E-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

extended by the Parties, Nielsen’s rights with respect to Re-Transfer
contemplated under this Schedule E shall terminate (other than with regard to
transfer of files and indemnification).

50.4TCS Disengagement Procedures

(a)TCS will not (and will use Commercially Reasonable Efforts to procure that
Affiliates of TCS or Approved Subcontractors will not) without the prior written
consent of Nielsen, terminate or vary the terms of employment of any Core
Personnel in connection with any Disengagement Event other than changes in the
ordinary course of employment.  Specifically, TCS, TCS’ Affiliates, and its
Approved Subcontractors shall not:

(i)Vary, or purport or promise to vary, the terms or conditions of employment,
engagement, or service of any Core Personnel (including promises to make any
additional payment or provide any additional benefit, except in accordance with
such normal variations as are made in respect of other employees of TCS in
equivalent positions pursuant to TCS’ normal business practices);

(ii)Reduce or vary the involvement of any Core Personnel from the provision of
the Services;

(iii)Terminate (or give notice to terminate) the employment or engagement of any
of Core Personnel other than lawfully for cause;

(iv)Recruit any employee, contractor, Subcontractor or consultant to provide the
Services or assign any additional individuals to the provision of the Services
(other than as reasonably required to ensure TCS’ ability to comply with its
obligations under the Agreement);

(v)Transfer any Core Personnel away from the provision of the Services; or

(vi)Prevent, restrict or hinder any Core Personnel from working for Nielsen or a
Successor Supplier.

(b)The foregoing prohibitions shall apply only where such variation, reduction,
termination, recruitment, transfer, prevention or other activity specified in
Section 10.4(a):

(i)Is instituted at any time after a notice of termination of the Agreement, in
whole or in part, in accordance with the terms of the Agreement has been issued
by either Party;

(ii)Is instituted at any time within six (6) months prior to the Disengagement
Event; or

(iii)Is designed first to take effect in whole or in part after a Disengagement
Event.

50.5Re-Transfer Employee Data and Obligations

TCS agrees that:

E-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(a)When delivered to Nielsen in accordance with this Schedule E, Data disclosed
pursuant to Section 9 above will be, to the best of TCS’ knowledge, compliant
with the requirements of this Schedule E, and accurate in all respects and will
have disclosed all material terms and conditions of employment of the
Re-Transfer Employees who transfer to Nielsen or a Successor Supplier in
accordance with Section 10.2; and

(b)TCS  will have satisfied all of its obligations by the Re-Transfer Date with
respect to all outgoing and accrued liabilities in respect of the Re-Transfer
Employees who transfer to Nielsen or a Successor Supplier in accordance with
Section 10.2, including wages, contractual bonuses, commission, holiday
remuneration, payments of PAYE, tax, social security and national insurance
contributions or other relevant national statutory deductions governed by the
laws of any jurisdiction governing the employment of such Re-Transfer Employees.

50.6Personnel Disengagement Assistance

(a)Without prejudice to the foregoing provisions of this Agreement but subject
to the provisions of Section 29 of the Agreement and Schedule O (Termination
Expiration Assistance), TCS will use Commercially Reasonable Efforts to comply
with all reasonable requests from Nielsen with regard to arrangements
contemplated under this Schedule E connected with termination or expiration of
the Agreement.  TCS further agrees that it will fully and promptly co-operate in
good faith with all reasonable requests of Nielsen to procure the smooth and
lawful transfer to the Successor Supplier of the Re-Transfer Employees who
transfer to Nielsen or a Successor Supplier in accordance with
Section 10.3.  Subject to any restrictions under applicable law, no later than
twenty-eight (28) days following any Disengagement Event, where there is a
Re-Transfer, TCS will provide to Nielsen or the Successor Supplier updated
payroll information following the final payroll run and relevant tax and
statutory details in relation to any Re-Transfer Employees.

(b)TCS agrees that, in the period of six (6) months after the effective date of
any Disengagement Event, it will not solicit to hire or employ any Re-Transfer
Employee from Nielsen or a Successor Supplier to which the relevant Re-Transfer
Employee’s employment has transferred on or following such Disengagement Event
without Nielsen’s or the Successor Supplier’s prior written consent.

Section 51.

INDEMNITIES ON RE-TRANSFER

51.1TCS Indemnities on Re-Transfer

TCS shall indemnify Nielsen and keep Nielsen indemnified against all Losses
arising (directly or indirectly) out of or relating to any Claim:

(a)By any Re-Transfer Employee or Re-Transfer Employee’s representative arising
out of a failure by TCS to comply with its legal obligations under the Acquired
Rights Directive and local country law, including its obligations regarding
consultation and the giving of information;

E-15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(b)By or on behalf of any Re-Transfer Employee arising from TCS’ failure to
perform its legal or contractual obligations as they relate to the period up to
the Transfer Date; or

(c)By or on behalf of any Re-Transfer Employee which arises or is alleged to
arise as a result of any act or omission of TCS relating to such Re-Transfer
Employee’s employment prior to the Re-Transfer Date.

51.2Nielsen Indemnities on Re-Transfer

Nielsen shall indemnify and keep TCS indemnified against all Losses arising out
of or relating to any Claim:

(a)By any Re-Transfer Employee or Re-Transfer Employee’s representative arising
out of a failure by Nielsen or Successor Supplier to comply with its legal
obligations under the Acquired Rights Directive, including its obligations
regarding consultation and the giving of information; and

(b)By any Re-Transfer Employee which arises or is alleged to arise as a result
of any act or omission by Nielsen or any Successor Supplier relating to such
Re-Transfer Employee’s employment by Nielsen or any Successor Supplier as they
relate to a period on or after the Re-Transfer Date.

51.3Indemnification Procedures

The provisions relating to indemnities set out in Section 31.5 of the Agreement
will also apply with respect to the indemnities given in this Section 11.

Section 52.

Compliance and Insurance

52.1WARN Act

If such termination could be aggregated with employment terminations undertaken
by Nielsen of other Nielsen employees, without Nielsen’s consent TCS may not
terminate the employment of any Transitioned Employees in the United States
during the twelve (12) months after the Employment Effective Date if such
termination is attributable to Nielsen under the Worker Adjustment and
Retraining Notification (“WARN”) Act.

52.2Worker’s Compensation

Nielsen shall be responsible for providing workers’ compensation insurance
coverage for the Transitioned Employees through the day before the Employment
Effective Date, and TCS shall be responsible for providing workers’ compensation
insurance coverage for the Transitioned Employees from and after the Employment
Effective Date.

 

 

 

 

E-16

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

SCHEDULE F

SERVICE LOCATIONS

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

Section 53.

Service Locations

 

53.1TCS Service Locations

(a)Global Delivery Centers.  Services will be performed in TCS’ Global Delivery
Centers in  
**                                                                                                                                    


(b)Other Service Locations.  TCS may add Other Service Locations or relocate the
Services in accordance with Section 6.2 of the Agreement.

 

 

F-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE G

NIELSEN POLICIES AND STANDARDS

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE G

 

NIELSEN POLICIES AND STANDARDS

 

 

This Schedule G incorporates Nielsen’s policies as published on the Nielsen
intranet website (or its equivalent), or as otherwise set forth below.  The
policies included in this Schedule G are currently in force at Nielsen.  TCS and
its employees, representatives, agents, and service providers that are providing
the Services (for purposes of this Schedule G, the “TCS Parties”), shall comply
with all policies identified in this Schedule G, as such policies may be
amended, modified, added, or deleted by Nielsen from time to time (hereinafter,
the “Nielsen Policies”).  

Upon written request of Nielsen, not more than once annually, the TCS Account
Executive or its nominee shall certify in writing to Nielsen that (a) the TCS
Parties have read the Nielsen Policies in effect as of the certification date,
and (b) TCS and the TCS Parties are in compliance with such Nielsen Policies.

Nielsen will provide notice to the following TCS contacts, listed below in
Schedule G-1 (as such contacts may be modified from time to time in accordance
with this Schedule G), with respect to any changes to a Nielsen Policy. Upon
receiving such notice, within ten (10) days, the TCS contacts listed in Schedule
G-1 will share with Nielsen an implementation plan and corresponding timeline to
comply with the Policy changes referred to in said notice.  **






TCS shall immediately notify Nielsen of any required changes to Schedule
G-1.  For the avoidance of doubt, TCS’ failure to notify Nielsen of any required
changes to Schedule G-1 shall not relieve TCS or the TCS Parties’ obligations to
comply with the Nielsen Policies.

The notices described above in this Schedule G may be made by e-mail,
notwithstanding Section 34.2 of the Agreement.

List of Nielsen Policies:

 

1.

Access Control Security Policy:

**

 

2.

End User Technology Strategy Policies:

**

 

3.

User Information Security Policies:

 

G-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

4.

T&E Policies:

**

 

5.

Nielsen Change Management Policy:

**

 

 

6.

Nielsen Cyber Security Policy:  

**

 

7.

Nielsen Global Privacy and Data Use Policy:

**

 

8.

Data Classification Guideline:  

**

 

9.

Supplier Code of Conduct:

**


 

10.

Records Retention Policy

**

 

 

 




G-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE G-1

 

TCS CONTACTS

TCS Contacts:

**

 

 

 

G-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION


 

 

SCHEDULE H

APPROVED SUBCONTRACTORS

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE H

 

APPROVED SUBCONTRACTORS

Section 54.

General

This Schedule H lists the TCS Affiliates and Subcontractors that may be used to
provide Services to Nielsen in accordance with Section 10.11 of the Agreement.
The following subcontractors listed in this Schedule H are approved to provide
Services in accordance with the Engagement Model(s) specified in the applicable
SOW(s). Notwithstanding Section 10.11 of the Agreement, TCS shall seek Nielsen’s
written approval prior to using any Approved Subcontractors included in this
Schedule H in LATAM and shall provide to Nielsen on a monthly basis a list of
which Approved Subcontractors are used and what Services they are performing in
each LATAM country.

54.1Tata Group Subcontractors

 

**




H-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

**




H-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

**

 

 

 

H-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

SCHEDULE I

 

THIRD PARTY CONTRACTS

 




EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE I

THIRD PARTY CONTRACTS

 

As of the SARA Effective date, there are no Third Party Contracts which will be
assigned.

 

 

 

 

 

I-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

SCHEDULE J

GOVERNANCE AND PERSONNEL

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE J

 

GOVERNANCE AND PERSONNEL

Section 24.

INTRODUCTION

This Schedule J sets out the governance structure for the Agreement, including
the management structure, committee membership, and the roles and
responsibilities of both Parties to review relationship objectives on a periodic
basis.  The Parties agree that this Schedule J is a work in progress and will be
finalized after the SARA Effective Date.

Section 25.

Roles and Responsibilities of Key Governance Team Members

25.1Nielsen Governance Team

(a)Nielsen Account Executive.  The Nielsen Account Executive shall have the
following responsibilities:  

(i)Setting the vision and objectives for the relationship;

(ii)Providing leadership and guidance to the Nielsen governance organization;

(iii)Working with the TCS Account Executive to review the Agreement’s goals and
objectives;

(iv)Resolving escalated issues in accordance with the Agreement;

(v)Providing liaison activities and guidance with TCS’ executive leadership
regarding Nielsen’s strategic needs; and

(vi)Managing the overall relationship with TCS.

(b)Nielsen Global Relationship Manager.  The Nielsen Global Relationship Manager
shall have the following responsibilities:

(i)Providing leadership and guidance to the Nielsen governance organization;

(ii)Working with the TCS Account Executive and TCS Client Partners to achieve
the Agreement’s goals and objectives;

(iii)Monitoring TCS’ and Nielsen’s compliance with Agreement obligations;

(iv)Monitoring TCS contract level Deliverable commitments;

J-1

--------------------------------------------------------------------------------

 

(v)Resolving escalated issues in accordance with the Agreement;

(vi)Approving, authorizing and overseeing all Agreement-related policies and
procedures; and

(vii)Coordinating and approving demand forecasting by TCS and Nielsen.

(c)Nielsen Project Management Office.  The Nielsen Project Management Office
shall have primary responsibility for the Agreement, including the management of
all reporting and updates to the Agreement.  Primary responsibilities include:

(i)Ensuring receipt and review of all TCS reports required per the Agreement;

(ii)Developing standard reporting and communication requirements between TCS and
various staff and organizations within Nielsen;

(iii)Developing and assisting with negotiations related to all SOWs, amendments
and updates to the Agreement that are required during the Term; and

(iv)Assisting with interpretation and intent of the Parties in regard to the
terms and conditions of the Agreement.

(d)Nielsen Project Managers.  The Nielsen Project Managers have the overall
responsibility for fulfilling Nielsen’s obligations under SOWs.  Primary
responsibilities include:

(i)Approving the SOW and any related transition or project plans;

(ii)Managing Nielsen’s internal expectations related to the SOW and supporting
Nielsen business units regarding questions and issues arising from the delivery
of Services;

(iii)Managing Nielsen’s obligations under the SOW;

(iv)Monitoring project progress and performance;

(v)Resolving any Service delivery issues related to the SOW; and

(vi)Reviewing the Services and Service Levels.

 

25.2TCS Governance Team

(a)TCS Account Executive.  The TCS Account Executive shall have the authority to
make any decision required for the proper functioning of the Agreement.  Primary
responsibilities include:

J-2

--------------------------------------------------------------------------------

 

(i)Ensuring that the process, structure and methodology is in place to meet TCS’
commitments under the Agreement;

(ii)Ensuring that TCS fulfills all of its obligations under the Agreement; and

(iii)Working with the Nielsen governance team to establish, manage, and meet
commitments, requirements, and expectations.

(b)TCS Client Partner.  The TCS Client Partner shall have the following
responsibilities:

(i)Act as the Primary contact for Technology / Operations

(ii)Ensuring that TCS fulfills all of its obligations under the  SOWs pursuant
under this agreement

(iii)Working with Nielsen tower heads and executives to align Service delivery
with Nielsen’s strategic needs;

(iv)Informing Nielsen about new capabilities and developments within TCS and
proposing ideas and solutions that will provide ongoing benefits to Nielsen;

(v)Ensuring that all Service Levels are met;

(vi)Assuring operational compliance with the Agreement, including all
obligations relating to Deliverables; and

(vii)Coordinating the delivery of new Services to Nielsen.

(c)TCS Engagement Managers.  TCS Engagement Managers shall have the overall
responsibility for fulfilling TCS’ obligations under SOWs.  Primary
responsibilities include:

(i)Meeting all Service Levels and contractual commitments for the applicable
SOW;

(ii)Ensuring that appropriately skilled and trained Resources are assigned to
the SOW;

(iii)Forecasting and managing demand requirements; and

(iv)Providing all Service Level reporting to the service control function.

(d)TCS Delivery Unit leader.  TCS Delivery Unit leader shall have the below
Primary responsibilities:

(i)Interface on all day-to-day operations relating to Services to be delivered
for a Delivery Unit under that SOW(s);

J-3

--------------------------------------------------------------------------------

 

(ii)Devote his or her full time and effort towards overseeing the SOW(s) and
meeting the Service Levels for the Delivery Unit

(iii)Resolving any Service delivery issues under the SOW; and

(iv)Implementing TCS’ development methodology as tailored to meet Nielsen
development standards.

(e)TCS Project Management Office.    The TCS Project Management Office shall
have the following responsibilities:

(i)Monitoring TCS’ compliance with its obligations under the Agreement;

(ii)Planning, collecting information for and producing reports in accordance
with Section 5.7 of the Agreement;

(iii)Working with the Nielsen governance team to establish, manage, and meet
commitments, requirements, and expectations Managing TCS relationships;

(iv)Implementing and managing the TCS financial system (including time
recording, labor reporting, billing, budgeting, forecasting, and annual planning
and managing overall Resource levels) in accordance with Nielsen requirements;

(v)Overseeing TCS’ delivery of Services; and

(vi)Conducting Satisfaction Surveys as provided in Section 8.10 of the
Agreement.

Section 26.

Committees

Committees with members from both Parties will be established to periodically
review the TCS - Nielsen relationship and ensure TCS continues to meet Service
delivery expectations.  Unless otherwise agreed to, the committees will meet
according to the following schedule:

J-4

--------------------------------------------------------------------------------

 



Executive Steering Committee

Quarterly

Strategic Relationship Review

Monthly

Delivery Excellence Review

Weekly

Execution Interaction Meetings

Half Yearly-

 

 

 

 

 

 

 

 

 



 

26.1Executive Steering Committee

The Executive Steering Committee will have executive management responsibility
for the Agreement and the relationship between the Parties.

(a)Members.  The Executive Steering Committee shall be chaired by the Nielsen
Global Business Systems highest level executive and will have the following
members:

(i)Global President Technology and Operations;

(ii)Nielsen Account Executive;

(iii)Nielsen Global Relationship Manager;

(iv)TCS Business Unit Head;

(v)TCS Account Executive;

(vi)TCS Client Partner; and

(vii)Other Nielsen and TCS personnel as required.

(b)Key Responsibilities.  The responsibilities of the Executive Steering
Committee shall include:

J-5

--------------------------------------------------------------------------------

 

(i)Ensuring business alignment between the Parties, analysis of Nielsen and TCS
business plans, and oversight of Services;

(ii)Approving strategic requirements and plans associated with the Services
during the Term; and

(iii)Identifying opportunities to enhance the benefits from the TCS – Nielsen
relationship.

(c)Frequency.  The Executive Steering Committee shall meet a minimum of twice
yearly, or as agreed to by the Parties.

26.2Strategic Relationship Review Committee

(a)Members.  The Strategic Relationship Review Committee shall be chaired by the
COE Heads   and will have the following members:

(i)Nielsen COE heads;

(ii)Nielsen Global Relationship Manager;

(iii)TCS Account Executive;

(iv)TCS Client Partners;

(v)TCS Engagement Managers; and

(vi)Other Nielsen and TCS personnel as required.

(b)Key Responsibilities.  The Strategic Relationship Review Committee shall be
responsible for the following:

(i)Developing strategic requirements and plans associated with the Services;

(ii)Monitoring Service delivery and Critical Service Levels;

(iii)Considering and approving, where possible, changes to the Agreement and to
the Services in accordance with the Change Control procedures to be approved by
Nielsen;

(iv)Reviewing continuous improvement and quality assurance measures and Customer
Satisfaction surveys;

(v)Initiating, as appropriate, the recommendations and suggestions made by the
Executive Steering Committee relating to the Services and/or the Agreement; and

(vi)Recommending new proposals to the Executive Steering Committee.

(c)Frequency.  The Strategic Relationship Review Committee will meet on a
quarterly basis.

J-6

--------------------------------------------------------------------------------

 

26.3Delivery Excellence Review Committee

(a)Members.  The Delivery Excellence Review Committee will have the following
members:

(i)Nielsen COE Head;

(ii)Nielsen Global PMO Head;

(iii)Nielsen Project Managers;

(iv)TCS Client Partners;

(v)TCS PMO Team;

TCS Engagement Managers;TCS Delivery Unit Leads; andOther Nielsen and TCS
personnel as required.

(b)Key Responsibilities.  The Delivery Excellence Review Committee shall be
responsible for the following:

(i)Implementing any active Transition Plans and monitoring Service delivery;

(ii)Monitoring Critical Service Levels and other operational Service delivery
metrics;

(iii)Reviewing and escalating operational problems and issues;

(iv)Submitting issues to the Strategic Relationship Review Committee for its
guidance and recommendations;

(v)Implementing and monitoring continuous improvement and quality assurance
measures; and

(vi)Reviewing Customer Satisfaction surveys.

(c)Frequency.  The delivery Excellence Review Committee will meet monthly.  

26.4Execution Interaction Committee

(a)Members.  The Execution Interaction Committee will have the following
members:

(i)Nielsen Project Managers;

(ii)TCS Project Managers, as applicable;

(iii)TCS Scrum Masters, as applicable;

J-7

--------------------------------------------------------------------------------

 

(iv)TCS Delivery Unit Leads; and

(v)TCS Team, as required.

(b)Key Responsibilities.  The Execution Interaction Committee shall be
responsible for the following:

(i)Reviewing SOWs at the project level for progress, performance and roadblocks;

(ii)Identifying strategies to clear any roadblocks;

(iii)Reviewing Service delivery metrics and identifying any potential Service
Level impact points;

(iv)Reviewing staffing levels and planning future Resource requirements;

(v)Monitoring and reviewing transition status and progress;

(vi)Ensuring process and procedure adherence;

(vii)Implementing continuous improvement opportunities; and

(viii)Identifying areas requiring attention and improvement initiatives that
need financial approvals and informing the Delivery Excellence committee.

(c)Frequency.   The Delivery Excellence Review Committee will meet weekly.  

 

 

 

J-8

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

EXHIBIT J-1

WAYS OF WORKING

 

The parties agree to the following in connection with Nielsen’s receipt of the
Services from TCS:

 

 

•

Prompt response to issues (e.g.: BRM/delivery leader engagement issues, existing
or potential conflicting business scenarios, other business or contract issues
raised by Nielsen, requests for information from Nielsen necessary to deal with
security, resource issue re-badge requests, delivery issues, billing queries,
audits as per the existing provisions.

 

•

**



 

•

Follow-through on commitments made, if commitment is no longer possible,
proactive communication to Nielsen vs. Nielsen chasing/requiring follow-up.

 

•

**




J-1-1

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

EXHIBIT J-2

Nielsen and TCS Schedule J Governance Team Members

The following is a list of governance team members for Nielsen and TCS as
provided in Section 2 of this Schedule J. The Parties shall identify such
personnel within thirty (30) days of the SARA Execution Date. The Parties shall
update this list biannually, as required to reflect any changes in staffing or
roles.

[PARTIES TO POPULATE WITHIN THIRTY (30) DAYS OF SARA EXECUTION DATE]

 

 

 

J-1-2

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE K

SOFTWARE

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE K


This Schedule K describes the TCS Proprietary Software (including TCS Project
Tools and TCS Productivity Tools) and TCS Third Party Software that TCS may use
in the performance of Services.  License rights granted to Nielsen with respect
to any TCS Software that are incorporated or embedded in any Deliverables or
Developed Software are described in the Agreement.  This Schedule also
identifies the availability to Nielsen of licenses and the terms thereof during
the Term and thereafter and Nielsen’s consent for TCS to use TCS Proprietary
Software and TCS Third Party Software without such rights and licenses in the
performance of Services (but not with respect to TCS Proprietary Software and
TCS Third Party Software that are embedded or incorporated in Deliverables or
Developed Software provided to Nielsen under the Agreement).  This Schedule also
sets forth TCS Productivity Tools which, if used in connection with the
Services, shall be subject to additional Charges.  

Section 27.

TCS THIRD PARTY SOFTWARE

Provided by TCS as part of Core Desktop Build at TCS Offshore Development Center
for Services to be used exclusively by TCS

 

**




K-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 28.

TCS Project Tools

Software/Tool Name

Applicability of Nielsen Consent/waiver for unavailability of assignment to
Nielsen during the Term or thereafter

Usage fee/License Fee charged to Nielsen

 

 

 

 

Section 29.

TCS Productivity Tools

The following table describes certain TCS Productivity Tools that have the
potential for use in connection with Services under the Agreement.  The use of
these Productivity Tools is not included in the current pricing as it is not
necessary for TCS to use these Tools in substitution of other commercially
available tools in the market.  If and as and when opportunity arises for use of
these or any other TCS proprietary software tools, TCS will offer Nielsen
**                        

**                                                                                                                
and to be made available for use subject to execution of the respective license
agreement

 

**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 30.

TCS Productivity Tools Currently in Use as of the SARA Effective Date.

**




K-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**

 

 

 

 

Section 31.

TCS Commercially Available Products

The following table describes certain TCS commercially available products which
have been licensed to Nielsen as per the provisions therein as well as the
detailed terms (including number of licenses) in the reference documents
mentioned in the table.  

 

**




K-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 32.

Additional Charges

TCS shall not use any Productivity Tool or other Software which will cause
Nielsen to incur additional Charges, either during or after the Term, unless
Nielsen has expressly approved the use of such Productivity Tool or Software in
the relevant Statement of Work.  If TCS uses any such Productivity Tool or
Software without obtaining Nielsen's approval in the relevant Statement of Work,
Nielsen will not be charged for the use of such Productivity Tool or Software
and TCS shall grant Nielsen a perpetual, worldwide, royalty free right to use
the same in connection with the provision of the Services.  

 

 

K-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE L

HARDWARE

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE L

 

 

TCS STANDARD HARDWARE

 

This schedule describes the standard Hardware that TCS will provide now pursuant
to Section 6.1(b) of the Agreement, at no additional Charge to Nielsen, as part
of the infrastructure of each Global Delivery Center.  

TCS agrees to refresh, at its cost, the Hardware from time to time as may be
necessary to enable TCS to provide Services in accordance with the Agreement.

 

Standard Laptop or Desktop Configuration or Equivalent configuration (depending
on the requirements in Operations or Technology). 

Monitor (if desktop):

17” or larger

System:

Processor:  Inteli3-i5 or equivalent

Memory:  4-8 GB

Hard Disk:  160- 256 GB

Telephone

One phone for every four (4) seats


Printers

Shared Network printer @ one per Nielsen Module in the Global Delivery Center.

 

 

 

 

 

 

L-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE M

LIST OF RESTRICTED COMPANIES

 

DESCRIPTION OF RESTRICTED BUSINESSES

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE M

 

RESTRICTED COMPANIES

Section 33.

Tier One RESTRICTED COMPANIES

 

**

 

 

 

Section 34.

Tier Two Restricted companies

 

**




M-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 35.

restricted businesses

TCS and its Controlled Subsidiaries may not engage in any of the following lines
of business, as provided in Section 9 of the Agreement.

Consumer services

 

Our Consumer Services segment provides essential market research and analysis
primarily to businesses in the consumer packaged goods industry.  Our Consumer
Services segment provides an array of services including retail measurement
services (ACNielsen ScanTrack), household consumer panels (ACNielsen Homescan),
new product testing (BASES), consumer segmentation and targeting (Spectra) and
marketing optimization (ACNielsen Analytical Consulting). We believe these
products and services give our customers a competitive advantage in making
informed decisions in today’s fast-moving and complex marketplace. Our Consumer
Services segment operates in more than 100 countries.  We believe one of our
primary strengths in our global presence, which is increasingly important in
today’s environment as our largest customers operate globally and continue to
expand and invest in developing markets.

 

Consumer Services’ customer base is comprised of the world’s leading consumer
packaged goods companies including the Colgate-Palmolive, Nestlé S.A., The
Procter & Gamble Company and the Unilever Group as well as leading retail chains
such as Carrefour, Kroger, Safeway, Tesco and Walgreens.  With a broad global
customer base and long-standing customer relationships, Consumer Services’
revenues are stable, predictable and highly diversified.  In 2006, the average
length of our relationships with Consumer Services’ top ten customers was 30
years.  These long-term relationships are strengthened by our ability to
integrate products and services into customers’ workflow and provide a wide
range of comparable and consistent data and analyses. This comparability of
information over time enhances our customers ability to use our information in
their decision-making and management processes. In addition, our customer
service professionals are often located on-site at our customers’ offices, where
they assist in analyzing information by providing industry context for better
decision-making and in developing strategic and tactical
recommendations.  Consumer Services’ strength of customer relationships is
exemplified by average customer renewal rates in excess of 90% in the U.S. and
Europe from 2003 to 2006, which results in high revenue visibility.  At the
beginning of each fiscal year, more than 50% of the segment’s revenue base for
the upcoming year is typically committed under existing agreements.  For the
fiscal year ended December 31, 2006, Consumer Services generated approximately
57% of our pro forma revenue.

 

Our Consumer Services segment is comprised of two divisions, ACNielsen and
Nielsen Advisory Services.  These divisions provide the following services on a
global basis: Retail Measurement Services, Consumer Panel Services, Customized
Research Services and various other advisory services including new product
launch services and consumer targeting and segmentation. While each of these
products and services provides significant value on a stand alone basis, they
can be combined to provide clients with more enhanced and in-depth analyses.

M-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

Retail Measurement Services (“RMS”)

RMS provides customers with information and analytics across 98 countries on
competitive sales volumes, market shares, distribution, pricing, merchandising
and promotional activities.  By combining this detailed information with our
in-house expertise and professional assistance we enable our customers to
improve their key marketing decisions.  We offer these services under our
ACNielsen ScanTrack and ACNielsen Market Audit brands.

RMS collects retail sales information from stores using electronic point-of-sale
technology and teams of local field auditors.  These stores include grocery,
drug and discount retailers who, through various cooperation arrangements, share
their sales data with us.  The method of collection depends upon the
sophistication of the retailers’ systems.  RMS downloads electronic retail sales
information collected by stores through checkout scanners to our servers on a
regular basis.  Where electronic retail sales information in unavailable, such
as in certain developing markets, we collect retail sales information through
in-store inventory and price checks conducted by field auditors.  Across all of
our markets, field auditors collect data regarding product placement in sores,
including the facing and positioning on store shelves as well as other
information.

RMS quality control systems validate, confirm and correct the collected
data.  It is then processed into databases and reports by product, brand and
category.  Customers access RMS databases using proprietary software such as
NITRO and WorkstationPlus which allow them to query the databases, conduct
customized analysis and generate customized reports and alerts.  For example,
clients can view and analyze information by specific product categories,
geography or retail channel.  Information can be accessed through ACNielsen
i-Sights which can provide a suite of reports linked to the key business issues
of the user.  Information can also be accessed online through and extranet web
portal, ACNielsen Answers.

Consumer Panel Services (“CPS”)

CPS provides clients with consumer purchasing information, including
demographics, based upon individual household consumption.  Clients use this
information to more precisely target and better segment their consumers.  In
addition, we are able to use CPS information to augment our retail measurement
information in circumstances where we do not collect retail data from certain
retailers.  CPS primarily offers its services through our ACNielsen Homescan and
ACNielsen Homepanel brands.

CPS collects date from household panelists who use in-home scanners to record
purchases from each shopping trip.  In the U.S., over 100,000 selected
households, constituting a demographically balanced sample of U.S. households,
participate in the household panel.  Data received from CPS household panels
undergoes a quality control process, including UPC verification and validation
before it is processed into databases and reports.  CPS clients may access these
databases and perform analysis using our Panelfact proprietary software.  In
addition, CPS provides clients with templated alerts, dashboards and reports
which can be accessed over the Internet or through a desktop application.

M-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Customized Research Services (“CRS”)

CRS provides clients with a suite of customized research services as well as
consumer and industry studies.  CRS clients are able to use these services and
studies to derive information and insights into consumer attitudes and
purchasing behavior, to evaluate and understand why marketing campaigns succeed
or fail, and to address issues such as promotions, pricing, consumer targeting
and marketing mix.  CRS is offered through brands such as Winning Brands and
ShopperTrends.

CRS collects information through surveys, personal interviews, focus groups,
online evaluations, from panels maintained by CRS and third party panel
providers.  Once information is collected, it is subject to CRS quality control
standards and is then processed into databases and reports. CRS provides
customized research services and consumer and industry studies to clients
through presentations and reports.

New Product Launch Services (BASES)

BASES provide sales forecasts for new products and product restages across a
number of industries, particularly in the consumer packaged goods
field.  Clients use this information to evaluate the sales potential of new
products, identify potential customers, forecast sales volume and refine concept
design and communication.

BASES maintain panels in several countries and uses third party panel providers
to survey consumers. Panelists are exposed to new product ideas and prototypes
in order to gauge their interest.  BASES quality control systems organize and
validate the information it collects. Using this information BASES delivers
marketing recommendations and additional diagnostics to help customers refine
the product, price and/or their marketing plan.

Consumer Targeting and Segmentation (Spectra)

Spectra provides customers in the consumer packaged goods industry with consumer
targeting and segmentation analytics, integrating information about households,
geographies and retail shopping locations.  Customers use Spectra services,
including its proprietary consumer segmentation grid (the Spectra Grid), for
category management and media and marketing planning. Spectra uses multiple
database sources, including those from ACNielsen, Scarborough and third parties,
to develop the Spectra Grid.  The Spectra Grid is typically accessed through and
extranet web portal, InfiNet.

Analytical Consulting Services (ACNielsen Analytic Consulting or “AAC”)

AAC provides software tools and analysis to help clients make decisions with
respect to marketing, marketing investment and pricing and promotion.  AAC’s
proprietary Decisionsmart software tool enables clients to develop trade
planning and promotion schedules and forecasts, interpret outputs of
applications and provide recommendations to better drive trade planning and
promotions.  In addition, AAC consultants with industry expertise assist clients
with their marketing decisions.

M-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Site Selection and Consumer Targeting (Claritas)

Claritas provides recommendations on site selection for new retail stores and
information for consumer targeting for direct mail campaigns, in each case
primarily outside of the consumer packaged goods industry.  Clients use Claritas
to determine certain characteristics of their potential and existing customers
such as where they live and shop, what they buy and how to best reach
them.  This information contributes to customers’ strategies regarding direct
mailing activities at household and individual levels, as well as mass-marketing
activities.

 

Media

Our Media segment is a leading provider of media and entertainment measurement
information.  The segment measures audiences for U.S. television (Nielsen Media
Research), international television (50% ownership of AGB Nielsen Media
Research), motion pictures (Nielsen EDI), the Internet (Nielsen BuzzMetrics and
Nielsen//NetRatings), outdoor (Nielsen Outdoor) and other media, and tracks
sales of music (Nielsen SoundScan) and provides competitive advertising
information (Nielsen Monitor-Plus). Using our critical measurement information,
media owners, advertising agencies, advertisers and retailers plan and optimize
their marketing strategies. Media is particularly strong in the U.S. television
audience measurement market where our Nielsen ratings are widely accepted as the
“currency” for both buyers and sellers of U.S. television advertising, an
industry that had over $64 billion of annual expenditures in 2006 according to
the PricewaterhouseCoopers Global Entertainment & Media Outlook.  Nielsen Media
Research measures television usage both nationally and across all the 210 local
television markets in the U.S.  Our leading market position in measuring the
U.S. television audience has been achieved as a result of continued investment
and over 50 years of experience providing customers with accurate measurement

Media has a diversified customer base, consisting of over 25,000 individual
customers including leading broadcast and cable companies such as CBS, Comcast,
Disney/ABC, NBC/Universal, News Corp., Time Warner and Univision; leading
advertising agencies such as IPG, Omnicom and WPP; leading film studios such as
20th Century Fox, Disney, Paramount and Warner Bros.; and other leading media
companies.  Media’s business model allows for both high revenue visibility and
consistent, predictable growth as a result of multi-year contracts and high
contract renewal rates (over 95% in Nielsen Media Research). The average length
of Media’s relationships with its top ten customers in 2006 was 32 years.  Our
customers value the high quality service offerings and technology, which we
maintain and improve through continuous innovation and protect via over 100
existing and pending patents in the U.S. alone.  For the fiscal year ended
December 31, 2006, Media generated approximately 32% of our pro forma revenue.

Our Media segment is comprised of three divisions, Media, Internet Measurement
and Entertainment.  These divisions provide many different services including
television audience measurement, Internet usage measurement and move box office
measurement.

Media

M-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen Media Research and AGB Nielsen Media Research collectively measure the
size the demographic composition of television audiences in 42 countries
worldwide. Advertisers use this information to plan television advertising
campaigns, evaluate the effectiveness of their commercial messages and negotiate
advertising rates.  Television broadcasters and cable networks use this
information as a tool to establish the value of their airtime and more
effectively schedule and promote their programming.

Nielsen Media Research in the U.S. and AGB Nielsen Media Research in countries
outside the U.S. collect audience data from demographically balanced samples of
randomly selected households.  In the U.S., Nielsen Media Research provides
three principal ratings services: Measurement of national television audiences
(“National Ratings Services”), measurement of local television audiences in each
of the 210 designated television markets (“Local Ratings Services”), and
measurement of national and local television audiences among Hispanic households
(“Hispanic Ratings Services”).

Both Nielsen Media Research and AGB Nielsen Media Research use various methods
to collect the data from households including electronic meters and written
diaries.  Our electronic meters include our standard Set Meter, and
Active/Passive Meters. A Set Meter is connected to a television and captures
household-level viewing data by monitoring the channel to which the television
is tuned.  A People Meter is an attachment to a Set Meter which adds
functionality to the Set Meter by not only collecting television set tuning data
(which channel the set is tuned to) but also the demographics of the audience
(who is the household is watching). In 2005, we introduced into our U.S. samples
electronic meters based on our next-generation Active/Passive metering
technology, which is designed to measure television tuning in a digital
environment and has enabled us to reflect time-shifted viewing on digital video
recorders in our ratings.

Our National Ratings Services is based on a sample of approximately 12,800
households using People Meters.  Approximately 50% of such households are
measured using Active/Passive Meters.  Our Local Ratings Services use People
Meters in the top ten local television markets, a combination of Set Meters and
written diaries in the next 46 local television markets, and only written
diaries in the remaining 154 local television markets.  Three markets will be
converting from a combination of Set Meters and written diaries to People Meters
in the fourth quarter of 2007.  The local television markets in the U.S. where
Nielsen uses electronic meters represent approximately 70% of the television
households in the U.S.

Information is downloaded from the electronic meters to our servers where it is
subject to quality control including digital coding.  We then process the
information into databases and reports which is then distributed overnight to
customers.  In addition, our customers can license Nielsen Media Research
software which enables them to access, manipulate and customize varying levels
of information directly from the Nielsen Media Research database.

In response to the transformation of the television industry into a
multi-platform business, in June of 2006, Nielsen Media Research announced the
launching of its Anytime Anywhere Media Measurement research and testing
program, known as “A2/M2.” This program will develop and deploy technology to
measure new ways consumers are watching television, such as on the Internet,
outside the home and via cell phones, iPods and other personal mobile devices.  

M-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Nielsen will continue its focus on providing the most accurate measurement of
in-home television viewing through its Active/Passive Meters, but through the
A2/M2 initiative will also pursue the measurement of online streaming video and
Internet measurement in Nielsen’s People Meter samples, the addition of
out-of-home measurement in Nielsen’s People Meter samples, the introduction of
electronic measurement in local markets, the development of new meters to
measure video viewed on portable media devices and the creation of new methods
for measuring viewer “engagement” in television programming.

Advertising Information Services (“AIS”). AIS provides commercial occurrence
data and tracks the proportion of all advertising within a product category
attributable to a particular brand or advertiser. We measure advertising
expenditures, placements and creative content in 22 countries by company, by
brand, and by product category across monitored media. Such media include print,
outdoor advertising, radio and freestanding inserts as well as
television.  Customers use this service to manage their media spend by
benchmarking their own performance against that of their competitors.  We
provide Advertising Information Services in the U.S. under our Monitor-Plus
brand.

Other Media Services.  Our media division also provides a number of other
products and services. Standard Rate & Data Service (“SRDS”) collects
information on media advertising rates, publishing dates and contact data on
media outlets in the U.S. Interactive Market Systems (“IMS”) provides media
planning and analysis software to analyze both industry and proprietary research
data.  The software is used by advertising agencies, advertisers, publishers,
broadcasters, other media owners and researchers.  IMS software can be sued for
television, press, radio, outdoor and Internet planning.  Nielsen Outdoor
measures both consumer exposure to outdoor advertising and outdoor advertising
audience demographics.  It uses a randomly selected demographically balanced
panel of individuals.  Using GPS technology, Nielsen Outdoor measures the
frequency with which panelists have the opportunity to view certain billboards
and other forms of outdoor advertising.  Scarborough Research, a joint venture
between Nielsen and Arbitron, Inc. (“Arbitron”), measures the lifestyle and
shopping patterns, media behaviors, and demographics of consumers in the U.S. A
total of 80 local markets are measured at regular intervals through telephone
surveys, product booklets and diaries.

 

Ventures. Nielsen Ventures provides measurement and analysis of sports
sponsorship data, product placement and consumer generated
word-of-mouth.  Nielsen Ventures introduced “Fanlinks” in 2005, a service
developed with ACNielsen to link consumers’ sports media consumption to product
purchasing.  ACNielsen Homescan panelists are surveyed to identify sports fans
and their degree of sports entertainment consumptions. Survey results are
cross-tabulated against purchasing behavior to provide a view of today’s sports
fan and how consumption of sports entertainment translates to purchasing
behavior.  Nielsen Ventures also continues to develop and expand sales of
services such as “Placeviews,” which is a software product that enables clients
to measure the impact of product placement on television and in movies by
identifying which brands are featured, what type of placement is used, when and
where the placement occurred and the audience exposure at the time of the
placement.

M-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Internet Measurement

Nielsen//NetRatings. On February 5, 2007, Nielsen Media Research, Inc. entered
into a merger agreement with NetRatings, Inc. by which Nielsen Media Research
would acquire all the NetRatings, Inc. shares of common stock not currently
owned by it.  On June 22, 2007, the transaction was completed.  NetRatings, Inc.
gathers data and tracks global online activity.  Nielsen//NetRatings’ customers
use this data to make informed business decisions regarding their Internet
marketing strategies.  Nielsen//NetRatings’ services include: Internet audience
measurement services (NetView, SiteCensus and Market Intelligence);
advertisement measurement services (AdRelevance, Adintelligence and WebRF); and
Internet market research services (Homescan Online, which provides integrated
views of consumers’ online behavior and offline purchasing patterns,
Webintercept and MegaPanel).

 

Nielsen//NetRatings collects information through panels in locations around the
world to measure both at-home and at-work activity.  Panelists are recruited
through a variety of methods, including random digit dialing and online surveys,
as well as through partnerships with local market research providers.  Our
Megapanel service, for example, tracks Internet usage and buying behavior among
more than a million people in countries including the U.S., the United Kingdom,
France and Germany.  The information Nielsen//NetRatings gathers in used to
produce syndicated and custom reports and is made available to clients on a
weekly or monthly basis.

 

Nielsen BuzzMetrics.  Recognizing the growing importance of online dialogue and
word-of-mouth behavior in consumer decision-making, we acquired 58% of the
shares of BuzzMetrics, Inc. in early 2006.  On June 4, 2007, we acquired the
remaining outstanding shares of BuzzMetrics, Inc. This company tracks, measures
and analyzes consumer-generated media on the Internet, including opinions,
advice, consumer-to-consumer discussions, reviews, shared personal experiences,
photos, images, videos and podcasts, to provide market intelligence to its
customers.  Internet sources include online forums, boards, blogs and Usenet
newsgroups.  Consumer-generated media plays an influential role in driving
consumer perceptions, awareness and purchase behavior.  Consumers often
encounter consumer-generated media while researching products during the buying
cycle which can help build brand loyalty or, if negative, can lead to brand
deterioration.

Entertainment

Nielsen EDI.  Nielsen EDI captures box-office results from more than 50,000
movie screens across 14 countries, including, among others, the U.S., Canada and
Mexico.  Clients use this information in deciding where and for how long a movie
will play, as well as the allocation of advertising and promotional
dollars.  Nielsen EDI tracks movie theater box-office receipts provided by major
cinema chains in the U.S. such as AMC, Regal Entertainment Group and National
Amusements.

 

Nielsen SoundScan, Nielsen BookScan and Nielsen VideoScan.  Through these
brands, we track and report in-store and online retail sales of audio products,
books and view entertainment products.  Clients use these services to monitor
their market share.  Each of these

M-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

businesses compiles point-of-sale data from retailers on a weekly basis and
prepares reports which are delivered to clients regularly through an Internet
portal.

 

Nielsen National Research Group (“NRG”). NRG tests movie promotional materials,
predicts the gross box office receipts of upcoming and recently released movies
and compiles film awareness studies in the U.S. Clients use NRG’s research to
develop, or make changes to, their marketing plans.  NRG’s clients include major
film studios in the U.S.  We also offer similar services in Europe, Australia
and Japan.

 

Nielsen Broadcast Data Systems (“BDS”). BDS monitors radio airplay on a
continuous basis from 1,600 radio stations in the U.S.  This data is used by
music labels, radio stations and performing rights organizations to adjust
station playlists and to determine marketing spend for various titles.  Using
patented computer technology, BDS provides daily reporting, and in certain cases
real-time reporting, to its client base through the Internet.  In certain
countries in Europe, Nielsen Music Control provides similar radio airplay
monitoring services.

 

Business Media

Our Business Media segment is one of the largest providers of integrated
business-to-business information in the world. The segment has more than 100
trade shows, approximately 100 websites and over 100 print publications and
online newsletters, each targeted to specific industry groups.  Through 2006,
our Business Media segment was comprised of two divisions: Nielsen Business
Media U.S. and Nielsen Business Media Europe (“BME”), each with its own trade
shows, online media assets and publications.  On February 8, 2007, we completed
the sale of BME to 3i, a European private equity and venture capital firm.  The
Company’s financial statements reflect BME’s business as a discontinued
operation.

Our Business Media segment is anchored by the U.S. trade show business, which is
characterized by high margins, diversified end markets and strong free cash
flow.  The trade show business operates leading trade shows across a wide range
of industries, such as jewelry, general merchandise and kitchen & bath
design.  In addition, our publications, such as Billboard and The Hollywood
Reporter, benefit from leading brand name recognition and established audiences.
Customers include professionals and advertisers from a variety of industries
including marketing, media, advertising, entertainment, informational
technology, career management and finance. For the fiscal year ended December
31, 2006, Business Media generated approximately 11% of our pro forma revenue.

Trade Shows.  Each year, we produce approximately 60 trade shows in the U.S.,
with a total audience of approximately 475,000 and a total booth space of over
six million square feet for attendees principally comprised of retailers,
distributors and business professionals. Industry leaders use these events to
sell existing products and to promote the launch of new products in order to
reach decision-makers in their respective industries. Our U.S. trade shows were
ranked first in terms of show square footage and first in number of top 200
shows, respectively, in the annual Tradeshow Week rankings of the top 200 U.S.
trade shows for 2006. Our portfolio is

M-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

diversified across a large number of end markets. Leading events include the
Hospitality Design Conference and Expo, the Kitchen/Bath Industry Show and
Conference, Associated Surplus Dealers/Associated Merchandise Dealers shows, the
Interbike International Bike Show and Expo and the JA International Jewelry
Summer and Winter Shows.

Online Media & Publications.  In the U.S., we publish trade publications and
maintain related online sites across various segments including marketing and
media, retail trade, construction, real estate, travel, entertainment, health,
jewelry and gifts, among others. These publications are distributed to
approximately 1.2 million readers. Titles include Billboard, The Hollywood
Reporter, Adweek Brandweeik Film Journal International, Commercial Property News
and National Jeweler. Billboard covers leading music artists and the marketing
plans for their upcoming releases, including music videos. The Hollywood
Reporter is a leading film and entertainment magazine which keeps industry
professionals abreast of films that are in production and development. Brandweek
and Adweek are leading sources for the latest brand management strategies and
tools. The websites related to these titles provide further information on their
respective industry groups and developments. Our online media offerings and
publications attract brand managers who we then help to build an integrated,
business-to-business marketing campaign that reaches retailers through many of
the same online and print media.

Trade Show Joint Ventures Outside U.S.  We organize over 50 trade shows in the
Netherlands and elsewhere in Europe as well as in China and elsewhere in Asia
through our joint venture with Jaarbeurs.

 

 

 

 

 

M-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE N

NIELSEN BUSINESS CONTINUITY AND

 

DISASTER RECOVERY REQUIREMENTS

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE N

 

NIELSEN BUSINESS CONTINUITY AND

 

DISASTER RECOVERY REQUIREMENTS

The Business Continuity / Disaster Recovery Policy describes the plans to be
developed, implemented and regularly tested to protect critical information
assets and processes from the effects of major failures or
disasters.  Information Owners and Information Custodians will determine the
business criticality of information and systems which house and process that
information and then develop appropriate measures to ensure the required
availability.

Section 55.

Scope

Business Continuity Planning and Disaster Recovery applies to all corporate
locations, personnel, assets, functions and processes.  A well communicated,
tested and maintained Business Continuity Plan provides the business with a
competitive advantage.  Therefore, this policy covers all Nielsen locations and
vendors responsible for management of Nielsen information.  

Section 56.

Objectives / Goals

The primary objective of the Business Continuity Policy is to protect business
functions and resources from accidental, intentional or natural disaster by
requiring that all business units have a current, documented and tested
continuity plan.  

Section 57.

Policies

The following standards of this policy must be adhered to.  

57.1Level of Risk

The Nielsen Executive Committee (“NEC”) or its equivalent must determine the
level of risk the business will accept.

57.2Funding

(a)The level of funding for Business Continuity and Disaster Recovery must be
based on the Recovery Standards for Nielsen applications as approved by the
Nielsen Executive Committee.  

(b)Each location is responsible for funding its respective Business Continuity
Plan.

(c)All new business initiatives must include costs and procedures to incorporate
Business Continuity and Disaster Recovery Planning in their projects.  This must
also be included in the Total Cost of Ownership of the project.  

N-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(d)The SVP of Infrastructure will be responsible for budgeting Disaster Recovery
Plans.

 

57.3Business Continuity and Technical Recovery Plans

All Nielsen locations must have a Business Continuity Plan that addresses:

(a)The critical requirements defined by the Nielsen Executive Committee.

(b)All applicable regulatory compliance standards mandated for their
location(s).

(c)All applications must have a technical recovery plan based on agreed to
Service Levels with the Business, as defined in the Recovery Standards. (To be
negotiated by Service Management for each Service.)

(d)Every plan must be current, documented and tested within the previous year.  

(e)All business processes must be identified, prioritized and dependencies
documented in order to develop a comprehensive Nielsen Business Continuity Plan.

(f)All business processes must be reviewed, updated and tested annually to
ensure that all dependencies are addressed by all the location plans by the
business and presented to the Nielsen Executive Committee (including COEs).

(g)Meets ISO22301 Standards.

57.4Business Continuity Personnel

(a)Every site must have a designated Business Continuity coordinator.  

(b)Every business unit within a location must designate an individual to work
with the local coordinator.  

57.5Infrastructure Responsibilities

(a)Infrastructure is responsible for maintaining technical recovery plans
related to Shared Infrastructure Site locations.  

(b)TCS shall maintain Disaster Recovery Plans that meet the Nielsen requirements
set forth in this Agreement, including a backup site(s) for all TCS Service
Locations from which TCS In-Scope Services are provided.  Within
**                                 from a disaster or other outage at a Service
Location, TCS will resume performance of the Critical Services (and all other
TCS In-Scope Services in accordance with the Disaster Recovery Plan) at an
alternate Service Location.  For any data center moved from Nielsen Service
Locations to TCS Service Locations, there shall be no degradation of disaster
recovery services.  Any increases in the level of disaster recovery services
requested by Nielsen will be handled in accordance with Section 16.1 of the
Agreement.  

N-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

(c)A copy of all Nielsen plans, as well as the TCS location plans described in
3.5(b), must be forwarded to the Nielsen Information Security Office to be
maintained in a central document repository.  

57.6Compliance Requirement

(a)All efforts will be made to work with local offices to create viable Business
Continuity plans.  However, if a reasonable plan cannot be implemented,
non-compliance to this policy will be reviewed by the Nielsen Chief Information
Security Officer and presented to the Nielsen Executive Committee for approval.

(b)Failure to comply with the policy will result in management notification
which may be followed by disciplinary action.

57.7Critical Success Factors (CSFs)

The following table outlines the CSFs associated with this policy:

CSFs

All locations have a Business Continuity Plan that is reviewed and tested
annually.

All applications have a Disaster Recovery Plan based on agreed to Service
Levels.

All plans are maintained in a central repository.

 

 

 

 

 

 

 

 

***Remainder of Page Intentionally Blank***

N-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Disaster Recovery Standards for Nielsen Applications

 

**




N-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

**

 

 

N-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE O

TERMINATION-EXPIRATION ASSISTANCE

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

SCHEDULE O

TERMINATION-EXPIRATION ASSISTANCE

Termination-Expiration Assistance shall include the assistance described in this
Schedule O, to the extent such assistance is requested by Nielsen.

Section 36.

General provisions

36.1Turnover Plan

Within thirty (30) days of receipt of a notice of termination, TCS will provide
a complete plan for operational turnover that enables a smooth transition of the
functions performed by TCS under this Agreement to Nielsen or a successor to TCS
(the “Turnover Plan”).  The Turnover Plan will be provided to Nielsen in both
hardcopy and an electronic format capable of being utilized by Nielsen.  Upon
Nielsen’s approval of the Turnover Plan, TCS will provide Termination-Expiration
Assistance in accordance with such Turnover Plan.  Provision of
Termination-Expiration Assistance will not be complete until Nielsen’s
Relationship Manager agrees that all tasks and Deliverables set forth in the
Turnover Plan have been completed.

36.2Transition Meetings

TCS will attend periodic review meetings called by Nielsen, during which the
Parties at a minimum will review TCS’ performance of Termination-Expiration
Assistance, including the completion of tasks and Deliverables set forth in the
Turnover Plan.

36.3Personnel

TCS will provide sufficient personnel with current knowledge of the Services to
work with the appropriate staff of Nielsen and, if applicable, the successor
vendor to define the specifications for conversion in a manner consistent with
the completeness of the turnover tasks defined in the Turnover Plan.  TCS will
cooperate with Nielsen and any successor vendors in transitioning the functions
performed by TCS under this Agreement in the same manner as described in Section
3.3(a) of the Agreement for third parties performing the Services.

36.4Knowledge Transfer

(a)TCS will promptly cooperate and provide any information that is necessary to
effectuate a smooth transfer of the functions performed by TCS under this
Agreement to Nielsen or a successor to TCS, including as necessary for Nielsen
to prepare a request for proposal.

(b)TCS will provide a detailed written description of all Services performed by
TCS, including a description of:

(i)staffing levels and TCS’ structure/organization used to provide the Services;

O-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(ii)a complete listing of all support and development tools used in performing
the Services; and

(iii)TCS Personnel job descriptions and experience levels.

36.5Replacement Hardware and Software

As necessary, TCS shall identify and assist Nielsen in procuring suitable
functionally equivalent replacements for any Hardware or Software then used by
TCS in providing the Services.

36.6Third Party Services

At Nielsen’s expense, TCS will make Commercially Reasonable Efforts to obtain
any necessary rights and thereafter make available to Nielsen or its designee,
pursuant to reasonable terms and conditions, any Third Party Services then being
utilized by TCS primarily in the performance of the Services including services
being provided through third party service or maintenance contracts.

36.7Software and Proprietary Rights

(a)Upon the latter of the expiration or termination of this Agreement and the
last day of the Termination-Expiration Period, the rights granted to TCS in
Section 14 shall immediately terminate and TCS shall:

(i)deliver to Nielsen, at no cost to Nielsen, a current copy of all of the
Nielsen Software in the form in use as of that time; and

(ii)destroy or erase all other copies of the Nielsen Software in TCS’ care,
custody or control.

(b)Upon the latter of the expiration or termination of this Agreement and the
last day of the Termination-Expiration Period, TCS shall:

(i)deliver to Nielsen a copy of all of the Developed Software (including source
code) and related Documentation in the form in use by TCS in connection with the
Services as of that time; and

(ii)destroy or erase all other copies of the Developed Software and any related
Documentation in TCS’ care, custody or control.

(c)Upon the latter of the expiration or termination of this Agreement and the
last day of the Termination-Expiration Period, at Nielsen’s request and cost,
with respect to generally commercially available Third Party Software which TCS
has licensed or purchased and is primarily used to provide the Services to
Nielsen as of that time, TCS shall, to the extent permitted by the applicable
third party license agreements, transfer, assign or sublicense such TCS Third
Party Software to Nielsen or its designee.

O-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(d)Upon the latter of the expiration or termination of this Agreement and the
last day of the Termination-Expiration Period, at Nielsen’s request, with
respect to any third party contracts applicable to services being provided to
Nielsen for maintenance, disaster recovery, or other necessary third party
services being used by TCS primarily to perform the Services as of that time,
TCS shall, to the extent permitted by the third party contracts, transfer or
assign such contracts to Nielsen or their designee, on terms and conditions
acceptable to all applicable Parties.  Nielsen shall be responsible for the
payment of any transfer fee or non-recurring charge imposed by the applicable
third party service providers.

Section 37.

Operational Transition.

TCS shall perform reasonable activities required to effect a smooth transition
of operational responsibility for the Services.  These shall include, as
applicable:

37.1Requests for Proposal

TCS shall provide:

(a)Nielsen with information related to the Services that Nielsen reasonably
requests to enable Nielsen to draft requests for proposal relating to the
Services; and

(b)at Nielsen’s request, due diligence information to recipients of such
requests for proposal.  TCS may or may not be a recipient of any such requests
for proposal.

37.2Provision of Documentation

TCS will provide Nielsen with all Documentation, policies, procedures and tools
used to provide the Services to the extent that Nielsen has rights to use such
items as set forth in this Agreement, including:

(a)then-existing systems support profiles, enhancement logs, problem
tracking/resolution documentation reporting back at least one (1) year prior to
the effective date of termination or expiration, and status reports;

(b)provide work volumes, service levels, and information on historical
performance;

(c)identify and document the operational boundaries of each Parties’
responsibilities with respect to the Services;

(d)identify work and projects expected to be in progress as of the effective
date of termination or expiration.  With respect to such work, document current
status, stabilizing for continuity during transition, and providing reasonable
related information; and

(e)provide Nielsen and its designee with the current listing of the storage
media management inventory.

O-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Section 38.

Organizational Transfer.

TCS shall provide assistance reasonably requested to adequately transfer the
organizational procedures and related information developed during the Term to
support the delivery of the Services.  This shall include, as applicable:

(a)documenting, updating, and providing functional organization charts,
operating level agreements with third-party contractors to the extent permitted
by the terms of such third party agreements, Nielsen phone trees, applicable
contact lists, and standard operating procedures; and

(b)transferring physical and logical security processes and tools, including
cataloging and tendering all badges and keys, and access levels for all
passwords, and instructing Nielsen and its designee in the use and operation of
security controls.

Section 39.

Business Continuity Transfer.

TCS shall provide reasonable assistance to support Nielsen’s requirements for
Disaster Recovery during the transition and to transfer responsibility in such a
fashion so as to increase to the extent commercially practical the likelihood
that there is business continuity after transition.  This shall include:

(a)updating and supplying documentation used by TCS to provide business
continuity Services,

(b)supplying the Disaster Recovery Plan (DRP), testing procedures and
frequencies, redundancy diagrams and plans; and

(c)informing Nielsen or its designee of then-current policies and procedures
with regard to backup and business continuity other than TCS Confidential
Information.

Section 40.

Additional provisions

40.1Maintenance of Quality

The quality and level of the Services shall not be degraded during the
Termination-Expiration Assistance Period.

40.2Services after Termination-Expiration Assistance Period

After the expiration of the Termination-Expiration Assistance Period, TCS shall
for a reasonable period answer questions from Nielsen regarding the Services on
an “as needed” basis at TCS’ then-standard commercial billing rates.

40.3Other Services

TCS shall provide additional services reasonably required to effect a transition
to Nielsen and/or its designee without unreasonable interruption or degradation
of the Services.

 

 

O-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE P

EU Model Clauses: Controller to Processor Agreement

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

SCHEDULE P

 

EU Model Clauses: Controller to Processor Agreement

 

Standard Contractual Clauses (processors)

For the purposes of Article 26(2) of Directive 95/46/EC for the transfer of
personal data to processors established in third countries which do not ensure
an adequate level of data protection

Name of the data exporting organisation: TNC (US) Holdings, Inc., on behalf of
all of its affiliates and subsidiaries

(the data exporter)

And

Name of the data importing organisation: Tata America International Corporation
& Tata Consultancy Services Limited

Other information needed to identify the organisation:

Tata America International Corporation, doing business as TCS America, is a New
York, USA corporation (“TCS America”) and Tata Consultancy Services Limited is a
company established under the laws of the Republic of India (“TCSL”). TCS
America is a wholly owned subsidiary of TCSL.

(the data importer)

each a “party”; together “the parties”,

HAVE AGREED on the following Contractual Clauses (the Clauses) in order to
adduce adequate safeguards with respect to the protection of privacy and
fundamental rights and freedoms of individuals for the transfer by the data
exporter to the data importer of the personal data specified in Appendix 1.

Clause 1

Definitions

For the purposes of the Clauses:

(a)

‘personal data’, ‘special categories of data’, ‘process/processing’,
‘controller’, ‘processor’, ‘data subject’ and ‘supervisory authority’ shall have
the same meaning as

P-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

in Directive 95/46/EC of the European Parliament and of the Council of 24
October 1995 on the protection of individuals with regard to the processing of
personal data and on the free movement of such data;

(b)

‘the data exporter’ means the controller who transfers the personal data;

(c)

‘the data importer’ means the processor who agrees to receive from the data
exporter personal data intended for processing on his behalf after the transfer
in accordance with his instructions and the terms of the Clauses and who is not
subject to a third country’s system ensuring adequate protection within the
meaning of Article 25(1) of Directive 95/46/EC;

(d)

‘the subprocessor’ means any processor engaged by the data importer or by any
other subprocessor of the data importer who agrees to receive from the data
importer or from any other subprocessor of the data importer personal data
exclusively intended for processing activities to be carried out on behalf of
the data exporter after the transfer in accordance with his instructions, the
terms of the Clauses and the terms of the written subcontract;

(e)

‘the applicable data protection law’ means the legislation protecting the
fundamental rights and freedoms of individuals and, in particular, their right
to privacy with respect to the processing of personal data applicable to a data
controller in the Member State in which the data exporter is established;

(f)

‘technical and organisational security measures’ means those measures aimed at
protecting personal data against accidental or unlawful destruction or
accidental loss, alteration, unauthorised disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing.

Clause 2

Details of the transfer

The details of the transfer and in particular the special categories of personal
data where applicable are specified in Appendix 1 which forms an integral part
of the Clauses.

Clause 3

Third-party beneficiary clause

1.

The data subject can enforce against the data exporter this Clause, Clause 4(b)
to (i), Clause 5(a) to (e), and (g) to (j), Clause 6(1) and (2), Clause 7,
Clause 8(2), and Clauses 9 to 12 as third-party beneficiary.

2.

The data subject can enforce against the data importer this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where the data exporter has factually disappeared or has ceased to exist in law
unless any successor entity has

P-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

assumed the entire legal obligations of the data exporter by contract or by
operation of law, as a result of which it takes on the rights and obligations of
the data exporter, in which case the data subject can enforce them against such
entity.

3.

The data subject can enforce against the subprocessor this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where both the data exporter and the data importer have factually disappeared or
ceased to exist in law or have become insolvent, unless any successor entity has
assumed the entire legal obligations of the data exporter by contract or by
operation of law as a result of which it takes on the rights and obligations of
the data exporter, in which case the data subject can enforce them against such
entity. Such third-party liability of the subprocessor shall be limited to its
own processing operations under the Clauses.

4.

The parties do not object to a data subject being represented by an association
or other body if the data subject so expressly wishes and if permitted by
national law.

Clause 4

Obligations of the data exporter

The data exporter agrees and warrants:

(a)

that the processing, including the transfer itself, of the personal data has
been and will continue to be carried out in accordance with the relevant
provisions of the applicable data protection law (and, where applicable, has
been notified to the relevant authorities of the Member State where the data
exporter is established) and does not violate the relevant provisions of that
State;

(b)

that it has instructed and throughout the duration of the personal data
processing services will instruct the data importer to process the personal data
transferred only on the data exporter’s behalf and in accordance with the
applicable data protection law and the Clauses;

(c)

that the data importer will provide sufficient guarantees in respect of the
technical and organisational security measures specified in Appendix 2 to this
contract;

(d)

that after assessment of the requirements of the applicable data protection law,
the security measures are appropriate to protect personal data against
accidental or unlawful destruction or accidental loss, alteration, unauthorised
disclosure or access, in particular where the processing involves the
transmission of data over a network, and against all other unlawful forms of
processing, and that these measures ensure a level of security appropriate to
the risks presented by the processing and the nature of the data to be protected
having regard to the state of the art and the cost of their implementation;

(e)

that it will ensure compliance with the security measures;

(f)

that, if the transfer involves special categories of data, the data subject has
been informed or will be informed before, or as soon as possible after, the
transfer that its data could be transmitted to a third country not providing
adequate protection within the meaning of Directive 95/46/EC;

P-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(g)

to forward any notification received from the data importer or any subprocessor
pursuant to Clause 5(b) and Clause 8(3) to the data protection supervisory
authority if the data exporter decides to continue the transfer or to lift the
suspension;

(h)

to make available to the data subjects upon request a copy of the Clauses, with
the exception of Appendix 2, and a summary description of the security measures,
as well as a copy of any contract for subprocessing services which has to be
made in accordance with the Clauses, unless the Clauses or the contract contain
commercial information, in which case it may remove such commercial information;

(i)

that, in the event of subprocessing, the processing activity is carried out in
accordance with Clause 11 by a subprocessor providing at least the same level of
protection for the personal data and the rights of data subject as the data
importer under the Clauses; and

(j)

that it will ensure compliance with Clause 4(a) to (i).

Clause 5

Obligations of the data importer

The data importer agrees and warrants:

(a)

to process the personal data only on behalf of the data exporter and in
compliance with its instructions and the Clauses; if it cannot provide such
compliance for whatever reasons, it agrees to inform promptly the data exporter
of its inability to comply, in which case the data exporter is entitled to
suspend the transfer of data and/or terminate the contract;

(b)

that it has no reason to believe that the legislation applicable to it prevents
it from fulfilling the instructions received from the data exporter and its
obligations under the contract and that in the event of a change in this
legislation which is likely to have a substantial adverse effect on the
warranties and obligations provided by the Clauses, it will promptly notify the
change to the data exporter as soon as it is aware, in which case the data
exporter is entitled to suspend the transfer of data and/or terminate the
contract;

(c)

that it has implemented the technical and organisational security measures
specified in Appendix 2 before processing the personal data transferred;

(d)

that it will promptly notify the data exporter about:

 

(i)

any legally binding request for disclosure of the personal data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation,

 

(ii)

any accidental or unauthorised access, and

 

(iii)

any request received directly from the data subjects without responding to that
request, unless it has been otherwise authorised to do so;

(e)

to deal promptly and properly with all inquiries from the data exporter relating
to its processing of the personal data subject to the transfer and to abide by
the advice of the supervisory authority with regard to the processing of the
data transferred;

P-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

(f)

at the request of the data exporter to submit its data processing facilities for
audit of the processing activities covered by the Clauses which shall be carried
out by the data exporter or an inspection body composed of independent members
and in possession of the required professional qualifications bound by a duty of
confidentiality, selected by the data exporter, where applicable, in agreement
with the supervisory authority;

(g)

to make available to the data subject upon request a copy of the Clauses, or any
existing contract for subprocessing, unless the Clauses or contract contain
commercial information, in which case it may remove such commercial information,
with the exception of Appendix 2 which shall be replaced by a summary
description of the security measures in those cases where the data subject is
unable to obtain a copy from the data exporter;

(h)

that, in the event of subprocessing, it has previously informed the data
exporter and obtained its prior written consent;

(i)

that the processing services by the subprocessor will be carried out in
accordance with Clause 11;

(j)

to send promptly a copy of any subprocessor agreement it concludes under the
Clauses to the data exporter.

Clause 6

Liability

1.

The parties agree that any data subject, who has suffered damage as a result of
any breach of the obligations referred to in Clause 3 or in Clause 11 by any
party or subprocessor is entitled to receive compensation from the data exporter
for the damage suffered.

2.

If a data subject is not able to bring a claim for compensation in accordance
with paragraph 1 against the data exporter, arising out of a breach by the data
importer or his subprocessor of any of their obligations referred to in Clause 3
or in Clause 11, because the data exporter has factually disappeared or ceased
to exist in law or has become insolvent, the data importer agrees that the data
subject may issue a claim against the data importer as if it were the data
exporter, unless any successor entity has assumed the entire legal obligations
of the data exporter by contract of by operation of law, in which case the data
subject can enforce its rights against such entity.

The data importer may not rely on a breach by a subprocessor of its obligations
in order to avoid its own liabilities.

3.

If a data subject is not able to bring a claim against the data exporter or the
data importer referred to in paragraphs 1 and 2, arising out of a breach by the
subprocessor of any of their obligations referred to in Clause 3 or in Clause 11
because both the data exporter and the data importer have factually disappeared
or ceased to exist in law or have become insolvent, the subprocessor agrees that
the data subject may issue a claim against the data subprocessor with regard to
its own processing operations under the Clauses as if it were the data exporter
or the data importer, unless any successor entity has assumed the entire

P-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

legal obligations of the data exporter or data importer by contract or by
operation of law, in which case the data subject can enforce its rights against
such entity. The liability of the subprocessor shall be limited to its own
processing operations under the Clauses.

Clause 7

Mediation and jurisdiction

1.

The data importer agrees that if the data subject invokes against it third-party
beneficiary rights and/or claims compensation for damages under the Clauses, the
data importer will accept the decision of the data subject:

 

(a)

to refer the dispute to mediation, by an independent person or, where
applicable, by the supervisory authority;

 

(b)

to refer the dispute to the courts in the Member State in which the data
exporter is established.

2.

The parties agree that the choice made by the data subject will not prejudice
its substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.

Clause 8

Cooperation with supervisory authorities

1.

The data exporter agrees to deposit a copy of this contract with the supervisory
authority if it so requests or if such deposit is required under the applicable
data protection law.

2.

The parties agree that the supervisory authority has the right to conduct an
audit of the data importer, and of any subprocessor, which has the same scope
and is subject to the same conditions as would apply to an audit of the data
exporter under the applicable data protection law.

3.

The data importer shall promptly inform the data exporter about the existence of
legislation applicable to it or any subprocessor preventing the conduct of an
audit of the data importer, or any subprocessor, pursuant to paragraph 2. In
such a case the data exporter shall be entitled to take the measures foreseen in
Clause 5 (b).

Clause 9

Governing Law

The Clauses shall be governed by the law of the United Kingdom in which several
of the affiliates of the data exporters are established.

P-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Clause 10

Variation of the contract

The parties undertake not to vary or modify the Clauses. This does not preclude
the parties from adding clauses on business related issues where required as
long as they do not contradict the Clause.

Clause 11

Subprocessing

1.

The data importer shall not subcontract any of its processing operations
performed on behalf of the data exporter under the Clauses without the prior
written consent of the data exporter. Where the data importer subcontracts its
obligations under the Clauses, with the consent of the data exporter, it shall
do so only by way of a written agreement with the subprocessor which imposes the
same obligations on the subprocessor as are imposed on the data importer under
the Clauses1. Where the subprocessor fails to fulfil its data protection
obligations under such written agreement the data importer shall remain fully
liable to the data exporter for the performance of the subprocessor’s
obligations under such agreement.

2.

The prior written contract between the data importer and the subprocessor shall
also provide for a third-party beneficiary clause as laid down in Clause 3 for
cases where the data subject is not able to bring the claim for compensation
referred to in paragraph 1 of Clause 6 against the data exporter or the data
importer because they have factually disappeared or have ceased to exist in law
or have become insolvent and no successor entity has assumed the entire legal
obligations of the data exporter or data importer by contract or by operation of
law. Such third-party liability of the subprocessor shall be limited to its own
processing operations under the Clauses.

3.

The provisions relating to data protection aspects for subprocessing of the
contract referred to in paragraph 1 shall be governed by the law of the Member
State in which several affiliates of the data exporter are established, namely
the United Kingdom.

4.

The data exporter shall keep a list of subprocessing agreements concluded under
the Clauses and notified by the data importer pursuant to Clause 5 (j), which
shall be updated at least once a year. The list shall be available to the data
exporter’s data protection supervisory authority.

 

1

This requirement may be satisfied by the subprocessor co-signing the contract
entered into between the data exporter and the data importer under this
Decision.

P-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Clause 12

Obligation after the termination of personal data processing services

1.

The parties agree that on the termination of the provision of data processing
services, the data importer and the subprocessor shall, at the choice of the
data exporter, return all the personal data transferred and the copies thereof
to the data exporter or shall destroy all the personal data and certify to the
data exporter that it has done so, unless legislation imposed upon the data
importer prevents it from returning or destroying all or part of the personal
data transferred. In that case, the data importer warrants that it will
guarantee the confidentiality of the personal data transferred and will not
actively process the personal data transferred anymore.

2.

The data importer and the subprocessor warrant that upon request of the data
exporter and/or of the supervisory authority, it will submit its data processing
facilities for an audit of the measures referred to in paragraph 1.

 

On behalf of the data exporter:

Name (written out in full):**

Position:  **

Address:  **

Other information necessary in order for the contract to be binding (if any):

Signature……………………………………….

Date.............................................................

(stamp of organisation)

 

 

 

On behalf of the data importer:

Name (written out in full):

Position:

Address:

Other information necessary in order for the contract to be binding (if any):

Signature……………………………………….

Date.............................................................

(stamp of organisation)




P-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Appendix 1 to the Standard Contractual Clauses

 

This Appendix forms part of the Clauses and must be completed and signed by the
parties.

The Member States may complete or specify, according to their national
procedures, any additional necessary information to be contained in this
Appendix.

Data exporter

The data exporter is (please specify briefly your activities relevant to the
transfer):

Collectively, TNC (US) Holdings, Inc., and its affiliates and subsidiaries,
which engage in market research, measurement, analysis and related activities
and services.

Data importer

The data importer is (please specify briefly activities relevant to the
transfer):

Provides technology, infrastructure support and related services.

Data subjects

The personal data transferred concern the following categories of data subjects
(please specify):

Clients, employees of clients, contractors, employees, beneficiaries of
employees, panellists, survey respondents, and other individuals whose personal
data may be collected in the course of the Data Exporters’ business.

Categories of data

The personal data transferred concern the following categories of data (please
specify):

All human resource data necessary for the administration of the Data Exporters’
business; clients’ data necessary for the provision of services by the Data
Exporters; panellists’, survey respondents’ and other individuals’ personal data
that are collected in the course of Data Exporters’ business.

Special categories of data (if appropriate)

The personal data transferred concern the following special categories of data
(please specify):

Not applicable.

P-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

Processing operations

The personal data transferred will be subject to the following basic processing
activities (please specify):

Collection, recording, organization, storage, adaptation or alteration,
retrieval, consultation, use, disclosure by transmission, making available,
alignment or combination, blocking, erasure or destruction, as needed for the
support of Data Exporters’ business activities.

Appendix 2 to the Standard Contractual Clauses

 

This Appendix forms part of the Clauses and must be completed and signed by the
parties.

Description of the technical and organisational security measures implemented by
the data importer in accordance with Clauses 4(d) and 5(c) (or
document/legislation attached):

See the technical and organisational security measures required by the Agreement
between the Data Importers and TNC (US) Holdings, Inc.

 

 

DATA EXPORTER

Name: TNC (US) Holdings, Inc., on behalf of all of its affiliates and
subsidiaries

Authorised Signature ……………………

Date .............................................................

 

 

DATA IMPORTER

Name: ………………………………

Authorised Signature ……………………

Date .............................................................

 

 

 

P-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE Q

 

LOCAL COUNTRY SPECIFIC TERMS

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT Q-1

 

FORM OF LOCAL AGREEMENT

 

 

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

EXHIBIT Q-1

 

FORM OF LOCAL AGREEMENT

 

[Note:  This form is to be used only for agreements between Nielsen entities and
TCS entities outside of the U.S. and India.]

This local services agreement (the “Local Agreement”), effective as of [_____]
(the “Local Agreement Effective Date”) is entered into by and between:

[Nielsen Local Entity], a company incorporated in [______] (registered number
[_____]), whose registered office is at [_____] (“Nielsen Local Entity”); and

[TCS Local Entity], a company incorporated in [______] (registered number
[_____]), whose registered office is at [_______] (“TCS Local Entity”).

The Nielsen Local Entity and the TCS Local Entity are each, individually, a
“Party”, and collectively “Parties”.

WHEREAS, The Nielsen Company (US), LLC (“Nielsen”), and Tata America
International Corporation, doing business as TCS America (“TCS America”) and
Tata Consultancy Services Limited (“TCSL”, collectively with TCS America, “TCS”)
are parties to a  Second Amended and Restated Master Services Agreement (the
“SARA”), effective as of January 1, 2017, pursuant to which TCS and certain TCS
Affiliates provide various Services to Nielsen, Nielsen Affiliates, and other
Service recipients;

In accordance with Section 20 of the SARA, this Local Agreement describes the
TCS Services to be provided by the TCS Local Entity to the Nielsen Local Entity,
and the variations from the terms and conditions of the SARA and Schedules as
applicable to the TCS Services; and

The TCS Local Entity shall supply the TCS Services as varied in this Local
Agreement to the Nielsen Local Entity, and, upon the Nielsen Local Entity’s
request, such third parties as permitted under the SARA and designated by the
Nielsen Local Entity.

Section 41.

Incorporation and acknowledgement

The terms and conditions of the SARA are hereby incorporated into this Local
Agreement and shall apply as between the Nielsen Local Entity and the TCS Local
Entity.

Section 42.

definitions

Capitalized terms used in the Local Agreement and not otherwise defined herein
shall have the meaning provided in the SARA.

Section 43.

serviceS commencement date

The TCS Local Entity shall begin providing applicable Services under this Local
Agreement on [_____].

Q-1-2

EXECUTION VERSION

--------------------------------------------------------------------------------

Section 44.

TaxES

[All applicable taxes payable in respect of the Charges shall be borne by the
Parties in accordance with this Section 4.]

[NOTE:  applicable tax provisions to be inserted, if any.]

Section 45.

Dispute resolution

45.1Dispute Resolution Process

Any complaints, problems or disputes arising out of, related to, or in any way
connected with this Local Agreement shall first be dealt with in accordance with
the process set out at Section 27 (Dispute Resolution) of the SARA

45.2Consolidation of Disputes

If Nielsen or TCS elects to consolidate a dispute arising under this Local
Agreement with a dispute arising under the SARA, the Nielsen Local Entity and
the TCS Local Entity shall assign and transfer to Nielsen or TCS (as applicable)
the relevant causes of action, claims or proceedings (of whatever form,
including those arising in contract, tort, negligence, misrepresentation or
breach of statutory duty) arising under this Local Agreement so that Nielsen or
TCS will be able to bring such action, claim or proceedings on its own
behalf.  The Nielsen Local Entity and the TCS Local Entity hereby appoint
Nielsen or TCS (as the case may be) as their attorneys in fact (coupled with an
interest) in connection therewith.

Section 46.

notices

All Notices given pursuant to this Local Agreement will be given in accordance
with Section 34.2 of the SARA and addressed  as follows:

 

If to Nielsen Local Entity:

 With a Copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 Attn:

 

 

 

If to TCS Local Entity:

 With a Copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 Attn:

 

 

Q-1-3

EXECUTION VERSION

--------------------------------------------------------------------------------

[Note: applicable contact details to be inserted.]

Section 47.

Governing law

This Local Agreement and performance under it will be governed by and construed
in accordance with the laws of the State of New York and the United States of
America without regard to choice of law principles other than Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York.  

Section 48.

Applicable language

The language of this Local Agreement is English and all notices given under this
Local Agreement must be in English to be effective.  No translation of this
Local Agreement or of any notice will be of any effect in the interpretation of
this Local Agreement or in determining the intent of the Parties.  The Parties
have expressly agreed that this Local Agreement and all related agreements be
drafted in English.

Section 49.

LOCAL INVOICING AND LOCAL CURRENCY

49.1Payment Terms

Payment terms will be as per the Section 19.4 of the SARA

[NOTE:  applicable local invoicing and local currency  provisions to be
inserted, if any.]

Section 50.

variations to the master agreement

For purposes of this Local Agreement, the following sections of the SARA shall
be varied as provided in this Section 10.

[Such Local Agreement shall vary such terms and conditions and Schedules and
Attachments only if necessary to comply with the local law in the country
concerned, to designate which of the TCS Services described in Schedule A to the
SARA or an SOW shall be provided under such Local Agreement, and to designate
the invoicing and payment currency for the applicable Local Agreement]

 

IN WITNESS WHEREOF, the Parties have caused this Local Agreement to be executed
by their respective duly authorized representatives and delivered as of the
Local Agreement Effective Date.



Q-1-4

EXECUTION VERSION

--------------------------------------------------------------------------------

[Nielsen Local Entity]

[TCS Local Entity]

By:

 

By:

 

 

 

 

 

Title:

 

Title:

 

Date:

 

Date:

 

 

 

 

Q-1-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

 

 

SCHEDULE R

BUSINESS ASSOCIATE AGREEMENT

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN &TCS CONFIDENTIAL INFORMATION

SCHEDULE R

BUSINESS ASSOCIATE AGREEMENT

 

[TBD]

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN-TCS CONFIDENTIAL INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT R-1

FORM OF

BUSINESS ASSOCIATE AGREEMENT

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

EXHIBIT R-1

FORM OF BUSINESS ASSOCIATE AGREEMENT

This HIPAA Business Associate Agreement (“BAA”) to the Second Amended and
Restated Master Service Agreement (“SARA”) is made and entered into as of
January 1, 2017 (the “BAA Effective Date”), by and between:

TCS:  Tata America International Corporation, doing business as TCS America, a
New York corporation (“TCS America”) and Tata Consultancy Services Limited, a
company established under the laws of the Republic of India (“TCSL”).  TCS
America is a wholly owned subsidiary of TCSL.  TCSL and TCS America are
collectively referred to hereinafter as “TCS”;

and

Nielsen:  The Nielsen Company (US), LLC (“Nielsen”), a Delaware limited
liability company.  

WHEREAS, the parties desire to comply, as applicable, with the Standards for
Privacy and Security of Individually Identifiable Health Information (45 CFR
Parts 160 and 164) (the “Privacy and Security Rules”) and any amendments thereto
issued by the United States Department of Health and Human Services under the
authority of the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), Public Law 104-191;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

Section 51.

Definitions

The following terms will have the meaning ascribed to them in this Section
1.  All other terms used but not otherwise defined in this BAA will have the
same meaning as ascribed to them in the Privacy and Security Rules.

51.1“Designated Record Set” will have the same meaning as the term “designated
record set” in 45 CFR § 164.501.

51.2“Disclose” or “Disclosure” means the release, transfer, provision of, access
to, or divulging in any other manner of information outside TCS.

51.3“Electronic Protected Health Information” or “Electronic PHI” will have the
same meaning as the term “electronic protected health information” in 45 CFR §
160.103.

51.4“Individual” will have the same meaning as the term “individual” in 45 CFR §
164.103 and will include a person who qualifies as a personal representative in
accordance with 45 CFR § 164.502(g).

51.5“Privacy Rule” will mean the Standards for Privacy of Individually
Identifiable Health Information at 45 CFR § 160 and §164, Subparts A and E.

51.6“Protected Health Information” or “PHI” means information, including
demographic information that (a) relates to the past, present or future physical
or mental health or condition of an individual, the provision of health care to
an individual, or the past, present or future payment for the provision of
health care to an individual; (b) identifies the individual (or for which there
is a reasonable basis for believing that the information can be used to identify
the individual); and (c) is received by TCS (or any TCS Affiliate or TCS
subcontractor) from or on

R-1-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

behalf of Nielsen (or any Nielsen Affiliate), or is created by TCS (or any TCS
Affiliate or TCS subcontractor) for Nielsen (or any Nielsen Affiliate), or is
made accessible to TCS (or any TCS Affiliate or TCS subcontractor) by Nielsen
(or any Nielsen Affiliate).

51.7“Required by Law” will have the same meaning as the term “required by law”
in 45 CFR § 164.103.

51.8“Secretary” will mean the Secretary of the United States Department of
Health and Human Services or his or her designee.

51.9“Security Incident” will have the same meaning as the term “security
incident” in 45 CFR § 164.304.

51.10“Security Rule” will mean the Security Standards for the Protection of
Electronic Protected Health Information at 45 CFR § 160 and § 164, Subparts A
and C.

51.11“Use” will mean, with respect to protected health information, the sharing,
employment, application, utilization, examination, or analysis of such
information within TCS.

Section 52.

Understanding of the Parties

The parties agree that the terms of this BAA will be in effect and will apply
solely to the extent that, pursuant to the SARA MSA, (a) TCS, any TCS Affiliate,
or any TCS subcontractor uses or obtains PHI for Nielsen or any Nielsen
Affiliate, and/or (b) Nielsen or any Affiliate of Nielsen provides TCS, any TCS
Affiliate, or any TCS subcontractor, with access to PHI or discloses PHI to TCS,
TCS Affiliate, or any TCS subcontractor.

Section 53.

Obligations and Activities of TCS

53.1TCS agrees not to Use or Disclose Protected Health Information other than as
permitted or required by this BAA or as Required by Law.

53.2TCS agrees to use appropriate safeguards to prevent inappropriate or
unauthorized Use or Disclosure of PHI, other than as provided for by this BAA.

53.3As required by 45 CFR § 164.530(f), TCS agrees to mitigate, to the extent
practicable, any harmful effect that is known to TCS of a Use or Disclosure of
PHI by TCS in violation of the Privacy or Security Rules, or the requirements of
this BAA.

53.4TCS agrees to report to Nielsen, in writing, any Use or Disclosure of PHI
not provided for by this BAA or in violation of the Privacy or Security Rules of
which it becomes aware.

53.5TCS agrees to report to Nielsen, in writing, any Security Incident of which
it becomes aware.

53.6TCS agrees to ensure that any agent, including a subcontractor, to whom it
provides PHI or electronic PHI received from, or created or received by TCS on
behalf of Nielsen agrees to the same restrictions and conditions that apply
through this BAA to TCS with respect to such information.  TCS agrees to ensure
that any agent, including a subcontractor, to whom it provides electronic PHI,
agrees to implement reasonable and appropriate safeguards to protect the PHI.  

R-1-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

53.7TCS agrees to provide access, at the request of Nielsen, to PHI in a
Designated Record Set if appropriate, to Nielsen for inspection and copying by
Nielsen.

53.8TCS agrees to make PHI available for amendment(s) and incorporate any
amendment to PHI, in a Designated Record Set if appropriate, that Nielsen
directs or agrees to pursuant to 45 CFR § 164.526 upon request from Nielsen.

53.9TCS agrees to make any PHI and its internal practices, books, and records,
including policies and procedures, relating to the Use and Disclosure of PHI
received from, or created or received by TCS on behalf of Nielsen, available to
the Secretary or upon request by Nielsen for purposes of the Secretary
determining Nielsen’s compliance with the Privacy Rule.  TCS will provide to
Nielsen a copy of any PHI that TCS provides to the Secretary concurrently with
providing such PHI to the Secretary.

53.10Upon Nielsen’s request, TCS will provide an accounting of each Disclosure
of PHI made by TCS or its employees, agents, representatives or subcontractors
other than disclosures that are exempt from the accounting requirement under 45
CFR § 164.528(a)(1).  Any accounting provided by TCS under this subsection will
include: (a) the date of the Disclosure; (b) the name, and address if known, of
the entity or person who received the PHI; (c) a brief description of PHI
disclosed; and (d) a brief statement of the purpose of the Disclosure.  For each
Disclosure that could require an accounting under this subsection, TCS will
document the information specified in (a) through (d) above, and will securely
retain this documentation for six (6) years from the date of Disclosure.

53.11TCS agrees to provide any and all information to Nielsen, upon request from
Nielsen, to permit Nielsen to respond to a request by an Individual for an
Accounting of Disclosures of PHI in accordance with 45 CFR § 164.528.

53.12TCS and its agents or subcontractors will only request, Use and Disclose
the minimum amount of PHI necessary to accomplish the purpose of the request,
Use or Disclosure, in accordance with the Privacy Rule and the requirements of
this BAA.

53.13TCS agrees to implement administrative, physical and technical safeguards
that reasonably and appropriately ensure the confidentiality, integrity, and
availability of the electronic PHI that it creates, receives, maintains, or
transmits on behalf of Nielsen, as required by the Security Rule.

53.14TCS agrees to protect against any reasonably anticipated threats or hazards
to the security or integrity of such electronic PHI, and against any reasonably
anticipated Uses or Disclosures of such information that are not permitted or
required under 45 CFR § 164, Subpart E.

53.15TCS agrees that TCS has no ownership rights with respect to the PHI.

Section 54.

Specific Use and Disclosure Provisions

54.1Except as otherwise limited in this BAA, TCS may Use PHI only to fulfil its
obligations under the SARA MSA.  

54.2TCS may not Disclose PHI to any third party unless Nielsen has provided its
consent or such Disclosure is Required by Law (in which case TCS will notify
Nielsen promptly).

R-1-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

Section 55.

Obligations of Nielsen

55.1If required under applicable law, Nielsen will provide TCS with the Notice
of Privacy Practices that Nielsen produces in accordance with 45 CFR 164.520, as
well as any changes to such notice.

55.2If required under applicable law, Nielsen will notify TCS of any
limitation(s) in its Notice of Privacy Practices of Nielsen in accordance with
45 CFR § 164.520, to the extent that such limitation may affect TCS’ Use or
Disclosure of PHI.

55.3Nielsen will notify TCS of any changes in, or revocation of, permission by
an Individual to Use or Disclose PHI, to the extent that such changes may affect
TCS’ Use and Disclosure of PHI.

55.4Nielsen will notify TCS of any restriction to the Use or Disclosure of an
Individual’s PHI that Nielsen has agreed to in accordance with 45 CFR § 154.522,
to the extent that such restriction may affect TCS’ Use or Disclosure of PHI.

Section 56.

Permissible Requests by Nielsen  

Nielsen will not request TCS to Use or Disclose PHI in any manner that would not
be permissible under the Privacy Rule or the Security Rule if done by Nielsen.

Section 57.

Term and Termination

57.1Term.  This BAA will begin on the BAA Effective Date and continue until the
termination of this BAA or the SARA as provided in Section 7.3 of this BAA.

57.2Termination for Cause.  Upon Nielsen’s knowledge of a material breach of the
terms of this BAA by TCS, Nielsen will:

 

(a)

Provide a reasonable opportunity for TCS to cure the breach or end the violation
and terminate this BAA and the applicable portions of the SARA if TCS does not
cure the breach or end the violation within the reasonable period; or

 

(b)

Immediately terminate this BAA and the applicable portions of the SARA between
TCS and Nielsen if TCS has breached a material term of this BAA and cure is not
possible; or

 

(c)

If neither termination nor cure are feasible, Nielsen will report the violation
to the Secretary if required by applicable law.

57.3Termination of SARA.  This BAA will immediately terminate if the SARA
terminates or expires.  The effective date of such termination will be the same
as the effective date that the SARA terminates or expires.

57.4Effect of Termination

 

(a)

Except as provided in this section, upon termination of this BAA or the SARA,
for any reason, TCS will return or destroy all PHI received from Nielsen, or
created or received by TCS on behalf of Nielsen.  This provision will apply to
all PHI that is in the possession of subcontractors or agents of TCS.  TCS will
retain no copies of the PHI.

R-1-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

(b)

If that TCS determines that returning or destroying the PHI is infeasible, TCS
will provide to Nielsen notification of the conditions that make return or
destruction infeasible. Upon notice that return or destruction of PHI is
infeasible, TCS will extend the protections of this BAA to such PHI and limit
further Uses and Disclosures of such PHI to those purposes that make the return
or destruction infeasible, for so long as TCS maintains such PHI.

Section 58.

Miscellaneous

58.1Amendment.  The parties agree to take such action as is necessary to amend
this BAA from time to time as necessary for Nielsen and TCS to comply with the
requirements of the Privacy Rule, the Security Rule, and HIPAA.

58.2Survival.  The respective rights and obligations of TCS under Section 7.4 of
this BAA will survive the termination of this BAA.

58.3Interpretation.  Any ambiguity in this BAA will be resolved to permit
Nielsen and TCS to comply with the Privacy and Security Rules.

58.4Third Party Rights.  This BAA is entered into solely between and may be
enforced only by Nielsen and TCS.  This BAA does not create any rights in third
parties or create any obligations of Nielsen or TCS to any third party.

58.5Governing Law.  This BAA will be governed by and enforced in accordance with
the laws of the State of New York and applicable federal laws.

58.6Severability.  If any provision of this BAA is declared null and void by any
tribunal with appropriate jurisdiction, the remainder of the provisions of this
BAA will remain in full force and effect.

58.7Waiver.  The waiver of any provision on any occasion by either Nielsen or
TCS will not constitute a release or modification of that provision in the
future, unless otherwise amended pursuant to Section 8.1 of this BAA.

58.8Counterparts and Signatures.  This BAA may be executed in any number of
counterparts, each of which will be deemed an original and constitute one and
the same instrument.  Further, execution by use of facsimile or electronically
scanned signatures will have the same force and effect as original signatures.

IN WITNESS WHEREOF, the parties have each caused this BAA to be signed and
delivered by its duly authorized representative.

THE NIELSEN COMPANY B.V.

TATA AMERICA INTERNATIONAL CORPORATION

By: ______________________________

Name: ____________________________

Title: _____________________________

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

TATA CONSULTANCY SERVICES LIMITED

R-1-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

 

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

 

R-1-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE S

GRANDFATHERED DOMAIN EXPERTS

 

 

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

SCHEDULE S

 

GRANDFATHERED DOMAIN EXPERTS

**




S-1

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-2

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-3

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-4

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-5

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-6

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-7

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-8

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-9

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-10

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-11

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-12

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-13

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-14

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-15

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-16

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-17

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-18

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-19

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-20

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-21

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-22

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-23

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-24

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-25

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-26

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**




S-27

EXECUTION VERSION

--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

 

**

 

S-28

EXECUTION VERSION